Exhibit 10.1
EXECUTION

AMENDMENT DEEDRELATING TO A SENIOR FACILITIES AGREEMENT ORIGINALLY DATED 20
SEPTEMBER 2012 AS AMENDED BY AN AMENDMENT LETTER DATED 25 APRIL 2013, AS AMENDED
AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 28 JUNE 2013, AS
AMENDED BY AN AMENDMENT AGREEMENT DATED 25 JULY 2014, AS AMENDED AND RESTATED BY
AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 FEBRUARY 2015, AS AMENDED AND
RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 11 NOVEMBER 2015, AS
AMENDED BY AN AMENDMENT LETTER DATED 6 JUNE 2016, AS AMENDED BY AN AMENDMENT
AGREEMENT DATED 6 OCTOBER 2016, AS AMENDED AND RESTATED BY AN AMENDMENT AND
RESTATEMENT AGREEMENT DATED 31 MARCH 2017, AS AMENDED AND RESTATED BY AN
AMENDMENT AND RESTATEMENT AGREEMENT DATED 12 DECEMBER 2017, AS AMENDED AND
RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 NOVEMBER 2018 AND AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 15 NOVEMBER
2019

dated
_____________________ 2020
by
CABOT FINANCIAL LIMITED
Parent
CABOT FINANCIAL (UK) LIMITED
Existing Borrower
ENCORE CAPITAL GROUP, INC.
Effective Date Parent
THE COMPANIES NAMED IN PART 1 OF SCHEDULE 1
Existing Obligors
THE COMPANIES NAMED IN PART 2 OF SCHEDULE 1
Acceding Obligors
J.P. MORGAN EUROPE LIMITED
Resigning Agent
TRUIST BANK
Successor Agent
and
TRUIST BANK
Successor Security Agent
bakermckenzielogo1a21.jpg [bakermckenzielogo1a21.jpg]
Baker & McKenzie LLP
100 New Bridge Street
London EC4V 6JA
United Kingdom
www.bakermckenzie.com






--------------------------------------------------------------------------------

CONTENTS

ClausePage1.Background12.Definitions and
interpretation23.Representations44.Amendment and restatement of the original
facility agreement55.Transfer of Existing Lender's Commitments56.Transfer of
Agency Roles57.Accessions88.Existing Obligor Confirmations89.Continuity and
further assurance910.Transaction Costs911.Fees, costs and
expenses912.Miscellaneous913.Governing law10Schedule 1 The Parties11Part IThe
Existing Borrower11Part IIThe Existing Guarantors11Part IIIThe Acceding
Obligors12Part IVThe Existing Lenders14Part VThe Effective date
lenders15Schedule 2 Conditions Precedent to the Effective Date16Schedule 3
Amended Facility Agreement21

i


--------------------------------------------------------------------------------


AMENDMENT DEED
This Deed is dated ____________________ 2020
Between
(1)Cabot Financial Limited, in its capacity as parent (the "Parent");
(2)The Subsidiary of the Parent listed in Part I of Schedule 1 (The Parties) as
borrower (the "Existing Borrower");
(3)The Companies listed in Part II of Schedule 1 (The Parties) as guarantors
(the "Existing Guarantors");
(4)Encore Capital Group, Inc. as the effective date parent (the "Effective Date
Parent");
(5)Midland Credit Management, Inc. as acceding borrower (the “Acceding
Borrower”);
(6)The Companies listed in Part III of Schedule 1 (the Parties) as acceding
guarantors (the "Acceding Guarantors" and together with the Acceding Borrower,
the "Acceding Obligors");
(7)The Financial Institutions listed in Part IV of Schedule 1 (The Parties) as
lenders (the "Existing Lenders");
(8)The Financial Institutions listed in Part V of Schedule 1 (The Parties) as
lenders (the "Effective Date Lenders");
(9)DNB (UK) Limited, MUFG Bank, Ltd., Truist Securities, Inc, ING Capital LLC
and Fifth Third Bank, National Association as joint lead arrangers (the
"Arrangers");
(10)Citizens Bank, N.A. as syndication agent (the "Syndication Agent");
(11)J.P. Morgan Europe Limited as resigning agent of the other Finance Parties
(the "Resigning Agent");
(12)Truist Bank as successor agent for the other Finance Parties (the "Successor
Agent"); and
(13)Truist Bank as security agent for the Secured Parties (the "Successor
Security Agent").
It is agreed as follows:
1.BACKGROUND
1.1This Deed is supplemental to and amends the Original Facility Agreement (as
defined below).
1.2The Existing Obligors have requested that the Original Facility Agreement be
amended pursuant to the terms of this Deed.
1.3On the Effective Date (as defined below) and subject to the terms of this
Deed, the following steps shall take place simultaneously:
(a)the Original Facility Agreement shall be amended and restated in accordance
with the provisions of Clause 4 (Amendment and Restatement of the Original
Facility Agreement);
1

--------------------------------------------------------------------------------


(b)the Existing Lenders’ commitments shall transfer to the Effective Date
Lenders in accordance with the provisions of Clause 5 (Transfer of Lenders’
Commitments) below;
(c)the Resigning Agent shall resign as Agent under the Original Facility
Agreement and the Successor Agent shall be appointed as Agent under the Amended
Facility Agreement; and
(d)the Acceding Borrower shall accede to the Amended Facility Agreement as a
Borrower and the Acceding Obligors will accede to the Amended Facility Agreement
as Guarantors.
1.4Pursuant to the terms of the ICA Amendment and Restatement Agreement (as
defined below), on the Effective Date the Resigning Security Agent will resign
as Security Agent and the Successor Security Agent (as defined below) will be
appointed as Security Agent.
1.5Pursuant to clause 42 (Amendments and Waivers) of the Amended Facility
Agreement (as defined below) all the Lenders have consented to the amendment and
restatement of the Original Facility Agreement as set out in Clause 4 (Amendment
and restatement) of this Deed and accordingly the Resigning Agent is authorised
and instructed, in each case, to execute this Deed on behalf of the Finance
Parties.
1.6It is intended that this document takes effect as a deed notwithstanding the
fact that the Existing Lenders or Effective Date Lenders may execute this
document under hand.
2.DEFINITIONS AND INTERPRETATION
2.1Definitions
In this Deed:
"Acceding Obligor" means the Acceding Borrower and each Acceding Guarantor.
"Amended Facility Agreement" means the Original Facility Agreement, as amended
and restated by this Deed.
"Amended Intercreditor Agreement" means the Cabot Intercreditor Agreement as
amended by the ICA Amendment and Restatement Agreement.
"Approved List" has the meaning given to such term in the Amended Facility
Agreement delivered on or prior to the Effective Date.
"Cabot Intercreditor Agreement" means the intercreditor agreement, originally
dated September 20, 2012, among the Parent, Cabot Financial (Luxembourg) II
S.A., J.P. Morgan Europe Limited, the Resigning Security Agent, Citibank N.A.,
London Branch as senior note trustee and the other parties named therein, as
amended and restated pursuant to an amendment and restatement agreement dated 5
January 2017 and as further amended and restated pursuant to an amendment and
restatement agreement date on or around the date of this Deed.
"Consent Solicitation" means the consent solicitation regarding the Existing
Cabot Notes launched on or before the Effective Date.
"Deed of Partial Release" means the Irish law governed deed of partial release
and discharge dated 18 December 2019 between Cabot Securitisation Europe Limited
and the Resigning Security Agent pursuant to which the Released Assets were
released and discharged from all security constituted by and pursuant to the
Irish Debenture.
2

--------------------------------------------------------------------------------


"Existing Encore Facilities" has the meaning given to it in the Amended Facility
Agreement.
"Existing Cabot Notes" has the meaning given to "Cabot Senior Notes" in the
Amended Intercreditor Agreement.
"Effective Date" means the date on which the Successor Agent confirms to the
Existing Lenders, the Effective Date Lenders and the Parent that it has received
each of the documents and other evidence listed in Schedule 2 (Conditions
Precedent to the Effective Date) in form and substance satisfactory to the
Successor Agent.
"ERC Model Output" has the meaning given to such term in the Amended Facility
Agreement.
"Existing Obligors" means the Existing Borrower and each Existing Guarantor.
"Group" has the meaning given to such term in the Amended Facility Agreement.
"Guarantee Obligations" means the guarantee and indemnity obligations of a
Guarantor contained in the Original Facility Agreement.
"ICA Amendment and Restatement Agreement" means the amendment and restatement
agreement amending and restating the Cabot Intercreditor Agreement dated on or
about the date of this Deed.
"Irish Debenture" means the Irish law governed debenture dated 28 May 2015
between the Cabot Asset Purchases (Ireland) Limited, Cabot Financial (Ireland)
Limited and Cabot Financial Debt Recovery Services Limited and the Resigning
Security Agent as confirmed on 1 June 2015, as acceded to by Cabot Financial
(Treasury) Ireland as a chargor pursuant to a security accession deed dated 11
November 2015, as supplemented by a supplemental deed of confirmation and charge
dated 11 November 2015, as acceded by to by Cabot Securitisation Europe Limited
as chargor by a security accession deed dated 15 July 2016, as supplemented by a
supplemental deed dated 15 July 2016, as supplemented by a supplemental deed of
confirmation and charge dated 6 October 2016, as confirmed by a deed of
confirmation dated 13 December 2017, as supplemented by a deed of confirmation
and charge dated 18 July 2018 and as confirmed by a deed of confirmation dated
14 June 2019.
"Marlin Intercreditor Agreement" means the intercreditor agreement dated 25 July
2013, between, amongst others, Marlin Financial Intermediate II Limited as
parent, The Bank of New York Mellon, London Branch as senior note trustee and
The Royal Bank of Scotland plc as security trustee, as amended and/or restated
from time to time.
"Original Facility Agreement" means the facility agreement dated 20 September
2012 between the Parent, the Original Borrowers, the Original Guarantors, Cabot
Credit Management Limited, the Resigning Agent, the Arranger and the Existing
Lenders (as amended by an amendment letter dated 25 April 2013, as amended and
restated by an Amendment and Restatement Agreement dated 28 June 2013, as
amended by an Amendment Agreement dated 25 July 2014, as amended and restated by
an Amendment and Restatement agreement dated 5 February 2015, as amended and
restated by an Amendment and Restatement Agreement dated 11 November 2015, as
amended by an amendment letter dated 6 June 2016, as amended by an Amendment
Agreement dated 6 October 2016, as amended and restated by an Amendment and
Restatement agreement dated 31 March 2017, as amended and restated by an
Amendment and Restatement Agreement dated 12 December 2017, as amended and
restated by an Amendment and Restatement
3

--------------------------------------------------------------------------------


Agreement dated 5 November 2018 and as amended and restated by an Amendment and
Restatement Agreement dated 15 November 2019.
"Original Financial Statements" has the meaning given to such term in the
Amended Facility Agreement which, for the avoidance of doubt, shall include the
financial results of each Acceding Obligor on a consolidated basis.
"Offering Memorandum" has the meaning given to such term in the Amended Facility
Agreement.
"Released Assets" means 100 Ordinary Shares of €1 each held by Cabot
Securitisation Europe Limited in Torrington Commercial Limited (a company
incorporated under the laws of Ireland with registration number 659557 whose
registered office is at Commercial House, Millbank Business Park, Lucan, Co.
Dublin, Ireland).
"Private Placement Notes Agreement" has the meaning given to such term in the
Amended Intercreditor Agreement.
"Restricted Group" has the meaning given to such term in the Amended Facility
Agreement.
"Resigning Security Agent" has the meaning given to such term in the ICA
Amendment and Restatement Agreement.
"Initial ERC" has the meaning given to such term in the Amended Facility
Agreement.
2.2Incorporation of defined terms
(a)Unless a contrary indication appears, a term defined in the Original Facility
Agreement has the same meaning in this Deed.
(b)The principles of construction set out in the Original Facility Agreement
shall have effect as if set out in this Deed.
2.3Clauses
In this Deed any reference to a "Clause" or a "Schedule" is, unless the context
otherwise requires, a reference to a Clause in or a Schedule to this Deed.
2.4Third party rights
A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Deed.
2.5Designation
In accordance with the Original Facility Agreement, each of the Parent and the
Resigning Agent designates this Deed as a Finance Document.
3.REPRESENTATIONS
3.1The Repeating Representations are deemed to be made by each Existing Obligor
and the Parent (by reference to the facts and circumstances then existing) on
the Effective Date, and references to "this Deed" or to the "Transaction
Documents" in the Repeating Representations shall be construed as references to
this Deed and to the Original Facility Agreement and on the Effective Date, to
the Amended Facility Agreement.
4

--------------------------------------------------------------------------------


3.2The Repeating Representations and the representations set out in Clause 24.7
(Insolvency), Clause 24.11 (Financial Statements), Clause 24.16 (Security),
Clause 24.30 (ERISA and Multiemployer Plan), Clause 24.31 (Federal Reserve
Regulations), Clause 24.32 (Investment Companies), Clause 24.33 (Anti-Terrorism
Laws) of the Amended Facility Agreement are deemed to be made by each Acceding
Obligor (by reference to the facts and circumstances then existing) on the
Effective Date, and references to "this Deed" or to the "Transaction Documents"
in the Repeating Representations shall be construed as references to this Deed
and to the Original Facility Agreement and on the Effective Date, to the Amended
Facility Agreement.
4.AMENDMENT AND RESTATEMENT OF THE ORIGINAL FACILITY AGREEMENT
4.1With effect from the Effective Date, the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 3 (Restated Senior Facilities Agreement).
4.2The Effective Date must occur on or before 30 September 2020 (or such later
date as may be agreed by the Resigning Agent (acting on the instructions of all
the Lenders under the Amended Facility Agreement) and the Parent). If the
Effective Date has not occurred on or before 5.00pm (London time) on 30
September 2020, the rights and obligations of the Parties under this Deed shall
terminate in full.
5.TRANSFER OF EXISTING LENDER'S COMMITMENTS
With effect from the Effective Date, the Existing Lenders and the Effective Date
Lenders agree to the transfer by novation from the Existing Lenders to the
Effective Date Lenders of the Existing Lenders’ Commitments in the amounts
specified at Part IV of Schedule 1 (The Parties) in accordance with Clause 30.5
(Procedure for transfer) of the Amended Facility Agreement.
6.TRANSFER OF AGENCY ROLES
6.1Resignation of the Agent
(a)With effect from the Effective Date, the Resigning Agent:
(i)resigns as Agent;
(ii)assigns absolutely to the Successor Agent all of the rights and interests of
the Resigning Agent as Agent;
(iii)is discharged from any further obligations in respect of the Finance
Documents but shall remain entitled to the benefit of Clause 33 (Role of the
Agent, the Arranger, the Issuing Bank and others) of the Amended Facility
Agreement; and
(iv)(subject to Clause 6.3(d) (Exoneration)) shall have no further liabilities
or obligations to any other party in respect of the Finance Documents.
(b)By signing this Deed, the Parent, Resigning Agent and the Majority Lenders
under the Original Facility Agreement hereby waive the requirement under Clause
33.12 (Replacement of the Agent) of the Original Facility Agreement for the
Majority Lenders to provide the Resigning Agent with 30 days’ notice of its
replacement and the requirement that the Successor Agent act through an office
in the United Kingdom. The Parent further waives any requirement for the Parent
to consult with the Majority Lenders as to the Successor Agent’s appointment.
5

--------------------------------------------------------------------------------


6.2Appointment of the Agent
With effect from the Effective Date:
(a)the Successor Agent:
(i)accepts its appointment as Agent; and
(ii)agrees to assume all the rights and obligations of the Resigning Agent as it
would have had if such Successor Agent had been an original party to the
Original Facility Agreement and all rights and obligations of the Resigning
Agent will be transferred and assigned to the Successor Agent.
(b)fees which are expressed to be payable to the Agent under clause 22 (Costs
and Expenses) of the Amended Facility Agreement shall be paid to the Successor
Agent on the terms agreed in any fee letter entered into between the Parent and
the Successor Agent; and
(c)the Agent is hereby vested with all the rights, powers and duties of the
Resigning Agent in its capacity as Agent under the Amended Facility Agreement.
6.3Exoneration
(a)Prior to the Effective Date, the Successor Agent will not be liable for any
claim, loss or liability that may have arisen or accrued under the Finance
Documents.
(b)The Successor Agent will not be liable to the extent that that loss or
liability is attributable to any act or omission of the Resigning Agent before
the Effective Date.
(c)The Resigning Agent shall not bear any responsibility or liability for any
future action taken or omitted to be taken by the Successor Agent in its
capacity as such or for any other event or action related to the Finance
Documents that may occur on or after the Effective Date.
(d)For the avoidance of doubt, the Resigning Agent shall remain liable to any
other Party for any cost, loss or liability under the Finance Documents to the
extent that that the cost, loss or liability is attributable to any act or
omission of the Resigning Agent before the Effective Date and the Resigning
Agent would have been liable in respect of such cost, loss or liability pursuant
to the terms of that Finance Agreement.
(e)The Successor Agent shall be entitled to conclusively rely upon, and shall
not incur any liability for relying upon the records and other information
supplied to it.
(f)Nothing in this Clause will affect any right, obligation or liability of the
Resigning Agent as Agent which relates to the period before the Effective Date.
(g)None of the Resigning Agent or the Successor Agent shall bear any
responsibility or liability for the failure by any other Party (as applicable)
to comply with: (i) the terms of this Deed and any other Finance Document or
(ii) any other obligation in relation to the transfer of any security, right
and/or obligations (including at law) under this Deed and any other Finance
Document or otherwise.
6

--------------------------------------------------------------------------------


6.4Confirmation
(a)Each Party (other than the Resigning Agent and the Successor Agent):
(i)consents to the resignation and appointment under this Deed;
(ii)agrees that, from the Effective Date, each Party (other than the Resigning
Agent) will acquire rights and assume obligations as between themselves
equivalent to those it would have had or been under had the Successor Agent been
the original Agent under the Original Facility Agreement and each Finance
Document; and
(iii)acknowledges that this Clause constitutes notice to it of the resignation
of the Resigning Agent and the appointment of the Successor Agent with effect
from the Effective Date.
6.5Agency Further Assurance
(a)The Resigning Agent shall, at the Parent's cost, make available to the
Successor Agent such documents and records and provide such assistance as the
Successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.
(b)Each Obligor must take whatever action the Successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.
6.6Specific actions
(a)Without limiting anything else in this Clause, the Resigning Agent must:
(i)hold on trust for the Finance Parties any moneys or property received by it
after the Effective Date in its capacity as former Agent from any other person
under or in respect of the Finance Documents and the transactions contemplated
by the Finance Documents; and
(ii)promptly pay (and in any case no later than within three Business Days of
receipt) or deliver such moneys or property to the Successor Agent or as the
Successor Agent directs.
(b)Subparagraphs (a)(i) and (ii) above do not apply to monies received by the
Resigning Agent in respect of fees (including agency fees), costs, liabilities
or expenses which are:
(i)owed to the Resigning Agent;
(ii)due in respect of the period in which it acted as Agent under the Finance
Documents; and
(iii)entitled to be retained by the Resigning Agent for its own account under
the terms of the Finance Documents.
(c)The Successor Agent must promptly pay to the Resigning Agent any fees payable
under clause 17.3 (Agency fee) of the Original Facility Agreement received by
the Successor Agent and due in respect of the period in which the Resigning
Agent acted as Agent under the Finance Documents.
7

--------------------------------------------------------------------------------


(d)To the extent that any Party, has made a payment to a trust account in
accordance with Clause 36.5 (Impaired Agent), such Party shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the Successor Agent
for distribution in accordance with Clause 35.2 (Redistribution of payments)
7.ACCESSIONS
7.1With effect from the Effective Date,
(a)the Acceding Borrower agrees to become a Borrower and to be bound by the
terms of the Amended Facility Agreement and the other Finance Documents (other
than the Cabot Intercreditor Agreement); and
(b)each Acceding Guarantor agrees to become a Guarantor and to be bound by the
terms of the Amended Facility Agreement and the other Finance Documents (other
than the Cabot Intercreditor Agreement) as a Guarantor.
(c)Each Acceding Obligor and the Successor Security Agent agrees that the
Successor Security Agent shall hold:
(i)the Transaction Security;
(ii)all proceeds of the Transaction Security; and
(iii)all obligations expressed to be undertaken by the Acceding Obligor to pay
amounts in respect of the Liabilities to the Successor Security Agent as trustee
for the Secured Parties and guaranteed and secured by the Transaction Security
together with all representations and warranties expressed to be given by the
Acceding Obligor in favour of the Successor Security Agent as trustee for the
Secured Parties,
on trust for the Secured Parties on the terms and conditions contained in the
Amended Intercreditor Agreement.
8.EXISTING OBLIGOR CONFIRMATIONS
8.1Confirmation of Guarantee Obligations
For the avoidance of doubt, and subject to the Legal Reservations and Perfection
Requirements, on the Effective Date, the Parent and each Existing Obligor
confirms for the benefit of the Finance Parties that all Guarantee Obligations
owed by it under the Original Facility Agreement or any Finance Document shall
(a) remain in full force and effect notwithstanding the amendments referred to
in Clause 4 (Amendment and restatement) and (b) extend to any new obligations
assumed by any Existing Obligor or Acceding Obligor under the Finance Documents
as a result of this Deed (including, but not limited to, under the Amended
Facility Agreement).
8.2Confirmation of Security
For the avoidance of doubt and subject to the Legal Reservations and Perfection
Requirements, on the Effective Date, the Parent and each Existing Obligor
confirms for the benefit of the Secured Parties (save, for the avoidance of
doubt, the security created pursuant to the Irish Debenture over the Released
Assets which was released pursuant to the Deed of Partial Release)
8

--------------------------------------------------------------------------------


that the Security created by it pursuant to each Transaction Security Document
to which it is a party shall:
(a)remain in full force and effect notwithstanding the amendments referred to in
Clause 4 (Amendment and restatement); and
(b)continue to secure all debts and obligations which are expressed to be
Secured Obligations (each term as defined in the Cabot Intercreditor Agreement);
and in each case including, but not limited to, its obligations under the
Amended Facility Agreement.
9.CONTINUITY AND FURTHER ASSURANCE
9.1Continuing obligations
9.2The provisions of the Original Facility Agreement and the other Finance
Documents shall, save as amended by this Deed, continue in full force and
effect.
9.3Further assurance
The Effective Date Parent shall and shall procure that each Existing Obligor and
Acceding Obligor shall, at the request of the Successor Agent and at such
Obligor's own expense, promptly do all such acts and things necessary to give
effect to the amendments effected or to be effected pursuant to this Deed.
10.TRANSACTION COSTS
The Effective Date Parent shall ensure that all fees agreed pursuant to the Fee
Letters are paid on the Effective Date or in accordance with any other period
agreed in the relevant Fee Letter between the Effective Date Parent and the
respective Lender.
11.FEES, COSTS AND EXPENSES
On the Effective Date, the Parent shall, within three Business Days of demand,
pay the Resigning Agent and the Successor Agent the amount of all costs and
expenses (including legal fees subject to agreed caps (if any)) reasonably
incurred by it in connection with the negotiation, preparation, printing and
execution of this Deed and any other documents referred to in this Deed.
12.MISCELLANEOUS
12.1Incorporation of terms
The provisions of clause 38 (Notices), clause 40 (Partial invalidity), clause 41
(Remedies and waivers) and clause 47 (Enforcement) of the Original Facility
Agreement shall be incorporated into this Deed as if set out in full in this
Deed and as if references in those clauses to "this Deed " or "the Finance
Documents" are references to this Deed.
12.2Addresses
For the purposes of clause 38.2 (Addresses) of the Amended Facility Agreement,
the address (and fax number and the department or officer, if any, for whose
attention the communication is to be
9

--------------------------------------------------------------------------------


made) of each Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:
(a)in the case of each Acceding Obligor the address identified opposite its name
in Part III (The Acceding Obligors) of Schedule 1 (The Parties); or
(b)in the case of each Lender and the Successor Agent, that identified with its
name below.
12.3Counterparts
This Deed may be executed (including for the avoidance of doubt by using
electronic or PDF signatures), in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Deed.
12.4Indemnity to the Agent
The parties to this Deed confirm for the avoidance of doubt that any indemnities
to the Resigning Agent given in the Original Facility Agreement (including but
not limited to under clauses 20.3 (Indemnity to the Agent) and 33.10 (Lenders'
indemnity to the Agent)) of the Original Facility Agreement shall (subject to
any limitations set out therein) and the Successor Agent given in the Amended
Facility Agreement (including but not limited to under clauses 20.3 (Indemnity
to the Agent) and 33.10 (Lenders' indemnity to the Agent)) apply to and include
any cost, loss or liability incurred by the Agent under or in connection with
this Deed and the transactions contemplated herein.
13.GOVERNING LAW
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
This Deed is intended to be made as a deed, even if signed underhand by any of
the Existing Lenders or the Effective Date Lenders and is hereby delivered on
the date stated at the beginning of this Deed.
10


--------------------------------------------------------------------------------



SCHEDULE 1
THE PARTIES
PART 1
THE EXISTING BORROWER

Name of BorrowerRegistration number (or equivalent, if any) and Jurisdiction of
incorporationCabot Financial (UK) Limited3757424, England & Wales

PART II
THE EXISTING GUARANTORS

Name of GuarantorRegistration number (or equivalent, if any) and Jurisdiction of
incorporationCabot Financial (Luxembourg) S.A.B 171.245, LuxembourgCabot
Financial (Luxembourg) II S.A.B 201.268, LuxembourgCabot Financial
Limited5714535, England & WalesCabot Financial Holdings Group Limited (formerly
Cabot Credit Management Group Limited)4071551, England & WalesCabot Credit
Management Group Limited (formerly Cabot Financial Holdings Group
Limited)4934534, England & WalesCabot Financial Debt Recovery Services
Limited3936134, England & WalesCabot Financial (UK) Limited3757424, England &
WalesCabot Financial (Europe) Limited3439445, England & WalesFinancial
Investigations and Recoveries (Europe) Limited3958421, England & WalesApex
Credit Management Limited3967099, England & WalesMarlin Financial Intermediate
II Limited8346249, England & WalesMarlin Financial Intermediate Limited7196379,
England & WalesMarlin Financial Group Limited7195881, England & WalesMarlin
Midway Limited8255990, England & WalesBlack Tip Capital Holdings Limited5927496,
England & WalesMarlin Senior Holdings Limited8215555, England & WalesMarlin
Portfolio Holdings Limited8215352, England & WalesMarlin Legal Services
Limited6200270, England & WalesCabot Financial (Ireland) Limited144084,
IrelandCabot Asset Purchases (Ireland) Limited349016, IrelandCabot
Securitisation Europe Limited572606, IrelandCabot Credit Management
Limited05754978, England & Wales

11

--------------------------------------------------------------------------------



PART III
THE ACCEDING OBLIGORS

Name of Additional BorrowerRegistration number (or equivalent, if any) and
Jurisdiction of incorporationAdministrative detailsMidland Credit Management,
Inc0048421, Kansas
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
Email: ********@**************.com, *****.********@*****.COM,
*******.****@*****.COM

Name of Acceding GuarantorRegistration number (or equivalent, if any) and
Jurisdiction of incorporationAdministrative detailsEncore Capital Group, Inc.
3034002, Delaware
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Midland Funding LLC3978393, Delaware
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Midland Portfolio Services Inc.3978399, Delaware
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM

12

--------------------------------------------------------------------------------




Midland Credit Management Inc.0048421, Kansas
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Asset Acceptance, LLC3568396, Delaware
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Asset Acceptance Capital Corp.3706574, Delaware
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Cabot UK Holdco Limited08467515, England & Wales
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Cabot Holdings S.à r.l.B176902, Luxembourg
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Janus Holdings Luxembourg S.à r.l.B178454, Luxembourg
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM

13

--------------------------------------------------------------------------------




Encore Capital Group UK Limited11309536, England & Wales
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Encore Holdings Luxembourg S.à r.l.B198551, Luxembourg
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM
Marlin Intermediate Holdings Limited08248105, England & Wales
350 Camino De La Reina, Suite 100 San Diego CA 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998
********@**************.com, *****.********@*****.COM,
*******.****@*****.COM

PART IV
THE EXISTING LENDERS

Name of Existing LenderExisting CommitmentsDNB (UK) Limited£110,000,000HSBC Bank
plc£70,000,000JPMorgan Chase Bank N.A., London Branch£5,000,000Santander UK
plc£50,000,000MUFG Bank, Ltd.£50,000,000Lloyds Bank plc£45,000,000The Royal Bank
of Scotland plc£45,000,000

14

--------------------------------------------------------------------------------



PART V
EFFECTIVE DATE LENDERS

Name of Effective Date LenderEffective Date Commitment
DNB (UK) Limited


$135,000,000
MUFG Bank, Ltd.


$135,000,000
Truist Bank


$135,000,000
ING Capital LLC


$135,000,000
Fifth Third Bank, National Association


$125,000,000
Citizens Bank, N.A.


$100,000,000Bank of America, N.A.
$75,000,000


HSBC Bank plc


$65,000,000
Umpqua Bank


$60,000,000
Zions Bancorporation, n.a. (fka zb, n.a.) dba California Bank & Trust


$40,000,000
Credit Suisse AG, Cayman Island Branch


$22,500,000
Morgan Stanley Bank, N.A.


$22,500,000Total:$1,050,000,000

15


--------------------------------------------------------------------------------



SCHEDULE 2
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
1.OBLIGORS
1.1A copy of the constitutional documents of the Parent and each Existing
Obligor or a certificate of an authorised signatory of the Parent or, as the
case may be, each Existing Obligor certifying that the constitutional documents
previously delivered to the Agent for the purposes of the Original Facility
Agreement have not been amended and remain in full force and effect.
1.2A copy of the constitutional documents of each Acceding Obligor, including,
in relation to any Acceding Guarantor organized, incorporated or formed under
the laws of the United States or any State thereof (including the District of
Columbia), long form certificates of good standing and certified charter
documents from the Secretary of State (or equivalent official) of the state of
organization.
1.3A copy of a resolution of the board or, if applicable, a committee of the
board of directors of the Parent, each Existing Obligor, and each Additional
Obligor:
(a)approving the terms of, and the transactions contemplated by, this Deed and
the Transaction Documents to which it is a party and resolving that it execute,
deliver and perform this Deed and the Finance Documents to which it is a party
(b)authorising a specified person or persons to execute this Deed and the
Finance Documents to which it is a party on its behalf; and
(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Deed and the Finance Documents to which it is a party;
and
(d)other than in respect of Encore Capital Group, Inc. appointing the Effective
Date Parent as Obligors' Agent pursuant to clause 2.4 (Obligors' Agent) of the
Amended Facility Agreement.
1.4If applicable, a copy of a resolution of the board of directors of the
relevant company, establishing the committee referred to in paragraph 1.3 above.
1.5An extract (extrait) pertaining to any Obligor incorporated in Luxembourg and
obtained from the online services of the Luxembourg Register of Commerce and
Companies’ official website as of the date of this Deed.
1.6A certificate of non-inscription of judicial decisions (certificat de
non-inscription d’une décision judiciaire) pertaining to any Obligor
incorporated in Luxembourg obtained from the online services of the Luxembourg
Register of Commerce and Companies’ official website stating that the relevant
Obligor has not been declared bankrupt (en faillite) and that it has not applied
for general settlement or composition with creditors (concordat préventif de
faillite), controlled management (gestion contrôlée) or reprieve from payment
(sursis de paiement) or such other proceedings listed at Article 13, items 2 to
11 and Article 14 of the Luxembourg Act dated 19 December 2002 on the Register
of Commerce and Companies, on Accounting and on Annual Accounts of the Companies
(as amended from time to time).
1.7A copy of a specimen of the signature of each person authorised by the
resolutions referred to in paragraphs 1.3 and 1.4 above.
16

--------------------------------------------------------------------------------



1.8A copy of a resolution signed by all of the holders or majority holders (as
applicable) of the issued shares in the Parent, each Existing Obligor (other
than the Obligors incorporated in Ireland) and each Acceding Obligor (other than
Obligors incorporated in the United States, including, the Effective Date
Parent) approving the terms of, and the transactions contemplated by, this Deed
and the Finance Documents to which the relevant company is a party.
1.9A certificate of each Existing Obligor (signed by a director or authorised
signatory) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.
1.10A certificate of each Acceding Obligor (signed by a director or authorised
signatory) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.
1.11A certificate of each Obligor incorporated in Ireland confirming that entry
into the transaction would not constitute financial assistance for the purposes
of Section 82 of the Irish Companies Act 2014 or constitute an unlawful related
party transaction for the purposes of Section 239 of the Irish Companies Act
2014.
1.12A certificate of an authorised signatory of the Parent, each Existing
Obligor and each Additional Obligor certifying that each copy document relating
to it specified in this Schedule 2 is correct, complete and in full force and
effect as at a date no earlier than the date of this Deed.
1.13A certificate of an authorised signatory of the Effective Date Parent
attaching a copy of the group structure chart and certifying that it has not
been amended or superseded as at the date hereof.
1.14A certificate of an authorised signatory of the Effective Date Parent
confirming that it has received irrevocable and binding commitments for the
provision of financial indebtedness to be provided in connection with the
refinancing transaction known as "Project Atlas" pursuant to the terms of (i)
the Stretch Facility Agreement, (ii) the Amended Facility Agreement and (iii)
the Encore Private Placement Notes in a total amount of not less than USD
1,500,000,000 and, of which commitments, the commitments provided under the
Amended Facility Agreement are (i) not less than USD 1,050,000,000; and (ii) not
greater than USD 1,210,000,000.
1.15If any proposed Acceding Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 49.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.
2.FINANCE DOCUMENTS
2.1This Deed.
2.2The Amended Facility Agreement.
2.3The Amended Intercreditor Agreement.
2.4The Fee Letters.
2.5Evidence that the Existing Cabot Notes have been amended as a result of the
Consent Solicitation and that the relevant noteholders are a party to the
Amended Intercreditor Agreement.
2.6Evidence that either (i) the Private Placement Notes Purchase Agreement has
been amended and that the noteholders of outstanding Private Placement Notes
have acceded to the Amended
17

--------------------------------------------------------------------------------



Intercreditor Agreement or (ii) that the Private Placement Notes have been
redeemed in full (the "Redeemed Notes"); or (iii) the Private Placement Notes
Purchase Agreement has been amended and a portion the noteholders of outstanding
Private Placement Notes have acceded to the Amended Intercreditor Agreement and
the remaining Private Placement Notes have been redeemed in full (the "Redeemed
Portion").
3.TRANSACTION SECURITY DOCUMENTS
3.1An English law supplemental debenture between, among others, Encore Capital
Group UK Limited, Cabot UK Holdco Limited, Cabot Financial (Luxembourg) S.A.,
Cabot Financial (Luxembourg) II S.A. in favour of the Successor Security Agent.
3.2A Luxembourg law confirmatory security agreement between Cabot Credit
Management Group Limited, Cabot Finance (Luxembourg) S.A. and Cabot Finance
(Luxembourg) II S.A. in favour of the Successor Security Agent.
3.3A Luxembourg first ranking pledge (gage de premier rang) over the shares of
Cabot Holdings S.à r.l. between the Successor Security Agent as security agent,
Cabot Holdings S.à r.l. as company and Janus Holdings Luxembourg S.à r.l. as
pledgor.
3.4A Luxembourg first ranking pledge (gage de premier rang) over the shares of
Janus Holdings Luxembourg S.à r.l. between the Successor Security Agent as
security agent, Janus Holdings Luxembourg S.à r.l. as company and Encore Capital
Group UK Limited as pledgor.
3.5A Luxembourg first ranking pledge (gage de premier rang) over the shares of
Encore Holdings Luxembourg S.à r.l. between the Successor Security Agent as
security agent, Encore Holdings Luxembourg S.à r.l. as company and Encore
Capital Group, Inc. as pledgor.
3.6An Irish law deed of confirmation between, among others, Cabot Financial Debt
Recovery Services Limited, Cabot Asset Purchases (Ireland) Limited, Cabot
Financial (Ireland) Limited and Cabot Securitization Europe Limited in favour of
the Successor Security Agent in respect of a Debenture originally dated 28 May
2015.
3.7A New York law security agreement between, among others, Encore Capital
Group, Inc., Midland Funding LLC, Midland Portfolio Services, Inc., Midland
Credit Management, Inc., Asset Acceptance LLC and Asset Acceptance Capital Corp
in favour of the Successor Security Agent.
3.8A New York law pledge agreement between, among others, Encore Capital Group,
Inc., Midland Funding LLC, Midland Portfolio Services, Inc., Midland Credit
Management, Inc., Asset Acceptance LLC and Asset Acceptance Capital Corp in
favour of the Successor Security Agent.
3.9Unless a grace period for supply of notices is contained in the relevant
Transaction Security Document, a copy of all notices required to be sent under
the Transaction Security Documents on or before the Effective Date executed by
the relevant Acceding Obligors or Existing Obligors (as applicable) and, in the
case of any notice to be sent to another member of the Restricted Group, duly
acknowledged.
3.10Save as otherwise expressly provided in the relevant Transaction Security
Document, all share certificates, transfers and stock transfer forms or
equivalent duly executed by the relevant Acceding Obligor or Existing Obligor
(as applicable) in blank in relation to the assets subject to
18

--------------------------------------------------------------------------------



or expressed to be subject to the Transaction Security and other documents of
title required to be provided under the Transaction Security Documents on or
before the Effective Date.
4.LEGAL OPINIONS
4.1A legal opinion of Baker & McKenzie LLP, legal advisers to the Lenders in
England, substantially in the form distributed to the Lenders prior to signing
this Deed.
4.2A legal opinion of Arthur Cox, legal advisers to the Lenders in Ireland,
substantially in the form distributed to the Lenders prior to signing this Deed.
4.3A legal opinion of Maples and Calder, legal advisers to the Obligors in
Ireland, substantially in the form distributed to the Lenders prior to signing
this Deed.
4.4A legal opinion of White & Case LLP, legal advisers to the Obligors in New
York and Delaware, substantially in the form distributed to the Lenders prior to
signing this Deed.
4.5A legal opinion of Lathrop GPM LLP, legal advisers to the Obligors in Kansas,
substantially in the form distributed to the Lenders prior to signing this Deed.
4.6A legal opinion of Baker & McKenzie LLP, legal advisers to the Lenders in
Luxembourg, substantially in the form distributed to the Lenders prior to
signing this Deed.
4.7A legal opinion of White & Case LLP, legal advisers to the Obligors in
Luxembourg, substantially in the form distributed to the Lenders prior to
signing this Deed.
5.OTHER DOCUMENTS AND EVIDENCE
5.1The Approved List.
5.2A copy of the Original Financial Statements.
5.3A certificate of Encore Capital Group, Inc. signed by an authorised signatory
addressed to the Agent confirming which companies within the Group are Material
Companies and that the aggregate of earnings before interest, tax, depreciation
and amortisation (calculated on the same basis as Consolidated EBITDA) and
aggregate gross assets (excluding goodwill) of the Existing Obligors and
Acceding Obligors (calculated on an unconsolidated basis and excluding all
intra-Restricted Group items and investments in Restricted Subsidiaries of any
member of the Restricted Group) exceeds 85 per cent. of the Consolidated EBITDA
and consolidated gross assets (excluding goodwill) of the Restricted Group.
5.4Copies of prepayment notices with regard to the early repayment of the
Existing Encore Facilities (which would provide for undertakings (or
authorizations) to file any related UCC3 termination statements and releases of
all security filings in connection with the transactions contemplated by the
Existing Encore Facilities).
5.5Evidence that all outstanding amounts under the Existing Encore Facilities
has been or will be repaid in full on the Effective Date.
5.6Deed of release in respect of any Security granted in relation to the Marlin
Intercreditor Agreement.
5.7If applicable, evidence that all outstanding amounts under the Redeemed Notes
or the Redeemed Portion has been or will be repaid in full on the Effective
Date.
19

--------------------------------------------------------------------------------



5.8If applicable, deeds of release in respect of any Security granted in
relation to the Redeemed Notes.
5.9ERC Model Output.
5.10the Initial ERC.
5.11In respect of each company incorporated in the United Kingdom whose shares
are the subject of the Transaction Security (a "Charged Company"), either:
(i)a certificate of an authorised signatory of the Parent certifying that:
(A)each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from that
Charged Company; and
(B)no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,
together with a copy of the "PSC register" (within the meaning of section
790C(10) of the Companies Act 2006) of that Charged Company, which, in the case
of a Charged Company that is a member of the Group, is certified by an
authorised signatory of the Parent to be correct, complete and not amended or
superseded as at a date no earlier than the date of this Deed; or
(ii)a certificate of an authorised signatory of the Parent certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.
5.12If an Acceding Obligor is incorporated under the laws of the United States,
at the reasonable request of any Finance Party, a Beneficial Ownership
Certificate in relation to such Acceding Obligor, if such Acceding Obligor
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.
5.13Any information and evidence reasonably requested by any Finance Party in
order to comply with applicable law in respect of anti-money laundering
requirements and "know your customer" requirements.
5.14Evidence that the amendments to the Private Placement Notes Agreement are
effective and all related fees have been paid.
5.15Evidence that the Consent Solicitation in respect of the amendments to the
Existing Cabot Notes has completed and all related fees have been paid.
5.16Evidence that all fees, costs and expenses due pursuant to this Deed have
been paid or will be paid by the Effective Date.
20


--------------------------------------------------------------------------------



SCHEDULE 3
AMENDED FACILITY AGREEMENT
21


--------------------------------------------------------------------------------



EXECUTION
Parent
Executed as a deed by
Cabot Financial Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Existing Borrower
Executed as a deed by
Cabot Financial (UK) Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------





The Existing Guarantors
Executed as a deed by
Cabot Financial (Luxembourg) S.A.
Duly represented by:
By:/s/Simon BarnesName:Simon BarnesTitle:Manager

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial (Luxembourg) II S.A.
Duly represented by:
By:/s/Simon BarnesName:Simon BarnesTitle:Manager

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial Holdings Group Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:







[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Credit Management Group Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial Debt Recovery Services Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial (UK) Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Financial (Europe) Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Financial Investigations and Recoveries (Europe) Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Apex Credit Management Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Financial Intermediate II Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Financial Intermediate Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Financial Group Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Midway Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Black Tip Capital Holdings Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Senior Holdings Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Portfolio Holdings Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Legal Services Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Signed and delivered as a deed by
Cabot Financial (Ireland) Limited
acting by its lawfully appointed attorney:


in the presence of:
By:/s/Sean WebbBy:/s/Tom DillonName:Sean WebbName of witness:Tom
DillonTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Signed and delivered as a deed by
Cabot Asset Purchases (Ireland) Limited
acting by its lawfully appointed attorney:


in the presence of:
By:/s/Sean WebbBy:/s/Tom DillonName:Sean WebbName of witness:Tom
DillonTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Signed and delivered as a deed by
Cabot Securitisation Europe Limited
acting by its lawfully appointed attorney:


in the presence of:
By:/s/Sean WebbBy:/s/Tom DillonName:Sean WebbName of witness:Tom
DillonTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Credit Management Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Effective Date Parent
Executed as a deed by
Encore Capital Group, Inc.
acting by
in the presence of:
By:/s/Jonathan ClarkBy:/s/Theresa Tierney ClarkName:Jonathan ClarkName of
witness:Theresa Tierney ClarkTitle:EVP and Chief Financial OfficerAddress of
witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Acceding Borrower
Executed as a deed by
Midland Credit Management, Inc.
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:





[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Acceding Guarantors
Executed as a deed by
Encore Capital Group, Inc.
acting by
in the presence of:
By:/s/Jonathan ClarkBy:/s/Theresa Tierney ClarkName:Jonathan ClarkName of
witness:Theresa Tierney ClarkTitle:EVP and Chief Financial OfficerAddress of
witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Midland Funding, LLC
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:







[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Midland Portfolio Services, Inc.
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Midland Credit Management, Inc.
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------





Executed as a deed by
Asset Acceptance, LLC
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Asset Acceptance Capital Corp.
acting by
in the presence of:
By:/s/Ryan BellBy:/s/Kiesha BellName:Ryan BellName of witness:Kiesha
BellTitle:PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot UK Holdco Limited
acting by
in the presence of:
By:/s/Craig BuickBy:/s/Laura KantzlerName:Craig BuickName of witness:Laura
KantzlerTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Cabot Holdings S.à r.l.
Duly represented by:
By:/s/ Jens Hoellermann/s/ Simon BarnesName:Jens HoellermannSimon
BarnesTitle:ManagerManager

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------





Executed as a deed by
Janus Holdings Luxembourg S.a r.l.
Duly represented by:
By:/s/ Jens Hoellermann/s/ Simon BarnesName:Jens HoellermannSimon
BarnesTitle:Manager Manager

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Encore Capital Group UK Limited
acting by
in the presence of:
By:/s/Ashish MasihBy:/s/Jyoti MasihName:Ashish MasihName of witness:Jyoti
MasihTitle:DrectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Encore Holdings Luxembourg S.a r.l.
Duly represented by:
By:/s/Gregory CallName:Gregory CallTitle:Class A Manager

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
Marlin Intermediate Holdings Limited
acting by
in the presence of:
By:/s/Derek UsherBy:/s/Lucy BessettName:Derek UsherName of witness:Lucy
BessettTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------





The Existing Lenders
Executed as a deed by
DNB (UK) LIMITED
acting by
in the presence of:
By:/s/Gemma Coppen/s/ Kenneth EllisBy:/s/Scott DarnleyName:Gemma CoppenKenneth
EllisName of witness:Scott DarnleyTitle:Authorised SignatoryAuthorised
SignatoryAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
HSBC BANK PLC
acting by:
By:/s/Rebecca AndrewName:Rebecca AndrewTitle:Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
JPMORGAN CHASE BANK N.A., LONDON BRANCH
acting by:
By:/s/Lorenzo Bettini/s/Juan A. Afan RosaName:Lorenzo BettiniJuan A. Afan
RosaTitle:Vice PresidentExecutive Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



LLOYDS BANK PLC
acting by:
By:/s/Paul SimmonsName:Paul SimmonsTitle:Associate Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
THE ROYAL BANK OF SCOTLAND PLC
acting by
in the presence of:
By:/s/Robert BudgenBy:/s/Tade BudgenName:Robert BudgenName of witness:Tade
BudgenTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
MUFG BANK, LTD.
acting by:
By:/s/Meng ZhangName:Meng ZhangTitle:Vice President

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
SANTANDER UK PLC
acting by
By:/s/Mark HearnName:Mark HearnTitle:Relationship Director





[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Effective Date Lenders
Executed as a deed by
BANK OF AMERICA, N.A.
acting by
in the presence of:
By:/s/Angel SutoyoBy:/s/Mariana SanchezName:Angel SutoyoName of witness:Mariana
SanchezTitle:Senior Vice PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
ZIONS BANCORPORATION, N.A. (fka ZB, N.A.) dba CALIFORNIA BANK & TRUST
acting by
in the presence of:
By:/s/Melissa ChangBy:/s/Vincent ChiuName:Melissa ChangName of witness:Vincent
ChiuTitle:1st Vice PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
CITIZENS BANK, N.A.
acting by
in the presence of:
By:/s/Karmyn PaulBy:/s/Doug KennedyName:Karmyn PaulName of witness:Doug
KennedyTitle:Vice PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH
acting by
in the presence of:
By:/s/Doreen BarrBy:/s/Salil AhujaName:Doreen BarrName of witness:Salil
AhujaTitle:Authorized SignatoryAddress of witness:




Occupation of witness:By:/s/Andrew GriffinName:Andrew GriffinTitle:Authorized
Signatory

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
DNB (UK) LIMITED
acting by
in the presence of:
By:/s/Gemma Coppen/s/Kenneth EllisBy:/s/Scott DarnleyName:Gemma CoppenKenneth
EllisName of witness:Scott DarnleyTitle:
Authorised Signatory
Authorised Signatory
Address of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------




Executed
by
FIFTH THIRD BANK, NATIONAL ASSOCIATION
acting by
By:/s/Peter SamboulName:Peter SamboulTitle:Senior Vice President

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
HSBC BANK PLC
acting by:
By:/s/Rebecca AndrewName:Rebecca AndrewTitle:Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
ING CAPITAL LLC
acting by
in the presence of:
By:/s/Mary ForstnerBy:/s/Tess BensonName:Mary ForstnerName of witness:Tess
BensonTitle:DirectorAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
ING CAPITAL LLC
acting by
in the presence of:
By:/s/Jonathan BanksBy:/s/Alexander KreissmanName:Jonathan BanksName of
witness:Alexander KreissmanTitle:MDAddress of witness:




Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
MORGAN STANLEY BANK, N.A.
acting by:
By:/s/Michael KingName:Michael KingTitle:Authorized Signatory

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by
MUFG BANK, LTD.
acting by:
By:/s/Meng ZhangName:Meng ZhangTitle:Vice President

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
TRUIST BANK
acting by
By:/s/Hays WoodName:Hays WoodTitle:Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
UMPQUA BANK
acting by
in the presence of:
By:/s/Emily BrayfieldBy:/s/Gary HousmanName:Emily BrayfieldName of witness:Gary
HousmanTitle:Senior Vice PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Arranger


Executed as a deed by
DNB (UK) LIMITED
acting by
in the presence of:
By:/s/Gemma Coppen/s/Kenneth EllisBy:/s/Scott DarnleyName:Gemma CoppenKenneth
EllisName of witness:Scott DarnleyTitle:
Authorised Signatory
Authorised Signatory
Address of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Arranger
Executed by
FIFTH THIRD BANK, NATIONAL ASSOCIATION
acting by
By:/s/Peter SamboulName:Peter SamboulTitle:Senior Vice President

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed as a deed by
ING CAPITAL LLC
acting by
in the presence of:
By:/s/Jonathan BanksBy:/s/Alexander KreissmanName:Jonathan BanksName of
witness:Alexander KreissmanTitle:MDAddress of witness:


Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Arranger
Executed as a deed by
ING CAPITAL LLC
acting by
in the presence of:
By:/s/Mary ForstnerBy:/s/Tess BensonName:Mary ForstnerName of witness:Tess
BensonTitle:DirectorAddress of witness:




Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Arranger
Executed by
MUFG BANK, LTD.
acting by:
By:/s/Meng ZhangName:Meng ZhangTitle:Vice President

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Executed by


TRUIST SECURITIES, INC


acting by
By:/s/Dan MayerName:Dan MayerTitle:Managing Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



Syndication Agent
Executed as a deed by
CITIZENS BANK, N.A.
acting by
in the presence of:
By:/s/Douglas M KennedyBy:/s/Jason HembreeName:Douglas M KennedyName of
witness:Jason HembreeTitle:Sr. Vice PresidentAddress of witness:Occupation of
witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Resigning Agent
Executed as a deed by
J.P. MORGAN EUROPE LIMITED
acting by
in the presence of:
By:/s/Fatma MustafaBy:/s/Luke BrightName:Fatma MustafaName of witness:Luke
BrightTitle:Vice PresidentAddress of witness:Occupation of witness:

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Successor Agent
Executed as a deed by
TRUIST BANK
acting by
in the presence of:
By:/s/Hays WoodName:Hays WoodTitle:Director

[RCF Amendment and Restatement Agreement - Signature Page]

--------------------------------------------------------------------------------



The Successor Security Agent
Executed as a deed by
TRUIST BANK
acting by
in the presence of:
By:/s/Hays WoodName:Hays WoodTitle:Director

[RCF Amendment and Restatement Agreement - Signature Page]


--------------------------------------------------------------------------------




SENIOR FACILITIES AGREEMENT RELATING TO A $1,050,000,000 COMMITTED REVOLVING
FACILITY

dated
20 SEPTEMBER 2012 AS AMENDED BY AN AMENDMENT LETTER DATED 25 APRIL 2013, AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 28 JUNE
2013, AS AMENDED BY AN AMENDMENT AGREEMENT DATED 25 JULY 2014, AS AMENDED AND
RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 FEBRUARY 2015, AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 11 NOVEMBER
2015, AS AMENDED BY AN AMENDMENT LETTER DATED 6 JUNE 2016, AS AMENDED BY AN
AMENDMENT AGREEMENT DATED 6 OCTOBER 2016, AS AMENDED AND RESTATED BY AN
AMENDMENT AND RESTATEMENT AGREEMENT DATED 31 MARCH 2017, AS AMENDED AND RESTATED
BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 12 DECEMBER 2017 AND AS AMENDED
AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 5 NOVEMBER 2018, AS
AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED 15 NOVEMBER
2019 AND AS AMENDED AND RESTATED BY AN AMENDMENT AND RESTATEMENT AGREEMENT DATED
____________ 2020
by
ENCORE CAPITAL GROUP, INC.
Parent
TRUIST BANK
Acting as Agent
DNB (UK) LIMITED, MUFG BANK, LTD., TRUIST SECURITIES, INC.,
ING CAPITAL LLC, FIFTH THIRD BANK, NATIONAL ASSOCIATION
Joint Lead Arrangers
and
CITIZENS BANK, N.A.
Syndication Agent
with
TRUIST BANK
Acting as Security Agent
bakermckenzielogo1a21.jpg [bakermckenzielogo1a21.jpg]
Baker & McKenzie LLP
100 New Bridge Street
London EC4V 6JA
United Kingdom
www.bakermckenzie.com




--------------------------------------------------------------------------------

CONTENTS

ClausePage1.Definitions and interpretation12.The
Facilities443.Purpose504.Conditions of utilisation515.Utilisation -
Loans536.Utilisation – Letters of Credit577.Letters of Credit618.Optional
currencies659.Ancillary Facilities6510.Repayment7111.Illegality, voluntary
prepayment and cancellation7212.Mandatory
Prepayment7513.Restrictions8014.Interest8115.Interest Periods8216.Changes to the
calculation of Interest8217.Fees8518.Tax Gross Up and Indemnities8619.Increased
Costs9920.Other Indemnities10121.Mitigation by the Lenders10222.Costs and
Expenses10323.Guarantee and Indemnity10324.Representations11025.Information
Undertakings11926.Financial Covenants12527.General Undertakings12728.Events of
Default13629.Investment Grade Status14230.Changes to the
Lenders14331.Restriction on Debt Purchase Transactions15032.Changes to the
Obligors153

i

--------------------------------------------------------------------------------

CONTENTS

33.Role of the Agent, the Arranger, the Issuing Bank and Others15734.Conduct of
Business by the Finance Parties16835.Sharing among the Lenders16936.Payment
Mechanics17037.Set-Off17438.Notices17439.Calculations and
Certificates17740.Partial Invalidity17741.Remedies and Waivers17742.Amendments
and Waivers17843.Confidentiality18444.Confidentiality of Funding Rates and
Reference Bank Quotations18845.Contractual recognition of
bail-in19046.Counterparts19047.Electronic Signatures19048.Governing
Law19049.Enforcement19150.Waiver of Jury19151.Patriot Act19252.Powers of
Attorney192Schedule 1 The Original Parties193Part IThe Original Borrowers193Part
IIThe Original Guaranators193Part IIIThe Lenders195Schedule 2 Conditions
Precedent196Part IConditions precedent to initial Utilisation196Part
IIConditions precedent required to be delivered by an Additional Obligor197Part
IIITransaction Security Documents199Schedule 3 Requests and Notices200Part
IUtilisation Request200Part IIUtilisation Request201Part IIIForm of Swingline
Loan Utilisation Request202Schedule 4 Form of Transfer Certificate203Schedule 5
Form of Assignment Agreement204Schedule 6 Form of Accession Deed205

ii

--------------------------------------------------------------------------------

CONTENTS

Schedule 7 Form of Resignation Letter206Schedule 8 Form of Compliance
Certificate207Schedule 9 LMA form of Confidentiality Undertaking208Schedule 10
Timetables209Part ILoans209Part IILetter of Credit210Schedule 11 Letter of
Credit requirements211Schedule 12 Form of Letter of Credit212Schedule 13 Forms
of notifiable Debt Purchase Transaction notice213Part IForm of notice of
entering into notifiable Debt Purchase Transaction213Part IIForm of notice on
termination of notifiable Debt Purchase Transaction213Schedule 14 Restrictive
covenants215Part ICovenants215Part IICertain definitions236Schedule 15 Form of
Increase Confirmation271Schedule 16 Agreed Security Principles272Schedule 17
Excluded bank accounts273Schedule 18 Form of Additional Commitment Increase
Notice274Schedule 19 Screen Rate Contingency Periods275

iii


--------------------------------------------------------------------------------



SENIOR FACILITIES AGREEMENT
This Agreement is originally dated 20 September 2012 and made
Between
(1)Encore Capital Group, Inc., a Delaware corporation with its principal
executive offices at 350 Camino de la Reina, Suite 100, San Diego, Ca. 92108
("Parent");
(2)The Subsidiaries of the parent listed in Part I of Schedule 1 (The Original
Parties) as original borrowers (the "Original Borrowers");
(3)The Companies listed in Part I of Schedule 1 (The Original Parties) as
original guarantors (together with the parent, the "Original Guarantors");
(4)DNB (UK) Limited, MUFG Bank, Ltd., Truist Securities, Inc., ING Capital LLC,
Fifth Third Bank, National Association as joint lead arrangers (the
"Arrangers");
(5)Citizens Bank, N.A. as syndication agent (the "Syndication Agent");
(6)The Financial Institutions listed in Part III of Schedule 1 (The Original
Parties) as 2020 Effective Date Lenders (the "2020 Effective Date Lenders");
(7)Truist Bank as agent of the other Finance Parties (the "Agent"); and
(8)Truist Bank as security trustee for the Secured Parties (the "Security
Agent").
It is agreed as follows:
1.DEFINITIONS AND INTERPRETATION
1.1Definitions
In this Agreement:
"2020 Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Agreement dated on or about _________ 2020
between, among others, the Obligors' Agent on behalf of each of the Obligors,
the Lenders, the Agent and the Security Agent.
"2020 Effective Date" means the "Effective Date" as defined in the 2020
Amendment and Restatement Agreement.
"Acceptable Bank" means:
(a)any Arranger or Affiliate of an Arranger;
(b)a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor's Rating Services, A- or higher by Fitch Ratings Ltd or A3 or higher by
Moody's Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency; or
(c)any other bank or financial institution approved by the Agent.
"Acceleration Notice" means a notice served by the Agent pursuant to and in
accordance with Clause 28.20 (Acceleration).
1

--------------------------------------------------------------------------------



"Accession Deed" means a document substantially in the form set out in Schedule
6 (Form of Accession Deed).
"Accounting Reference Date" means 31 December.
"Additional Borrower" means a company which becomes an Additional Borrower in
accordance with Clause 32 (Changes to the Obligors).
"Additional Commitments" has the meaning given to such term in Clause 2.3
(Accordion Increase in Commitments).
"Additional Commitment Increase Date" means each date on which the Total
Commitments are increased pursuant to paragraph g of Clause 2.3 (Accordion
Increase in Commitments).
"Additional Commitment Increase Notice" means an agreement substantially in the
form set out in Schedule 18 (Form of Additional Commitment Increase Notice) or
any other form agreed between the Parent and the Agent.
"Additional Commitment Lender" has the meaning given to that term in Clause 2.3
(Accordion Increase in Commitments).
"Additional Commitment Restrictions" means the following restrictions:
(a)the last day of the availability period applicable to the Additional
Commitment shall not be earlier than the last day of the Availability Period;
and
(b)the Additional Commitments may not have a shorter termination date than the
Termination Date.
"Additional Guarantor" means a company which becomes an Additional Guarantor in
accordance with Clause 32 (Changes to the Obligors).
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
"Additional Loan" means, in relation to an Additional Commitment, a loan made or
to be made under that Additional Commitment or the principal amount outstanding
for the time being of that loan.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Agent's Spot Rate of Exchange" means:
(a)as at the date of this Agreement, the spot rate of exchange as displayed by
ICE Data Services; or
(b)any other commercially available spot rate of exchange selected by the Agent
and as agreed by the Parent,
in each case, for the purchase of the relevant currency with the Base Currency
in the London foreign exchange market at or about 11:00 a.m. on a particular
day.
"Agreed Security Principles" means the principles set out in Schedule 16 (Agreed
Security Principles).
2

--------------------------------------------------------------------------------



"Alternative Reference Bank Rate" means:
(a)the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request by the Alternative Reference Banks:
(i)in relation to LIBOR:
(A)(other than where paragraph (B) below applies) as the rate at which the
relevant Alternative Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period were it to do so by
asking for and then accepting interbank offers for deposits in reasonable market
size in that currency and for that period; or
(B)if different, as the rate (if any and applied to the relevant Alternative
Reference Bank and the relevant currency and period) which contributors to the
applicable Screen Rate are asked to submit to the relevant administrator; or
(ii)in relation to EURIBOR:
(A)(other than where paragraph (B) below applies) as the rate at which the
relevant Alternative Reference Bank believes one prime bank is quoting to
another prime bank for interbank term deposits in Euro within the Participating
Member States for the relevant period; or
(B)if different, as the rate (if any and applied to the relevant Alternative
Reference Bank and the relevant period) which contributors to the applicable
Screen Rate are asked to submit to the relevant administrator.
"Alternative Reference Banks" means, in relation to LIBOR and EURIBOR, such
reputable banks as may be appointed by the Agent in consultation with the Parent
and provided that the relevant bank has provided its prior written consent to
the Agent and the Parent to such appointment, in each case acting out of their
principal offices in such jurisdiction as the Agent may, in consultation with
the Parent, select.
"Ancillary Commencement Date" means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for the Revolving Facility.
"Ancillary Commitment" means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 9 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.
"Ancillary Document" means each document relating to or evidencing the terms of
an Ancillary Facility.
"Ancillary Facility" means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 9 (Ancillary Facilities).
3

--------------------------------------------------------------------------------



"Ancillary Lender" means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 9 (Ancillary
Facilities).
"Ancillary Outstandings" means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the following amounts
in the Base Currency outstanding under that Ancillary Facility (net of any
credit balances on any account of any Borrower of an Ancillary Facility with the
Ancillary Lender making available that Ancillary Facility to the extent that the
credit balances are freely available to be set-off by that Ancillary Lender
against liabilities owed to it by that Borrower under that Ancillary Facility):
(a)the principal amount under each overdraft facility and on-demand short term
loan facility (provided that for the purpose of this definition, any amount of
any outstanding utilisation under any BACS facility (or similar) made available
by an Ancillary Lender shall, with the prior consent of that Ancillary Lender,
be excluded (without any double counting));
(b)the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and
(c)the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of that Ancillary Lender under each other type of accommodation
provided under that Ancillary Facility,
in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.
"Anti-Terrorism Law" means each of:
(a)Executive Order No. 13224 of September 23, 2001 - Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the Executive Order);
(b)the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly
known as the USA Patriot Act);
(c)the Money Laundering Control Act of 1986, Public Law 99-570;
(d)the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq,
the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq, any Executive Order
or regulation promulgated thereunder and administered by the Office of Foreign
Assets Control ("OFAC") of the US Department of the Treasury; and
any similar law enacted in the United States of America subsequent to the 2020
Effective Date.
"Approved List" means the list of Lenders and potential Lenders held by the
Agent (as the same may be amended from time to time pursuant to Clause 30.2
(Conditions of assignment or transfer)).
"Article 55 BRRD" means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
4

--------------------------------------------------------------------------------



"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in Schedule 5 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Agreement.
"Audit Laws" means the EU Regulation (537/2014) on specific requirements
regarding statutory audit of public-interest entities and repealing Commission
Decision 2005/909/EC and the EU Directive (2014/56/EU) amending Directive
2006/43/EC on statutory audits of annual accounts and consolidated accounts and
any law or regulation which implements that EU Directive (2014/56/EU).
"Auditors" means BDO USA LLP or any other accounting firm appointed by the
Parent or the relevant member of the Group to act as its statutory auditors.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means:
(a)in respect of the Revolving Facility, the period from and including the 2020
Effective Date to and including the date falling one Month prior to the
Termination Date; and
(b)in respect of any Additional Commitment, the period specified in the
Additional Commitment Increase Notice as the "Availability Period" relating to
that Additional Commitment.
"Available Commitment" means, subject to Clause 9.8 (Affiliates of Lenders as
Ancillary Lenders) in relation to a Facility, as applicable, a Lender's
Commitment under that Facility minus (subject as set out below):
(a)the Base Currency Amount of its participation in any outstanding Utilisations
under that Facility and the amount of the aggregate of its Ancillary Commitments
under that Facility;
(b)in relation to any proposed Utilisation, the amount of its participation in
any other Utilisations that are due to be made under that Facility on or before
the proposed Utilisation Date and the amount of its Ancillary Commitment in
relation to any new Ancillary Facility that is due to be made available on or
before the proposed Utilisation Date in place of Commitments under that
Facility, in accordance with Clause 9.2 (Availability); and
For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender's Commitment under that Facility:
(i)that Lender's participation in any Utilisations that are due to be repaid or
prepaid on or before the proposed Utilisation Date; and
(ii)that Lender's (or its Affiliate's) Ancillary Commitments which were provided
in place of Commitments under that Facility, as applicable, in accordance with
Clause 9.2 (Availability) to the extent that they are due to be reduced or
cancelled on or before the proposed Utilisation Date.
5

--------------------------------------------------------------------------------



"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
"Available Swingline Commitment" of a Swingline Lender means its Swingline
Commitment minus:
(a)the amount of its participation in any outstanding Loans (including Swingline
Loans); and
(b)in relation to any proposed Utilisation under any Swingline Loan, the amount
of its participation in any Swingline Loans that are due to be made under the
Swingline Loan on or before the proposed Utilisation Date,
other than that Lender's participation in any Swingline Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means:
(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and
(b)in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.
“Bank Levy” means any amount payable by any Finance Party or any of its
Affiliates on the basis of, or in relation to, (i) its balance sheet or capital
base or any part of it or its liabilities or minimum regulatory capital or any
combination thereof (including the UK bank levy as set out in the Finance Act
2011 (as amended), the French taxe bancaire de risque systémique as set out in
Article 235 ter ZE of the French Code Général des impôts, the German bank levy
as set out in the German Restructuring Fund Act 2010
(Restrukturierungsfondsgesetz) (as amended), the Dutch bank levy
(bankenbelasting) as set out in the bank levy act (Wet bankenbelasting), the
Swedish bank levy as set out in the Swedish Act on State Support to Credit
Institutions (Sw. lag (2008:814) lag om statligt stöd till kreditinstitut), the
Spanish bank levy (Impuesto sobre los Depósitos en las Entidades de Crédito) as
set out in the Law 16/2012 of 27 December 2012 or any other similar levy or tax
imposed in any other jurisdiction) and (ii) any financial activities taxes (or
other taxes) of a kind contemplated in the European Commission consultation
paper on financial sector taxation dated 22 February 2011 or the Single
Resolution Mechanism established by EU Regulation n 806/2014 of 15 July 2014 and
any other surcharge or tax of a similar nature implemented in any other
jurisdiction.
"Base Currency" means US dollars.
"Base Currency Amount" means:
(a)in relation to a Utilisation, the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Agent's Spot Rate of Exchange on the date which is three Business Days
before the Utilisation Date or, if later,
6

--------------------------------------------------------------------------------



on the date the Agent receives the Utilisation Request in accordance with the
terms of this Agreement) and, in the case of a Letter of Credit, as adjusted
under Clause 6.8‎ (Revaluation of Letters of Credit) at six-monthly intervals;
and
(b)in relation to an Ancillary Commitment, the amount specified as such in the
notice delivered to the Agent by the Parent pursuant to Clause 9.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent's Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement),
as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility.
"Base Reference Bank Rate" means:
(a)the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request by the Base Reference Banks:
(i)in relation to LIBOR:
(A)(other than where paragraph (B) below applies) as the rate at which the
relevant Base Reference Bank could borrow funds in the London interbank market
in the relevant currency and for the relevant period were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period; or
(B)if different, as the rate (if any and applied to the relevant Base Reference
Bank and the relevant currency and period) which contributors to the applicable
Screen Rate are asked to submit to the relevant administrator; or
(ii)in relation to EURIBOR:
(A)(other than where paragraph (B) below applies) as the rate at which the
relevant Base Reference Bank believes one prime bank is quoting to another prime
bank for interbank term deposits in Euro within the Participating Member States
for the relevant period; or
(B)if different, as the rate (if any and applied to the relevant Base Reference
Bank and the relevant period) which contributors to the applicable Screen Rate
are asked to submit to the relevant administrator.
"Base Reference Banks" means, in relation to LIBOR and EURIBOR, the principal
London offices of Lloyds Bank plc and such other bank(s) as may be appointed by
the Agent in consultation with the Parent provided that such other bank(s) shall
be required to have consented in writing to such appointment.
"Beneficial Ownership Certificate" means a certificate regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
7

--------------------------------------------------------------------------------



"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States.
"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 32 (Changes to the Obligors)
and, in respect of an Ancillary Facility only, any Affiliate of a Borrower that
becomes a borrower of that Ancillary Facility with the approval of the relevant
Lender pursuant to the provisions of Clause 9.9 (Affiliates of Borrowers).
"Break Costs" means the amount (if any) by which:
(a)the interest (excluding the Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;
exceeds:
(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.
"Budget" means:
(a)the budget to be delivered by the Parent to the Agent pursuant to Clause 4.1
(Initial conditions precedent); and
(b)in relation to any other period, any budget delivered by the Parent to the
Agent in respect of that period pursuant to Clause 25.4 (Budget).
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, United Kingdom, New York, New York,
Charlotte, North Carolina and Atlanta, Georgia:
(a)(in relation to any date for payment or purchase of a currency other than
Euro) the principal financial centre of the country of that currency; or
(b)(in relation to any date for payment or purchase of Euro) any TARGET Day.
"Capital Stock" has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"Cash Equivalent Investments" has the meaning given to "Cash Equivalents" in
Schedule 14 (Restrictive covenants).
"Centre of Main Interests" means the "centre of main interests" as such term is
used in Article 3(1) of the Regulation (EC) no. 2015/848 of 20 May 2015 on
insolvency proceedings (recast).
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive
8

--------------------------------------------------------------------------------



(whether or not having the force of law) by any Governmental Authority; provided
however notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder issued in connection therewith or in
implementation thereof shall be deemed to be a "Change in Law", regardless of
the date enacted, adopted, issued or implemented.
"Change of Control" means a Change of Control as defined in Schedule 14
(Restrictive covenants).
"Charged Property" means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Chief Executive Officer" means the chief executive officer of the Parent or, if
no chief executive officer is appointed, such other person fulfilling the
functions of chief executive officer of the Parent.
"Chief Financial Officer" means the chief financial officer of the Parent or, if
no chief financial officer is appointed, such other person fulfilling the
functions of chief financial officer of the Parent.
"Code" means, at any date, the US Internal Revenue Code of 1986 (or any
successor legislation thereto), as amended from time to time, and any associated
regulations or other official guidance, all as the same may be in effect at such
date.
"Commitment" means:
(a)in relation to any Lender on the 2020 Effective Date, the amount set opposite
its name under the heading "Commitment" in Part II of Schedule 1 (The Original
Parties) and the amount of any other Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase);
(b)the Swingline Commitment;
(c)any Additional Commitment; and
(d)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),
in each case, to the extent not cancelled, reduced or transferred by it under
this Agreement.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Competitor" means any person whose business (or the business of any of its
Affiliates, related trusts, partnerships, or funds, excluding the business of
any of its Affiliates, related trusts, partnerships, and funds in circumstances
where (i) the relevant entity's primary business does not concern distressed or
non-performing consumer debts and (ii) the relevant entity is independently
managed or controlled from such person) is in competition with any aspect of the
general business carried on by the Group as a whole in the distressed or
non-performing consumer debt purchase and distressed or non-performing consumer
debt collection market (together with each other person acting on behalf, on the
instructions, or for the account of, any such person), in each case save that,
in the case of any banking institution only, any person with a division or
business line, Affiliate, related trust, partnership or fund that is in
competition with the Group and that
9

--------------------------------------------------------------------------------



division or business line, Affiliate, related trust, partnership or fund is not
a material competitor of the Group shall not be a "Competitor".
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
"Confidential Information" means all information relating to the Parent, any
Obligor, the Group, the Finance Documents, any Facility or the Notes of which a
Finance Party becomes aware in its capacity as, or for the purpose of becoming,
a Finance Party or which is received by a Finance Party in relation to, or for
the purpose of becoming a Finance Party under, the Finance Documents or any
Facility from either:
(a)any member of the Group or any of its advisers; or
(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 43 (Confidentiality);
(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or
(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and
(iv)any Funding Rate or Reference Bank Quotation.
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 9 (LMA form of
Confidentiality Undertaking) or in any other form agreed between the Parent and
the Agent, in each case capable of being relied upon by (and not capable of
being materially amended without the consent of) the Parent.
"Consolidated EBITDA" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Constitutional Documents" means the constitutional documents of the Parent.
"Consumer Debt or Account" means any debt or account where the debtor is (i) an
individual, or (ii) any other person in circumstances where an individual
provides any surety, guarantee, credit support, Security, or other financial
assistance which represents the principal credit support for the relevant debt
or account in respect of that debt or account.
"CTA" means the Corporation Tax Act 2009.
10

--------------------------------------------------------------------------------



"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
(a)purchases by way of assignment or transfer;
(b)enters into any sub-participation in respect of; or
(c)enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,
any Commitment or amount outstanding under this Agreement.
"Default" means an Event of Default or any event or circumstance specified in
Clause 28 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default,
provided that any such event or circumstance which requires any determination as
to materiality before it may become an Event of Default shall not be a Default
until such determination is made.
"Defaulting Lender" means any Lender other than a Lender which is a member of
the Group:
(a)which has failed to make its participation in a Loan available or has
notified the Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation) or has failed to provide cash collateral (or has notified the
Issuing Bank that it will not provide cash collateral) in accordance with
Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender);
(b)which has otherwise rescinded or repudiated a Finance Document; or
(c)with respect to which an Insolvency Event has occurred and is continuing,
unless, in the case of paragraph (a) above:
(i)its failure to pay is caused by:
(A)administrative or technical error; or
(B)a Disruption Event; and
payment is made within three (3) Business Days of its due date; or
(ii)the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.
"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
"Designated Gross Amount" has the meaning given to that term in Clause 9.2
(Availability).
"Designated Net Amount" has the meaning given to that term in Clause 9.2
(Availability).
"Disruption Event" means either or both of:
(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities(or otherwise in order for
the transactions contemplated by
11

--------------------------------------------------------------------------------



the Finance Documents to be carried out) which disruption is not caused by, and
is beyond the control of, any of the Parties; or
(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:
(i)from performing its payment obligations under the Finance Documents; or
(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.
"Employee Plan" means an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is subject to the
provisions of Title IV or Section 302 of ERISA, or Section 412 of the Code, and
in respect of which an Obligor or any ERISA Affiliate contributes or is required
to contribute, or has, in the last seven years, contributed or been required to
contribute.
"Encore Private Placement Notes" has the meaning given to that term in Schedule
14 (Restrictive covenants).
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);
(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and
(c)land (including, without limitation, land under water).
"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(a)the pollution or protection of the Environment;
(b)the conditions of the workplace; or
(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.
"ERC" has the meaning given to that term in Clause 26.2 (Financial definitions).
"ERC Model" has the meaning given to that term in Clause 26.2 (Financial
definitions).
12

--------------------------------------------------------------------------------



"ERC Model Output" means the spread sheet prepared by the Parent showing ERC
broken down into the monthly estimated remaining collections over 84 months, in
the agreed form.
"ERISA" means, at any date, the United States Employee Retirement Income
Security Act of 1974 (or any successor legislation thereto), as amended from
time to time, and the regulations promulgated and rulings issued thereunder, all
as the same may be in effect at such date.
"ERISA Affiliate" means any person that for purposes of Section 302 or Title IV
of ERISA and Section 412 of the Code would be deemed at any relevant time to be
a single employer with an Obligor, pursuant to Section 414(b), (c), (m) or (o)
of the Code or Section 4001 of ERISA.
"ERISA Event" means:
(a)any reportable event, as defined in Section 4043 of ERISA, with respect to an
Employee Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified of such event;
(b)the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;
(c)the institution of proceedings under Section 4042 of ERISA by the PBGC for
the termination of, or the appointment of a trustee to administer, any Employee
Plan;
(d)any failure by any Employee Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Employee Plan, in each case whether or not waived;
(e)the failure to make a required contribution to any Employee Plan that would
reasonably be expected to result in the imposition of an encumbrance under
Section 412 of the Code, or a filing under Section 412(c) of the Code or Section
302(c) of ERISA of any request for a minimum funding variance, with respect to
any Employee Plan or Multiemployer Plan;
(f)the complete or partial withdrawal of any Obligor or any ERISA Affiliate from
any Employee Plan or a Multiemployer Plan;
(g)an Obligor or an ERISA Affiliate incurring any liability under Title IV of
ERISA with respect to any Employee Plan (other than premiums due and not
delinquent under Section 4007 of ERISA);
(h)a determination that any Employee Plan is, or is expected to be, in "at risk"
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code);
(i)the receipt by an Obligor or any of its ERISA Affiliates of any notice of the
imposition of withdrawal liability or of a determination that a Multiemployer
Plan is, or is expected to be, in "endangered" or "critical" status within the
meaning of Section 305 of ERISA;
(j)the requirement that an Employee Plan provide a security pursuant to Section
436(f) of the Code;
13

--------------------------------------------------------------------------------



(k)any member of the Group or any ERISA Affiliate engages in a non-exempt
"prohibited transaction" within the meaning of Section 406 of ERISA and Section
4975 of the Code for which such member of the Group or ERISA Affiliate is a
"disqualified person" (within the meaning of Section 4975 of the Code) or with
respect to which any member of the Group or any ERISA Affiliate could otherwise
be liable; and
(l)the institution of a proceeding by a fiduciary of any Multiemployer Plan to
enforce Section 515 of ERISA which proceeding is not dismissed within 30 days.
"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"EUR" or "Euro" means the single currency unit of the Participating Member
States.
"EURIBOR" means, in relation to any Loan in Euro:
(a)the applicable Screen Rate as of the Specified Time for Euro and for a period
equal in length to the Interest Period of that Loan; or
(b)as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen
Rate),
and if, in either case, that rate is less than 0.75 per cent. per annum, EURIBOR
will be deemed to be 0.75 per cent. per annum.
"Event of Default" means any event or circumstance specified as such in
Clause 28 (Events of Default).
"Exchange Act" has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"Excluded Bank Accounts" means:
(a)each bank account the credit balance of which relates to monies held on trust
for third parties;
(b)the bank accounts specified in Schedule 17 (Excluded bank accounts); and
(c)any other bank account approved by the Agent from time to time.
"Excluded Swap Obligation" means, with respect to any Guarantor, (i) any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
member of the Group of, or the grant by such member of the Group of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (ii) any other Swap
Obligation designated as an "Excluded Swap Obligation" of such Guarantor as
specified in any agreement. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal or unlawful.
"Existing 2023 Encore Exchangeable Notes" has the meaning given to that term in
Schedule 14 (Restrictive covenants).
"Existing Cabot Facilities" means the facilities documented by the facility
agreement originally dated 1 March 2005 (as amended and restated from time to
time) made between, among others,
14

--------------------------------------------------------------------------------



Cabot Financial (UK) Limited as borrower, The Royal Bank of Scotland plc as
arranger, agent and security agent and Citibank, N.A., London Branch, DNB Bank
ASA, The Royal Bank of Scotland plc and WestLB AG as original lenders.
"Existing Cabot Notes" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Existing Encore Convertible Notes" has the meaning given to that term in
Schedule 14 (Restrictive covenants).
"Existing Encore Notes" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Existing Encore Facilities" means the existing revolving credit facility and
term loan facility made available pursuant to a third amended and restated
credit agreement dated December 20, 2016, between, among others, the Parent,
each of the guarantors and lenders party thereto and SunTrust Bank, as
administrative agent, as amended from time to time.
"Existing Hedging" means:
(a)the interest rate cap hedging agreement entered into before the 2020
Effective Date in respect of interest rate exposures relating to the Existing
Cabot Facilities or the Existing Encore Facilities; and
(b)the Existing Swap Agreements.
"Existing Notes" means the Existing Cabot Notes and the Existing Encore Notes.
"Existing Swap Agreements" means the:
(a)interest rate swap agreement dated 25 October 2018 and entered into by the
Parent and Fifth Third Bank; and
(b)interest rate swap agreement dated 26 October 2018 and entered into by the
Parent and MUFG Union Bank, N.A..
"Expiry Date" means, for a Letter of Credit, the last day of its Term.
"Facility" means the Revolving Facility;
"Facility Office" means:
(a)in respect of a Lender or the Issuing Bank, the office or offices notified by
that Lender or the Issuing Bank to the Agent in writing on or before the date it
becomes a Lender or the Issuing Bank (or, following that date, by not less than
five (5) Business Days written notice) as the office or offices through which it
will perform its obligations under this Agreement; or
(b)in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.
"Fallback Interest Period" means one week.
15

--------------------------------------------------------------------------------



"FATCA" means:
(a)sections 1471 to 1474 of the Code or any associated regulations and
associated legislation;
(b)any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or
(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.
"FATCA Application Date" means:
(a)in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or
(b)in relation to a "passthru payment" described in section 1471(d)(7) of the
Code not falling within paragraph (a) above, the first date from which such
payment may become subject to a deduction or withholding required by FATCA.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means:
(a)any letter or letters dated on or about the date of this Agreement between
the Parent and the Agent or the Parent and the Arrangers setting out the terms
on which any arrangement fees or the fees referred to in Clause 17 (Fees) are
payable; and
(b)any agreement setting out fees payable to a Finance Party referred to in
Clause 2.2 (Increase), Clause 2.3 (Accordion Increase in Commitments),
Clause 17.3 (Fees payable in respect of Letters of Credit) or Clause 17.4
(Interest, commission and fees on Ancillary Facilities) of this Agreement or
under any other Finance Document.
"Finance Document" means this Agreement, the 2020 Amendment and Restatement
Agreement, any Accession Deed, any Ancillary Document, any Compliance
Certificate, any Fee Letter, any Hedging Agreement, the Intercreditor Agreement,
any Resignation Letter, any Transaction Security Document, any Utilisation
Request, any Swingline Loan Utilisation Request, any Additional Commitment
Increase Notice, any Transfer Certificate, any Assignment Agreement, any
Increase Confirmation and any other document designated as a "Finance Document"
by the Agent and the Parent provided that where the term "Finance Document" is
used in, and construed for the purposes of, this Agreement or the Intercreditor
Agreement, a Hedging Agreement shall be a Finance Document only for the purposes
of:
(a)the definition of "Material Adverse Effect";
(b)the definition of "Transaction Document";
16

--------------------------------------------------------------------------------



(c)the definition of "Transaction Security Document";
(d)paragraph (a) of Clause 1.2 (Construction); and
(e)Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement), Clause 28.15 (Repudiation and rescission
of agreements) and Clause 28.17 (Material adverse change).
"Finance Party" means the Agent, an Arranger, the Security Agent, a Lender, any
Additional Commitment Lender, the Syndication Agent, a Hedge Counterparty, the
Issuing Bank or any Ancillary Lender provided that where the term "Finance
Party" is used in, and construed for the purposes of, this Agreement or the
Intercreditor Agreement, a Hedge Counterparty shall be a Finance Party only for
the purposes of:
(a)the definition of "Secured Parties";
(b)paragraph (a)(iv) of Clause 1.2);
(c)Clause 28.17 (Material adverse change), paragraph (c) of Clause 24.3
(Non-conflict with other obligations) or Clause 24.18 (Good title to assets) of
the definition of "Material Adverse Effect";
(d)Clause 34 (Conduct of Business by the Finance Parties); and
(e)Clause 28.1 (Non-payment), Clause 28.10 (Unlawfulness and invalidity),
Clause 28.11 (Intercreditor Agreement) and Clause 28.15 (Repudiation and
rescission of agreements).
"Financial Indebtedness" has the meaning given to "Indebtedness" in Schedule 14
(Restrictive covenants).
"Financial Quarter" has the meaning given to that term in Clause 26.2 (Financial
definitions).
"Financial Year" has the meaning given to that term in Clause 26.2 (Financial
definitions).
“Fixed Charges” has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"Fixed GAAP" means generally accepted accounting principles in the United States
of America as in effect on the 2020 Effective Date or at any date after the 2020
Effective Date the Parent may make an irrevocable election to establish that
"Fixed GAAP" shall mean Fixed GAAP as in effect on a date that is on or prior to
the date of such election.
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a) of Clause 16.4 (Cost of funds).
"GAAP" has the meaning given to that term in Schedule 14 (Restrictive
covenants).
"GBP", "Sterling" or "£" means the lawful currency for the time being of the
United Kingdom.
"Group" means the Parent and each of its Subsidiaries for the time being.
"Group Structure Chart" means the group structure chart in the agreed form.
"Guarantor" means an Original Guarantor or an Additional Guarantor.
17

--------------------------------------------------------------------------------



"Hedge Counterparty" means any person which is or has become a Party to the
Intercreditor Agreement as a Hedge Counterparty in accordance with the
provisions of the Intercreditor Agreement.
"Hedging Agreement" means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by a member of the Restricted Group
and a Hedge Counterparty for any purpose permitted under Clause 27.16 (Treasury
Transactions).
"Historic Screen Rate" means, in relation to any Loan, the most recent
applicable Screen Rate for the currency of that Loan and for a period equal in
length to the Interest Period of that Loan and which is as of a day which is no
more than three Business Days before the Quotation Day.
"HMRC" means HM Revenue & Customs.
"Holdco" means the Parent.
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Impaired Agent" means the Agent at any time when:
(a)it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;
(b)the Agent otherwise rescinds or repudiates a Finance Document;
(c)(if the Agent is also a Lender) it is a Defaulting Lender under
paragraphs (a) or (b) of the definition of "Defaulting Lender"; or
(d)an Insolvency Event has occurred and is continuing with respect to the Agent,
unless, in the case of paragraph (a) above:
(i)its failure to pay is caused by:
(A)administrative or technical error; or
(B)a Disruption Event; and
payment is made within three (3) Business Days of its due date; or
(ii)the Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 15 (Form of Increase Confirmation).
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
"Information Memorandum" means the document in the form approved by the Parent
concerning the Group which, at the request of the Parent and on its behalf is to
be prepared and distributed by the Arrangers in connection with the syndication
of any Facility.
18

--------------------------------------------------------------------------------



"Initial ERC" means the ERC forecast for the Group dated 30 June 2020.
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);
(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;
(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;
(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;
(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:
(i)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or
(ii)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;
(f)has exercised in respect of it one or more of the stabilisation powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;
(g)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(h)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;
(i)has a Secured Party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such Secured Party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
19

--------------------------------------------------------------------------------



(j)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or
(k)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts,
provided that a Finance Party shall not be deemed to be subject to an Insolvency
Event solely by virtue of the ownership or acquisition of any equity interest in
that Finance Party or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
"Intellectual Property" means:
(a)any patents, trademarks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and
(b)the benefit of all applications and rights to use such assets of each member
of the Restricted Group (which may now or in the future subsist).
"Intercreditor Agreement" means the intercreditor agreement, originally dated 20
September 2012, as amended and restated on or about the 2020 Effective Date
pursuant to an amendment and restatement between, among others, the Parent, the
Debtors (as defined in the Intercreditor Agreement), the Security Agent, the
Agent, the Lenders (as RCF Lenders), the Arranger (as Arranger), the Intra-Group
Lenders, the Structural Creditors and the Cabot Note Trustee (each as defined in
the Intercreditor Agreement).
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 15 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 14.3 (Default interest).
"Interpolated Historic Screen Rate" means, in relation to any Loan, the rate
which results from interpolating on a linear basis between:
(a)the most recent applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Interest Period of that Loan;
and
(b)the most recent applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Interest Period of that Loan,
each for the currency of that Loan and each of which is as of a day which is no
more than three Business Days before the Quotation Day.
20

--------------------------------------------------------------------------------



"Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:
(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and
(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,
each as of the Specified Time for the currency of that Loan.
"Intra-Group Loans" means a loan by the Parent to the Borrower and any other
loans made by one member of the Restricted Group to another member of the
Restricted Group.
"Investment Grade Status" has the meaning given to that term in Schedule 14
(Restrictive covenants).
"Issuing Bank" means each Lender which has notified the Agent that it has agreed
to the Parent's request to be an Issuing Bank pursuant to the terms of this
Agreement (and if more than one Lender has so agreed, such Lenders shall be
referred to, whether acting individually or together, as the "Issuing Bank")
provided that, in respect of a Letter of Credit issued or to be issued pursuant
to the terms of this Agreement, the "Issuing Bank" shall be the Issuing Bank
which has issued or agreed to issue that Letter of Credit.
"ITA" means the Income Tax Act 2007.
"Joint Venture" means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity in which the interests of all members of the Restricted Group
(taken together) are not more than 50%.
"L/C Proportion" means in respect of any Letter of Credit, the proportion
(expressed as a percentage) borne by that Lender's Available Commitment in the
relevant Facility to the Available Facility immediately prior to the issue of
that Letter of Credit, adjusted to reflect any assignment or transfer under this
Agreement to or by that Lender.
"Legal Opinion" means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 32 (Changes to the Obligors).
"Legal Reservations" means:
(a)the principle that certain remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;
(b)the time barring of claims under any applicable limitation law (including the
Limitation Acts), the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of stamp duty may be void and defences of
acquiescence, set-off or counterclaim;
(c)the principle that in certain circumstances Security granted by way of fixed
charge may be recharacterised as a floating charge or that Security purported to
be constituted as an assignment may be recharacterised as a charge;
21

--------------------------------------------------------------------------------



(d)the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void;
(e)the principle that an English court may not give effect to an indemnity for
legal costs incurred by an unsuccessful litigant;
(f)the principle that the creation or purported creation of Security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
the contract or agreement over which Security has purportedly been created;
(g)similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and
(h)any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.
"Lender"
means:
(a)any Original Lender; and
(b)any bank, financial institution, trust, fund or other entity which has become
a Party as a Lender in accordance with Clause 2.2 (Increase), Clause 2.3
(Accordion Increase in Commitments) or Clause 30 (Changes to the Lenders),
which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
"Letter of Credit" means:
(a)a letter of credit or guarantee in favour of third parties including counter
guarantees for guarantees to such third parties and which:
(i)complies with the Letter of Credit Requirements;
(ii)is in substantially the form set out in Schedule 12 (Form of Letter of
Credit); or
(iii)is in any other form requested by the Parent and agreed by the Majority
Lenders in respect of the relevant Facility under which the Letter of Credit is
to be issued and the Issuing Bank; or
(b)any guarantee, indemnity or other instrument in a form requested by a
Borrower (or the Parent on its behalf) and agreed by the Majority Lenders in
respect of the relevant Facility under which the Letter of Credit is to be
issued and the Issuing Bank.
"Letter of Credit Requirements" means the requirements as to the form of a
Letter of Credit as set out in Schedule 11 (Letter of Credit requirements).
"LIBOR" means, in relation to any Loan:
(a)the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or
(b)as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen
Rate),
22

--------------------------------------------------------------------------------



and if, in either case, that rate is less than 0.75 per cent. per annum, LIBOR
shall be deemed to be 0.75 per cent. per annum.
"Limitation Acts" means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
"LMA" means the Loan Market Association.
"Loan" means:
(a)a loan made or to be made under the Revolving Facility or the principal
amount outstanding for the time being of that loan;
(b)a Swingline Loan; or
(c)any Additional Loan.
"LTV Ratio" has the meaning given to it in Clause 26.2 (Financial definitions).
"LTV Ratios" means the LTV Ratio and the SSRCF LTV Ratio.
"Luxembourg Guarantor" means Cabot Financial (Luxembourg) S.A., Cabot Financial
(Luxembourg) II S.A. and any other Guarantor which is incorporated and/or
established in the Grand Duchy of Luxembourg from time to time
"Majority Lenders" means:
(a)in respect of any direction provided by the Majority Lenders under Clause
28.20 (Acceleration) or any discretion, amendment or waiver provided by the
Majority Lenders under Clause 26 (Financial Covenants) or in relation to any
discretion, amendment or waiver relating to Transaction Security, a Lender or
Lenders whose Commitments aggregate 66.67 per cent. or more of the Total
Commitments (or if the Total Commitments have been reduced to zero, aggregated
66.67 per cent. or more of the Total Commitments immediately prior to that
reduction);
(b)in any other case, a Lender or Lenders whose Commitments aggregate more than
50 per cent. of the Total Commitments (or if the Total Commitments have been
reduced to zero, aggregated more than 50 per cent. of the Total Commitments
immediately prior to that reduction); and
(c)in respect of a waiver of any of the conditions to funding which apply to an
Additional Commitment prior to a proposed Utilisation of an Additional
Commitment, a Lender or Lenders whose Additional Commitment aggregate more than
50 per cent. of the aggregate Additional Commitments in respect of that
Additional Commitment.
"Mandatory Prepayment Account" means an interest-bearing account:
(a)held, or to be held, by a Borrower with the Agent or the Security Agent (or
Affiliate of the Agent or the Security Agent);
(b)identified in a letter between the Parent and the Agent as a Mandatory
Prepayment Account;
(c)subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Agent and Security Agent (each acting
reasonably); and
23

--------------------------------------------------------------------------------



(d)from which no withdrawals may be made by any members of the Restricted Group
except as contemplated by this Agreement,
as the same may be redesignated, substituted or replaced from time to time.
"Margin" means:
(a)in respect of the Revolving Facility, on and from the 2020 Effective Date,
2.50 per cent per annum; and
(b)in respect of any Additional Commitment, the rate set out in the Additional
Commitment Increase Notice relating to that Additional Commitment.
"Material Adverse Effect" means a material adverse effect on:
(a)the business, operations, assets or financial condition of the Restricted
Group (taken as a whole); or
(b)the ability of the Obligors (taken as a whole) to perform their payment
obligations under the Finance Documents; or
(c)the legality, validity, enforceability or ranking of any Security granted or
purported to be granted pursuant to any of the Finance Documents, in any such
case, in a manner or to an extent which is materially adverse to the interests
of the Lenders under the Finance Documents and, if capable of remedy is not
remedied within 15 Business Days of the earlier of:
(i)the Parent becoming aware of the issue; or
(ii)the giving of notice of the issue by the Agent,
provided that such period shall run concurrently with any applicable grace
period contained in Clause ‏28 (Events of Default).
"Material Company" means, at any time:
(a)an Obligor; or
(b)a wholly-owned member of the Restricted Group that is the Holding Company of
an Obligor; or
(c)a member of the Restricted Group (other than a Permitted Purchase Obligations
SPV or any Subsidiary of the Parent whose only material assets are the Capital
Stock of a Permitted Purchase Obligations SPV) which:
(i)has earnings before interest, tax, depreciation and amortisation calculated
on the same basis as Consolidated EBITDA (but on an unconsolidated basis and
excluding intra-Restricted Group items and investments in Restricted
Subsidiaries of any member of the Restricted Group) representing more than five
(5) per cent. of Consolidated EBITDA of the Restricted Group calculated on a
consolidated basis; or
(ii)has gross assets (on an unconsolidated basis excluding intra-Restricted
Group items, goodwill and investments in Restricted Subsidiaries of any member
of the
24

--------------------------------------------------------------------------------



Restricted Group) representing five (5) per cent. or more of the gross assets of
the Restricted Group calculated on a consolidated basis (excluding goodwill),
but does not include:
(a)a Permitted Purchase Obligations SPV; or
(b)a Restricted Subsidiary whose only assets are the Capital Stock in a
Permitted Purchase Obligations SPV.
Compliance with the conditions set out in paragraph (c) above shall be
determined by reference to:
(i)the most recent Annual Financial Statements of the Group (adjusted in
accordance with Clause 25.7 (Unrestricted Subsidiaries)), supplied under
paragraph (a) of Clause 25.1 (Financial statements) and the Compliance
Certificate relating thereto;
(ii)the latest (if applicable) consolidated financial statements of the
Subsidiary (audited to the extent required by law). However, if a Subsidiary has
been acquired since the date as at which the latest Annual Financial Statements
of the Group were prepared, the Annual Financial Statements shall be deemed to
be adjusted in order to take into account the acquisition of that Subsidiary
(that adjustment being certified by the Chief Financial Officer or the Chief
Executive Officer of the Parent as representing an accurate reflection of the
revised Consolidated EBITDA) or gross assets of the Restricted Group);
A report by the Auditors of the Parent that a Subsidiary is or is not a Material
Company shall, in the absence of manifest error, be conclusive and binding on
all Parties. All calculations in connection with paragraph (c) establishing
whether or not any member of the Group is a Material Company shall be calculated
in accordance with Fixed GAAP.
"Material Event of Default" means any event or circumstance constituting:
(a)an Event of Default under Clause 28.4 (Other obligations) to the extent that
such Event of Default relates to a failure to comply that is material other than
in the case of Clause 27.20 (Note Purchase Condition) where materiality will not
be applied to such test; and
(b)an Event of Default under any Clause other than Clause 28.4 (Other
obligations).
"Member State" means the territory of each Member State of the Community as
defined in Article 5 and 6 of the Council Directive 2006/112/EC on the common
system of value added tax.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)(subject to paragraph (c) below) if the numerically corresponding day is not
a Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;
(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month; and
25

--------------------------------------------------------------------------------



(c)if an Interest Period begins on the last Business Day of a calendar month,
that Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.
The above rules will only apply to the last Month of any period.
"Multiemployer Plan" means a "multiemployer plan" (as defined in Section 3(37)
of ERISA) that is subject to Title IV of ERISA that is or has been contributed
to by an Obligor or any ERISA Affiliate.
"Non-Acceptable L/C Lender" means a Lender which:
(a)is not an Acceptable Bank within the meaning of paragraph (c) of the
definition of "Acceptable Bank" (other than a Lender which each Issuing Bank has
agreed is acceptable to it notwithstanding that fact);
(b)is a Defaulting Lender or an Insolvency Event has occurred in respect of a
Holding Company of such Lender;
(c)is determined or declared as such by the Issuing Bank from time to time; or
(d)has failed to make (or has notified the Agent that it will not make) a
payment to be made by it under Clause 7.3 (Indemnities) or Clause 33.11
(Lenders' indemnity to the Agent) or any other payment to be made by it under
the Finance Documents to or for the account of any other Finance Party in its
capacity as Lender by the due date for payment unless the failure to pay falls
within the description of any of those items set out at paragraphs (i) and (ii)
of the definition of Defaulting Lender,
provided that, notwithstanding the provisions of this definition, any Arranger
under this Agreement shall be considered an Acceptable Bank at all times.
"Non-Consenting Lender" has the meaning given to that term in Clause 42.5
(Replacement of Lender).
"Non-Consumer Debt or Accounts" means any debt or account that is not a Consumer
Debt or Account.
"Non-Permitted Jurisdiction Originated Account" means a Portfolio Account
originally issued or extended to a person:
(a)outside the United Kingdom, the United States or a Permitted Jurisdiction,
unless such person was resident in the United Kingdom, the United States or a
Permitted Jurisdiction at such time; and
(b)in a jurisdiction which is not a Sanctioned Jurisdiction.
"Non-UK/Non-US Originated Account" means a Portfolio Account originally issued
or extended to a person outside the United Kingdom or the United States unless
such person was resident in the United Kingdom or the United States at such
time.
"Note Documents" means the Senior Note Documents (as such term is defined in the
Intercreditor Agreement).
"Notes" means the Senior Notes (as such term is defined in the Intercreditor
Agreement).
26

--------------------------------------------------------------------------------



"Notifiable Debt Purchase Transaction" has the meaning given to that term in
paragraph (b) of Clause 31.2 (Disenfranchisement on Debt Purchase Transactions
entered into by a member of the Group).
"Obligor" means a Borrower or a Guarantor.
"Obligors' Agent" means the Parent or such other person, appointed to act on
behalf of each Obligor in relation to the Finance Documents pursuant to
Clause 2.5 (Obligors' Agent).
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
"Original Financial Statements" means:
(a)the audited financial statements of the Group ending 31 December 2019; and
(b)in relation to any other Obligor, its audited (to the extent required by law
to be audited) financial statements (to the extent required by law to be
produced) delivered to the Agent as required by Clause 32 (Changes to the
Obligors).
"Original Lender" means each financial institution listed in of Part III
Schedule 1 (The Original Parties) as a 2020 Effective Date Lender with a
Commitment greater than $0.
"Participating Member State" means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"PBGC" means the US Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.
"Perfection Requirements" means the making or procuring of appropriate
registrations, filings, endorsements, stampings, intimation in accordance with
local laws, notations in stock registries, notarisations, legalisation and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.
"Permitted Acquisition" means an acquisition:
(a)of shares or other ownership interests in a company representing at least
50.1 per cent. of the issued share capital or other ownership interests of such
company or of a business or undertaking carried on as a going concern (each a
"Business Acquisition"); or
(b)an acquisition of Portfolio Accounts for consideration in cash,
but only if:
(i)in relation to a Business Acquisition, no Event of Default has occurred and
is continuing at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition or would result therefrom;
(ii)in relation to an acquisition of Portfolio Accounts, no Event of Default has
occurred and is continuing at the time the relevant member of the Restricted
27

--------------------------------------------------------------------------------



Group contractually commits to the relevant acquisition or would result
therefrom;
(iii)in relation to a Business Acquisition, the acquired company, business, or
undertaking is engaged in a business, service or activity that is related,
complementary, incidental, ancillary or similar to any of the businesses,
services or activities that are carried on by the Restricted Group at the time
of such Business Acquisition;
(iv)in relation to an acquisition of a Portfolio Account:
(A)if the aggregate purchase value of Portfolio Accounts acquired by the
Restricted Group since the most recent Quarter Date exceeds or will as a result
of such acquisition of Portfolio Accounts exceed an amount equal to 50 per cent.
of the amount budgeted for acquisitions of Portfolio Accounts in the Budget for
the relevant Financial Year, the Parent has delivered a Compliance Certificate
(amended to set out calculations in respect of the LTV Ratios and the acquired
Portfolio Accounts only) signed by the Chief Financial Officer or the Chief
Executive Officer showing in reasonable detail calculations demonstrating that
it is in compliance with the LTV Ratios (calculated by reference to the last day
of the most recently ended calendar Month);
(B)in the case of a Portfolio Account constituting either (i) a Non-Consumer
Debt or Account, or (ii) a Non-UK/Non-US Originated Account, having regard to
the circumstances applying at the time the relevant member of the Restricted
Group contractually commits to the relevant acquisition, the relevant
acquisition would not result in a failure to comply with the definition of
"Portfolio Account"; and
(C)such acquisition is in compliance with Schedule 14 (Restrictive Covenants);
(v)in relation to a Business Acquisition of less than 100 per cent. but more
than 50.1 per cent. of the issued share capital or other ownership interest
interests of a company which following the acquisition would constitute a
Material Company, subject to such company becoming an Obligor and granting
Security (on substantially the same or equivalent terms to the Transaction
Security granted as a condition precedent to initial Utilisation of the
Facilities and subject to the Agreed Security Principles) over all its assets in
favour of the Secured Parties as soon as practicable and in any event within:
(A)in the case of a Business Acquisition in England and Wales, 60 days; or
(B)in the case of a Business Acquisition in any other jurisdiction, 90 days,
of consummation of the relevant acquisition;
(vi)in relation to a Business Acquisition, the Parent has delivered a Compliance
Certificate (amended to set out calculations in respect of the LTV Ratios and
the
28

--------------------------------------------------------------------------------



Portfolio Accounts only) signed by the Chief Financial Officer or the Chief
Executive Officer showing in reasonable detail calculations demonstrating:
(A)that it will remain in compliance with the LTV Ratios immediately following
completion of the relevant acquisition (calculated by reference to the last day
of the most recently ended Financial Quarter and on a pro forma basis for the
proposed Business Acquisition taking into account any Financial Indebtedness
incurred or to be incurred by any member of the Restricted Group in relation to
the proposed acquisition); and
(B)to the extent that the Business Acquisition includes an acquisition of any
Non-Consumer Debt or Account or any Non-UK/Non-US Originated Accounts, having
regard to the circumstances applying at the time the relevant member of the
Restricted Group contractually commits to the relevant acquisition, that the
relevant acquisition would not result in a failure to comply with the definition
of "Portfolio Account";
(vii)in relation to a Business Acquisition, the acquired company, business or
undertaking is incorporated or established, and carries on its principal
business, in the United Kingdom, European Union, European Economic Area, India,
United States of America or Canada;
(viii)in the reasonable opinion of the Parent, such acquisitions are directly or
indirectly EBITDA enhancing over the next three Financial Years after the
completion of such acquisition having regard to the Group as a whole and the
nature of the Group's business in the debt purchase and debt collection market;
and
(ix)in relation to an acquisition of Portfolio Accounts to be funded by a
Utilisation in an amount of more than:
(A)7.5% of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or (if relevant) the last
day of the most recently ended calendar month on a pro forma basis for such
acquisition), the Parent notifies the Agent of such acquisition promptly
following its completion and provides the Agent with such information in
relation to the acquisition as the Agent or the Lenders may reasonably require
promptly upon request; or
(B)15% of ERC (as determined by reference to the Compliance Certificate most
recently delivered to the Agent under this Agreement or (if relevant) the last
day of the most recently ended calendar month on a pro forma basis for such
acquisition), the prior written consent of the Majority Lenders has been
obtained.
"Permitted Financial Indebtedness" means any Financial Indebtedness which is
permitted under Section 1.2 of Schedule 14 (Restrictive covenants).
"Permitted Joint Venture" means any investment in a Joint Venture that is not
prohibited by Clause 27.7 (Joint Ventures).
"Permitted Jurisdiction" means each of Ireland, France, Spain, Portugal, Italy,
Germany, the Netherlands, Australia and New Zealand and Poland.
29

--------------------------------------------------------------------------------



"Permitted Jurisdiction Non-UK/Non-US Originated Account" means a Portfolio
Account originally issued or extended to a person outside the United Kingdom or
the United States unless such person was resident in the United Kingdom or the
United States at such time, provided that:
(a)the aggregate "ERC" amount of all Permitted Jurisdiction Originated Accounts
in any individual Permitted Jurisdiction (calculated on the same basis as ERC
and as set out in the further proviso below) at the time the relevant member of
the Restricted Group contractually commits to the relevant acquisition does not
exceed (i) in the case of each of Ireland, France and Spain, an amount equal to
20 per cent. of ERC and (ii) in the case of each other individual Permitted
Jurisdiction, an amount equal to 10 per cent. of ERC (as determined in each case
by reference to the Compliance Certificate most recently delivered to the Agent
under this Agreement or if relevant the last day of the most recently ended
calendar Month adjusted on a pro forma basis for the proposed acquisition); and
(b)the aggregate "ERC" amount of all Non-Permitted Jurisdiction Originated
Accounts (calculated on the same basis as ERC and as set out in the further
proviso below) at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition does not exceed an amount
equal to 5 per cent. of ERC (as determined by reference to the Compliance
Certificate most recently delivered to the Agent under this Agreement or if
relevant the last day of the most recently ended calendar Month adjusted on a
pro forma basis for the proposed acquisition),
and provided further that for the purposes of this definition, when calculating
the aggregate "ERC" amount of all such Permitted Jurisdiction Originated
Accounts or all such Non-Permitted Jurisdiction Originated Accounts debt, it
shall refer to the estimated remaining collections projected to be received over
84 Months from the debt portfolio of which such debt is a component multiplied
by the ratio of Permitted Jurisdiction Originated Accounts or Non-Permitted
Jurisdiction Originated Accounts to total accounts in that debt portfolio,
respectively.
"Permitted Jurisdiction Originated Account" means a Portfolio Account originally
issued or extended to a person in a Permitted Jurisdiction.
"Permitted Payment" has the meaning given to that term in the Intercreditor
Agreement.
"Permitted Purchase Obligations SPV" has the meaning given to that term in
Schedule 14 (Restrictive covenants).
"Permitted Refinancing Indebtedness" means any Refinancing Indebtedness (as
defined in Schedule 14 (Restrictive covenants)) permitted pursuant to Section 1
of Schedule 14 (Restrictive covenants).
"Permitted Reorganisation" means:
(a)an amalgamation, merger, transfer, consolidation, liquidation, dissolution or
corporate reconstruction (each a "Reorganisation") on a solvent basis of a
member of the Restricted Group where:
(i)all of the business and assets of that member of the Restricted Group remain
within the Restricted Group (and if that member of the Restricted Group was an
Obligor immediately prior to such Reorganisation being implemented, all of the
business and assets of that member are retained by one or more other Obligors);
30

--------------------------------------------------------------------------------



(ii)if it or its assets or the shares in it were subject to the Transaction
Security immediately prior to such Reorganisation, the Security Agent will enjoy
substantially the same or equivalent Security over the same assets or, as the
case may be, over it or the shares in it (or in each case over the shares of its
successor) or, where a member of the Group is being dissolved or liquidated, its
assets (after payment of creditors) are passed up to its Holding Company
(subject to such Holding Company granting the same or equivalent Security over
the relevant assets in favour of the Security Agent); and
(iii)in the case of an amalgamation, merger or corporate reconstruction, if such
member of the Group is an Obligor, the surviving entity is or becomes an Obligor
to at least the same extent as such first mentioned Obligor immediately prior to
the said amalgamation, merger or corporate reconstruction;
(b)any Reorganisation permitted under Schedule 14 (Restrictive covenants); or
(c)any other Reorganisation of one or more members of the Restricted Group
approved by the Majority Lenders (acting reasonably).
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organisations, whether or not legal entities, and Governmental Authorities.
"Portfolio" means the Portfolio Accounts.
"Portfolio Account" means:
(a)(i) a performing, sub-performing or charged-off consumer account, loans,
receivables, mortgages, debentures, claims or other similar assets or
instruments or any other consumer account owned by the Restricted Group (in each
case, a "Consumer Portfolio Account"); (ii) (to the extent that, when
calculating the aggregate "ERC" amount under the Notes, this is also taken into
account and the same methodology is used) any sale, lease, licence, transfer or
other disposal of any asset (including but not limited to real estate) owned or
held (as relevant) by the Restricted Group following any acceleration,
enforcement or similar action or proceeding or following any restructuring
arrangement (such action or proceeding, or restructuring arrangement, (in each
case, as appropriate) having taken place prior to or following such asset being
owned or held (as relevant) by the Restricted Group) in connection with any
Consumer Portfolio Account; or (iii) any Non-Consumer Debt or Account; or
(b)a Right to Collect Account,
provided that:
(i)the aggregate "ERC" amount of all Non-Consumer Debt or Accounts (calculated
on the same basis as ERC and as set out in the further proviso below) at the
time the relevant member of the Restricted Group contractually commits to the
relevant acquisition does not exceed an amount equal to 7.5 per cent. of ERC (as
determined by reference to the Compliance Certificate most recently delivered to
the Agent under this Agreement or if relevant the last day of the most recently
31

--------------------------------------------------------------------------------



ended calendar Month adjusted on a pro forma basis for the proposed
acquisition); and
(ii)the aggregate "ERC" amount of all Permitted Jurisdiction Non-UK/Non-US
Originated Accounts (calculated on the same basis as ERC and as set out in the
further proviso below) at the time the relevant member of the Restricted Group
contractually commits to the relevant acquisition does not exceed an amount
equal to 50 per cent. of ERC (as determined by reference to the Compliance
Certificate most recently delivered to the Agent under this Agreement or if
relevant the last day of the most recently ended calendar Month adjusted on a
pro forma basis for the proposed acquisition),
and provided further that for the purposes of this definition, when calculating
the aggregate "ERC" amount of all such Non-Consumer Debt or Accounts or all such
Permitted Jurisdiction Non-UK/Non-US Originated Accounts, it shall refer to the
estimated remaining collections projected to be received over 84 Months from the
debt portfolio of which such debt is a component multiplied by the ratio of
Non-Consumer Debt or Accounts or Permitted Jurisdiction Non-UK/Non-US Originated
Accounts to total accounts in that debt portfolio, respectively.
"Quarter Date" has the meaning given in Clause 26.2 (Financial definitions).
"Quasi Security" means any transaction in which a member of the Restricted Group
agrees to:
(a)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the Restricted Group;
(b)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;
(c)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or
(d)enter into any other preferential arrangement having a similar effect,
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
(a)(if the currency is Sterling) the first day of that period;
(b)(if the currency is Euro) two TARGET Days before the first day of that
period; or
(c)(for any other currency) two Business Days before the first day of that
period,
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
"Qualified ECP Guarantor" means, in respect of any Swap Obligations, each
Obligor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any
32

--------------------------------------------------------------------------------



regulations promulgated thereunder and can cause another person to qualify as an
"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
"Reference Bank Quotation" means any quotation supplied to the Agent by a Base
Reference Bank or an Alternative Reference Bank.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Acceleration Event" has the meaning given to that term in Schedule 16
(Agreed Security Principles).
"Relevant Interbank Market" means in relation to Euro, the European interbank
market and, in relation to any other currency, the London interbank market.
"Relevant Jurisdiction" means, in relation to an Obligor:
(a)its jurisdiction of incorporation;
(b)any jurisdiction where it conducts a substantial part of its business or its
principal place of business; and
(c)the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.
"Reliance Parties" means the Agent, the Arranger, the Security Agent, the
Issuing Bank, each Original Lender and each person who accedes as a Lender as
part of the Syndication of the Facilities within six months of this Agreement.
"Renewal Request" means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).
"Repeating Representations" means each of the representations set out in
Clause 24.1 (Status), Clause 24.2 (Binding obligations), Clause 24.3
(Non-conflict with other obligations), Clause 24.4 (Power and authority),
paragraph (a) of Clause 24.5 (Validity and admissibility in evidence),
Clause 24.6 (Governing law and enforcement), Clause 24.9 (No default),
paragraph (f) of Clause 24.10 (No misleading information) paragraphs (d) and (e)
of Clause 24.11 (Financial Statements), Clause 24.19 (Legal and beneficial
ownership), Clause 24.20 (Shares), Clause 24.25 (Centre of main interests and
establishments) and Clause 24.28 (Money Laundering Laws).
"Replacement Debt" means Permitted Refinancing Indebtedness where the proceeds
are applied within one (1) day of the incurrence of the Permitted Refinancing
Indebtedness (provided that the Parent shall use its reasonable endeavours to
procure that it is applied on the same day) in prepayment, purchase, defeasance,
satisfaction and discharge or redemption of (a) the Notes, Indebtedness incurred
in connection with any Permitted Purchase Obligations or any Term Debt; or (b)
any Permitted Refinancing Indebtedness.
33

--------------------------------------------------------------------------------



"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.
"Restricted Group" means the Parent and the Restricted Subsidiaries.
"Restricted Party" means a person that is (i) listed on, or owned or controlled
by a person listed on, or acting on behalf of a person listed on any Sanctions
List, (ii) located in, incorporated under the laws of, or owned or controlled
by, or acting on behalf of, a person located in or organised under the laws of a
country or territory that is the target of country or territory-wide Sanctions
(including, without limitation, Crimea, Cuba, Burma, Myanmar, Iran, North Korea,
Sudan and Syria); or (iii) otherwise a target of Sanctions.
"Restricted Subsidiary" means a Subsidiary of the Parent other than an
Unrestricted Subsidiary.
"Revolving Facility" means the revolving credit facility made available under
this Agreement as described in paragraph (a) of Clause 2.1 (The Facilities).
"Right to Collect Account" means a performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument that is owned by a Person that is not a member of the Restricted
Group (a "Third Party") and in respect of which:
(a)such Third Party is unable or unwilling to dispose of, or is not established
for the purpose of disposing of, the relevant performing, sub-performing or
charged-off account, loan, receivable, mortgage, debenture or claim or other
similar asset or instrument to a member of the Restricted Group and:
(i)a member of the Restricted Group is entitled to collect and retain
substantially all of the amounts due under such performing, sub-performing or
charged-off account, loan, receivable, mortgage, debenture or claim or other
similar asset or instrument or to receive amounts equivalent thereto; or
(ii)a member of the Restricted Group shall be entitled to the transfer of all
such amounts received under such performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument and such amounts will be transferred to a member of the Restricted
Group within a period of not more than 45 days from the date of their
collection; or
(b)
(i)a member of the Restricted Group shall have legal (and beneficial) or
beneficial title (or the relevant local law equivalent in each case) to such
relevant performing, sub-performing or charged-off account, loan, receivable,
mortgage, debenture or other claim or other similar asset or instrument and any
amounts collected thereunder. Any amounts collected thereunder shall be
transferred to a member of the Restricted Group within a period of not more than
45 days from the date of their collection; or
34

--------------------------------------------------------------------------------



(ii)a member of the Restricted Group shall be legally (and beneficially) or
beneficially entitled (or the relevant local law equivalent in each case) to
collect and retain substantially all of the amounts due under such performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument or to receive amounts equivalent
thereto.
For the avoidance of doubt, nothing in this definition shall restrict any
Unrestricted Subsidiary from engaging in any of the activities applicable to
Restricted Subsidiaries provided that such activity shall not constitute a Right
to Collect Account unless a Restricted Subsidiary has the rights with respect to
such Right to Collect Account detailed under paragraph (a) or (b) above.
"Rollover Loan" means one or more Loans:
(a)made or to be made on the same day that:
(i)a maturing Loan is due to be repaid; or
(ii)a demand by the Issuing Bank pursuant to a drawing in respect of a Letter of
Credit or payment of outstandings under an Ancillary Facility is due to be met;
(b)the aggregate amount of which is equal to or less than the amount of the
maturing Loan or the relevant claim in respect of that Letter of Credit or
Ancillary Facility Utilisation; and
(c)made or to be made to the same Borrower for the purpose of:
(i)refinancing that maturing Loan or Ancillary Facility Utilisation; or
(ii)satisfying the relevant claim in respect of that Letter of Credit.
"Sanctioned Jurisdiction" means a country or territory which is subject to:
(a)general trade, economic or financial sanctions or embargoes imposed,
administered or enforced by (i) the US Department of Treasury's Office of
Foreign Assets Control, (ii) the United Nations Security Council, (iii) the
European Union or (iv) the United Kingdom, including Her Majesty's Treasury of
the United Kingdom; or
(b)general economic or financial sanctions embargoes imposed by the US federal
government and administered by the US State Department, the US Department of
Commerce or the US Department of the Treasury.
"Sanctioned Person" means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the US Department of the Treasury or the US Department of
State, or by the United Nations Security Council, the European Union or any EU
member state or the United Kingdom, (b) any person operating, organized or
resident in a Sanctioned Jurisdiction or (c) any person owned or controlled by
any such person or persons.
"Sanctions" means the economic sanctions laws, regulations, or restrictive
measures administered, enacted or enforced by the Sanctions Authorities
(including, without limitation, 31 C.F.R., Subtitle B, Chapter V; the Iran
Sanctions Act of 1996, as amended; the Comprehensive
35

--------------------------------------------------------------------------------



Iran Sanctions, Accountability and Divestment Act of 2010; Executive Order
13590; and the National Defence Authorisation Act for Fiscal Year 2012).
"Sanctions Authorities" means (i) the United States government, including,
without limitation, the Office of Foreign Assets Control of the US Department of
Treasury and the United States Department of State; (ii) the United Nations;
(iii) the European Union or its Member States, (iv) the United Kingdom,
including Her Majesty's Treasury and the Department of Business, Energy and
Industrial Strategy; or (v) the respective governmental institutions and
agencies of any of the foregoing.
"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by the Office of Foreign Assets Control of the US Department of
Treasury, the Consolidated List of Financial Sanctions Targets and the
Investment Ban List maintained by Her Majesty's Treasury, the consolidated list
of persons, groups or entities subject to European Union sanctions administered
by the European External Action Service or any similar list maintained by, or
public announcement of Sanctions designation made by, any of the Sanctions
Authorities.
"Screen Rate" means:
(a)in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and
(b)in relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate),
or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with the Parent and the
Lenders.
"SEC" means the U.S. Securities and Exchange Commission.
"Secured Parties" has the meaning given to it in the Intercreditor Agreement.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Separate Loan" has the meaning given to that term in Clause 10.1 (Repayment of
Loans).
"Specified Time" means a time determined in accordance with Schedule 10
(Timetables).
"SSRCF LTV Ratio" has the meaning given to it in Clause 26.2 (Financial
definitions).
"Stretch Facility" means any "Facility" as defined in the Stretch Facility
Agreement.
"Stretch Facility Agreement" means the term loan facility of up to $300,000,000
made between among others, the Parent and the Stretch Facility Finance Parties.
36

--------------------------------------------------------------------------------



"Stretch Facility Finance Parties" means each "Finance Party" as defined under
the Stretch Facility Agreement.
"Structural Change" has the meaning given to it under paragraph (b) of Clause
42.3 (Exceptions).
"Structural Debt Document" means any document or agreement evidencing the terms
of any Structural Liabilities.
"Structural Liabilities" has the meaning given to it in the Intercreditor
Agreement.
"Subsidiary" means in relation to any person, any entity which is controlled
directly or indirectly by that person and any entity (whether or not so
controlled) treated as a subsidiary in the latest financial statements of that
person from time to time, and "control" for this purpose means the direct or
indirect ownership of the majority of the voting share capital of such entity or
the right or ability to determine the composition of a majority of the Board of
Directors (or like board) of such entity, in each case whether by virtue of
ownership of share capital, contract or otherwise.
"Super Majority Lenders" means, at any time a Lender or Lenders whose
Commitments aggregate 85 per cent. or more of the Total Commitments or, if the
Total Commitments have been reduced to zero, aggregate 85 per cent. or more of
the Total Commitments immediately prior to that reduction.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the Commitments provided by the Swingline Lender,
being as at the 2020 Effective Date, $15,000,000.
“Swingline Lender” means Truist Bank.
“Swingline Loan” means a loan made to the Borrower by the Swingline Lender in
respect of the Swingline Commitment in accordance with Clause 5.7 (Utilisation –
Swingline Commitment).
"Syndication" means the primary syndication of the Facilities.
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in Euro.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
"Tax" or "Taxes" means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty, interest or other
additional amount payable in connection with any failure to pay or any delay in
paying any of the same).
"Term" means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.
"Term Debt" means on any date, Financial Indebtedness with a scheduled maturity
date 12 Months or more from the date on which such Financial Indebtedness was
incurred (and for the
37

--------------------------------------------------------------------------------



avoidance of doubt excluding the Facilities and any Ancillary Facility). In no
event shall the Notes or the Encore Private Placement Notes be “Term Debt”.
"Termination Date" means:
in respect of the Revolving Facility, the 4th anniversary of the 2020 Effective
Date; and
in respect of any Additional Commitment, the date set out in the Additional
Commitment Increase Notice relating to that Additional Commitment (or such other
date as the Additional Commitment Lenders in respect of that Additional
Commitment and the Parent may agree).
"Total Additional Commitments" means the aggregate of the Additional
Commitments, being zero as at the 2020 Effective Date.
"Total Commitments" means the aggregate of the Commitments, of up to
$1,050,000,000 as at the 2020 Effective Date and the Total Additional
Commitments.
"Transaction Documents" means the Finance Documents, the Note Documents, the
Structural Debt Documents and the Constitutional Documents.
"Transaction Security" means the Security created or expressed to be created in
respect of the obligations of any of the Obligors under any of the Finance
Documents pursuant to the Transaction Security Documents.
"Transaction Security Documents" means each of the documents listed as being a
Transaction Security Document at Paragraph 3 (Transaction Security Documents) of
Schedule 2 (Conditions Precedent to the Effective Date) in the 2020 Amendment
and Restatement Agreement, any document required to be delivered to the Agent
under paragraph 14 of Part II of Schedule 2 (Conditions Precedent) together with
any other document entered into by any Obligor creating or expressed to create
any Security over all or any part of its assets in respect of the obligations of
any of the Obligors under any of the Finance Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and
(b)the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.
"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
"UK Bail-In Legislation" means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“United States Person” means any Person that is a “United States Person” as
defined in
38

--------------------------------------------------------------------------------



Section 7701(a)(30) of the Code.
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"Unrestricted Subsidiary" has the meaning given to it in Schedule 14
(Restrictive covenants).
"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.
"US Bankruptcy Code" has the meaning given to it in Clause 23.1 (Guarantee and
indemnity).
“US Borrower” means a Borrower whose jurisdiction of organisation is a state of
the United States or the District of Columbia.
"US dollars", "$" and dollars denote lawful currency of the United States of
America.
"US Guarantor" means a Guarantor whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.
“US Obligor” means any US Borrower or US Guarantor.
“US Qualifying Lender” means, in respect of a payment by or in respect of a US
Borrower, a Lender or Agent which, as of the date it became a party to this
Agreement (or, in the case of a Lender, if it subsequently changes its Facility
Office, the date on which it changes its Facility Office), (a) is entitled to a
complete exemption from withholding of US federal income tax on all payments
payable to it under this Agreement and (b) has supplied to the relevant US
Borrower a properly completed and executed applicable US Tax Form evidencing
such exemption.
“US Tax Form” means, as applicable:
(a)an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, that either: (A)
includes a claim for an exemption from or reduction of US withholding tax under
an applicable income tax treaty, with Part II of such W-8BEN (or Part III of
such W-8BEN-E, as applicable) completed, or (B) if such claim for exemption is
based on the “portfolio interest exemption” is accompanied by a certificate
representing that such Lender or the Agent, as applicable, is not described in
Section 871(h)(3) or Section 881(c)(3) of the Code;
(b)an IRS Form W-8ECI;
(c)an IRS Form W-9; or
(d)any other IRS form establishing an exemption from withholding of US federal
income tax on payments to that person under this Agreement;
which, in each case, may be provided under cover of, if required to establish
such an exemption, an IRS Form W-8IMY and the certificate described in paragraph
(i)(B) above in respect of its beneficial owners, if applicable.
"US Tax Obligor" means:
(a)a Borrower which is resident for tax purposes in the US; or
39

--------------------------------------------------------------------------------



(b)an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.
"Utilisation" means a Loan or a Letter of Credit.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.
"Utilisation Request" means a notice substantially in the relevant form set out
in Part I or Part II of Schedule 3 (Requests and Notices) or in any other form
agreed by the Agent from time to time.
"VAT" means value added tax as provided for in Council Directive 2006/112/EC, as
amended, on the common system of value added tax and any other tax of a similar
nature (including goods and services tax) wherever imposed.
"Write-down and Conversion Powers" means:
(a)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;
(b)in relation to any other applicable Bail-In Legislation:
(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)any similar or analogous powers under that Bail-In Legislation; and
(c)in relation to any UK Bail-In Legislation:
(i)any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii)any similar or analogous powers under that UK Bail-In Legislation.
40

--------------------------------------------------------------------------------



1.2Construction
(a)Unless a contrary indication appears, a reference in this Agreement to:
(i)the "Agent", any "Arranger", any "Finance Party", any "Issuing Bank", any
"Lender", any "Hedge Counterparty", any "Obligor", any "Party", any "Secured
Party", the "Security Agent" or any other person shall be construed so as to
include its successors in title, permitted assigns and permitted transferees
and, in the case of the Security Agent, any person for the time being appointed
as Security Agent or Security Agents in accordance with the Finance Documents;
(ii)a document in "agreed form" is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent;
(iii)"assets" includes present and future properties, revenues and rights of
every description;
(iv)a "Finance Document" or a "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated;
(v)"guarantee" means (other than in Clause 23 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;
(vi)"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;
(vii)a Lender's "participation" in relation to a Letter of Credit, shall be
construed as a reference to the relevant amount that is or may be payable by a
Lender in relation to that Letter of Credit;
(viii)a "person" includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);
(ix)a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law (but if not having the force
of law, which is binding or customarily complied with)) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;
(x)a provision of law is a reference to that provision as amended or re-enacted;
(xi)a time of day is a reference to London time; and
(xii)"the date hereof", "the date of this Agreement" and other like expressions
is to 20 September 2012.
41

--------------------------------------------------------------------------------



(b)Section, Clause and Schedule headings are for ease of reference only.
(c)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.
(d)A Borrower providing "cash cover" for a Letter of Credit or an Ancillary
Facility means a Borrower paying an amount in the currency of the Letter of
Credit (or, as the case may be, the Ancillary Facility) to an interest-bearing
account in the name of the Borrower and the following conditions being met:
(i)the account is with the Security Agent or with the Issuing Bank or Ancillary
Lender for which that cash cover is to be provided;
(ii)subject to paragraph (b) of Clause 7.5 (Cash cover by Borrower), until no
amount is or may be outstanding under that Letter of Credit or Ancillary
Facility, withdrawals from the account may only be made to pay a Finance Party
amounts due and payable to it under this Agreement in respect of that Letter of
Credit or Ancillary Facility; and
(iii)the Borrower has executed a security document over that account, in form
and substance satisfactory to the Security Agent or the Issuing Bank or
Ancillary Lender with which that account is held, creating a first ranking
security interest over that account.
(e)A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived. An Event of Default is "continuing" if it has not been
remedied or waived.
(f)A Borrower "repaying" or "prepaying" a Letter of Credit or Ancillary
Outstandings means:
(i)that Borrower providing cash cover for that Letter of Credit or in respect of
the Ancillary Outstandings;
(ii)the maximum amount payable under the Letter of Credit or Ancillary Facility
being reduced or cancelled in accordance with its terms; or
(iii)the Issuing Bank or Ancillary Lender being satisfied that it has no further
liability under that Letter of Credit or Ancillary Facility,
and the amount by which a Letter of Credit is, or Ancillary Outstandings are
repaid or prepaid under paragraphs (f)(i) and (f)(ii) above is the amount of the
relevant cash cover or reduction.
(g)An amount borrowed includes any amount utilised by way of Letter of Credit or
under an Ancillary Facility.
(h)A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.
(i)An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.
42

--------------------------------------------------------------------------------



(j)A Letter of Credit is completely cancelled, discharged and released in
accordance with its terms:
(i)upon the Issuing Bank having paid the amount available under the Letter of
Credit;
(ii)upon return of the original Letter of Credit to the Issuing Bank together
with the beneficiary's letter of release, or, if such original Letter of Credit
has been lost, stolen, mutilated or destroyed, confirmation from the beneficiary
of such Letter of Credit that this is the case and indemnities are provided
satisfactory to the Issuing Bank from the beneficiary and other satisfactory
assurances are provided as the Issuing Bank may require; or
(iii)upon lapse of its Expiry Date and no demand having been received by the
Issuing Bank on or before such Expiry Date.
(k)Unless specifically provided to the contrary, a reference to a Subsidiary of
a member of the Restricted Group excludes each Unrestricted Subsidiary.
(l)For all purposes under the Finance Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under the laws
of another jurisdiction):
(i)if any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person; and
(ii)if any new Person comes into existence,
such new Person shall be deemed to have been organised on the first date of its
existence by the holders of its equity interests at such time.
1.3Irish terms
In this Agreement, where it relates to an Obligor incorporated in Ireland, a
reference to:
(a)“inability to pay its debts” will be deemed to mean inability to pay its
debts within the meaning of Section 509(3) or section 570(d) of the Irish
Companies Act; and
(b)the term “examiner” shall have the meaning given to it in Section 508(1) of
the Irish Companies Act and the term “examinership” shall be construed in
accordance with the Companies Act 2014 of Ireland.
1.4Third party rights
(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the "Third Parties Act") to enforce or enjoy the benefit of any term of
this Agreement.
(b)Subject to paragraph (j) of Clause 42.3 (Exceptions) but otherwise
notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.
43

--------------------------------------------------------------------------------



1.5Intercreditor Agreement
Other than in respect of paragraphs (h) to (j) of Clause 42.3 (Exceptions), this
Agreement is subject to the Intercreditor Agreement and in the event of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.
2.The Facilities
2.1The Facilities
(a)Subject to the terms of this Agreement, the Lenders make available a
multicurrency revolving credit facility in an aggregate amount the Base Currency
Amount of which is equal to the Total Commitments.
(b)Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to any of the
Borrowers in place of all or part of its Commitment.
2.2Increase
(a)The Parent may by giving prior notice to the Agent by no later than the date
falling 20 Business Days after the effective date of a cancellation of:
(i)the Available Commitments of a Defaulting Lender in accordance with
Clause 11.6 (Right of cancellation in relation to a Defaulting Lender); or
(ii)the Commitments of a Lender in accordance with Clause 11.1 (Illegality),
Clause 12.1 (Exit) or Clause 12.3 (Disposal Proceeds and Insurance Proceeds),
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount of up to the amount of the Available
Commitments or Commitments so cancelled as follows:
(iii)the increased Commitment will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
"Increase Lender") selected by the Parent each of which shall not be a member of
the Restricted Group and which is further acceptable to the Agent (acting
reasonably) and each of which confirms its willingness to assume and does assume
all the obligations of a Lender corresponding to that part of the increased
Commitments which it is to assume, as if it had been an Original Lender;
(iv)each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;
(v)each Increase Lender shall become a Party as a "Lender" and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;
(vi)the Commitments of the other Lenders shall continue in full force and
effect; and
44

--------------------------------------------------------------------------------



(vii)any increase in the Total Commitments shall take effect on the date
specified by the Parent in the notice referred to above or any later date on
which the conditions set out in paragraph (b) below are satisfied.
(b)An increase in the Total Commitments will only be effective on:
(i)the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;
(ii)in relation to an Increase Lender which is not a Lender immediately prior to
the relevant increase:
(A)the Increase Lender entering into the documentation required for it to accede
as a party to the Intercreditor Agreement; and
(B)the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
assumption of the increased Commitments by that Increase Lender, the completion
of which the Agent shall promptly notify to the Parent, the Increase Lender and
the Issuing Bank; and
(iii)the Issuing Bank consenting to that increase.
(c)Each Increase Lender, by executing the Increase Confirmation, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.
(d)Unless the Agent otherwise agrees or the increased Commitment is assumed by
an Existing Lender, the Parent shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee of $2,000 and the Parent
shall promptly on demand pay the Agent and the Security Agent the amount of all
costs and expenses (including legal fees) reasonably incurred by either of them
and, in the case of the Security Agent, by any Receiver or Delegate in
connection with any increase in Commitments under this Clause 2.2.
(e)The Parent may pay to the Increase Lender a fee in the amount and at the
times agreed between the Parent and the Increase Lender in a Fee Letter.
(f)Clause 30.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:
(i)an "Existing Lender" were references to all the Lenders immediately prior to
the relevant increase;
(ii)the "New Lender" were references to that "Increase Lender"; and
(iii)a "re-transfer" and "re-assignment" were references to respectively a
"transfer" and "assignment".
45

--------------------------------------------------------------------------------



2.3Accordion Increase in Commitments
(a)Subject to this Clause 2.3, the Parent may at any time and from time to time
following the 2020 Effective Date, request an increase in the Total Commitments
(such increase, the "Additional Commitments") by delivering to the Agent a duly
completed Additional Commitment Increase Notice not later than 10 Business Days'
(or such shorter period as the Agent and the Parent may agree) prior to the
proposed date for the commencement of the availability period in respect of the
Additional Commitments so requested.
(b)No consent of any Finance Party is required in order to establish an
Additional Commitment (other than any Lender or Lenders which is or are to
provide the relevant Additional Commitment), provided that, unless otherwise
agreed by the Majority Lenders:
(i)the Additional Commitment is permitted to be incurred on a pro forma basis
under paragraph (a) of Section 1.2 (Limitation on Indebtedness) of Schedule 14
(Restrictive Covenants);
(ii)subject to the terms of the Intercreditor Agreement, each Additional
Commitment may (x) benefit from the same guarantees as the Revolving Facility
and (y) rank pari passu in right of payment to the then existing Facilities and
pari passu in right of security over the same Charged Property with respect to
the Revolving Facility;
(iii)the applicable final maturity date in respect of the Additional Commitment
(as set out in the Additional Commitment Increase Notice relating to that
Additional Commitment or as otherwise agreed by the Parent and the Additional
Commitment Lenders(s) under that Additional Commitment from time to time) does
not fall on or before the Termination Date (as at the 2020 Effective Date);
(iv)no Event of Default has occurred and is continuing or would arise as a
result of such Additional Commitment being established and/or utilised;
(v)the Additional Commitment is to be applied towards any purpose which is
permitted pursuant to Clause 3.1 (Purpose) of this Agreement; and
(vi)the proposed Additional Commitment Lender shall not be:
(A)a member of the Group;
(B)a Sanctioned Person or incorporated or established in a jurisdiction that is
a Sanctioned Jurisdiction; or
(C)a Competitor.
(c)Each Additional Commitment Increase Notice shall specify the following
matters:
(i)the identity of each Lender or other bank, financial institution, trust, fund
or other entity (each, an "Additional Commitment Lender") selected by the Parent
(each of which shall not be a member of the Restricted Group) that is willing to
46

--------------------------------------------------------------------------------



assume all of the obligations of a Lender corresponding to an Additional
Commitment;
(ii)the aggregate amount of the Additional Commitments requested (the "Request
Amount");
(iii)the Additional Commitment Increase Date for that Additional Commitment;
(iv)the Termination Date in respect of that Additional Commitment;
(v)the proposed availability period in respect of the requested Additional
Commitments, which period must comply with the Additional Commitment
Restrictions;
(vi)the identities of the Borrower(s) in respect of the requested Additional
Commitments; and
(vii)the currency or currencies in which the Additional Commitments may be
drawn,
and shall be validly delivered only if executed by the Parent, the relevant
Borrower in relation to the Additional Commitment, and each applicable
Additional Commitment Lender.
(d)No Existing Lender shall (unless otherwise agreed by that Lender) be obliged
to provide any Additional Commitment but the Lenders who were party to this
Agreement on the 2020 Effective Date (if at that time still a Lender) shall be
given the option to provide Additional Commitments before the Parent
contractually commits to other lenders providing the Additional Commitments.
(e)Following the delivery of a valid Additional Commitment Increase Notice, the
requested Additional Commitments shall become effective on the later of:
(i)the execution by the Agent of the Additional Commitment Increase Notice. The
Agent shall, subject to paragraph (ii)(B) below, as soon as reasonably
practicable after receipt by it of a duly completed Additional Commitment
Increase Notice appearing on its face to comply with the terms of this Agreement
and delivered in accordance with the terms of this Agreement, execute that
Additional Commitment Increase Notice; and
(ii)in relation to an Additional Commitment Lender which is not a Lender
immediately prior to the relevant increase, the later of:
(A)the Additional Commitment Lender entering into the documentation required for
it to accede as a party to the Intercreditor Agreement as a Lender under this
Agreement; and
(B)the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
assumption by the Additional Commitment Lender of the relevant Additional
Commitments, the completion of which the Agent shall
47

--------------------------------------------------------------------------------



promptly notify to the Parent, the Additional Commitment Lender and the Issuing
Bank (if any).
(f)The introduction of Additional Commitments pursuant to this Clause 2.3 shall
occur as follows:
(i)each Additional Commitment will be assumed by the relevant Additional
Commitment Lender, each of whom confirms its willingness to assume and does
assume all of the obligations of a Lender corresponding to that part of the
Additional Commitments which it is to assume, as if it had been an Original
Lender, subject to paragraph (g) below;
(ii)each of the Obligors and each Additional Commitment Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Additional Commitment Lender would have assumed and/or acquired
had the Additional Commitment Lender been an Original Lender, subject to
paragraph (g) below;
(iii)to the extent not already a Party as a Lender, each Additional Commitment
Lender shall become a Party as a Lender and each Additional Commitment Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Additional Commitment
Lender and those Finance Parties would have assumed and/or acquired had the
Additional Commitment Lender been an Original Lender, subject to paragraph (g)
below;
(iv)the Commitments of the other Lenders shall continue in full force and
effect; and
(v)the increase in the Total Commitments shall take effect on the Additional
Commitment Increase Date.
(g)At the time of the implementation of the Additional Commitment Increase
Notice, if the Facility is not drawn and the terms of the Additional Commitment
Increase Notice are the same as those of the Facility, the amount of the
Commitments shall be increased by the amount of the Additional Commitments. If
at the time of the implementation of the Additional Commitment Increase Notice,
the Borrower has made a Utilisation under the Facility which is outstanding or
if the terms of the Additional Commitment Increase Notice are not the same as
those of the Facility, each Additional Commitment Lender, by executing the
Additional Commitment Increase Notice, confirms (for the avoidance of doubt)
that the Agent has authority to execute on its behalf any amendment or waiver
that has been approved by or on behalf of the requisite Lender or Lenders in
accordance with this Agreement on or prior to the date on which the increase
becomes effective in order to implement the Additional Commitment Increase
Notice.
(h)The Parent shall promptly on demand pay the Agent and the Security Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
either of them and, in the case of the Security Agent, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.3.
48

--------------------------------------------------------------------------------



(i)The Parent may, subject to the Additional Commitment Restrictions, pay to an
Additional Commitment Lender a fee in the amount and at the times agreed between
the Parent and that Additional Commitment Lender in a Fee Letter.
(j)On and from the Additional Commitment Increase Date this Agreement shall be
amended, read and construed as if the Additional Commitment Lender were party
hereto with a Commitment or Commitments as detailed in the Additional Commitment
Increase Notice.
(k)Any amounts payable to the Lenders by any Obligor on or before an Additional
Commitment Increase Date (including, without limitation, all interest and fees
payable up to (but excluding) that Additional Commitment Increase Date) in
respect of any period ending on or prior to that Additional Commitment Increase
Date shall be for the account of the Lenders prior to such Additional Commitment
Increase Date and no Additional Commitment Lender shall have any interest in, or
any rights in respect of, any such amount (save in respect of their Commitments
up to (but excluding) that Additional Commitment Increase Date).
(l)Each Lender authorises the Agent to execute on its behalf:
(i)any Additional Commitment Increase Notice delivered to it pursuant to this
Clause 2.3; and
(ii)any amendments required to the Finance Documents that are consequential on,
incidental to or required to implement or reflect the introduction of Additional
Commitments pursuant to this Clause 2.3.
2.4Finance Parties' rights and obligations
(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.
(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.
(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.
2.5Obligors' Agent
(a)Each Obligor (other than the Parent) by its execution of this Agreement or an
Accession Deed irrevocably appoints the Parent to act on its behalf as its agent
in relation to the Finance Documents and irrevocably authorises:
(i)the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to agree any
49

--------------------------------------------------------------------------------



Additional Commitment and to deliver any Additional Commitment Increase Notice,
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and
(ii)each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Parent,
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.
3.PURPOSE
3.1Purpose
Each Borrower shall apply all amounts borrowed by it under the Facilities, any
Letter of Credit issued and any utilisation of any Ancillary Facility towards:
(a)the general corporate and working capital purposes of the Restricted Group;
(b)the payment of transaction fees, costs and expenses;
(c)refinancing:
(i)the Existing Cabot Facilities;
(ii)the Existing Encore Facilities;
(iii)any amount of the Encore Private Placement Notes which are not amended in
order that they are subject to the terms of the Intercreditor Agreement on or
around the 2020 Effective Date
and, in each case, any ancillary facility granted in connection therewith.
3.2New purpose
In the event that a Borrower makes a Utilisation under the Facilities in order
to apply the proceeds of that Utilisation in or towards making a Permitted
Acquisition (as identified in the relevant Utilisation Request) and that
Permitted Acquisition is abandoned, the Borrower shall promptly notify the Agent
and shall specify a new permitted purpose for the application of the Loan.
50

--------------------------------------------------------------------------------



3.3Monitoring
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.CONDITIONS OF UTILISATION
4.1Initial conditions precedent
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received or is satisfied it will
receive all of the documents and other evidence listed in Part I of Schedule 2
(Conditions Precedent) in form and substance satisfactory to the Agent (acting
reasonably). The Agent shall notify the Parent and the Lenders promptly upon
being so satisfied. For the avoidance of doubt, the obligations under this
Clause 4.1 shall only apply to the initial Utilisation of the Facilities which
occurred prior to the 2020 Effective Date.
4.2Further conditions precedent
Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:
(a)in the case of a Rollover Loan, no Acceleration Notice has been given
pursuant to Clause 28.20 (Acceleration); and
(b)in the case of any other Utilisation (including, for the avoidance of doubt,
any Utilisation of a Swingline Loan), unless the Majority Lenders and the Parent
agree otherwise:
(i)no Default is continuing or would result from the proposed Utilisation;
(ii)in relation to the initial Utilisation, all the representations and
warranties in Clause 24 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor, by
reference to the facts and circumstances then existing are true and correct in
all material respects (to the extent not already subject to materiality) and
will be true and correct in all material respects (to the extent not already
subject to materiality) immediately after the making of the relevant
Utilisation; and
(iii)no breach of the financial covenants in paragraphs (a), (b) or (c) of
Clause 26.1 (Financial condition) is continuing or would result from the making
of the relevant Utilisation (calculated pro forma assuming the immediate
application of the proceeds of such Utilisation for the relevant Utilisation and
as at the date of the proposed Utilisation).
4.3Conditions relating to Optional Currencies
(a)A currency will constitute an Optional Currency in relation to a Utilisation
if:
(i)it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation; and
51

--------------------------------------------------------------------------------



(ii)it is in Euros or Sterling, or any other currency approved by the Agent
(acting on the instructions of all the Lenders) and any other currency selected
by the relevant Borrower (or the Obligors' Agent on its behalf) in accordance
with paragraph (b) below.
(b)If the Agent has received a written request from the Parent, relevant
Borrower or the Obligors' Agent for a currency to be approved under
paragraph (a) above, the Agent will confirm to the Parent by the Specified Time:
(i)whether or not all Lenders have granted their approval; and
(ii)if approval has been granted, the minimum amount for any subsequent Loan in
that currency.
(c)If an Optional Currency in relation to a Utilisation is requested by the
Parent, the relevant Borrower or the Obligors' Agent pursuant to paragraph (b)
above to be in Euros or Sterling, such Utilisation shall only be provided in
Euros or Sterling, as applicable, to the extent that total aggregate amount of
Utilisations which have been drawn in Euros or Sterling on or prior to the
relevant Utilisation Request, pro forma for Euros or Sterling amounts identified
in the relevant Utilisation Request in respect of the proposed Utilisation, does
not exceed 50 per cent of the Total Commitments as at the 2020 Effective Date.
4.4Maximum number of Utilisations
(a)A Borrower (or the Parent on its behalf) may not deliver a Utilisation
Request if as a result of the proposed Utilisation twenty (20) or more Loans
would be outstanding.
(b)Any Separate Loan shall not be taken into account in this Clause 4.4.
(c)A Borrower (or the Parent on its behalf) may not request that a Letter of
Credit be issued if as a result of the proposed Utilisation more than 10 (or
such other number as may be agreed by the Parent, the Issuing Bank and the
Agent) Letters of Credit would be outstanding.
4.5Lending Affiliates
(a)Each Lender may discharge its obligations in respect of a Utilisation under
this Agreement by nominating one or more branches or affiliates to participate
in that Utilisation, provided that such branch or affiliate is not a Sanctioned
Person and is not incorporated or established, and does not carry on business,
in a jurisdiction that is a Sanctioned Jurisdiction or is a Competitor.
(b)A Lender may nominate a branch or affiliate to participate in one or more
Utilisations:
(i)in respect of an Original Lender, in this Agreement; or
(ii)in the Transfer Certificate or Assignment Agreement (as applicable) pursuant
to which such Lender becomes party to this Agreement.
(c)Any branch or affiliate nominated by a Lender to participate in a Utilisation
shall:
(i)participate in compliance with the terms of this Agreement; and
52

--------------------------------------------------------------------------------



(ii)be entitled, to the extent of its participation, to all the rights and
benefits of a Lender under the Finance Documents provided that such rights and
benefits shall be exercised on its behalf by its nominating Lender save where
law or regulation requires the branch or affiliate to do so.
(d)Each Lender shall remain liable and responsible for the performance of all
obligations assumed by a branch or affiliate on its behalf and non-performance
of a Lender's obligations by its branch or affiliate shall not relieve such
Lender from its obligations under this Agreement.
(e)Any notice or communication to be made to a branch or an affiliate of a
Lender pursuant to this Agreement:
(i)may be served directly upon the branch or affiliate, at the address supplied
to the Agent by the nominating Lender pursuant to its nomination of such branch
or affiliate, where the Lender or the relevant branch or affiliate requests
this; or
(ii)may be delivered to the lending office of the Lender.
(f)If a Lender nominates an affiliate, that Lender and that affiliate:
(i)will be treated as having a single Commitment but for all other purposes
other than those referred to in paragraphs (d) and (e) above will be treated as
separate Lenders; and
(ii)will be regarded as a single Lender for the purpose of (A) voting in
relation to any matter or (B) compliance with Clause 30 (Changes to the
Lenders).
5.UTILISATION - LOANS
5.1Delivery of a Utilisation Request
A Borrower (or the Parent on its behalf) may utilise the Facilities by delivery
to the Agent of duly completed Utilisation Requests not later than the Specified
Time.
5.2Completion of a Utilisation Request for Loans
(a)Each Utilisation Request for a Loan is irrevocable and will not be regarded
as having been duly completed unless:
(i)the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;
(ii)the amount and currency of the Utilisation complies with Clause 5.3
(Currency and amount); and
(iii)the proposed Interest Period complies with Clause 15 (Interest Periods).
(b)Only one Utilisation may be requested in each Utilisation Request.
5.3Currency and amount
(a)The currency specified in a Utilisation Request must be:
(i)in relation to the Facilities, the Base Currency or an Optional Currency; and
53

--------------------------------------------------------------------------------



(ii)in relation to an Additional Commitment, the Base Currency, an Optional
Currency or such other currency, in each case as specified in the relevant
Additional Commitment Increase Notice.
(b)The amount of the proposed Utilisation must be:
(i)if the currency selected is the Base Currency, a minimum of $1,000,000 or, if
less, the Available Facility;
(ii)if the currency selected is Euro, a minimum of EUR1,000,000 or, if less, the
Available Facility;
(iii)if the currency selected is Sterling, a minimum of £1,000,000 or, if less,
the Available Facility;
(iv)if the currency selected is any other Optional Currency, the minimum amount
specified by the Agent pursuant to paragraph (b) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility; and
(v)in respect of an Additional Commitment, the minimum amounts (and, if
applicable) integral multiples set out in the relevant Additional Commitment
Increase Notice.
5.4Lenders' participation
(a)If the conditions set out in this Agreement have been met, and subject to
Clause 10.1 (Repayment of Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.
(b)The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.
(c)The Agent shall determine the Base Currency Amount of each Loan which is to
be made in an Optional Currency and notify each Lender of the amount, currency
and the Base Currency Amount of each Loan, the amount of its participation in
that Loan and, if different, the amount of that participation to be made
available in cash by the Specified Time.
5.5Limitations on Utilisations
The maximum aggregate amount of all Letters of Credit outstanding together with
the amount of the Ancillary Commitments shall not at any time exceed 25% of the
Total Commitments.
5.6Cancellation of Commitment
The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.
5.7Utilisation – Swingline Commitment
(a)Each of:
(i)Clause 4.3 (Conditions relating to Optional Currencies);
54

--------------------------------------------------------------------------------



(ii)Clause 5 (Utilisation – Loans), other than this Clause 5.7 (Utilisation -
Swingline Commitment);
(iii)Clause 8 (Optional Currencies);
(iv)for the purpose of paragraph (c)(v) below only, Clause 15 (Interest
Periods); and
(v)Subject to paragraph (d) below, the provisions and Specified Times set out at
Schedule 10 (Timetables),
do not apply to Swingline Loans.
(b)Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of: (i) the Available Swingline
Commitments and (ii) the Available Commitments provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
(c)The Borrower shall give the Agent written notice (or telephonic notice
promptly confirmed in writing) of each proposed Utilisation of a Swingline Loan,
substantially in the form set out at Part III (Form of Swingline Loan
Utilisation Request) of Schedule 3 (a “Swingline Loan Utilisation Request”),
prior to 11:00 a.m. on the requested date of each Swingline Loan (provided that
any Swingline Loan which is requested to be drawn in Sterling shall require
submission of a Swingline Loan Utilisation Request prior to 11:00am one Business
Day prior to the requested date of such Swingline Loan). Each Swingline Loan
Utilisation Request shall be irrevocable and shall specify:
(i)the principal amount of such Swingline Loan;
(ii)the currency of the Swingline Loan which shall be either the Base Currency
or Sterling;
(iii)the proposed Utilisation Date of such Swingline Loan (which shall be a
Business Day) and
(iv)the amount of the proposed Swingline Loan is not more than the Available
Swingline Commitments and is a minimum of $100,000 (or a larger multiple of
$50,000) (or, in each case, the equivalent amount in Sterling), or such other
minimum amounts agreed to by the Swingline Lender and the Borrower;
(v)the proposed Interest Period which shall apply to the Swingline Loan, which:
(A)shall not extend beyond the Termination Date;
(B)shall be a period of not less than one Business Day and not more than five
Business Days; and
(C)shall end on a Business Day; and
55

--------------------------------------------------------------------------------



(vi)the account of the Borrower to which the proceeds of such Swingline Loan
should be credited,
and on receipt of a duly completed Swingline Loan Utilisation Request, the Agent
will promptly advise the Swingline Lender of each Swingline Loan Utilisation
Request. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in the Base Currency or Sterling, as applicable, in
immediately available funds at the account specified by the Borrower in the
applicable Swingline Loan Utilisation Request not later than 1:00p.m. on the
requested date of such Swingline Loan.
(d)The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorises and
directs the Swingline Lender to act on its behalf), give a Swingline Loan
Utilisation Request to the Agent requesting the Lenders (including the Swingline
Lender) to make Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Lender will make the proceeds of its Loan included in such
Borrowing available to the Agent for the account of the Swingline Lender in
accordance with this Clause 5 (Utilisation - Loans), which will be used solely
for the repayment of such Swingline Loan. For the avoidance of doubt, any Loans
which are made to refinance Swingline Loans in accordance with this paragraph
(d) shall be provided by the Lenders in accordance with the requirements of
Schedule 10 (Timetables).
(e)If for any reason the Loans referred to in paragraph (d) above may not be (as
determined in the sole discretion of the Agent), or are not, made in accordance
with the foregoing provisions, then each Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its pro rata share thereof on the proposed
Utilisation Date in respect of the applicable Loans which should have been made.
On the date of such required purchase, each Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Agent for the account of the Swingline Lender.
(f)Each Lender’s obligation to make Loans available pursuant to paragraph (d)
above or to purchase participating interests pursuant to paragraph (e) above
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defence or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of any event or condition which has had or could reasonably be
expected to have a Material Adverse Effect, (iv) any breach of this Agreement or
any other Finance Document by any Obligor, the Agent or any Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof which shall be calculated in accordance
with Clause 14.1 (Calculation of interest). Until such time as such Lender makes
its required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Finance Documents. In addition, such
56

--------------------------------------------------------------------------------



Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section,
until such amount has been purchased in full.
(g)All or any part of any Defaulting Lender’s participation in Swingline Loans,
which has arisen pursuant to paragraph (d) above or as a result of such
Defaulting Lender purchasing participating interests pursuant to paragraph (e)
above, shall be reallocated among the non-Defaulting Lenders in accordance with
their respective pro rata shares of the Commitments but only to the extent that
such reallocation does not result in the Commitments of any non-Defaulting
Lender exceeding its Available Commitments. In the event that a reallocation to
any non-Defaulting Lender in accordance with this paragraph (g) is not possible
due to such non-Defaulting Lender having an insufficient amount Available
Commitments, the relevant portion of such Defaulting Lender’s participation in a
Swingline Loan shall become immediately due and payable by the Borrower.
6.UTILISATION – LETTERS OF CREDIT
6.1The Facilities
(a)Each Facility may be utilised by way of Letters of Credit.
(b)Other than Clause 5.5 (Limitations on Utilisations), Clause 5 (Utilisation -
Loans) does not apply to utilisations by way of Letters of Credit.
(c)The Expiry Date of a Letter of Credit shall not fall on a day which is after
the Termination Date relating to the applicable Facility.
6.2Delivery of a Utilisation Request for Letters of Credit
A Borrower (or the Parent on its behalf) may request a Letter of Credit to be
issued (for its own, or another member of the Restricted Group's, obligations)
by delivery to the Agent of a duly completed Utilisation Request not later than
the Specified Time. On receipt of a duly completed Utilisation Request, the
Agent shall promptly deliver such Utilisation Request to the Issuing Bank and
each Lender.
6.3Completion of a Utilisation Request for Letters of Credit
Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
(a)it identifies the Facility to be utilised;
(b)it specifies that it is for a Letter of Credit;
(c)it identifies the Borrower of the Letter of Credit;
(d)it identifies the Issuing Bank that is to issue the Letter of Credit;
(e)the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;
57

--------------------------------------------------------------------------------



(f)the amount and currency of the Letter of Credit complies with Clause 6.4
(Currency and amount) and the amount of the Letter of Credit does not exceed the
amount of the Issuing Bank’s Available Commitments;
(g)the form of Letter of Credit is attached;
(h)the Expiry Date of the Letter of Credit falls on or before the Termination
Date in respect of the relevant Facility;
(i)the Term of the Letter of Credit is 12 Months or less (or such longer period
agreed with the Issuing Bank);
(j)the delivery instructions for the Letter of Credit are specified; and
(k)the beneficiary of the Letter of Credit is identified and the Issuing Bank is
able to comply with all applicable laws and regulations which it is legally
required to comply with in relation to the jurisdiction of incorporation and
identity of the beneficiary and in relation to any beneficiary of any Letter of
Credit which is not an Obligor, such beneficiary satisfies the Issuing Bank's
normal internal Letter of Credit issuing policies, including without limitation
that the beneficiary is not a Restricted Party.
6.4Currency and amount
(a)The currency specified in a Utilisation Request must be the Base Currency or
an Optional Currency.
(b)Subject to Clause 5.5 (Limitations on Utilisations), the amount of the
proposed Letter of Credit must be an amount whose Base Currency Amount is not
more than the relevant Available Facility and which is:
(i)if the currency selected is the Base Currency, a minimum of $1,000,000 (or
such other amount agreed by the Parent and the Issuing Bank) or, if less, the
relevant Available Facility; or
(ii)if the currency selected is Euro, a minimum of EUR1,000,000 (or such other
amount agreed by the Parent and the Issuing Bank) or, if less, the relevant
Available Facility;
(iii)if the currency selected is Sterling, a minimum of £1,000,000 (or such
other amount agreed by the Parent and the Issuing Bank) or, if less, the
relevant Available Facility; and
(iv)if the currency selected is any other Optional Currency, the minimum amount
specified by the Agent pursuant to paragraph (b) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the relevant Available Facility.
6.5Issue of Letters of Credit
(a)If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.
(b)Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank will
only be obliged to comply with paragraph (a) above in relation to a Letter of
Credit, if on the date of the Utilisation Request or Renewal Request and on the
proposed Utilisation Date:
58

--------------------------------------------------------------------------------



(i)in the case of a Letter of Credit to be renewed in accordance with Clause 6.6
(Renewal of a Letter of Credit) no Event of Default has occurred and is
continuing under Clause 28.7 (Insolvency) or Clause 28.8 (Insolvency
proceedings) in respect of the proposed Borrower of the Letter of Credit and no
Acceleration Notice has been given pursuant to Clause 28.20 (Acceleration); and
(ii)in the case of any other Utilisation in respect of a Letter of Credit:
(A)no Default is continuing or would result from the proposed Utilisation;
(B)the Repeating Representations to be made by each Obligor by reference to the
facts and circumstances then existing are true in all material respects (to the
extent not already subject to materiality) and will be true and correct in all
material respects (to the extent not already subject to materiality) immediately
after the making of the relevant Utilisation; and
(C)no breach of the financial covenants in paragraphs (a), (b) or (c)
Clause 26.1 (Financial condition) is continuing or would result from the making
of the relevant Utilisation (calculated pro forma assuming the immediate
application of the proceeds of such Utilisation for the relevant Utilisation and
as at the date of the proposed Utilisation).
(c)The amount of each Lender's participation in each Letter of Credit will be
equal to the proportion borne by its Available Commitment to the relevant
Available Facility immediately prior to the issue of the Letter of Credit.
(d)The Agent shall determine the Base Currency Amount of each Letter of Credit
which is to be issued in an Optional Currency and shall notify the Issuing Bank
and, as the case may be, each Lender of the details of the requested Letter of
Credit and its participation in that Letter of Credit by the Specified Time.
(e)The Issuing Bank has no duty to enquire of any person whether or not any of
the conditions set out in paragraph (b) above has been met. The Issuing Bank may
assume that those conditions have been met unless it is expressly notified to
the contrary by the Agent. The Issuing Bank will have no liability to any person
for issuing a Letter of Credit based on such assumption.
(f)The Issuing Bank is solely responsible for the form of the Letter of Credit
that it issues. The Agent has no duty to monitor the form of that document.
(g)Subject to paragraph (h) of Clause 33.7 (Rights and discretions), each of the
Issuing Bank and the Agent shall provide the other with any information
reasonably requested by the other that relates to a Letter of Credit and its
issue.
(h)The Issuing Bank may issue a Letter of Credit in the form of a SWIFT message
or other form of communication customary in the relevant market but has no
obligation to do so.
(i)The Issuing Bank shall be entitled to request that the Borrower of the Letter
of Credit completes any necessary standard form submission or application forms
which the Issuing Bank reasonably requires from the Borrower. The Borrower of
the Letter of Credit shall use reasonable endeavours to complete any such forms
promptly and no later than the proposed Utilisation Date in respect of the
Letter of Credit.
59

--------------------------------------------------------------------------------



6.6Renewal of a Letter of Credit
(a)A Borrower (or the Parent on its behalf) may request that any Letter of
Credit issued on behalf of that Borrower be renewed by delivery to the Agent of
a Renewal Request in substantially similar form to a Utilisation Request for a
Letter of Credit by the Specified Time. On receipt of a Renewal Request, the
Agent shall promptly deliver such Renewal Request to the Issuing Bank and each
Lender.
(b)The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
paragraph (g) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.
(c)The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:
(i)its amount may be less than the amount of the Letter of Credit immediately
prior to its renewal; and
(ii)its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.
(d)If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re-issue any Letter of Credit pursuant to a Renewal Request.
6.7Reduction of a Letter of Credit
(a)If, on the proposed Utilisation Date of a Letter of Credit, any of the
Lenders under the relevant Facility to be utilised is a Non-Acceptable L/C
Lender and:
(i)that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C Lender); and
(ii)either:
(A)the Issuing Bank has not required the relevant Borrower to provide cash cover
pursuant to Clause 7.5 (Cash cover by Borrower); or
(B)the relevant Borrower has failed to provide cash cover to the Issuing Bank in
accordance with Clause 7.5 (Cash cover by Borrower),
the Issuing Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable L/C Lender in
respect of that Letter of Credit and that Non-Acceptable L/C Lender shall be
deemed not to have any participation (or obligation to indemnify the Issuing
Bank) in respect of that Letter of Credit for the purposes of the Finance
Documents.
(b)The Issuing Bank shall notify the Agent, the Parent and the Lenders of each
reduction made pursuant to this Clause 6.7.
(c)This Clause 6.7 shall not affect the participation of each other Lender in
that Letter of Credit.
60

--------------------------------------------------------------------------------



6.8Revaluation of Letters of Credit
(a)If any Letters of Credit are denominated in an Optional Currency, the Agent
shall on the last day of each Quarter Date recalculate the Base Currency Amount
of each Letter of Credit by notionally converting into the Base Currency the
outstanding amount of that Letter of Credit on the basis of the Agent's Spot
Rate of Exchange on the date of calculation.
(b)A Borrower (or the Parent on its behalf) shall, if requested by the Agent
within 10 days of any calculation under paragraph (a) above, ensure that within
three Business Days sufficient Utilisations are prepaid to prevent the Base
Currency Amount of the Utilisations exceeding the Total Commitments (after
deducting the Ancillary Commitments provided in place of each relevant Lender's
relevant Commitments in accordance with Clause 9.2 (Availability)) following any
adjustment to a Base Currency Amount under paragraph (a) above.
7.LETTERS OF CREDIT
7.1Immediately payable
If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Parent requested) the issue of that Letter of Credit shall repay or
prepay that amount immediately.
7.2Claims under a Letter of Credit
(a)Each Borrower irrevocably and unconditionally authorises the Issuing Bank to
pay any claim made or purported to be made under a Letter of Credit requested by
it (or requested by the Parent on its behalf) and which appears on its face to
be in order (in this Clause 7, a "claim").
(b)Following the receipt of a claim, the Issuing Bank shall promptly issue a
notice to the Borrower, with a copy to the Agent, in order to notify of any
claim, the amount of the claim and the date of payment of the claim.
(c)Each Borrower shall within three (3) Business Days of demand (or, if such
claim is being funded by way of a Utilisation, within five (5) Business Days of
demand) pay to the Agent for the Issuing Bank an amount equal to the amount of
any claim.
(d)Each Borrower acknowledges that the Issuing Bank:
(i)is not obliged to carry out any investigation or seek any confirmation from
any other person before paying a claim; and
(ii)deals in documents only and will not be concerned with the legality of a
claim or any underlying transaction or any available set-off, counterclaim or
other defence of any person.
(e)The obligations of a Borrower under this Clause 7 will not be affected by:
(i)the sufficiency, accuracy or genuineness of any claim or any other document;
or
(ii)any incapacity of, or limitation on the powers of, any person signing a
claim or other document.
61

--------------------------------------------------------------------------------



(f)Without prejudice to the relevant obligations under the Letter of Credit, the
Issuing Bank confirms to the Lenders that before making any payment in respect
of a claim it will conduct such checks as it considers reasonable and necessary
to ensure that any payment made would not contravene regulatory or statutory
restrictions or any internal policy applicable to it and in relation to any
beneficiary of any Letter of Credit which is not an Obligor, such beneficiary
satisfies the Issuing Bank's normal internal Letter of Credit issuing policies,
including without limitation that the beneficiary is not a Restricted Party.
7.3Indemnities
(a)Each Borrower shall immediately on demand indemnify the Issuing Bank against
any cost, loss or liability incurred by the Issuing Bank (otherwise than by
reason of the Issuing Bank's gross negligence or wilful misconduct) in acting as
the Issuing Bank under any Letter of Credit requested by (or on behalf of) that
Borrower.
(b)Each Lender shall (according to its L/C Proportion of the relevant Facility)
immediately on demand indemnify the Issuing Bank against any cost, loss or
liability incurred by the Issuing Bank (otherwise than by reason of the Issuing
Bank's gross negligence or wilful misconduct) in acting as the Issuing Bank
under any Letter of Credit (unless the Issuing Bank has been reimbursed by an
Obligor pursuant to a Finance Document) provided that the Issuing Bank shall
apply any cash cover that it holds for itself in respect of that Letter of
Credit to the extent that it is able to do so. If it is prevented from applying
such cash cover in respect of that Letter of Credit then paragraph (b) of
Clause 35.1 (Payments to Lenders) shall not apply for the duration of such
prevention.
(c)If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with paragraph (b) above, then that Lender will not be
obliged to comply with paragraph (b) and shall instead be deemed to have taken,
on the date the Letter of Credit is issued (or if later, on the date the
Lender's participation in the Letter of Credit is transferred or assigned to the
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in the Letter of Credit in an amount equal to its L/C
Proportion of the relevant Facility of that Letter of Credit. On receipt of
demand from the Agent, that Lender shall pay to the Agent (for the account of
the Issuing Bank) an amount equal to its L/C Proportion of the amount demanded.
(d)The Borrower which requested (or on behalf of which the Parent requested) a
Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.3 in respect of that
Letter of Credit.
(e)The obligations of each Lender or Borrower under this Clause 7.3 are
continuing obligations and will extend to the ultimate balance of sums payable
by that Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.
(f)The obligations of any Lender or Borrower under this Clause 7.3 will not be
affected by any act, omission, matter or thing which, but for this Clause 7.3,
would reduce, release or prejudice any of its obligations under this Clause 7.3
(without limitation and whether or not known to it or any other person)
including:
(i)any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;
62

--------------------------------------------------------------------------------



(ii)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Restricted
Group;
(iii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor, any beneficiary under a Letter of Credit
or other person or any non-presentation or non-observance of any formality or
other requirement in respect of any instrument or any failure to realise the
full value of any security;
(iv)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;
(v)any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;
(vi)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Letter of Credit or any other document or
security; or
(vii)any insolvency or similar proceedings.
7.4Cash collateral by Non-Acceptable L/C Lender
(a)If, at any time, a Lender is a Non-Acceptable L/C Lender, the Issuing Bank
may, by notice to that Lender, request that Lender to pay and that Lender shall
pay, on or prior to the date falling three (3) Business Days after the request
by the Issuing Bank, an amount equal to that Lender's L/C Proportion in the
relevant Facility of the outstanding amount of a Letter of Credit and in the
currency of that Letter of Credit to an interest-bearing account held in the
name of that Lender with the Issuing Bank.
(b)The Non-Acceptable L/C Lender to whom a request has been made in accordance
with paragraph (a) above shall enter into a security document or other form of
collateral arrangement over the account, in form and substance satisfactory to
the Issuing Bank, as collateral for any amounts due and payable under the
Finance Documents by that Lender to the Issuing Bank in respect of that Letter
of Credit.
(c)Until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay to the Issuing Bank amounts
due and payable to the Issuing Bank by the Non-Acceptable L/C Lender under the
Finance Documents in respect of that Letter of Credit.
(d)Each Lender shall notify the Agent and the Parent:
i.on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with Clause 2.2 (Increase), Clause 2.3 (Accordion Increase
in Commitments) or Clause 30 (Changes to the Lenders) whether it is a
Non-Acceptable L/C Lender; and
ii.as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,
63

--------------------------------------------------------------------------------



and an indication in Schedule 1 (The Original Parties), in a Transfer
Certificate, in an Assignment Agreement or in an Increase Confirmation to that
effect will constitute a notice under paragraph (d) to the Agent and, upon
delivery in accordance with Clause 30.7 (Copy of Transfer Certificate,
Assignment Agreement, Increase Confirmation or Additional Commitment Increase
Notice to Parent), to the Parent.
(e)Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the Issuing Bank of that Lender's status and the Agent
shall, upon receiving each such notice, promptly notify the Issuing Bank of that
Lender's status as specified in that notice.
(f)If a Lender who has provided cash collateral in accordance with this
Clause 7.4:
(i)ceases to be a Non-Acceptable L/C Lender; and
(ii)no amount is due and payable by that Lender in respect of a Letter of
Credit,
that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the Issuing Bank request that an amount equal to the amount of the cash provided
by it as collateral in respect of that Letter of Credit (together with any
accrued interest) standing to the credit of the relevant account held with the
Issuing Bank be returned to it and the Issuing Bank shall pay that amount to the
Lender within three (3) Business Days after the request from the Lender (and
shall cooperate with the Lender in order to procure that the relevant security
or collateral arrangement is released and discharged).
7.5Cash cover by Borrower
(a)If a Lender which is a Non-Acceptable L/C Lender fails to provide cash
collateral (or notifies the Issuing Bank that it will not provide cash
collateral) in accordance with Clause 7.4 (Cash collateral by Non-Acceptable L/C
Lender) and the Issuing Bank notifies the Obligors' Agent (with a copy to the
Agent) that it requires the Borrower of the relevant Letter of Credit or
proposed Letter of Credit to provide cash cover to an account with the Issuing
Bank in an amount equal to that Lender's L/C Proportion in the relevant Facility
of the outstanding amount of that Letter of Credit and in the currency of that
Letter of Credit then that Borrower shall do so within three (3) Business Days
after the notice is given.
(b)Notwithstanding paragraph (d) of Clause 1.2 (Construction), the Issuing Bank
may agree to the withdrawal of amounts up to the level of that cash cover from
the account if:
(i)it is satisfied that the relevant Lender is no longer a Non-Acceptable L/C
Lender;
(ii)the relevant Lender's obligations in respect of the relevant Letter of
Credit are transferred to a New Lender in accordance with the terms of this
Agreement; or
(iii)an Increase Lender has agreed to undertake the obligations in respect of
the relevant Lender's L/C Proportion in the relevant Facility of the Letter of
Credit.
(c)To the extent that a Borrower has complied with its obligations to provide
cash cover in accordance with this Clause 7.5, the relevant Lender's L/C
Proportion in the relevant Facility in respect of that Letter of Credit will
remain (but that Lender's obligations in relation to that Letter of Credit may
be satisfied in accordance with paragraph (d)(ii) of Clause 1.2 (Construction)).
However, the relevant Borrower's obligation to pay any Letter of Credit Fee in
relation to the relevant Letter of Credit to the Agent (for the
64

--------------------------------------------------------------------------------



account of that Lender) in accordance with paragraph (b) of Clause 17.3 (Fees
payable in respect of Letters of Credit) will be reduced proportionately as from
the date on which it complies with that obligation to provide cash cover (and
for so long as the relevant amount of cash cover continues to stand as
collateral).
(d)The relevant Issuing Bank shall promptly notify the Agent of the extent to
which a Borrower provides cash cover pursuant to this Clause 7.5 and of any
change in the amount of cash cover so provided.
7.6Rights of contribution
No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.
8.OPTIONAL CURRENCIES
8.1Selection of currency
A Borrower (or the Parent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.
8.2Unavailability of a currency
If before the Specified Time on any Quotation Day a Lender participating in the
relevant Facility notifies the Agent compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it, the Agent will give notice to the relevant
Borrower or Parent to that effect by the Specified Time on that day. In this
event, any Lender that gives notice pursuant to this Clause 8.2 will be required
to participate in the Loan in the Base Currency (in an amount equal to that
Lender's proportion of the Base Currency Amount, or in respect of a Rollover
Loan, an amount equal to that Lender's proportion of the Base Currency Amount of
the Rollover Loan that is due to be made) and its participation will be treated
as a separate Loan denominated in the Base Currency during that Interest Period.
8.3Agent's calculations
Each Lender's participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders' participation).
9.ANCILLARY FACILITIES
9.1Type of Facility
An Ancillary Facility may be by way of:
(a)an overdraft facility;
(b)a guarantee, bonding, documentary or stand-by letter of credit facility;
(c)a short term loan facility;
(d)a derivatives facility;
(e)a foreign exchange facility; or
65

--------------------------------------------------------------------------------



(f)any other facility or accommodation required in connection with the business
of the Restricted Group and which is agreed by the Parent with an Ancillary
Lender.
9.2Availability
(a)If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may provide an Ancillary Facility on a bilateral basis in
place of all or part of that Lender's unutilised Commitment (which shall (except
for the purposes of determining the Majority Lenders and of Clause 42.5
(Replacement of Lender)) be reduced by the amount of the Ancillary Commitment
under that Ancillary Facility).
(b)An Ancillary Facility shall not be made available unless, not later than five
(5) Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:
(i)a notice in writing of the establishment of an Ancillary Facility and
specifying:
(A)the Facility under which such Ancillary Facility is to be provided;
(B)the proposed Borrower(s) which may use the Ancillary Facility;
(C)the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;
(D)the proposed type of Ancillary Facility to be provided;
(E)the proposed Ancillary Lender;
(F)the proposed Ancillary Commitment, the maximum amount of the Ancillary
Facility and, if the Ancillary Facility is an overdraft facility comprising more
than one account its maximum gross amount (that amount being the "Designated
Gross Amount") and its maximum net amount (that amount being the "Designated Net
Amount");
(G)the proposed currency;
(H)the purpose of the Ancillary Facility to be provided; and
(I)any other information which the Agent may reasonably request in connection
with the Ancillary Facility.
The Agent shall promptly notify the Ancillary Lender and the other Lenders of
the establishment of an Ancillary Facility.
No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause 9). In such a case, the provisions of this Agreement
with regard to amendments and waivers will apply.
(c)Subject to compliance with paragraph (b) above:
(i)the Lender concerned will become an Ancillary Lender; and
66

--------------------------------------------------------------------------------



(ii)the Ancillary Facility will be available,
with effect from the date agreed by the Parent and the Ancillary Lender.
9.3Terms of Ancillary Facilities
(a)Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the Parent.
(b)However, those terms:
(i)must be based upon normal commercial terms at that time (except as varied by
this Agreement);
(ii)may allow only Borrowers (or Affiliates of Borrowers nominated pursuant to
Clause 9.9 (Affiliates of Borrowers)) to use the Ancillary Facility;
(iii)may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;
(iv)may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment of that Lender in relation to the relevant Facility (excluding for
these purposes any reduction in the Available Commitments attributable to such
Ancillary Commitment); and
(v)must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date relating to the
relevant Facility (or such earlier date as the Commitment of the relevant
Ancillary Lender is reduced to zero).
(c)If there is any inconsistency between any term of an Ancillary Facility and
any term of this Agreement, this Agreement shall prevail except for (i)
Clause 39.3 (Day count convention) which shall not prevail for the purposes of
calculating fees, interest or commission relating to an Ancillary Facility; (ii)
an Ancillary Facility comprising more than one account where the terms of the
Ancillary Documents shall prevail to the extent required to permit the netting
of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.
(d)Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 17.4 (Interest, commission and fees on Ancillary Facilities).
9.4Repayment of Ancillary Facility
(a)An Ancillary Facility shall cease to be available on the Termination Date
relating to the relevant Facility or such earlier date on which its expiry date
occurs or on which it is cancelled in accordance with the terms of this
Agreement.
(b)If an Ancillary Facility expires or is cancelled (in whole or in part) in
accordance with its terms or by agreement between the parties thereto, the
Ancillary Commitment of the Ancillary Lender shall be reduced accordingly (and
its Commitment shall be increased accordingly).
67

--------------------------------------------------------------------------------



(c)No Ancillary Lender may demand repayment or prepayment of any amounts or
demand cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:
(i)the Total Commitments have been cancelled in full, or all outstanding
Utilisations have become due and payable in accordance with the terms of this
Agreement, or the Agent has declared all outstanding Utilisations immediately
due and payable, or the expiry date of the Ancillary Facility occurs; or
(ii)it becomes unlawful in any applicable jurisdiction for the Ancillary Lender
to perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility; or
(iii)the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation of the relevant Facility and the Ancillary Lender
gives sufficient notice to enable a Utilisation to be made to refinance those
Ancillary Outstandings.
(d)For the purposes of determining whether or not the Ancillary Outstandings
under an Ancillary Facility mentioned in paragraph (c)(iii) above can be
refinanced by a Utilisation:
(i)the Commitment of the Ancillary Lender will be increased by the amount of its
Ancillary Commitment; and
(ii)the Utilisation may (so long as paragraph (c)(i) above does not apply) be
made under the relevant Facility irrespective of whether a Default is
outstanding or any other applicable condition precedent is not satisfied (but
only to the extent that the proceeds are applied in refinancing those Ancillary
Outstandings) and irrespective of whether Clause 4.4 (Maximum number of
Utilisations) or paragraph (a) of Clause 5.2 (Completion of a Utilisation
Request for Loans) applies.
(e)On the making of a Utilisation to refinance Ancillary Outstandings:
(i)each Lender will participate in that Utilisation in an amount (as determined
by the Agent) which will result as nearly as possible in the aggregate amount of
its participation in the Utilisations then outstanding under the relevant
Facility bearing the same proportion to the aggregate amount of the Utilisations
then outstanding under the relevant Facility as its Commitment bears to the
Total Commitments; and
(ii)the relevant Ancillary Facility shall be cancelled to the extent of such
refinancing.
(f)In relation to an Ancillary Facility which comprises an overdraft facility
where a Designated Net Amount has been established, the Ancillary Lender
providing that Ancillary Facility shall only be obliged to take into account for
the purposes of calculating compliance with the Designated Net Amount those
credit balances which it is permitted to take into account by the then current
law and regulations in relation to its
68

--------------------------------------------------------------------------------



reporting of exposures to applicable regulatory authorities as netted for
capital adequacy purposes.
9.5Ancillary Outstandings
Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:
(a)the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and
(b)where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words in brackets starting 'net of' and ending 'under that
Ancillary Facility' of the definition of that term were deleted) shall not
exceed the Designated Gross Amount applicable to that Ancillary Facility.
9.6Adjustment for Ancillary Facilities upon acceleration
(a)In this Clause 9.6:
"Outstandings" means, in relation to a Lender, the aggregate in the Base
Currency of (i) its participation in each Utilisation then outstanding (together
with the aggregate amount of all accrued interest, fees and commission owed to
it as a Lender), and (ii) if the Lender is also an Ancillary Lender, the
Ancillary Outstandings in respect of Ancillary Facilities provided by that
Ancillary Lender in respect of its Commitments (together with the aggregate
amount of all accrued interest, fees and commission owed to it as an Ancillary
Lender in respect of that Ancillary Facility).
"Total Outstandings" means the aggregate of all Outstandings.
(b)If an Acceleration Notice is served under paragraphs (a)(i), (a)(ii) or (iv)
of Clause 28.20 (Acceleration) each Lender and each Ancillary Lender under the
Facility shall promptly adjust by corresponding transfers (to the extent
necessary) their claims in respect of amounts outstanding to them under the
Facility and each Ancillary Facility to ensure that after such transfers the
Outstandings of each Lender under the Facility bear the same proportion to the
Total Outstandings as such Lender's Commitment bears to the Total Commitments,
each as at the date such Acceleration Notice is served under Clause 28.20
(Acceleration).
(c)If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under paragraph (b) above,
then each Lender and Ancillary Lender will make a further adjustment by
corresponding transfers (to the extent necessary) to put themselves in the
position they would have been in had the original adjustment been determined by
reference to the actual liability or, as the case may be, zero liability and not
the contingent liability.
(d)Prior to the application of the provisions of paragraph (b) of this
Clause 9.6, an Ancillary Lender that has provided an overdraft comprising more
than one account under an
69

--------------------------------------------------------------------------------



Ancillary Facility shall set-off any liabilities owing to it under such
overdraft facility against credit balances on any account comprised in such
overdraft facility.
(e)All calculations to be made pursuant to this Clause 9.6 shall be made by the
Agent based upon information provided to it by the Lenders and Ancillary
Lenders.
9.7Information
Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.
9.8Affiliates of Lenders as Ancillary Lenders
(a)Subject to the terms of this Agreement, an Affiliate of a Lender may become
an Ancillary Lender. In such case, (other than for the purposes of Clause 18
(Tax Gross Up and Indemnities) and paragraph (h) of Clause 30.2 (Changes to the
Lenders) in each case in relation to which the Affiliate of the Lender shall be
treated as a Lender in its own right) the Lender and its Affiliate shall be
treated as a single Lender whose Commitment is the amount set out opposite the
relevant Lender's name in Part III of Schedule 1 (The Original Parties) and/or
the amount of any Commitment transferred to or assumed by that Lender under this
Agreement, to the extent (in each case) not cancelled, reduced or transferred by
it under this Agreement. For the purposes of calculating the Lender's Available
Commitment, the Lender's Commitment shall be reduced to the extent of the
aggregate of the Ancillary Commitments of its Affiliates.
(b)The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to paragraph (b)(i) of Clause 9.2
(Availability).
(c)An Affiliate of a Lender which becomes an Ancillary Lender shall accede to
the Intercreditor Agreement as an Ancillary Lender and any person which so
accedes to the Intercreditor Agreement shall, at the same time, become a party
to this Agreement as an Ancillary Lender in accordance with clause 21.12 (New
Ancillary Lender) of the Intercreditor Agreement.
(d)If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 30 (Changes to the
Lenders)), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document.
(e)Where this Agreement or any other Finance Document imposes an obligation on
an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.
9.9Affiliates of Borrowers
(a)Subject to the terms of this Agreement:
(i)(for the purpose of any cash management program (including, without
limitation, any zero balance cash pooling arrangement) to which an existing
Borrower and the Affiliate of such Borrower is also a party) an Affiliate of a
Borrower; and
70

--------------------------------------------------------------------------------



(ii)an Affiliate of a Borrower which is incorporated in the same jurisdiction as
an existing Borrower,
may with the approval of the relevant Lender become a Borrower with respect to
an Ancillary Facility.
(b)The Parent shall specify any relevant Affiliate of a Borrower in any notice
delivered by the Parent to the Agent pursuant to paragraph (b)(i) of Clause‎ 9.2
(Availability).
(c)If a Borrower ceases to be a Borrower under this Agreement in accordance with
Clause 32.3 (Resignation of a Borrower), its Affiliate shall cease to have any
rights under this Agreement or any Ancillary Document.
(d)Where this Agreement or any other Finance Document imposes an obligation on a
borrower under an Ancillary Facility and the relevant borrower is an Affiliate
of a Borrower which is not a party to that document, the relevant Borrower shall
ensure that the obligation is performed by its Affiliate.
(e)Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any Affiliate
of that Borrower being under no obligations under any Finance Document or
Ancillary Document.
9.10Commitment amounts
Notwithstanding any other term of this Agreement, each Lender shall ensure that,
in relation to each Facility, at all times its Commitment, in relation to that
Facility, is not less than:
(a)its Ancillary Commitment under that Facility; and
(b)the Ancillary Commitment of its Affiliate under that Facility,
in each case, excluding for these purposes any reduction in such Lender's
Commitment in relation to that Facility attributable to such Ancillary
Commitment.
10.Repayment
10.1Repayment of Loans
(a)Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.
(b)Without prejudice to each Borrower's obligation under paragraph (a) above, if
one or more Loans are to be made available to a Borrower:
(i)on the same day that a maturing Loan is due to be repaid by that Borrower;
(ii)in the same currency as the maturing Loan; and
(iii)in whole or in part for the purpose of refinancing the maturing Loan;
the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:
71

--------------------------------------------------------------------------------



(A)if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:
(1)the relevant Borrower will only be required to pay an amount in cash equal to
that excess; and
(2)each Lender's participation (if any) in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and
(B)if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:
(1)the relevant Borrower will not be required to make any payment in cash; and
(2)each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Loan.
(c)At any time when a Lender becomes a Defaulting Lender, the maturity date of
each of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date and will be treated as separate
Loans (the "Separate Loans") denominated in the currency in which the relevant
participations are outstanding.
(d)A Borrower to whom a Separate Loan is outstanding may prepay that Separate
Loan by giving five (5) Business Days prior notice to the Agent. The Agent will
forward a copy of a prepayment notice received in accordance with this
paragraph (d) to the Defaulting Lender concerned as soon as practicable on
receipt.
(e)Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Defaulting
Lender on the last day of each Interest Period of that Separate Loan.
(f)The terms of this Agreement relating to Loans generally shall continue to
apply to Separate Loans other than to the extent inconsistent with
paragraphs (c) to (e) above, in which case those paragraphs shall prevail in
respect of any Separate Loan.
72

--------------------------------------------------------------------------------



10.2Repayment of Additional Commitment Loans
The Borrower in respect of any Additional Loans which have been utilised
pursuant to an Additional Commitment Increase Notice shall repay the relevant
Additional Loans as specified in the related Additional Commitment Increase
Notice.
11.Illegality, voluntary prepayment and cancellation
11.1Illegality
If after the date of this Agreement (or, if later, the date the relevant Lender
becomes a Party) it becomes unlawful in any applicable jurisdiction for (i) a
Lender or (ii) for any United States based Affiliate of any Lender which is
based in Europe, to perform any of its obligations as contemplated by this
Agreement or to fund, issue or maintain its participation in any Utilisation:
(a)that Lender or that Affiliate of a Lender, shall promptly notify the Agent
upon becoming aware of that event;
(b)upon the Agent notifying the Parent, the Commitment of that Lender or of that
Affiliate of a Lender will be immediately cancelled; and
(c)each Borrower shall repay that Lender's (or the Affiliate of any Lender’s)
participation in the Utilisations made to that Borrower on the last day of the
Interest Period for each Utilisation occurring after the Agent has notified the
Parent or, if earlier, the date specified by the Lender or Affiliate of any
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).
11.2Illegality in relation to Issuing Bank
If after the date of this Agreement (or, if later, the date on which the
relevant Letter of Credit is issued) it becomes unlawful for an Issuing Bank to
issue or leave outstanding any Letter of Credit, then:
(a)that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;
(b)upon the Agent notifying the Parent, the Issuing Bank shall not be obliged to
issue any Letter of Credit;
(c)to the extent it would be unlawful for any such Letter of Credit to remain
outstanding, the Parent shall procure that the relevant Borrower shall use all
reasonable endeavours to procure the release of each Letter of Credit issued by
that Issuing Bank and outstanding at such time; and
(d)until any other Lender has agreed to be an Issuing Bank pursuant to the terms
of this Agreement, the relevant Facility shall cease to be available for the
issue of Letters of Credit.
11.3Voluntary cancellation
The Parent may, if it gives the Agent not less than five (5) Business Days (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of $1,000,000 and an integral multiple
of $1,000,000) of the Available Facility. Any cancellation under this
Clause 11.3 shall reduce the Commitments of the Lenders rateably under that
Facility.
73

--------------------------------------------------------------------------------



11.4Voluntary prepayment of Utilisations
A Borrower to which a Utilisation has been made may:
(a)in relation to any Loan (other than a Swingline Loan), if it or the Parent
gives the Agent not less than five (5) Business Day’s prior notice; and
(b)in relation to any Swingline Loan, if it or the Parent gives the Agent notice
prior to 11.00am on the prepayment date of such Swingline Loan,
(or, in the cases of paragraphs (a) above, such shorter period as the Majority
Lenders may agree), prepay the whole or any part of that Utilisation (but, if in
part, being an amount that reduces that Utilisation other than a Swingline Loan
by a minimum amount of $1,000,000 (or its equivalent in other currencies) and an
integral multiple of $1,000,000 (or its equivalent in other currencies) or, in
the case of a Swingline Loan, being an amount that reduces such Swingline Loan
by a minimum amount of $100,000 or an integral multiple of $50,000).
11.5Right of cancellation and repayment in relation to a single Lender or
Issuing Bank
(a)If:
(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 18.2 (Tax gross up);
(ii)any Lender or Issuing Bank claims indemnification from the Parent or an
Obligor under Clause 18.3 (Tax indemnity) or Clause 19.1 (Increased costs); or
(iii)a Lender or the Agent does not consent to an Amendment (as defined in
paragraph (f) of Clause 42.3 (Exceptions)) pursuant to paragraph (e) of
Clause 42.3 (Exceptions); or
(iv)a Lender or the Agent does not provide their consent pursuant to Clause 32.6
(Changes to the Obligors – FATCA)
the Parent may, whilst the circumstance giving rise to the requirement for that
increase, indemnification or consent continues, give the Agent notice:
(A)(if such circumstances relate to a Lender) of cancellation of the Commitment
of that Lender and its intention to procure the repayment of that Lender's
participation in the Utilisations; or
(B)(if such circumstances relate to the Issuing Bank) of any outstanding Letter
of Credit issued by it and cancellation of its appointment as an Issuing Bank
under this Agreement in relation to any Letters of Credit to be issued in the
future.
(b)On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.
(c)On the last day of each Interest Period which ends after the Parent has given
notice under paragraph (a) above in relation to a Lender (or, if earlier, the
date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender's participation in that
Utilisation together with all interest and other amounts
74

--------------------------------------------------------------------------------



accrued under the Finance Documents (including all amounts owing as described in
paragraphs (a)(i) and (ii) above where relevant).
11.6Right of cancellation in relation to a Defaulting Lender
(a)If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Agent five (5) Business
Days' notice of cancellation of each Available Commitment of that Lender.
(b)On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.
(c)The Agent shall as soon as practicable after receipt of a notice referred to
in paragraph (a) above, notify all the Lenders.
12.Mandatory Prepayment
12.1Exit
(a)Upon the Parent becoming aware that (i) a Change of Control or (ii) the sale
of all or substantially all of the assets of the Restricted Group whether in a
single transaction or a series of related transactions (a "Sale") may occur, the
Parent shall promptly notify the Agent of that event.
(b)Subject to Clause 12.2 (Exit Discussions) upon the occurrence of (i) a Change
of Control or (ii) a Sale:
(i)a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan) and an Ancillary Lender shall not be obliged to fund a utilisation of an
Ancillary Facility; and
(ii)if a Lender so requires and informs the Agent within 60 days of (i) the
occurrence of a Change of Control or (ii) the date on which a Sale occurs, the
Agent shall, promptly notify the Parent and five Business Days thereafter, the
Facilities shall be cancelled insofar as they are made available by that Lender
and that Lender's participation in outstanding Utilisations and Ancillary
Outstandings shall, together with accrued interest, and all other amounts
accrued to that Lender under the Finance Documents be immediately due and
payable, and full cash cover in respect of each letter of credit under an
Ancillary Facility shall become immediately due and payable, whereupon on the
date so specified by the Agent the Facilities insofar as made available by that
Lender will be cancelled and all such outstanding amounts will become
immediately due and payable.
(c)Sub-paragraph (b)(i) above shall only apply where a Lender has required
cancellation within 60 days of (i) the occurrence of a Change of Control or (ii)
the date on which a Sale occurs, as more particularly set out in
sub-paragraph (b)(ii) above.
12.2Exit Discussions
(a)Notwithstanding Clause 12.1 (Exit) above, the Parent shall be permitted to
approach each Lender in advance of a proposed Change of Control to seek each
such Lender's consent to a waiver of the provisions of Clause 12.1 (Exit) in
connection with such proposed Change of Control (the "Successor Transfer"). The
Parent shall approach each Lender more than
75

--------------------------------------------------------------------------------



30 days before a Successor Transfer. Each Lender and the Parent shall then
consult for a period of not more than 30 days in respect of the Successor
Transfer (the "Discussion Period").
(b)Prior to the expiry of the Discussion Period, each Lender shall give written
confirmation to the Parent of its decision, acting reasonably (in the sole
determination of each Lender), to: (i) consent to the Successor Transfer (the
"Positive Decision"); or (ii) not consent to the Successor Transfer (the
"Negative Decision").
(c)For the avoidance of doubt, any Lender that delivers a Negative Decision
shall not be obliged to disclose its reasons for such Negative Decision,
provided that where a Lender fails to disclose its reasons for a Negative
Decision, a duly authorised signatory of such Lender shall, at the request of
the Parent, certify in writing that its consent to the Successor Transfer is not
being unreasonably withheld (in the sole discretion of that Lender), taking into
account the Lender and its Affiliates.
(d)In the event that any Lender provides a Positive Decision, no Change of
Control shall occur for the purposes of Clause 12.1 (Exit) and this Agreement
generally in relation to the Commitments and participations of that Lender.
(e)In the event of a Negative Decision by any Lender:
(i)on and from the date of that Change of Control that Lender shall not be
obliged to fund a Utilisation (except for a Rollover Loan) and if that Lender is
an Ancillary Lender, it shall not be obliged to fund a utilisation of an
Ancillary Facility; and
(ii)the Agent shall, promptly notify the Parent and with effect from the date
that is 75 days after the Change of Control, cancel the Facilities insofar as
made available by that Lender and declare that Lender's participation in
outstanding Utilisations and Ancillary Outstandings, together with accrued
interest and all other amounts accrued to that Lender under the Finance
Documents due and payable on or (at the Parent's election subject to Break
Costs) before the date that is 75 days after the Change of Control, and full
cash cover in respect of each Letter of Credit and any letter of credit under
any Ancillary Facility shall become due and payable on or (at the Parent's
election subject to Break Costs) before the date that is 75 days after the
Change of Control.
(f)Following a Negative Decision, the Parent shall have the right (but not the
obligation) to treat the relevant Lender as if it were a Non-Consenting Lender
and require the transfer of such Lender's commitments in accordance with
Clause 42.5 (Replacement of Lender).
12.3Disposal Proceeds and Insurance Proceeds
(a)For the purposes of this Clause 12.3, Clause 12.4 (Application of mandatory
prepayments) and Clause 12.5 (Mandatory Prepayment Accounts):
"Asset Disposition" has the meaning given to it in Schedule 14 (Restrictive
covenants).
"Disposal Proceeds" means the consideration received by any member of the
Restricted Group (including any amount receivable in repayment of intercompany
debt) for any
76

--------------------------------------------------------------------------------



Asset Disposition made by any member of the Restricted Group on arm's length
terms except for Excluded Disposal Proceeds and after deducting:
(i)any reasonable expenses which are incurred by any member of the Restricted
Group with respect to that Asset Disposition to persons who are not members of
the Restricted Group; and
(ii)any Tax incurred and required to be paid by the seller in connection with
that Asset Disposition (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).
"Excluded Disposal Proceeds" means:
(i)any proceeds of any Asset Dispositions which the Parent notifies the Agent
are, or are to be, applied in accordance with the Existing Cabot Notes
Indentures provided that such proceeds are subsequently applied in accordance
with Section 4.10 of the Existing Cabot Notes Indentures;
(ii)any proceeds of any Asset Dispositions applied towards the repayment or
prepayment of any Stretch Facility which has been drawn pursuant to the Stretch
Facility Agreement; or
(iii)any proceeds of any Asset Dispositions applied towards the prepayment,
purchase, defeasement, redemption, acquisition or retirement of the Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations or Term Debt, in each case in accordance with the terms of
Clause 27.20 (Note Purchase Condition).
"Excluded Insurance Proceeds" means:
(i)any net proceeds of an insurance claim which (x) relates to any insurance for
business interruption or third party liability or (y) the Parent notifies the
Agent are, or are to be, applied:
(A)to meet a third party claim;
(B)to cover operating losses in respect of which the relevant insurance claim
was made;
(C)in the replacement, reinstatement and/or repair of the assets or to the
purchase of replacement assets useful to the business or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made; or
(D)which are, or are to be, applied or reinvested in substantially similar
assets used in the Restricted Group's business,
in each case within 364 days, or such longer period as the Majority Lenders may
agree, after receipt by any member of the Restricted Group or the Security Agent
(as the case may be);
77

--------------------------------------------------------------------------------



(ii)any net proceeds of an insurance claim to the extent that such proceeds are
applied towards the repayment or prepayment of any Stretch Facility which has
been drawn pursuant to the Stretch Facility Agreement; or
(iii)any net proceeds of an insurance claim to the extent that the aggregate of
the Insurance Proceeds of all claims received in such Financial Year of the
Parent are no more than (calculated as at the date of receipt of the last
Insurance Proceeds) $5,000,000 (or its equivalent) in such Financial Year.
"Insurance Proceeds" means the net proceeds of any insurance claim under any
insurance maintained by any member of the Restricted Group except for Excluded
Insurance Proceeds and after deducting any reasonable costs and expenses in
relation to that claim which are incurred by any member of the Restricted Group
to persons who are not members of the Restricted Group.
(b)The Parent shall ensure that the Disposal Proceeds are applied to cancel
Commitments and, if applicable, prepay Utilisations at the times and in the
order of application contemplated by Clause 12.4 (Application of mandatory
prepayments).
(c)The Parent shall ensure that the Borrowers offer to cancel Commitments and,
if applicable, prepay Utilisations in the amount of any Insurance Proceeds at
the times and in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments).
12.4Application of mandatory prepayments
(a)Subject to paragraph (b) below, a cancellation and, if applicable, a
prepayment made under Clause 12.3 (Disposal Proceeds and Insurance Proceeds) or
Clause 27.20 (Note Purchase Condition) shall be applied in the following order:
(i)first, in cancellation of Available Commitments in relation to the relevant
Facility;
(ii)secondly, in prepayment of Utilisations under the relevant Facility (in such
order as the Parent may elect provided that outstanding Loans will be prepaid
before outstanding Letters of Credit); and
(iii)thirdly, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments under the relevant Facility.
(b)Unless the Parent makes an election under paragraph (c) below, the Borrowers
shall cancel Commitments and, if applicable, prepay Utilisations at the
following times:
(i)in the case of any prepayment relating to Insurance Proceeds, promptly upon
receipt of those proceeds; and
(ii)in the case of Disposal Proceeds, on (A) the Asset Disposition Purchase Date
(as defined in the Existing Cabot Notes Indentures) relating to those Disposal
Proceeds, (B) if no such Asset Disposition Purchase Date applies because of any
applicable de minimis threshold under the Existing Cabot Notes Indentures, the
366th day following the later of the date of the relevant Asset Disposition and
the receipt of those Disposal Proceeds or (C) if an Asset Disposition Offer (as
defined in the Existing Cabot Notes Indentures) is made but is not taken up by
78

--------------------------------------------------------------------------------



any creditor on the expiry of the relevant Asset Disposition Offer Period (as
defined in the Existing Cabot Notes Indentures),
(c)Subject to paragraph (d) below, the Parent may, by giving the Agent not less
than two (2) Business Days' (or such shorter period as the Majority Lenders may
agree) prior written notice, elect that any cancellation and, if applicable,
prepayment (and corresponding cancellation) due under Clause 12.3 (Disposal
Proceeds and Insurance Proceeds) be made on the last day of the Interest Period
relating to the Utilisation. If the Parent makes that election then an amount of
the Utilisation equal to the amount of the relevant prepayment will be cancelled
and, if applicable, be due and payable on the last day of its Interest Period.
(d)If the Parent has made an election under paragraph (c) above but an Event of
Default has occurred and is continuing, if so directed by the Majority Lenders,
that election shall no longer apply and a proportion of the Utilisation in
respect of which the election was made equal to the amount of the relevant
prepayment shall be immediately due and payable.
(e)The Parent and each other Obligor shall use all reasonable endeavours to
ensure that any transaction giving rise to a prepayment obligation or obligation
to provide cash cover is structured in such a way that it will not be unlawful
for the Obligors to move the relevant proceeds received between members of the
Restricted Group to enable a mandatory prepayment to be lawfully made, cash
cover lawfully provided and the proceeds lawfully applied as provided under
Clause 12.3 (Disposal Proceeds and Insurance Proceeds). If, however after the
Parent and each such Obligor has used all such reasonable endeavours and taken
such reasonable steps, it will still:
(i)be unlawful (including, without limitation, by reason of financial
assistance, corporate benefit restrictions on upstreaming cash intra-group and
the fiduciary and statutory duties of the directors of any member of the
Restricted Group) for such a prepayment to be made and/or cash cover to be
provided and the proceeds so applied; and
(ii)be unlawful (including, without limitation, by reason of financial
assistance, corporate benefit restrictions on upstreaming cash intra-group and
the fiduciary and statutory duties of the directors of any member of the
Restricted Group) to make funds available to a member of the Restricted Group
that could make such a prepayment and/or provide such cash cover,
then such prepayment and/or provision of cash cover shall not be required to be
made (and, for the avoidance of doubt, the relevant amount shall be available
for the general corporate purposes of the Restricted Group and shall not be
required to be paid to a Mandatory Prepayment Account or any other blocked
account) provided always that if the restriction preventing such
payment/provision of cash cover or giving rise to such liability is subsequently
removed, any relevant proceeds will immediately be applied in prepayment and/or
the provision of cash cover in accordance with Clause 12.3 (Disposal Proceeds
and Insurance Proceeds) at the end of the relevant Interest Period(s) to the
extent that such payment has not otherwise been made or the proceeds otherwise
used.
79

--------------------------------------------------------------------------------



12.5Mandatory Prepayment Accounts
(a)The Parent shall ensure that amounts in respect of which the Parent has made
an election under paragraph (c) of Clause 12.4 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Restricted Group.
(b)The Parent and each Borrower irrevocably authorise the Agent to apply amounts
credited to the Mandatory Prepayment Account to pay amounts due and payable
under Clause 12.4 (Application of mandatory prepayments) and otherwise under the
Finance Documents.
(c)A Lender, Security Agent or Agent with which a Mandatory Prepayment Account
is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to those accounts and that the account
holder shall be entitled to receive such interest (which shall be paid in
accordance with the mandate relating to such account) unless a Default is
continuing and (ii) each such account is subject to the Transaction Security.
12.6Excluded proceeds
Where Excluded Disposal Proceeds and Excluded Insurance Proceeds include amounts
which are intended to be used for a specific purpose within a specified period
(as set out in the definition of Excluded Disposal Proceeds or Excluded
Insurance Proceeds), the Parent shall (a) ensure that those amounts are used for
that intended purpose (or a suitable replacement specific purpose within that
specified period) and, if requested to do so by the Agent, shall promptly
deliver a certificate to the Agent at the time of such application and at the
end of such period confirming the amount (if any) which has been so applied
within the requisite time periods provided for in the relevant definition, or
(b) promptly ensure that those amounts are applied in cancellation and
prepayment of the Facilities at the times and in the manner set out in
Clause 12.4 (Application of mandatory prepayments).
13.Restrictions
13.1Notices of Cancellation or Prepayment
Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 11(Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of that Clause) be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.
13.2Interest and other amounts
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
13.3Reborrowing of a Facility
Unless a contrary indication appears in this Agreement, any part of a Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.
80

--------------------------------------------------------------------------------



13.4Prepayment in accordance with Agreement
No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
13.5No reinstatement of Commitments
Subject to Clause 2.2 (Increase) and Clause 2.3 (Accordion Increase in
Commitments), no amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.
13.6Agent's receipt of Notices
If the Agent receives a notice under Clause 11 (Illegality, voluntary prepayment
and cancellation), it shall promptly forward a copy of that notice or election
to either the Parent or the affected Lender or Issuing Bank, as appropriate.
14.INTEREST
14.1Calculation of interest
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)Margin; and
(b)LIBOR or, in relation to any Loan in Euro, EURIBOR.
14.2Payment of interest
(a)The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six (6) Months, on the dates falling at six (6) Monthly intervals
after the first day of the Interest Period).
(b)If the Annual Financial Statements and related Compliance Certificate
received by the Agent show a higher or lower Margin should have applied during a
certain period then the Parent shall (or shall ensure that the relevant Borrower
shall) promptly pay to the Agent (or the next succeeding interest payment under
the relevant Facility(ies) shall be reduced by) any amounts necessary to put the
Agent and the Lenders in the position they should have been in had the
appropriate rate of Margin been applied during such period (provided that any
such reduction shall only apply to the extent the Lender which received the
overpayment of interest remains a Lender as at the date of such adjustment).
14.3Default interest
(a)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is 1 per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 14.3 shall be immediately
payable by the Obligor on demand by the Agent.
81

--------------------------------------------------------------------------------



(b)If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:
(i)the first Interest Period for that overdue amount shall have a duration equal
to the unexpired portion of the current Interest Period relating to that Loan;
and
(ii)the rate of interest applying to the overdue amount during that first
Interest Period shall be 1 per cent. higher than the rate which would have
applied if the overdue amount had not become due.
(c)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.
14.4Notification of rates of interest
(a)The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.
(b)The Agent shall promptly notify the relevant Borrower (or the Parent) of each
Funding Rate relating to a Loan.
15.INTEREST PERIODS
15.1Selection of Interest Periods
(a)A Borrower (or the Parent on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan.
(b)Subject to this Clause 15, a Borrower (or the Parent) may select an Interest
Period of one (1) day (provided that such day is a Business Day and provided
further that the Borrower may select no more than 5 Interest Periods of one day
in each calendar year), one (1), two (2), three (3) or six (6) Months or any
other period agreed between the Parent and the Agent (acting on the instructions
of all the Lenders in relation to the relevant Loan).
(c)An Interest Period for a Loan shall not extend beyond the Termination Date,
relating to the applicable Facility.
(d)A Loan has one Interest Period only.
15.2Non-Business Days
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
Month (if there is one) or the preceding Business Day (if there is not).
16.CHANGES TO THE CALCULATION OF INTEREST
16.1Unavailability of Screen Rate
(a)Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR, for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.
82

--------------------------------------------------------------------------------



(b)Shortened Interest Period: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR, for:
(i)the currency of a Loan; or
(ii)the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,
the Interest Period of that Loan shall (if it is longer than the applicable
Fallback Interest Period) be shortened to the applicable Fallback Interest
Period and the applicable LIBOR or EURIBOR for that shortened Interest Period
shall be determined pursuant to the definition of "LIBOR" or "EURIBOR".
(c)Shortened Interest Period and Historic Screen Rate: If the Interest Period of
a Loan is, after giving effect to paragraph (b) above, either the applicable
Fallback Interest Period or shorter than the applicable Fallback Interest Period
and, in either case, no Screen Rate is available for LIBOR or, if applicable
EURIBOR, for:
(i)the currency of that Loan; or
(ii)the Interest Period of that Loan and it is not possible to calculate the
Interpolated Screen Rate,
the applicable LIBOR or EURIBOR shall be the Historic Screen Rate for that Loan.
(d)Shortened Interest Period and Interpolated Historic Screen Rate: If
paragraph (c) above applies but no Historic Screen Rate is available for the
Interest Period of the Loan, the applicable LIBOR or EURIBOR shall be the
Interpolated Historic Screen Rate for a period equal in length to the Interest
Period of that Loan.
(e)Alternative Reference Bank Rate: If paragraph (d) above applies but it is not
possible to calculate the Interpolated Historic Screen Rate, the Interest Period
of that Loan shall, if it has been shortened pursuant to paragraph (b) above,
revert to its previous length and the applicable LIBOR or EURIBOR shall be the
Alternative Reference Bank Rate as of the Specified Time for the currency of
that Loan and for a period equal in length to the Interest Period of that Loan.
(f)Cost of funds: If paragraph (e) above applies but no Alternative Reference
Bank Rate is available for the relevant currency or Interest Period there shall
be no LIBOR or EURIBOR for that Loan and Clause 16.4 (Cost of funds) shall apply
to that Loan for that Interest Period.
16.2Calculation of Base Reference Bank Rate and Alternative Reference Bank Rate
(a)Subject to paragraph (b)‎ below, if LIBOR or EURIBOR is to be determined on
the basis of a Base Reference Bank Rate but a Base Reference Bank does not
supply a quotation by the Specified Time, the Base Reference Bank Rate shall be
calculated on the basis of the quotations of the remaining Base Reference Banks.
(b)If at or about noon on the Quotation Day none or only one of the Base
Reference Banks supplies a quotation, there shall be no Base Reference Bank Rate
for the relevant Interest Period.
83

--------------------------------------------------------------------------------



(c)Subject to paragraph (d) below, if LIBOR or EURIBOR is to be determined on
the basis of an Alternative Reference Bank Rate but an Alternative Reference
Bank does not supply a quotation by the Specified Time, the Alternative
Reference Bank Rate shall be calculated on the basis of the quotations of the
remaining Alternative Reference Banks.
(d)If before close of business in London on the date falling one Business Day
after the Quotation Day none or only one of the Alternative Reference Banks
supplies a quotation, there shall be no Alternative Reference Bank Rate for the
relevant Interest Period.
16.3Market disruption
(a)If LIBOR or, if applicable, EURIBOR is determined otherwise than on the basis
of an Alternative Reference Bank Rate and before close of business in London on
the Quotation Day for the relevant Interest Period the Agent receives
notifications from a Lender or Lenders (whose participations in a Loan exceed 35
per cent. of that Loan) that the cost to it of funding its participation in that
Loan from whatever source it may reasonably select would be in excess of LIBOR
or, if applicable, EURIBOR then the applicable LIBOR or EURIBOR shall be the
Alternative Reference Bank Rate as of the Specified Time for the currency of the
Loan and for a period equal in length to the Interest Period of that Loan and if
no Alternative Reference Bank Rate is available for the relevant currency or
Interest Period there shall be no LIBOR or EURIBOR for that Loan and Clause 16.4
(Cost of funds) shall apply to that Loan for the relevant Interest Period.
(b)If LIBOR or, if applicable, EURIBOR is determined on the basis of an
Alternative Reference Bank Rate and before close of business in London on the
date falling 2 Business Days after the Quotation Day for the relevant Interest
Period of the Loan the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of LIBOR or, if applicable, EURIBOR then
Clause 16.4 (Cost of funds) shall apply to that Loan for the relevant Interest
Period.
16.4Cost of funds
(a)If this Clause 16.4 applies, the rate of interest on each Lender's share of
the relevant Loan for the relevant Interest Period shall be the percentage rate
per annum which is the sum of:
(i)the Margin; and
(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event within 2 Business Days of the first day of that Interest Period (or,
if earlier, on the date falling 2 Business Days before the date on which
interest is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select.
(b)If this Clause 16.4 applies and the Agent or the Parent so requires, the
Agent and the Parent shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.
84

--------------------------------------------------------------------------------



(c)Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Parent, be binding on all Parties.
(d)If this Clause 16.4 applies pursuant to Clause 16.3 (Market disruption): and
(i)a Lender's Funding Rate is less than LIBOR or, in relation to any Loan in
Euro, EURIBOR; or
(ii)a Lender does not supply a quotation by the time specified in paragraph (a)
above,
the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
LIBOR or, in relation to a Loan in Euro, EURIBOR.
(e)If this Clause 16.4 applies pursuant to Clause 16.1 (Unavailability of Screen
Rate) but any Lender does not supply a quotation by the time specified in
paragraph (a)‎ above the rate of interest shall be calculated on the basis of
the quotations of the remaining Lenders.
16.5Notification to Parent
If Clause 16.4 (Cost of funds) applies or if LIBOR or, if applicable, EURIBOR is
to be determined on the basis of an Alternative Reference Bank Rate the Agent
shall, as soon as is practicable, notify the Parent.
16.6Break Costs
(a)Each Borrower shall, within three (3) Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.
(b)Each Lender shall, together with any demand by the Agent, provide to the
Agent (with a copy to the Parent) a certificate confirming the amount of its
Break Costs (giving reasonable details of the calculation of its Break Costs)
for any Interest Period in which they accrue.
17.FEES
17.1Commitment fee
(a)During the Availability Period in respect of the Revolving Facility, the
Parent shall pay (or procure the payment) to the Agent (for the account of each
Lender pro rata to their Available Commitments) a fee (the "Commitment Fee") in
an amount equal to 0.40 per cent. per annum of the aggregate Available
Commitments under the Revolving Facility.
(b)The accrued Commitment Fee is payable on the last day of each successive
Financial Quarter which ends during the Availability Period in respect of the
Revolving Facility, on the last day of the Availability Period in respect of the
Revolving Facility and on the cancelled amount of the relevant Lender's
Commitment at the time the cancellation is effective.
85

--------------------------------------------------------------------------------



(c)No Commitment Fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.
(d)No Commitment Fee is payable hereunder if the 2020 Effective Date does not
occur.
17.2Agency fee
The Parent shall pay (or procure the payment) to the Agent (for its own account)
an agency fee in the amount and at the times agreed in a Fee Letter.
17.3Fees payable in respect of Letters of Credit
(a)The Parent or the relevant Borrower shall pay to the Agent for the Issuing
Bank a fronting fee at a percentage rate per annum agreed between the relevant
Borrower (or the Parent) and the Issuing Bank (and notified to the Agent) (the
"Fronting Fee") on the outstanding amount which is counter-indemnified by the
other Lenders (excluding, for the avoidance of doubt, the amount which is
counter-indemnified by the Issuing Bank, or an Affiliate thereof, in its
capacity as a Lender and excluding any amount in respect of which cash cover has
been provided) of each Letter of Credit requested by it for the period from the
issue of that Letter of Credit until its Expiry Date.
(b)The Parent or the relevant Borrower shall pay to the Agent for the account of
each Lender, a Letter of Credit fee (computed at the rate equal to the
applicable Margin) on the outstanding amount of each Letter of Credit
(excluding, for the avoidance of doubt, any amount in respect of which cash
cover has been provided) requested by it for the period from the issue of that
Letter of Credit until its Expiry Date, each such fee being a "Letter of Credit
Fee". Each Letter of Credit Fee shall be distributed according to each Lender's
L/C Proportion of that Letter of Credit.
(c)The accrued Fronting Fee and each Letter of Credit Fee shall be payable on
the last day of each Financial Quarter (or such shorter period as shall end on
the Expiry Date for that Letter of Credit) starting on the date of issue of that
Letter of Credit. The accrued Fronting Fee and Letter of Credit Fee is also
payable to the Agent on the cancelled amount of any Lender's Commitment under
that Facility calculated to the time the cancellation is effective if that
Commitment is cancelled in full and the Letter of Credit is prepaid or repaid in
full.
(d)The Parent or the relevant Borrower shall pay to the Issuing Bank (for its
own account) an issuance/administration fee in the amount and at the times
specified in a Fee Letter.
17.4Interest, commission and fees on Ancillary Facilities
The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.
86

--------------------------------------------------------------------------------



18.TAX GROSS UP AND INDEMNITIES
18.1Definitions
In this Agreement:
"Borrower DTTP Filing" means an HMRC Form DTTP2 duly completed and filed by the
relevant Borrower, which:
(a)where it relates to a UK Treaty Lender that is an Original Lender, contains
the scheme reference number and jurisdiction of tax residence notified in
writing by each Original Lender to the relevant Borrower within 25 days of the
2020 Effective Date, and
(i)where the Borrower is an Original Borrower, is filed with HMRC within 30 days
of the 2020 Effective Date; or
(ii)where the Borrower is an Additional Borrower, is filed with HMRC within 30
days of the date on which that Borrower becomes an Additional Borrower; or
(b)where it relates to a UK Treaty Lender that is a New Lender, an Additional
Commitment Lender or an Increase Lender, contains the scheme reference number
and jurisdiction of tax residence stated in respect of that Lender in the
relevant Transfer Certificate, Assignment Agreement, Increase Confirmation or
Additional Commitment Increase Notice which it executes on becoming a Party as a
Lender, and
(i)where the Borrower is a Borrower as at the relevant Transfer Date or date on
which the increase in the Commitments described in the relevant Increase
Confirmation takes effect, is filed with HMRC within 30 days of that Transfer
Date or date on which the increase in the Commitments described in the relevant
Increase Confirmation or Additional Commitment Increase Notice takes effect; or
(ii)where the Borrower is not a Borrower as at the relevant Transfer Date or
date on which the increase in the Commitments described in the relevant Increase
Confirmation or Additional Commitment Increase Notice takes effect, is filed
with HMRC within 30 days of the date on which that Borrower becomes an
Additional Borrower.
“Change of Tax Law” means any change which occurs after the 2020 Effective Date
or, if later, after the date on which the relevant Lender became a Lender
pursuant to this Agreement, in any law, regulation or UK Treaty (or in the
interpretation, administration or application of any law, regulation or UK
Treaty) or any published practice or published concession of any relevant taxing
authority.
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document (other than any Hedging
Agreement).
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(a)a company resident in the United Kingdom for United Kingdom tax purposes;
87

--------------------------------------------------------------------------------



(b)a partnership each member of which is:
(i)a company so resident in the United Kingdom; or
(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction (other than any
Hedging Agreement).
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross up) or a payment under Clause 18.3
(Tax indemnity).
"UK Qualifying Lender" means:
(a)a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:
(i)a Lender:
(A)which is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or
(B)in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance.
(ii)a Lender which is:
(A)a company resident in the United Kingdom for United Kingdom tax purposes;
(B)a partnership each member of which is:
(1)a company so resident in the United Kingdom; or
(2)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its
88

--------------------------------------------------------------------------------



chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or
(C)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(i)a UK Treaty Lender; or
(b)a Lender which is a building society (as defined for the purposes of
section 880 of the ITA) making an advance under a Finance Document.
"UK Treaty Lender" means a Lender which:
(a)is treated as a resident of a UK Treaty State for the purposes of the UK
Treaty;
(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and
(c)meets all other conditions in the relevant UK Treaty for full exemption from
tax imposed by the United Kingdom on interest, except that for this purpose it
shall be assumed that the following conditions (if applicable) are satisfied:
(i)any condition which relates (expressly or by implication) to there being a
special relationship between the relevant Borrower and the Lender or between
both of them and another person, or to the amounts or terms of any Loan or the
Finance Documents; and
(ii)any necessary procedural formalities.
"UK Treaty State" means a jurisdiction having a double taxation agreement with
the United Kingdom (a "UK Treaty") which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
Unless a contrary indication appears, in this Clause 18 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination, acting reasonably.
18.2Tax gross up
(a)Each Obligor shall, and shall (so far as it is lawfully able) cause each
other person making payment on behalf of such Obligor to, make all payments to
be made by it under this Agreement without any Tax Deduction, unless a Tax
Deduction is required by law.
(b)The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives any such notification from a Lender it shall notify the
Parent and the relevant Obligor.
89

--------------------------------------------------------------------------------



(c)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.
(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:
(i)the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any Change of Tax Law; or
(ii)the relevant Lender is a UK Qualifying Lender solely by reason of falling
within paragraph (a)(ii) of the definition of UK Qualifying Lender and:
(A)an officer of HMRC has given (and not revoked) a direction (a "Direction")
under section 931 of the ITA which relates to the payment and that Lender has
received from the Obligor making the payment or from the Parent a certified copy
of that Direction; and
(B)the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or
(iii)the relevant Lender is a UK Qualifying Lender solely by reason of falling
within paragraph (a)(ii) of the definition of UK Qualifying Lender and:
(A)the relevant Lender has not given a Tax Confirmation to the Parent; and
(B)the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Parent, on the basis that the Tax
Confirmation would have enabled the Parent to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or
(iv)the relevant Lender is a UK Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (g) or (h) (as applicable) below.
(e)If an Obligor is required to make a Tax Deduction that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
(f)Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.
90

--------------------------------------------------------------------------------



(g)
(i)Subject to paragraph 18.2(g)(ii) below, a UK Treaty Lender and each Obligor
which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Obligor
to obtain authorisation to make that payment without a Tax Deduction.
(ii)
(A)A UK Treaty Lender which is an Original Lender and which holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence by written notice to the relevant Borrower within
25 days of the 2020 Effective Date; and
(B)a New Lender, Additional Commitment Lender or Increase Lender that is a UK
Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the Transfer
Certificate, Assignment Agreement, Increase Confirmation or Additional
Commitment Increase Notice which it executes,
and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.
(h)If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph 18.2(g)(ii) above and:
(i)a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or
(ii)a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:
(A)that Borrower DTTP Filing has been rejected by HMRC;
(B)HMRC has not given the Borrower authority to make payments to that Lender
without a Tax Deduction within 60 days of the date of the Borrower DTTP Filing;
or
(C)HMRC has given the Borrower authority to make payments to that Lender without
a Tax Deduction but such authority has subsequently been revoked or expired;
and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
(i)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph 18.2(g)(ii) above, no Obligor shall
make a
91

--------------------------------------------------------------------------------



Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any Utilisation unless the Lender otherwise agrees.
(j)A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.
(k)A Lender which is a New Lender, an Additional Commitment Lender or an
Increase Lender shall, if relevant, give a Tax Confirmation in the Assignment
Agreement, Transfer Certificate, Increase Confirmation or Additional Commitment
Increase Notice which it executes.
(l)A Lender that has given a Tax Confirmation to the Parent shall promptly
notify the Parent and the Agent if there is any change in the position set out
in that Tax Confirmation.
(m)If:
(i)a Tax Deduction was required by law to be applied to a payment made by or on
account of an Obligor to a Lender under a Finance Document;
(ii)the relevant Obligor was unaware, and could not reasonably be expected to
have been aware, that the Tax Deduction was required and as a result did not
make the Tax Deduction;
(iii)the applicable Obligor would not have been required to make an increased
payment under paragraph (c) above in respect of that Tax Deduction because, at
the time of making a payment, one of the exclusions in this Clause 18.2 would
have applied; and
(iv)the relevant Obligor did not make such Tax Deduction, in reliance on the
notifications and confirmations provided pursuant to Clause 18.5 (Lender Status
Confirmation),
then the Lender that received the payment in respect of which the Tax Deduction
was required by law to have been made shall promptly reimburse that Obligor for
the amount of the Tax Deduction that was required by law to have been made to
the extent not so made (or, if greater, the amount of any additional amount paid
by an Obligor pursuant paragraph (C) of this Clause 18.2), together with (for
the avoidance of doubt) any penalty, interest and reasonable expenses properly
incurred by the relevant Obligor in connection with any failure or delay in
making the appropriate payment to the taxing authority.
(n)A payment shall not be increased under paragraph (c) above by reason of a Tax
imposed by the United States if (A) the payment could have been made to the
relevant Lender without a Tax Deduction if it were a US Qualifying Lender, but
on that date the Lender is not or has ceased to be a US Qualifying Lender other
than as a result of any change after the date such Lender first became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or double taxation agreement; or (B) such Tax arises
from a failure of the relevant Lender or the Agent, as applicable, to comply
with its obligations under paragraph (p) below.
92

--------------------------------------------------------------------------------



(o)With respect to payments made by or in respect of a US Tax Obligor, each
Lender and the Agent shall supply to the relevant Obligor and, in the case of a
Lender, to the Agent a properly completed and executed applicable US Tax Form
and will supply additional US Tax Forms upon a reasonable time following a
written request by that Obligor, in each case, to the extent such Lender or the
Agent, as applicable, is legally entitled to do so. A Lender or the Agent, as
applicable, shall promptly notify the Agent and such Obligor if any US Tax Form
previously provided by such Lender or the Agent, as applicable, has become
invalid or incorrect, and shall provide a replacement US Tax Form to the Agent
and such Obligor to the extent such Lender or the Agent, as applicable, is
legally entitled to do so.
18.3Tax indemnity
(a)The Parent shall (within three (3) Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.
(b)Paragraph (a) above shall not apply:
(i)with respect to any Tax assessed on a Finance Party:
(A)under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or
(B)under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)to the extent a loss, liability or cost:
(A)is compensated for by an increased payment under Clause 18.2 (Tax gross up);
(B)would have been compensated for by an increased payment under Clause 18.2
(Tax gross up) but was not so compensated solely because one of the exclusions
in paragraphs (d) or (n) of Clause 18.2 (Tax gross up) applied (or paragraph (m)
of Clause 18.2 (Tax gross up) applies);
(C)is compensated for by an increased payment under clause 18.6 (Stamp taxes);
(D)would have been compensated for by an increased payment under Clause 18.6
(Stamp taxes) but was not so compensated because any of the exclusions in Clause
18.6 (Stamp taxes) applied;
(E)is in respect of VAT (in relation to which Clause 18.7 (VAT) shall apply);
93

--------------------------------------------------------------------------------



(F)relates to a FATCA Deduction required to be made by a Party; or
(G)is suffered or incurred with respect to any Bank Levy.
(c)A Protected Party making, or intending to make a claim under paragraph (a)
above shall notify the Agent of the event which will give, or has given, rise to
the claim, following which the Agent shall notify the Parent.
(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Agent.
18.4Tax Credit
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and
(b)that Finance Party has obtained and utilised that Tax Credit,
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
18.5Lender Status Confirmation
(a)Each Lender which becomes a Party to this Agreement after the 2020 Effective
Date shall indicate, in the Transfer Certificate, Assignment Agreement, Increase
Confirmation or Additional Commitment Increase Notice which it executes on
becoming a Party, and for the benefit of the Agent and each Obligor, which of
the following categories it falls in:
(i)With respect to a Loan or Commitment that is extended to a US Tax Obligor,
(A)Not a US Qualifying Lender; or
(B)A US Qualifying Lender.
(ii)With respect to a Loan or Commitment that is extended to a Borrower other
than a US Tax Obligor,
(A)not a UK Qualifying Lender;
(B)a UK Qualifying Lender (other than a UK Treaty Lender); or
(C)a UK Treaty Lender.
(b)Where a Lender nominates a branch or affiliate or Affiliate that is not an
Existing Lender to participate in a Facility under Clause 4.5 (Lending
Affiliates) or Clause 9.8 (Affiliates of Lenders as Ancillary Lenders) that
Lender shall notify the Agent and the Agent shall notify the Parent of the
location of the branch or (as the case may be) the jurisdiction of tax residence
of the affiliate or Affiliate which will participate and shall confirm in
writing to the Agent (who shall send a copy of such notification to the Parent),
for the
94

--------------------------------------------------------------------------------



benefit of the Agent and each Obligor, which of the following categories the
nominee falls in:
(i)With respect to a Loan or Commitment that is extended to a US Tax Obligor,
(A)Not a US Qualifying Lender; or
(B)A US Qualifying Lender.
(ii)With respect to a Loan or Commitment that is extended to a Borrower other
than a US Tax Obligor,
(A)not a UK Qualifying Lender;
(B)a UK Qualifying Lender (other than a UK Treaty Lender); or
(C)a UK Treaty Lender.
(c)If a New Lender, Increase Lender, Additional Commitment Lender, or branch or
affiliate (nominated under Clause 4.5 (Lending Affiliates)) or Affiliate
(nominated under Clause 9.8 (Affiliates of Lenders as Ancillary Lenders)) fails
to indicate its status in accordance with this Clause 18.5 then such New Lender,
Increase Lender, Additional Commitment Lender, branch or affiliate or Affiliate
shall be treated for the purposes of this Agreement (including by each Obligor)
as if it is not a UK Qualifying Lender or US Qualifying Lender, as applicable,
until such time as it notifies the Agent which category applies (and the Agent,
upon receipt of such notification, shall inform the Parent). For the avoidance
of doubt, a Transfer Certificate, Assignment Agreement, Increase Confirmation or
Additional Commitment Increase Notice shall not be invalidated by any failure of
a Lender to comply with this Clause 18.5.
(d)Upon the written request of the Agent to an Original Lender (such request to
be made following the written request of the Parent to the Agent no later than
fifteen (15) Business Days before the first interest payment date following the
2020 Effective Date), the Original Lender shall indicate to the Agent, for the
benefit of Agent and each Obligor, in which of the following categories it
falls:
(i)With respect to a Loan or Commitment that is extended to a US Tax Obligor,
(A)Not a US Qualifying Lender; or
(B)A US Qualifying Lender.
(ii)With respect to a Loan or Commitment that is extended to a Borrower other
than a US Tax Obligor,
(A)not a UK Qualifying Lender;
(B)a UK Qualifying Lender (other than a UK Treaty Lender); or
(C)a UK Treaty Lender.
(e)Each Lender shall promptly notify the Agent (who shall promptly inform the
Parent) if there is any change to any status as set out in this Clause 18.5.
95

--------------------------------------------------------------------------------



18.6Stamp taxes
The Parent shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that such Finance Party
incurs in relation to all stamp duty, documentary, property transfer,
registration and other similar Taxes payable in respect of any Finance Documents
save for (a) any Taxes payable in respect of an assignment or transfer pursuant
to Clause 30 (Changes to the Lenders) (other than in accordance with Clause 21
(Mitigation by the Lenders)) and (b) Luxembourg registration duties payable due
to a registration, submission or filing by a Secured Party of any Finance
Document where such registration, submission or filing is or was not required to
maintain or preserve the rights of the Secured Parties under the Finance
Documents.
18.7VAT
(a)All amounts expressed to be payable under a Finance Document (other than any
Hedging Agreement) by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document (other than any
Hedging Agreement) and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).
(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document (other than any Hedging Agreement), and any Party other than the
Recipient (the "Relevant Party") is required by the terms of any Finance
Document (other than any Hedging Agreement) to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):
(i)(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(ii)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.
(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall at the same time
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including
96

--------------------------------------------------------------------------------



such part thereof as represents VAT, save to the extent that such Finance Party
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(d)Any reference in this Clause 18.7 (VAT) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).
(e)In relation to any supply made by a Finance Party to any Party under a
Finance Document, if reasonably requested by such Finance Party, that Party
shall promptly provide such Finance Party with details of that Party's VAT
registration and any such other information as is reasonably requested in
connection with such Finance Party's VAT reporting requirements in relation to
such supply.
18.8FATCA Information
(a)Subject to paragraph (c) below, each Party shall, within ten Business Days of
a reasonable request by another Party:
(i)confirm to that other Party whether it is:
(A)a FATCA Exempt Party; or
(B)not a FATCA Exempt Party; and
(ii)supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and
(iii)supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.
(b)If a Party confirms to another Party pursuant to 18.8(a)(i) above that it is
a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.
(c)Paragraph (a) above shall not oblige any Party to do anything which would or
might in its reasonable opinion constitute a breach of:
(i)any law or regulation;
(ii)any fiduciary duty; or
(iii)any duty of confidentiality.
(d)If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) and (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then
97

--------------------------------------------------------------------------------



such Party shall be treated for the purposes of the Finance Documents (and
payments under them) as if it is not a FATCA Exempt Party
until such time as the Party in question provides the requested confirmation,
forms, documentation or other information.
(e)If a Borrower is a US Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within ten Business Days of:
(i)where an Original Borrower is a US Tax Obligor and the relevant Lender is an
Original Lender, the 2020 Effective Date;
(ii)where a Borrower is a US Tax Obligor and the relevant Lender is a New
Lender, an Increase Lender, an Additional Commitment Lender, the relevant
Transfer Date, the date on which an increase to Commitments takes effect
pursuant to Clause 2.2 (Increase) or the Additional Facility Commencement Date
(assuming that the relevant Borrower is a Borrower at the relevant Transfer
Date, date on which an increase to Commitments takes effect pursuant to Clause
2.2 (Increase) or Additional Facility Commencement Date (as applicable));
(iii)the date a new US Tax Obligor accedes as a Borrower (assuming that the
relevant Lender is a Lender on such date); or
(iv)where the Borrower is not a US Tax Obligor, the date of a request from the
Agent,
supply to the Agent
(A)a withholding certificate on Form W-8, Form W-9 or any other relevant form;
or
(B)any withholding statement and other documentation, authorisations and waivers
as the Agent may require to certify or establish the status of such Lender under
FATCA or that other applicable law or regulation.
(f)The Agent shall provide any withholding certificate, withholding statement,
documentation, authorisations and waivers it receives from a Lender pursuant to
paragraph (e) above to the relevant Borrower.
(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Agent unless it is unlawful for the Lender to do so (in which case the Lender
shall promptly notify the Agent). The Agent shall provide any such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the relevant Borrower.
(h)The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to
paragraph (e) or (g) above without further verification. The Agent shall not be
liable for any action taken by it under or in connection with paragraphs (e),
(f) or (g) above.
98

--------------------------------------------------------------------------------



18.9FATCA Deduction
(a)Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.
(b)Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Parent, the Agent and the Agent shall notify the other Finance
Parties.
18.10U.S. Withholding Obligations
Notwithstanding anything to the contrary in this Clause 18.10, if any payments
by or on account of any obligation of any Obligor under any Finance Document
shall be treated as arising from sources in the United States, it is understood
and agreed that the Agent shall assume primary withholding responsibility under
Chapters 3 and 4 of the Code and primary Form 1099 and Form 1042-S reporting and
backup withholding responsibility with respect to payments it receives on
account of any Lender. In furtherance of the foregoing, (A) if the Agent is a
United States Person it shall deliver to the relevant US Tax Obligor two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 certifying that it is exempt from federal backup withholding and (B) if
the Agent is not a United States Person it shall deliver to the US Tax Obligor
two properly completed and duly signed copies of Internal Revenue Service Form
W-8ECI or Internal Revenue Service Form W-8BEN-E, as applicable, with respect to
fees received on its own behalf and, with respect to payments received on
account of any Senior Lender, two properly completed and duly signed copies of
Internal Revenue Service Form W-8IMY (or successor form) certifying that the
Agent is either (1) a “qualified intermediary” assuming primary withholding
responsibility under Chapters 3 and 4 of the Code and primary Form 1099
reporting and backup withholding responsibility for payments it receives for the
accounts of others, or (2) a “U.S. branch” and that the payments it receives for
the account of others are not effectively connected with the conduct of a trade
or business in the United States, and in the case of each of clauses (1) and
(2), that the Agent is using such form as evidence of its agreement with the US
Tax Obligor to be treated as a United States Person with respect to such
payments (and the US Tax Obligor and the Agent agree to so treat the Agent as a
United States Person with respect to such payments as contemplated by U.S.
Treasury Regulations Section 1.1441-1(b)(2)(iv)(A)), with the effect that the US
Tax Obligor can make payments to the Agent without deduction or withholding of
any taxes imposed by the United States. The Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the US Tax Obligor in writing of its legal inability to do so.
19.INCREASED COSTS
19.1Increased costs
(a)Subject to Clause 19.3 (Exceptions) the Parent shall, within three (3)
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any Change in Law (or in
the interpretation, administration or application of any law or regulation);
(ii) compliance with any law or regulation made
99

--------------------------------------------------------------------------------



after the date of this Agreement (or, if later, the date it became a Party to
this Agreement); or (iii) the implementation or application of, or compliance
with, Basel III or CRD IV or any law or regulation that implements or applies
Basel III or CRD IV.
(b)In this Agreement:
"Basel III" means:
(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(ii)the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".
"CRD IV" means:
(i)Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and
(ii)Directive 2013/36/EU of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.
"Increased Costs" means:
(i)a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;
(ii)an additional or increased cost; or
(iii)a reduction of any amount due and payable under any Finance Document,
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document or Letter of Credit.
100

--------------------------------------------------------------------------------



19.2Increased cost claims
(a)A Finance Party intending to make a claim pursuant to Clause 19.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent.
(b)Each Finance Party shall, with a demand by the Agent, provide a certificate
(giving reasonable details of the circumstances giving rise to such claim and
the calculation of the Increased Cost) confirming the amount of its Increased
Costs.
19.3Exceptions
(a)Clause 19.1 (Increased costs) does not apply to the extent any Increased Cost
is:
(i)attributable to a Tax Deduction required by law to be made by an Obligor;
(ii)attributable to a FATCA Deduction required to be made by a Party;
(iii)compensated for by Clause 18.3 (Tax indemnity) (or would have been
compensated for under Clause 18.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 18.3 (Tax
indemnity) applied);
(iv)is suffered or incurred with respect to any Bank Levy;
(v)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or
(vi)attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (or, if later, the
date it became a Party to this Agreement) (but excluding any amendment arising
out of Basel III or CRD IV) ("Basel II") or any other law or regulation which
implements Basel II (whether such implementation, application or compliance is
by a government, regulator, Finance Party or any of its Affiliates).
(b)In this Clause 19.3 reference to a "Tax Deduction" has the same meaning given
to the term in Clause 18.1 (Definitions).
20.OTHER INDEMNITIES
20.1Currency indemnity
(a)If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:
(i)making or filing a claim or proof against that Obligor; or
(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,
101

--------------------------------------------------------------------------------



that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify the Arranger and each other Secured Party to whom that Sum
is due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.
20.2Other indemnities
The Parent shall (or shall procure that an Obligor will), within three (3)
Business Days of demand, indemnify the Arranger and each other Secured Party
against any cost, loss or liability (other than any cost, loss or liability for,
in respect of, or on account of Tax, in relation to which Clause 18.3 (Tax
indemnity) shall apply) incurred by it as a result of:
(a)the occurrence of any Event of Default;
(b)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 35 (Sharing among the Lenders);
(c)funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);
(d)issuing or making arrangements to issue a Letter of Credit requested by the
Parent or a Borrower in a Utilisation Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of a Finance Party's gross negligence or wilful misconduct); or
(e)a Utilisation (or part of a Utilisation) not being prepaid in accordance with
a notice of prepayment given by a Borrower or the Parent.
20.3Indemnity to the Agent
The Parent shall promptly indemnify the Agent against any cost, loss or
liability (other than any cost, loss or liability for, in respect of, or on
account of Tax, in relation to which Clause 18.3 (Tax indemnity) shall apply)
incurred by the Agent (acting reasonably) as a result of:
(a)investigating any event which it reasonably believes is a Default; or
(b)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.
21.MITIGATION BY THE LENDERS
21.1Mitigation
(a)Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming
102

--------------------------------------------------------------------------------



payable under or pursuant to, or cancelled pursuant to, any of Clause 11.1
(Illegality) (or, in respect of the Issuing Bank, Clause 11.2 (Illegality in
relation to Issuing Bank)), Clause 18 (Tax Gross Up and Indemnities) or
Clause 19 (Increased Costs) including (but not limited to) transferring its
rights and obligations under the Finance Documents to another Affiliate or
Facility Office.
(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.
21.2Limitation of liability
(a)The Parent shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 21.1 (Mitigation).
(b)A Finance Party is not obliged to take any steps under Clause 21.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.
22.COSTS AND EXPENSES
22.1Transaction expenses
The Parent shall within ten (10) Business Days of demand pay (or procure
payment) to the Agent, the Arrangers, the Issuing Bank and the Security Agent
the amount of all out-of-pocket costs and expenses (including legal fees subject
to agreed caps (if any)) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:
(a)this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and
(b)any other Finance Documents executed after the date of this Agreement.
22.2Amendment costs
If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 36.10 (Change of currency), the Parent shall,
within ten (10) Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal fees
subject to agreed caps (if any)) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.
22.3Enforcement and preservation costs
The Parent shall, within ten (10) Business Days of demand, pay (or procure the
payment) to the Arrangers and each other Secured Party the amount of all costs
and expenses (including legal fees) incurred by it in connection with the
enforcement of or the preservation of any rights under any Finance Document and
the Transaction Security and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.
103

--------------------------------------------------------------------------------



23.GUARANTEE AND INDEMNITY
23.1Guarantee and indemnity
Each Guarantor irrevocably and unconditionally, jointly and severally:
(a)guarantees to each Finance Party punctual performance by each other Obligor
of all that Obligor's obligations under the Finance Documents;
(b)undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due (allowing for any applicable grace period) under or in
connection with any Finance Document, that Guarantor shall immediately on demand
pay that amount as if it was the principal obligor;
(c)agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 23 if the amount
claimed had been recoverable on the basis of a guarantee; and
(d)guarantees as primary obligor and not merely as surety to each Finance Party
punctual performance by each other Obligor of all that Obligor's obligations
under the Finance Documents (including without limitation):
(i)obligations which, but for the automatic stay under section 362(a) of the US
Bankruptcy Code, would become due; and
(ii)any interest accruing after the commencement of any proceeding under any US
Debtor Relief Law at the rate provided for in this Agreement, whether or not
such interest is an allowed claim in any such proceeding;
(e)undertakes with each Finance Party that whenever another Obligor does not pay
an amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor.
(f)agrees with each Finance Party that if, for any reason, any amount claimed by
a Finance Party under this Clause 23 is not recoverable on the basis of a
guarantee, it will be liable to indemnify that Finance Party on demand against
any cost, loss or liability it incurs as a result of a Borrower not paying any
amount when due under or in connection with any Finance Document. The amount
payable by a Guarantor under this indemnity will not exceed the amount it would
have had to pay under this Clause 23 if the amount claimed had been recoverable
on the basis of a guarantee; and
(g)agrees that, as between that Guarantor and the Finance Parties, all amounts
outstanding under this Agreement may be declared to be forthwith due and payable
as provided in this Agreement for the purposes of this Clause 23,
notwithstanding any stay (including under the US Bankruptcy Code), injunction or
other prohibition preventing the same as against any other Obligor and that, in
such event, all such amounts (whether or not due
104

--------------------------------------------------------------------------------



and payable by any such other Obligor) shall forthwith become due and payable by
the Guarantor for the purposes of this Clause 23.
Each of the above paragraphs (d) through (g) are independent of each other and
is given for good consideration. For the purposes of paragraphs (d) through (g):
"US Bankruptcy Code" means Title 11 of The United States Code (entitled
"Bankruptcy"), as amended from time to time and as now or hereafter in effect,
or any successor thereto; and
"US Debtor Relief Laws" means the US Bankruptcy Code and all other federal and
state liquidation, bankruptcy, assignment for the benefit of creditors,
conservatorship, moratorium, receivership, insolvency, rearrangement,
reorganization or similar debtor relief laws in effect from time to time.
23.2Continuing Guarantee
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
23.3Reinstatement
If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration, examinership or otherwise, without limitation, then the
liability of each Guarantor under this Clause 23 will continue or be reinstated
as if the discharge, release or arrangement had not occurred.
23.4Waiver of defences
The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause 23, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party) including:
(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;
(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Restricted
Group;
(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;
(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;
(e)any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any
105

--------------------------------------------------------------------------------



extension of or increase in any facility or the addition of any new facility
under any Finance Document or other document or security;
(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or
(g)any insolvency or similar proceedings.
23.5Guarantor Intent
Without prejudice to the generality of Clause 23.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing Indebtedness; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.
23.6Immediate recourse
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
23.7Keep well
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honour all
of its obligations under its guarantee in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under its
guarantee, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until discharged in accordance with the provisions of its guarantee. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
23.8Appropriations
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against
106

--------------------------------------------------------------------------------



those amounts or otherwise) and no Guarantor shall be entitled to the benefit of
the same; and
(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 23.
23.9Deferral of Guarantors' rights
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 23:
(a)to be indemnified by an Obligor;
(b)to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents;
(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;
(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 23.1 (Guarantee and
indemnity);
(e)to exercise any right of set-off against any Obligor; and/or
(f)to claim or prove as a creditor of any Obligor in competition with any
Finance Party.
If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 36 (Payment Mechanics).
23.10Release of Guarantors' right of contribution
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor or any Holding Company of that Retiring
Guarantor, then on the date such Retiring Guarantor ceases to be a Guarantor:
(a)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and
(b)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and
107

--------------------------------------------------------------------------------



whether by way of subrogation or otherwise) of any rights of the Finance Parties
under any Finance Document or of any other security taken pursuant to, or in
connection with, any Finance Document where such rights or security are granted
by or in relation to the assets of the Retiring Guarantor.
23.11Additional security
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
23.12Guarantee Limitations
The guarantee created under this Clause 23 does not apply to any liability to
the extent that it would result in the guarantee being illegal and with respect
to any Additional Guarantor is subject to the limitations set out in the
Accession Deed applicable to such Additional Guarantor.
23.13Guarantee Limitations – Luxembourg
(a)Notwithstanding anything to the contrary in this Agreement or any other Debt
Document (as defined in the Intercreditor Agreement), the aggregate obligations
and liabilities of any Luxembourg Guarantor under this Clause 23 for the
obligations of any Obligor which is not a direct or indirect Subsidiary of such
Luxembourg Guarantor shall, together with any similar guarantee and/or payment
obligations (garanties personnelles) of such Luxembourg Guarantor arising under
any other Debt Documents (as defined in the Intercreditor Agreement), be limited
to an aggregate amount not exceeding the higher of:
(i)95% of such Luxembourg Guarantor's capitaux propres (as referred to in
article 34 of the Luxembourg law dated 19 December 2002 on the commercial
register and annual accounts) determined as at the date on which a demand is
made under the Guarantee, increased by the amount of any Intra-Group Liabilities
(without double counting); and
(ii)95% of such Luxembourg Guarantor's capitaux propres (as referred to in
article 34 of the Luxembourg law dated 19 December 2002 on the commercial
register and annual accounts) determined as at the date of this Agreement,
increased by the amount of any Intra-Group Liabilities (without double
counting).
(b)For the purposes of sub-paragraph (a) above, "Intra-Group Liabilities" shall
mean any amounts owed by such Luxembourg Guarantor to any other member of the
Restricted Group that have not been financed (directly or indirectly) by a
borrowing under the Debt Documents (as defined in the Intercreditor Agreement).
(c)The guarantee limitation specified in sub-paragraph (a) above shall not apply
to (i) any amounts borrowed by such Luxembourg Guarantor under the Debt
Documents (as defined in the Intercreditor Agreement) and (ii) any amounts
borrowed under the Debt Documents (as defined in the Intercreditor Agreement)
and on-lent to such Luxembourg Guarantor (in any form whatsoever).
108

--------------------------------------------------------------------------------



23.14Guarantee Limitations – Ireland
Notwithstanding anything to the contrary in this Agreement, the obligations and
liabilities under this Clause 23 do not apply to any liability to the extent
that it would result in this Clause 23 constituting:
(a)unlawful financial assistance (within the meaning of Section 82 of the Irish
Companies Act 2014); or
(b)a breach of Section 239 of the Irish Companies Act 2014.
23.15Guarantee Limitations - US
(a)Anything herein or in any other Finance Document to the contrary
notwithstanding, the maximum liability of each US Guarantor hereunder and under
the other Finance Documents shall in no event exceed, after giving effect to any
rights of contribution, the amount that can be guaranteed by such US Guarantor
under the US Bankruptcy Code or any applicable laws relating to fraudulent
conveyances, fraudulent transfers or the insolvency of debtors.
(b)Notwithstanding anything to the contrary in this Agreement or any other
Finance Document, in no circumstances shall proceeds of any Security
constituting an asset of a Guarantor be applied towards the payment of any
Excluded Swap Obligations nor shall any guarantee provided by any Guarantor
pursuant to any Finance Document guarantee any obligations which are Excluded
Swap Obligations, notwithstanding the terms of such Finance Document (and in the
case of any conflict between the terms of any Finance Document and this
Clause 23.15, the terms of this Clause 23.15 shall prevail).
23.16Acknowledgement Regarding Any Supported QFCs
To the extent that the Finance Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, "QFC Credit Support" and each such QFC a "Supported QFC"),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the "U.S.
Special Resolution Regimes") in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Finance
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)in the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Finance Documents that might
109

--------------------------------------------------------------------------------



otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Finance Documents were governed
by the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Clause 23.16, the following terms have the following
meanings:
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Covered Entity" means any of the following:
(i)a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a "covered bank" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a "covered FSI" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
24.REPRESENTATIONS
Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party at the times specified in Clause 24.35 (Times when
representations made) only and the Parent acknowledges that the Finance Parties
have entered into this Agreement in reliance on these representations and
warranties.
24.1Status
(a)It and each of the Material Companies is a corporation, or as the case may
be, a limited liability company or limited partnership, duly incorporated or
organised (as applicable), validly existing and in good standing (as applicable)
under the law of its jurisdiction of incorporation or organisation.
(b)It and each of the Material Companies has the power and authority to own its
assets and carry on its business as it is being conducted.
24.2Binding obligations
Subject to the Legal Reservations and Perfection Requirements:
(a)the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and
110

--------------------------------------------------------------------------------



(b)(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.
24.3Non-conflict with other obligations
The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
conflict with:
(a)any law or regulation applicable to it in any material respect;
(b)its constitutional documents; or
(c)any agreement or instrument binding upon it or constitute a default or
termination event (however described) under any such agreement or instrument to
an extent which has or is reasonably expected to have a Material Adverse Effect.
24.4Power and authority
(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.
(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.
24.5Validity and admissibility in evidence
(a)All Authorisations required:
(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and
(ii)to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,
have been obtained or effected and are in full force and effect, subject to the
Legal Reservations and Perfection Requirements.
(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Restricted Group have been obtained or
effected and are in full force and effect except to the extent that the failure
to obtain or effect those Authorisations has or is reasonably likely to have a
Material Adverse Effect.
24.6Governing law and enforcement
(a)The choice of the governing law of each of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation subject to the
Legal Reservations.
(b)Subject to the Legal Reservations, any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.
111

--------------------------------------------------------------------------------



24.7Insolvency
No:
(a)corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 28.8 (Insolvency proceedings); or
(b)creditors' process described in Clause 28.9 (Creditors' process),
has been taken or, to the knowledge of the Parent, threatened in relation to a
Material Company and none of the circumstances described in Clause 28.7
(Insolvency) applies to a Material Company.
24.8No filing or stamp taxes
Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration, notarial or similar Taxes or
fees be paid on or in relation to the Finance Documents or the transactions
contemplated by the Finance Documents except any filing, recording or enrolling
or any tax or fee payable in connection with the Transaction Security which will
be made or paid promptly after the date of the relevant Finance Document,
provided that, for the avoidance of doubt, this Clause 24.8 shall not apply in
respect of any stamp duty, registration or similar tax payable in respect of an
assignment or transfer by a Lender of any of its rights or obligations under a
Finance Document, and provided further that in Luxembourg in the case any of the
Finance Documents:
(i)are attached as an annex to an act (annexés à un acte) that itself is subject
to mandatory registration; or
(ii)are deposited in the minutes of a notary (déposés u rang des minutes d'un
notaire); or
(iii)are voluntarily registered, registration duties at a fixed rate or an ad
valorem rate, depending on the nature of the registered document will in such
event become due and payable.
24.9No default
(a)No Event of Default and, on the date of this Agreement, the date of the 2020
Amendment and Restatement Agreement and the 2020 Effective Date, no Default is
continuing or is reasonably likely to result from the making of any Utilisation
or the entry into, the performance of, or any transaction contemplated by, any
Transaction Document.
(b)To the best of its knowledge after due enquiry, no event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would constitute) a default or termination event (however described)
under any other agreement or instrument which is binding on it or any of its
Restricted Subsidiaries or to which its (or any of its Restricted Subsidiaries')
assets are subject which has or is reasonably likely to have a Material Adverse
Effect.
112

--------------------------------------------------------------------------------



24.10No misleading information
Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement (or, in relation to the Information Memorandum, prior to the date
of the Information Memorandum or, in relation to the delivery of any written
information under paragraph (f) below, prior to or at the same time as the
delivery of such information):
(a)all material factual information relating to the Restricted Group (taken as a
whole) contained in the Information Memorandum was true and accurate in all
material respects as at the date of the relevant report or document containing
the information or (as the case may be) as at the date the information is
expressed to be given;
(b)the Initial ERC and the ERC Model Output have been prepared on the basis of
recent historical information, are based on assumptions believed by the Parent
to be fair and reasonable and have been approved by the Chief Financial Officer
or the Chief Executive Officer of the Parent;
(c)the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Information Memorandum were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were believed by the Parent to be fair
and based on reasonable grounds at the time expressed;
(d)as at the date of approval by the Parent of the Information Memorandum, no
event or circumstance has occurred or arisen and no information has been omitted
from the Information Memorandum and no information has been given or withheld
that results in the information, opinions, intentions, forecasts or projections
contained in the Information Memorandum (taken as a whole) being untrue or
misleading in any material respect;
(e)the information included in the Beneficial Ownership Certificate, if
applicable, is true and correct in all respects; and
(f)all other written information provided after the date of this Agreement by
any member of the Restricted Group (including its advisers) to a Finance Party
(save for any written information that is expressly provided on an information
only basis pursuant to paragraph (c) of Clause 27.6 (Acquisitions)) was true,
complete and accurate and is not misleading, in each case in all material
respects as at the date it was provided (or, in the case of any report or
document that relates to historical matters and is expressed to be accurate as
at a particular date, as at the date so expressed therein) and, in the case of a
report or document prepared by a third party was, true, complete and accurate
and is not misleading, in each case, to the best of its knowledge and belief of
the relevant member of the Restricted Group in all material respects as at the
date it was prepared.
24.11Financial Statements
(a)The Original Financial Statements were prepared in accordance with GAAP (or
in accordance with the accounting principles prevailing in the jurisdiction of
any Obligor other than the Parent) consistently applied.
(b)The audited Original Financial Statements give a true and fair view of the
financial condition and results of operations of the Group during the relevant
financial year.
113

--------------------------------------------------------------------------------



(c)There has been no material adverse change in the assets, business or
financial condition of the Restricted Group taken as a whole since the date of
the Original Financial Statements.
(d)Its most recent financial statements delivered pursuant to Clause 25.1
(Financial statements):
(i)subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements) have been prepared in accordance with GAAP as applied to the
Original Financial Statements; and
(ii)give a true and fair view of (if audited) or fairly present (subject to
customary year-end adjustments) (if unaudited) its consolidated (if applicable)
financial condition as at the end of, and consolidated (if applicable) results
of operations for, the period to which they relate.
(e)There has been no material adverse change in the assets, business or
financial condition of the Restricted Group taken as a whole since the date of
the most recent financial statements delivered pursuant to Clause 25.1
(Financial statements).
(f)The budgets delivered under Clause 25.4 (Budget) were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions believed by the
Parent to be reasonable as at the date they were prepared and supplied.
24.12No proceedings
No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief having made due and careful enquiry) been started or
threatened against it or any of its Subsidiaries.
24.13No breach of laws
(a)It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.
(b)No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Restricted Group which have or are reasonably likely to have a Material Adverse
Effect.
24.14Environmental laws
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Restricted Group where that claim has or is reasonably likely, if
determined against that member of the Restricted Group, to have a Material
Adverse Effect.
24.15Taxation
(a)It (and each member of the Restricted Group) has duly and punctually filed
all income and all other material tax returns (together with all necessary
information relating thereto) and has paid and discharged all taxes imposed upon
it or its assets (in each case within
114

--------------------------------------------------------------------------------



the time period allowed and before the imposition of any interest or penalties),
save, in each case, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(b)No claims or investigations are being, or are reasonably likely to be, made
or conducted against it (or against any member of the Restricted Group) with
respect to Taxes, which would have, or would reasonably be expected to have, a
Material Adverse Effect.
(c)In respect of a Borrower, it is resident for Tax purposes only in the
jurisdiction of its incorporation.
24.16Security and Financial Indebtedness
(a)No Security or Quasi Security exists over all or any of the present or future
assets of any member of the Restricted Group other than as permitted by this
Agreement.
(b)No member of the Restricted Group has any actual or contingent Financial
Indebtedness outstanding other than as permitted by this Agreement.
24.17Ranking
The payment obligations of each Obligor under each of the Finance Documents rank
and will at all times rank at least pari passu in right and priority of payment
with all its other present and future unsecured and unsubordinated indebtedness
(actual or contingent) except indebtedness preferred by laws of general
application.
24.18Good title to assets
It has a good, valid and marketable title to, or valid leases or licences of,
and all appropriate Authorisations to use, the assets necessary to carry on its
business as presently conducted where failure to do so would have, or could be
reasonably expected to have, a Material Adverse Effect.
24.19Legal and beneficial ownership
It and each of the Obligors is the sole legal and beneficial owner of the
respective material assets over which it purports to grant Security.
24.20Shares
(a)The shares of any member of the Restricted Group which are subject to the
Transaction Security are fully paid and not subject to any option to purchase or
similar rights.
(b)Other than any mandatory provisions required by law, the constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or enforcement of the Transaction Security.
(c)Other than in respect of any employee and director shares and options,
convertible and exchangeable notes entered into by the Parent, there are no
agreements in force or corporate resolutions passed which provide for the issue
or allotment of, or grant any person the right (whether conditional or
otherwise) to call for the issue or allotment of, any share or loan capital of
any member of the Restricted Group (including any option or right of pre-emption
or conversion).
115

--------------------------------------------------------------------------------



24.21Intellectual Property
It and each of its Subsidiaries:
(a)is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted to the extent that failure be so or do so would reasonably
be expected to have a Material Adverse Effect.
(b)does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and
(c)has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it where
failure to do so would reasonably be expected to have a Material Adverse Effect.
24.22Group Structure Chart
As of the 2020 Effective Date, the Group Structure Chart is true, complete and
accurate in all material respects.
24.23Obligors
(a)All Material Companies which are members of the Restricted Group are
Guarantors.
(b)The aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA) and the aggregate gross
assets (excluding goodwill) of the Guarantors (calculated on an unconsolidated
basis and excluding all intra-Restricted Group items and investments in
Restricted Subsidiaries of any member of the Restricted Group) exceeds on the
2020 Effective Date, 85 per cent. of Consolidated EBITDA and consolidated gross
assets (excluding goodwill) of the Restricted Group.
(c)For the avoidance of doubt, all calculations in connection with: (i)
establishing whether or not any member of the Group is a Material Company; and
(ii) the Guarantor coverage test set out in this Clause 24.23, shall in each
case be calculated in accordance with Fixed GAAP.
24.24Accounting reference date
The Accounting Reference Date of each member of the Restricted Group is 31
December.
24.25Centre of main interests and establishments
(a)The Centre of Main Interest of each Obligor incorporated in the European
Union is situated in its jurisdiction of incorporation.
(b)No Luxembourg Guarantor has an "establishment" (as that term is used in
Article 2(10) of Regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) in any jurisdiction.
(c)For the avoidance of doubt, this Clause 24.25 shall not apply to any Obligor
incorporated in the United States.
116

--------------------------------------------------------------------------------



24.26Pensions
To the best knowledge and belief of each Obligor, having made due enquiry:
(a)no member of the Restricted Group has any material liability in respect of
any pension scheme and there are no circumstances which would give rise to such
a liability, which in each case would reasonably be expected to have a Material
Adverse Effect; and
(b)each member of the Restricted Group is in compliance in all material respects
with all applicable laws and regulations relating to, and the governing
provisions of any of its pension schemes maintained by or for the benefit of any
member of the Restricted Group and/or its employees, where failure to be so in
compliance would reasonably be expected to have a Material Adverse Effect.
24.27Holding Company
Except:
(a)as may arise under the Transaction Documents; or
(b)as permitted under Clause 27.9 (Holding Companies) (ignoring for this purpose
the references to Transaction Security in paragraph (b) thereof),
on or prior to the 2020 Effective Date, the Parent has not traded or incurred
any material liabilities or commitments (actual or contingent, present or
future).
24.28Money Laundering Laws
(a)Each Borrower hereby confirms to each Lender that all Utilisations made by it
under this Agreement will:
(i)be made solely for its own account or for the account of the Restricted
Group; and
(ii)will not be used for the benefit of any Restricted Party.
(b)No Obligor, and to the best of the Parent's knowledge, none of its
Affiliates:
(i)is a Restricted Party;
(ii)to the best of its knowledge has received funds or other property from a
Restricted Party; or
(iii)to the best of its knowledge is in breach of or is the subject of any
action or investigation under Sanctions.
(c)Each Obligor and each of its Affiliates have taken reasonable measures to
ensure compliance with the Sanctions.
(d)Each Obligor and its Affiliates' operations are and have been conducted in
compliance with all applicable anti-money laundering laws and financial record
keeping and reporting requirements, rules, regulations and guidelines (the
"Money Laundering Laws") and no claim, action, suit, proceeding or investigation
by or before any court or governmental agency, authority or body or any
arbitrator involving it or its Affiliates with respect to Money Laundering Laws
is pending and, to the best of its knowledge, no such
117

--------------------------------------------------------------------------------



claims, actions, suits, proceedings or investigations are threatened in each
case in any relevant jurisdiction.
(e)No Obligor, nor to the knowledge of any Obligor, any director, officer,
agent, employee of an Obligor or any of its Restricted Subsidiaries is aware of
or has taken any action, directly or indirectly, that has resulted in a
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the "UK Bribery Act") and the
US Foreign Corrupt Practices Act of 1977 (the "FCPA"). Furthermore, each of the
Obligors and, to the knowledge of each Obligor, its Restricted Subsidiary have
conducted their businesses in compliance with the UK Bribery Act, the FCPA and
similar laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
24.29Domiciliation
Cabot Financial (Luxembourg) S.A. is in full compliance with the amended
Luxembourg law dated 31 May 1999 on the domiciliation of companies (and the
relevant regulations).
24.30ERISA and Multiemployer Plans
(a)No ERISA Event has occurred, is continuing, or is reasonably likely to occur
with respect to which any Obligor or ERISA Affiliate has or would reasonably be
expected to have a Material Adverse Effect.
(b)Each Employee Plan which is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified or is in the process
of being submitted to the IRS for approval or will be so submitted during the
applicable remedial amendment period if permitted by the IRS, and, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of an Employee Plan with no determination,
nothing has occurred that would materially adversely affect such qualification).
(c)Neither any Obligor nor any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and if each of the Obligors and
each ERISA Affiliate were to withdraw in a complete withdrawal as of the date of
the 2020 Amendment and Restatement Agreement, the aggregate withdrawal liability
that would be incurred would not reasonably be expected to have a Material
Adverse Effect.
(d)There are no actions, suits or claims pending against or involving an
Employee Plan (other than routine claims for benefits) or, to the knowledge of
any Obligor or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Employee Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to have a Material Adverse Effect.
(e)Neither any Obligor nor any ERISA Affiliate has ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Employee Plan
subject to Section 4064(a) of ERISA to which it made contributions.
118

--------------------------------------------------------------------------------



(f)To the knowledge of each Obligor and each ERISA Affiliate, no Multiemployer
Plan is or is reasonably likely to become insolvent or is in reorganization for
purposes of Title IV of ERISA, except where any such insolvency or
reorganization would not reasonably be expected to have a Material Adverse
Effect.
(g)Each US Guarantor and each ERISA Affiliate has made all contributions to each
Employee Plan and Multiemployer Plan required by law within the applicable time
limits prescribed by law, the terms of that Employee Plan and any contract or
agreement requiring contributions to the Employee Plan except as could not be
reasonably expected to have a Material Adverse Effect.
24.31Federal Reserve Regulations
Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation U or X of the Board of Governors.
24.32Investment Companies
Neither the Parent nor any Obligor is or is required to be registered as an
"investment company" under the US Investment Company Act of 1940 (the "1940
Act").
24.33Anti-Terrorism Laws
To the best of its knowledge, the Parent and each other member of the Group:
(a)is not a Restricted Party nor owned or controlled by a Restricted Party;
(b)has not received funds or other property from a Restricted Party;
(c)is not in breach of or the subject of any action or investigation under any
Anti-Terrorism Law; and
(d)has taken reasonable measures to ensure compliance with the Anti-Terrorism
Laws.
24.34Anti-Boycott
No representation, warranty or covenant given in Clauses 24.28 and 24.33 shall
give rise to any obligation that constitutes a breach of Council Regulation (EC)
No 2271/96, as amended.
24.35Times when representations made
(a)The Repeating Representations are deemed to be made by each Obligor on the
date of each Utilisation Request, on each Utilisation Date and on the first day
of each Interest Period.
(b)The Repeating Representations and the representations set out in Clause 24.19
(Legal and beneficial ownership) and Clause 24.20 (Shares) are deemed to be made
by each
119

--------------------------------------------------------------------------------



Additional Obligor in respect of itself on the day on which it becomes (or it is
proposed that it becomes) an Additional Obligor.
(c)Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.
25.INFORMATION UNDERTAKINGS
The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
In this Clause 25:
"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 25.1 (Financial statements).
"Quarterly Financial Statements" means the financial statements delivered
pursuant to paragraph (b) of Clause 25.1 (Financial statements).
25.1Financial statements
(a)The Parent shall supply to the Agent as soon as they are available, but in
any event within 90 days after the end of each of its Financial Years, its
audited consolidated financial statements for that Financial Year.
(b)The Parent shall supply to the Agent as soon as they are available, but in
any event within 45 days after the end of each Financial Quarter of each of its
Financial Years its consolidated financial statements for that Financial
Quarter.
(c)The Parent shall supply to the Agent as soon as possible, but in any event
within 45 days after the end of each Month a calculation statement (in the form
to be agreed between the Parent and the Agent), confirming the SSRCF LTV Ratio
at the applicable Test Date (together with computations in reasonable detail of
such calculation).
(d)The requirements under paragraphs (a) and (b) of this Clause 25.1 shall be
deemed satisfied for so long as the Parent:
(i)is subject to the reporting requirements of Section 13(a) or 15(d) of the
Exchange Act, or elects to comply with such provisions, and it continues to file
the reports required by Section 13(a) with the SEC and provided that the Parent
complies with any extension to the timing of delivery of financial statements
expressly permitted by the SEC from time to time; or
(ii)the Parent elects to provide to the Agent reports which, if filed with the
SEC, would satisfy (in the good faith judgment of the Parent) the reporting
requirements of Section 13(a) or 15(d) of the Exchange Act (other than the
provision of certifications, exhibits or information as to internal controls and
procedures), for so long as it elects, the Parent will make available to the
Agent, such annual reports, information, documents and other reports that the
Parent is, or would be, required to file with the SEC pursuant to such Section
13(a) or 15(d) of the Exchange Act.
120

--------------------------------------------------------------------------------



25.2Provision and contents of Compliance Certificate
(a)The Parent shall supply a Compliance Certificate to the Agent with each set
of its audited consolidated Annual Financial Statements and each set of its
consolidated Quarterly Financial Statements and as otherwise required pursuant
to this Agreement.
(b)A Compliance Certificate delivered in accordance with paragraph (a) above
shall, amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 26 (Financial Covenants) (but only where the Parent is
required to demonstrate in such Compliance Certificate compliance in accordance
with the provisions of Clause 26.3 (Financial testing)), computations as to the
LTV Ratio, the SSRCF LTV Ratio, the Fixed Charge Coverage Ratio (regardless of
whether the Parent is required to demonstrate in such Compliance Certificate
compliance with the provisions of Clause 26.3 (Financial testing) but provided
that where the Parent is not required to demonstrate such compliance, if the
computations as to the LTV Ratio and the SSRCF LTV Ratio show that the Parent
would not, were it required to demonstrate compliance with the provisions of
Clause 26.3 (Financial testing), comply with such provisions, it will not
constitute a breach of the terms of this Agreement or constitute a Default or an
Event of Default) and ERC in respect of the relevant Quarter Date together with
a certification that:
(i)in respect of any Compliance Certificate delivered with the consolidated
Annual Financial Statements and the consolidated Quarterly Financial Statements
and subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements) below, ERC as at the last day of the period to which the relevant
financial statements relate is identical to the gross amount used as the basis
for the calculation of the purchased asset value as reported in the balance
sheet of the relevant financial statements;
(ii)subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements) below, there have been no material changes to the methodology used
to calculate ERC in respect of the Portfolio Accounts compared to the
methodology set out in the ERC Model;
(iii)ERC has been prepared on the basis of recent historical information and
based on assumptions believed by the Parent to be fair and reasonable; and
(iv)in respect of the Compliance Certificate delivered with the consolidated
Annual Financial Statements only, confirm compliance with Clause 27.17
(Guarantors) and identify which members of the Restricted Group are Material
Companies.
(c)Each Compliance Certificate shall be signed by the Chief Financial Officer or
the Chief Executive Officer of the Parent.
25.3Requirements as to financial statements
(a)The Parent shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement. In addition the Parent shall procure that:
(i)each set of Annual Financial Statements shall be audited by the Auditors; and
121

--------------------------------------------------------------------------------



(ii)each set of Quarterly Financial Statements is accompanied by commentary on
the performance of the Restricted Group for the Financial Quarter to which the
financial statements relate and the Financial Year to date and any other
material developments or proposals affecting the Restricted Group or its
business.
(b)The requirements under paragraph (a)(ii) above shall be deemed satisfied for
so long as the Parent:
(i)is subject to the reporting requirements of Section 13(a) or 15(d) of the
Exchange Act, or elects to comply with such provisions, and it continues to file
the reports required by Section 13(a) with the SEC; or
(ii)the Parent elects to provide to the Agent reports which, if filed with the
SEC, would satisfy (in the good faith judgment of the Parent) the reporting
requirements of Section 13(a) or 15(d) of the Exchange Act (other than the
provision of certifications, exhibits or information as to internal controls and
procedures), for so long as it elects, the Parent will make available to the
Agent, such annual reports, information, documents and other reports that the
Parent is, or would be, required to file with the SEC pursuant to such Section
13(a) or 15(d) of the Exchange Act.
(c)Each set of financial statements delivered pursuant to Clause 25.1 (Financial
statements) shall be prepared in accordance with GAAP or, in the respect of ERC,
the ERC Model, unless, in relation to any set of financial statements or ERC,
the Parent notifies the Agent that there has been a material change in the
methodology used to calculate ERC and arising as a result of a change determined
by the Restricted Group's portfolio valuation committee or accounting practices
and the Parent delivers to the Agent the information referred to in the
following subparagraphs (i) and (ii) below as appropriate:
(i)a description of any change necessary for (1) those financial statements to
reflect GAAP or, as the case may be, the accounting principles on which that
Obligor's Original Financial Statements were prepared, or (2) ERC to reflect the
determination of the Restricted Group's portfolio valuation committee or
accounting practices; and
(ii)sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Lenders to determine whether Clause 26 (Financial
Covenants) has been complied with (but only to the extent that the LTV Ratios
have been tested by reference to such financial statements in accordance with
the provisions of Clause 26.3 (Financial testing)), to compare any LTV Ratio and
SSRCF LTV Ratio to any previous calculations thereof provided under this
Agreement (regardless of whether the Parent is required to demonstrate
compliance with the provisions of Clause 26.3 (Financial testing)) and to make
an accurate comparison between the financial position indicated in (1) those
financial statements and the Original Financial Statements, and (2) the relevant
ERC and the applicable Initial ERC as calculated prior to any such change in
methodology.
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
122

--------------------------------------------------------------------------------



(d)If the Parent notifies the Agent of a change in accordance with paragraph (c)
above, the Parent and the Agent shall enter into negotiations in good faith with
a view to agreeing any amendments to this Agreement which are necessary as a
result of the change. These amendments will be such as to ensure that the change
does not result in any material alteration in the commercial effect of the
obligations contained in this Agreement. If any amendments are agreed they shall
take effect and be binding on each of the Parties in accordance with their terms
(subject to the Agent receiving the prior consent of the Super Majority
Lenders).
(e)Notwithstanding any other term of this Agreement, no Event of Default shall
occur, or be deemed to occur, as a result of any restriction on the identity of
the Parent's Auditors contained in this Agreement, being prohibited, unlawful,
ineffective, invalid or unenforceable pursuant to the Audit Laws.
25.4Budget
(a)The Parent shall supply to the Agent, as soon as the same becomes available
but in any event within sixty (60) days of the start of each of its Financial
Years, an annual budget for that financial year in the form customarily prepared
by the Parent (the "Budget").
(b)The Parent shall ensure that each Budget:
(i)includes a budgeted consolidated profit and loss, balance sheet and cashflow
statement and projected financial covenant calculations;
(ii)subject to paragraph (b) of Clause 25.3 (Requirements as to financial
statements), is prepared in accordance with GAAP and the accounting practices
and financial reference periods applied to financial statements under
Clause 25.1 (Financial statements); and
(iii)has been approved by the Board of Directors of the Parent.
(c)If the Parent materially updates or changes the Budget, it shall promptly
following (but in any event not later than thirty (30) Business Days of) the
update or change being made deliver to the Agent such updated or changed Budget
together with a written explanation of the main changes in that Budget.
25.25Group companies
The Compliance Certificate supplied with its Annual Financial Statements shall
confirm which members of the Restricted Group are Material Companies and that
the aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA, as defined in Clause ‎‎26
(Financial Covenants), and aggregate gross assets (excluding goodwill) of the
Guarantors in each case (calculated on an unconsolidated basis and excluding all
intra-Restricted Group items and investments in Restricted Subsidiaries of any
member of the Restricted Group) exceeds 85 per cent. of Consolidated EBITDA (as
defined in Clause ‎‎26 (Financial Covenants)) and aggregate gross assets
(excluding goodwill) of the Restricted Group. For the avoidance of doubt, all
calculations in connection with this clause : (i) establishing whether or not
any member of the Group is a Material Company; and (ii) the Guarantor coverage
test set out in this Clause 25.5, shall in each case be calculated in accordance
with Fixed GAAP.
123

--------------------------------------------------------------------------------



25.6Year-end
No member of the Restricted Group shall change its Accounting Reference Date.
25.7Unrestricted Subsidiaries
If any Subsidiaries of the Parent have been designated as Unrestricted
Subsidiaries, the information delivered under Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and 25.4
(Budget) will include reasonably detailed information as to the financial
condition of the Restricted Group separate from that of the Unrestricted
Subsidiaries.
25.8Notification of default
(a)The Parent shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon its becoming aware of such Default
(unless the Parent is aware that a notification has already been provided by
another Obligor).
(b)If the Agent has reasonable grounds for believing that a Default has occurred
and is continuing, it may request, and promptly upon such request by the Agent,
the Parent shall supply to the Agent, a certificate signed by two of its senior
officers on its behalf certifying, to the best of the knowledge and belief of
the senior officers, that no Default is continuing (or if a Default is
continuing, specifying the Default and the steps, if any, being taken to remedy
it).
25.9"Know your customer" checks
(a)If:
(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
(ii)any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or
(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with know your customer or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary know your customer or other similar checks under all
applicable laws and regulations, including the USA Patriot Act, pursuant to the
transactions contemplated in the Finance Documents.
(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for
124

--------------------------------------------------------------------------------



itself) in order for the Agent to carry out and be satisfied it has complied
with all necessary know your customer or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
(c)The Parent shall, by not less than ten (10) Business Days' prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Restricted Subsidiaries becomes an
Additional Obligor pursuant to Clause 32 (Changes to the Obligors).
(d)Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with know your customer or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
all necessary know your customer or other similar checks under all applicable
laws and regulations pursuant to the accession of such Restricted Subsidiary to
this Agreement as an Additional Obligor.
25.10Keeping of Books and Records
(a)The Parent will, and will cause each Obligor to, permit the Agent and the
Lenders, by their respective representatives and agents (at reasonable times and
upon reasonable advance written notice, so long as no Default or Event of
Default has occurred and is continuing) to inspect (including to conduct an
annual field examination of) any of its property in the United States and the
United Kingdom, including, an audit by professionals (including consultants and
accountants) retained by the Agent of the Parent’s practices in the computation
of ERC, inspection and audit of the Collateral, books and financial records of
the Parent and each Obligor, to examine and make copies of the books of accounts
and other financial records of the Parent and each Obligor, and to discuss the
affairs, finances and accounts of the Parent and each Obligor with, and to be
advised as to the same by, their respective officers and their independent
public accountants.
(b)The Parent shall keep and maintain, and cause each of its Obligors to keep
and maintain, in all material respects, proper books of record and account in
which entries in conformity with GAAP (or in accordance with the accounting
principles prevailing in the jurisdiction of any Obligor other than the Parent)
shall be made of all dealings and transactions in relation to their respective
businesses and activities. If an Event of Default has occurred and is
continuing, the Parent, upon the Agent's request, shall turn over copies of any
such records to the Agent or its representatives.
26.FINANCIAL COVENANTS
26.1Financial condition
(a)The Parent shall ensure that on each Test Date the LTV Ratio does not exceed
0.75.
(b)The Parent shall ensure that on each Test Date the SSRCF LTV Ratio does not
exceed 0.275.
125

--------------------------------------------------------------------------------



(c)The Parent shall ensure that on each Test Date the Fixed Charge Coverage
Ratio for the Parent and the members of the Restricted Group is greater than 2.0
to 1.0.
26.2Financial definitions
In this Agreement:
"ERC" means the aggregate amount of estimated remaining collections projected to
be received by the Restricted Group from the Portfolio during the period of 84
Months, as calculated by the ERC Model as at the last day of the Month most
recently ended prior to the date of calculation which most accurately reflects
the latest performance of the portfolios.
"ERC Model" means the models and methodologies that the Parent uses to calculate
the value of its loan portfolio and those of its Subsidiaries, consistently
with:
(a)for the period from and including the 2020 Effective Date to and including 28
February 2021, its most recent quarterly financial statements each as of the
date of such determination; and
(b)thereafter, its most recent audited financial statements each as of the date
of such determination.
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"Financial Year" means the annual accounting period of the Restricted Group
ending on the Accounting Reference Date in each year.
"Fixed Charge Coverage Ratio" means the ratio of Consolidated EBITDA to Fixed
Charges for any Relevant Period.
"LTV Ratio" means, in respect of any date of calculation, the aggregate
Financial Indebtedness of the Restricted Group less cash and Cash Equivalent
Investments held by the Restricted Group as of such date (other than cash or
Cash Equivalent Investments in an amount equal to amounts collected by the
Restricted Group on behalf of third-party clients and held by the Restricted
Group as of such date), divided by ERC (provided that in relation to testing
dates other than on any Quarter Date ERC shall be adjusted to give effect to
purchases or disposals of performing, sub-performing or charged off accounts,
loans, receivables, mortgages debentures or claims or other similar assets or
instruments or portfolios thereof (including through the use of Right to Collect
Accounts) made since the last day of the Month most recently ended prior to the
date of calculation on the basis of estimates made on a pro forma basis by
management acting in good faith).
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Quarter Period" means the period commencing on the day immediately following a
Quarter Date and ending on the next occurring Quarter Date.
“Relevant Period” means each period of four consecutive Quarter Periods ending
on a Quarter Date.
"SSRCF LTV Ratio" means, in respect of any date of calculation, the aggregate
drawn amount of (i) the Facilities, (ii) any Financial Indebtedness which
constitutes “Super Senior Liabilities”
126

--------------------------------------------------------------------------------



under and as defined in the Intercreditor Agreement, together with any hedging
liabilities which under the terms of the Intercreditor Agreement rank pari passu
with liabilities under the Facilities in the application of the proceeds of
enforcement of Transaction Security, less cash and Cash Equivalent Investments
held by the Restricted Group as of such date (other than cash or Cash Equivalent
Investments in an amount equal to amounts collected by the Restricted Group on
behalf of third-party clients and held by the Restricted Group as of such date),
divided by ERC (provided that in relation to testing dates other than on any
Quarter Date or the last day of any Month, ERC shall be adjusted to give effect
to purchases or disposals of performing, sub-performing or charged off accounts,
loans, receivables, mortgages debentures or claims or other similar assets or
instruments or portfolios thereof (including through the use of Right to Collect
Accounts) made since the last day of the Month most recently ended prior to the
date of calculation on the basis of estimates made on a pro forma basis by
management acting in good faith). In calculating ERC for the purposes of the
SSRCF LTV Ratio only, ERC shall not include ERC from members of the Group in
respect of which the Lenders do not benefit from a first ranking Security
interest over that member of the Group's shares and material assets.
"Test Condition" means the aggregate Base Currency Amount of all Utilisations
and Ancillary Outstandings (excluding any Letters of Credit, guarantee, bond or
letters of credit other than to the extent issued in relation to or to support
Financial Indebtedness) exceeds 20 per cent. of the Total Commitments.
"Test Date" means:
(a)in respect of the LTV Ratio, each Quarter Date on which the Test Condition is
met;
(b)in respect of the SSRCF LTV Ratio, each Quarter Date and on the last day of
each Month; and
(c)in respect of the Fixed Charge Coverage Ratio, each Quarter Date.
26.3Financial testing
The financial covenants set out in Clause 26.1 (Financial condition) shall only
be tested on a Test Date, and if so tested will be calculated in accordance with
GAAP, wherever appropriate and by reference to each of the applicable financial
statements and, in the case of paragraph (c) below, by reference to the monthly
calculation statement delivered in accordance with paragraph (c) of Clause 25.1
(Financial Statements):
(a)in the case of the LTV Ratio, delivered pursuant to paragraphs (a) and (b) of
Clause 25.1 (Financial statements) and/or each Compliance Certificate delivered
pursuant to Clause 25.2 (Provision and contents of Compliance Certificate);
(b)in the case of the Fixed Charge Coverage Ratio, delivered pursuant to
paragraphs (a) and (b) of Clause 25.1 (Financial statements) and/or each
Compliance Certificate delivered pursuant to Clause  25.2 (Provision and
contents of Compliance Certificate); and
(c)in the case of the SSRCF LTV Ratio pursuant to paragraph (c) of Clause 25.1
(Financial Statements) and in respect of the SSRCF LTV Ratio tested on a Quarter
Date only, Clause 25.2 (Provision and contents of Compliance Certificate).
127

--------------------------------------------------------------------------------



27.GENERAL UNDERTAKINGS
The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
27.1Restrictive Covenants
Each Obligor shall comply with the covenants set out in Schedule 14 (Restrictive
covenants).
27.2Authorisations
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation (other than as may be no
longer required pursuant to a Permitted Reorganisation) required under any
applicable law or regulation:
(a)of a Relevant Jurisdiction to enable it to perform its obligations under the
Transaction Documents to which it is a party;
(b)of a Relevant Jurisdiction to ensure, subject to the Legal Reservations and
the Perfection Requirements, the legality, validity, enforceability or
admissibility in evidence of any Transaction Document to which it is a party;
and
(c)of a Relevant Jurisdiction or any jurisdiction where it conducts its business
to carry on its business except to the extent that failure to obtain or comply
with those Authorisations could not reasonably be expected to have a Material
Adverse Effect.
27.3Compliance with laws
(a)Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) comply in all respects with all laws and regulations to
which it may be subject, if failure so to comply has or is reasonably likely to
have a Material Adverse Effect.
(b)Other than to the extent that such undertaking would conflict with Council
Regulation (EC) No. 2271/96 (as amended), each Obligor shall (and the Parent
shall ensure that each member of the Restricted Group will) not, and shall not
permit or authorise any other person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of the Facilities to fund any trade, business or other activities: (i)
involving or for the benefit of any Restricted Party, or (ii) in any other
manner that could result in any Obligor or its Affiliates, or any Lender being
in breach of any Sanctions or becoming a Restricted Party.
(c)No part of the proceeds of any Loan will be used, directly or indirectly, for
any payments that would constitute a violation of any applicable anti-bribery
law.
(d)The Parent shall ensure that no member of the Group is owned or controlled by
a Restricted Party or any person or entity (to the best of its knowledge)
involved in the violation of any Anti-Terrorism Law.
(e)Each Obligor shall (and the Parent shall procure that each member of the
Group will), to the extent applicable to each party:
(i)comply with the Anti-Terrorism Laws in all material respects;
128

--------------------------------------------------------------------------------



(ii)immediately notify the Agent if it obtains knowledge that it has become or
been listed as a Restricted Party or has been charged with or has engaged in any
violation of any Anti-Terrorism Law;
(iii)to the best of its knowledge, not accept funds or other property from a
Restricted Party or from any person or entity (to the best of its knowledge)
involved in the violation of any Anti-Terrorism Law; and
(iv)exclude any funds derived from any Restricted Party or from any person or
entity (to the best of its knowledge) involved in the violation of any
Anti-Terrorism Law from being used to pay debt service or any other amounts
owing under any Finance Document.
27.4Taxation
(a)Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) pay and discharge all Taxes imposed upon it or its assets
within the time period allowed without incurring penalties unless and only to
the extent that:
(i)such payment is being contested in good faith by appropriate proceedings;
(ii)adequate reserves established in accordance with GAAP are being maintained
for such Taxes and the costs required to contest them; and
(iii)such payment can be lawfully withheld and failure to pay such Taxes is not
reasonably likely to have a Material Adverse Effect.
(b)No Obligor may change its residence for Tax purposes.
27.5Change of business
Other than pursuant to a Permitted Reorganisation, the Parent shall procure that
no substantial change is made to the general nature of the business of the
Obligors or the Restricted Group taken as a whole from that carried on by the
Restricted Group at the 2020 Effective Date, provided that, for the avoidance of
doubt, operations by the Obligors and/or the Restricted Group in relation to any
debt servicing business, debt litigation or debt collection activities (or in
each case any associated activities) shall not constitute such a change.
27.6Acquisitions
(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no other member of the Restricted Group will) undertake
the acquisition of:
(i)a company or any shares or equivalent ownership interest or securities or a
business or undertaking (or, in each case, any interest in any of them); or
(ii)Portfolio Accounts.
(b)Paragraph (a) above does not apply to:
(i)an acquisition of a company or any shares or equivalent ownership interest or
securities or a business or undertaking (or, in each case, any interest in any
of them) which is a Permitted Acquisition or Permitted Joint Venture;
129

--------------------------------------------------------------------------------



(ii)an acquisition of a Portfolio Account which is a Permitted Acquisition;
(iii)the acquisition or incorporation of a newly formed company;
(iv)an acquisition by a member of the Restricted Group from another member of
the Restricted Group provided that such acquisition is permitted by the
provisions of Schedule 14 (Restrictive covenants);
(v)Permitted Reorganisations; or
(vi)an acquisition of securities that are Cash Equivalent Investments.
(c)In the case of making a Permitted Acquisition that constitutes a "Business
Acquisition" as defined in the definition of "Permitted Acquisition", the Parent
shall deliver (or shall procure that the relevant member of the Group delivers)
to the Agent (on an information only basis and without any liability including
without limitation for the content therein) the most recent audited accounts of,
and management information with respect to, the acquired business.
27.7Joint Ventures
(a)No Obligor shall (and the Parent shall ensure that no member of the Group
will):
(i)enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in a Joint Venture; or
(ii)transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to a Joint Venture (or agree to do any of the
foregoing),
if that Joint Venture is established, or carries on its principal business in a
country that is a Sanctioned Jurisdiction.
27.8Intra-Group Transfers
Notwithstanding any other provision of this Agreement:
(a)no Obligor may transfer, assign or otherwise dispose of any asset to any
non-Obligor if, as a result of such transfer, assignment or disposition, the
test in paragraph (a)(ii) of Clause 27.17 (Guarantors) would not be met if
tested on a pro forma basis taking into account such transfer, assignment or
disposition;
(b)no Obligor may transfer, assign or otherwise dispose of any asset that is
subject to the Transaction Security to any other Obligor, where Transaction
Security will not upon or immediately following such transfer be in place in
respect of such asset following the assignment, transfer or disposition; and
(c)the Parent may not designate any member of the Restricted Group as an
Unrestricted Subsidiary if, as a result of such designation, the test in
paragraph (a)(ii) of Clause 27.17 (Guarantors) would not be met if tested on a
pro forma basis taking into account such designation.
130

--------------------------------------------------------------------------------



27.9Holding Companies
No Holdco shall trade, carry on any business, own any assets or incur any
liabilities except for:
(a)the holding of shares in Subsidiaries and Joint Ventures not prohibited by
this Agreement;
(b)the ownership of intra-Group debit balances, intra-Group credit balances and
other credit balances in bank accounts, cash and Cash Equivalent Investments but
(subject to the Agreed Security Principles) only if those credit balances, cash
and Cash Equivalent Investments are subject to the Transaction Security;
(c)the making of Intra-Group Loans or loans to the extent that (subject to the
Agreed Security Principles) such loans are subject to Transaction Security;
(d)Security and guarantees (or similar) permitted under Schedule 14 (Restrictive
covenants);
(e)the entry into and performance of its obligations (and incurrence of
liabilities) under the Transaction Documents and Pari Passu Debt Documents (as
defined in the Intercreditor Agreement) to which it is a party;
(f)subject to the relevant creditors (or an appointed Representative on their
behalf) acceding to the Intercreditor Agreement as secured creditors or as
unsecured creditors in each case ranking behind the Pari Passu Creditors (as
defined in the Intercreditor Agreement), the entry into and performance of its
obligations (and incurrence of liabilities) under the customary documentation
relating thereto to which it is a party;
(g)the granting of Transaction Security to the Finance Parties in accordance
with the terms of the Finance Documents;
(h)the provision of administrative, managerial, financial statement accounting
and legal services to other members of the Restricted Group of a type
customarily provided by a Holding Company to its Subsidiaries and the ownership
of assets necessary to provide such services;
(i)subject to the Intercreditor Agreement, the making of or receipt of any
Permitted Payment; and
(j)general corporate administration and compliance activities including without
limitation those relating to entering into engagements and other service
contracts on behalf of the Group, paying overhead costs and filing fees and
other ordinary course expenses (such as audit fees and Taxes), other related
activities and periodic reporting requirements.
27.10Preservation of assets
Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain in good working order and condition (ordinary
wear and tear excepted) all of its assets necessary in the conduct of its
business where failure to do so would reasonably be expected to have a Material
Adverse Effect.
27.11Pari passu ranking
Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its
131

--------------------------------------------------------------------------------



other unsecured and unsubordinated creditors except those creditors whose claims
are mandatorily preferred by laws of general application to companies.
27.12Insurance
(a)Each Obligor shall (and the Parent shall ensure that each member of the
Restricted Group will) maintain insurances on and in relation to its material
business and assets of an insurable nature against those risks and to the extent
as is usual for companies carrying on the same or substantially similar
business, where failure to do so would reasonably be expected to have a Material
Adverse Effect.
(b)All insurances must be with reputable independent insurance companies or
underwriters.
27.13Pensions
The Parent shall ensure that all pension schemes operated by or maintained for
the benefit of any member of the Restricted Group and/or any of their employees
are fully funded to the extent required by their terms and applicable laws where
failure to do so would reasonably be expected to have a Material Adverse Effect.
27.14Share capital
No Obligor shall (and the Parent shall ensure no member of the Restricted Group
will) issue any shares except:
(a)by the Parent;
(b)shares by a member of the Restricted Group to another member of the
Restricted Group and/or pro-rata to its minority shareholder(s) where (if the
existing shares of the Subsidiary are the subject of the Transaction Security)
the newly-issued shares held by the member of the Restricted Group also become
subject to the Transaction Security on the same terms; or
(c)in connection with a Permitted Joint Venture.
27.15Amendments
No Obligor shall (and the Parent shall ensure that no member of the Restricted
Group will) amend, vary, novate, supplement, supersede, waive or terminate any
term of the Note Documents or documents relating to any Pari Passu Notes (as
defined in the Intercreditor Agreement) or Replacement Debt relating to the
Notes or Pari Passu Notes (as defined in the Intercreditor Agreement) which
brings forward the maturity or any amortisation of the Notes, the Pari Passu
Notes (as defined in the Intercreditor Agreement) or such Replacement Debt (as
applicable).
27.16Treasury Transactions
No Obligor shall (and the Parent will procure that no members of the Restricted
Group will) enter into any Treasury Transaction, other than:
(a)the hedging transactions documented by the Hedging Agreements;
(b)spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes;
132

--------------------------------------------------------------------------------



(c)any Treasury Transaction entered into in the ordinary course of business for
the hedging of actual or projected real exposures arising in the ordinary course
of a member of the Restricted Group's commercial activities and not for
speculative purposes; and
(d)any Existing Hedging.
27.17Guarantors
(a)The Parent shall ensure that subject to the Agreed Security Principles and
paragraphs (b) and (c) below:
(i)all Material Companies which are members of the Restricted Group, and any
member of the Restricted Group that is or becomes a guarantor in respect of any
of the Notes, the Existing Notes or the Encore Private Placement Notes, are
Guarantors (in the case of any member of the Restricted Group that is or becomes
a guarantor in respect of the Notes, the Existing Notes or the Encore Private
Placement Notes, before or simultaneously to becoming a guarantor in respect of
the Notes, Existing Notes or the Encore Private Placement Notes); and
(ii)the aggregate of the earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA) of the Parent
and the Guarantors for each Financial Year and the aggregate gross assets
(excluding goodwill) of the Parent and the Guarantors (in each case calculated
on an unconsolidated basis and excluding all intra-Restricted Group items and
investments in Restricted Subsidiaries of any member of the Restricted Group)
represents not less than 85 per cent. of Consolidated EBITDA for the
corresponding Financial Year and consolidated gross assets (excluding goodwill)
of all members of the Restricted Group (including the Parent), respectively, in
each case calculated by reference to the most recently delivered set of Annual
Financial Statements of the Group delivered under Clause 25.1 (Financial
statements) and adjusted to give pro forma effect to any acquisitions (including
through mergers or consolidations) and dispositions that have taken place prior
to the date on which the Financial Year ends.
(b)Each Obligor must use, and must procure that the relevant person uses, all
reasonable endeavours lawfully available to avoid any unlawfulness or personal
liability. This includes agreeing to a limit on the amount guaranteed. The Agent
may (but shall not be obliged to) agree to such a limit if, in its opinion, to
do so would avoid the relevant unlawfulness or personal liability.
(c)Subject to the Agreed Security Principles, any member of the Restricted Group
that becomes a Material Company and any Material Company acquired in accordance
with this Agreement after the 2020 Effective Date shall become a Guarantor and
grant Security as the Agent may require (acting reasonably) (including, for the
avoidance of doubt, provision of share security by the immediate Holding Company
of the relevant Material Company) and such Material Company shall accede to the
Intercreditor Agreement as soon as practicable and in any event within 45 days
of delivery of any Annual Financial Statements delivered under Clause 25.1
(Financial statements) or within (i) in the case of any Material Company
established or incorporated in England and Wales, as soon as is reasonably
practicable and in any event, 60 days of its
133

--------------------------------------------------------------------------------



acquisition or (ii) in the case of any other Material Company, as soon as is
reasonably practicable and in any event, 90 days of its acquisition, as the case
may be.
(d)For the avoidance of doubt, all calculations in connection with: (i)
establishing whether or not any member of the Group is a Material Company; and
(ii) the Guarantor coverage test set out in this Clause 27.17, shall in each
case be calculated in accordance with Fixed GAAP.
27.18Unrestricted Subsidiaries
(a)Subject to paragraph (c) of Clause 27.8 (Intra-Group Transfers), nothing in
this Agreement shall restrict the Parent from designating any of its
Subsidiaries as being Unrestricted Subsidiaries provided that such Subsidiary
meets the requirements for such designation set out in Schedule 14 (Restrictive
covenants).
(b)If a member of the Restricted Group is designated as an Unrestricted
Subsidiary, each Obligor will (i) ensure that the Unrestricted Subsidiary does
not (and will, for so long as it is an Unrestricted Subsidiary, not) legally or
beneficially own shares in any Restricted Subsidiary; and (ii) use its
reasonable endeavours to ensure that no member of the Restricted Group has any
material liabilities (including pension, environmental and Tax liabilities) to
or in respect of the Unrestricted Subsidiary and if any such material liability
arises the Parent will promptly notify the Agent and procure that the
Unrestricted Subsidiary becomes a Restricted Subsidiary as soon as reasonably
practicable and in any event within 20 Business Days of the first date on which
the Parent is aware of the material liability.
27.19Further assurance
(a)Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent may reasonably specify (and in such form as the Security
Agent may reasonably require in favour of the Security Agent or its nominee(s)):
(i)to perfect the Security created or intended to be created under or evidenced
by the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law;
(ii)to confer on the Security Agent or confer on the Finance Parties Security
over any property and assets of that Obligor located in any jurisdiction
equivalent or similar to the Security intended to be conferred by or pursuant to
the Transaction Security Documents; and/or
(iii)to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.
(b)Each Obligor shall (and the Parent shall procure that each member of the
Restricted Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection
134

--------------------------------------------------------------------------------



or maintenance of any Security conferred or intended to be conferred on the
Security Agent or the Finance Parties by or pursuant to the Finance Documents.
(c)Paragraphs (a) and (b) above shall be subject to the Agreed Security
Principles in relation to any Security granted after the date of this Agreement.
Each Obligor must use, and must procure that any other member of the Restricted
Group that is a potential provider of Transaction Security uses, all reasonable
endeavours lawfully available to avoid or mitigate the legal constraints on the
provision of Security provided for in the Agreed Security Principles.
(d)For the avoidance of doubt, no Security will be granted under any Transaction
Security Document over any asset which is permitted to be subject to a Permitted
Lien under paragraph (aa) of that definition and any purported grant of such
Security shall be null and void.
27.20Note Purchase Condition
(a)For the purposes of this Clause 27.20:
(b)"Existing Debt Amount" shall mean the total principal amount of the Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt (which shall include, for the avoidance of
doubt, the Existing Encore Notes and any Permitted Purchase Obligations) and
issued by the Restricted Group as at the 2020 Effective Date or as at the
effective date of any amendment and restatement agreement in relation to this
Agreement or amendment agreement in relation to this Agreement (as applicable)
entered into after the date of the 2020 Amendment and Restatement Agreement (a
"Relevant Effective Date"); and
(c)"Repurchase" shall mean a prepayment, purchase, defeasement or redemption (or
otherwise retirement for value) of any Notes, Replacement Debt, Indebtedness
incurred in connection with any Permitted Purchase Obligations or Term Debt
(which shall include, for the avoidance of doubt, the Existing Encore Notes and
any Permitted Purchase Obligations) provided that prepayment, purchase,
defeasement or redemption (or other retirement) of any Notes, Replacement Debt,
Indebtedness incurred in connection with any Permitted Purchase Obligations or
Term Debt (which shall include, for the avoidance of doubt, the Existing Encore
Notes and any Permitted Purchase Obligations) made solely with the proceeds of
Additional Indebtedness (as defined in the Intercreditor Agreement) permitted to
be incurred under the Intercreditor Agreement shall not be a "Repurchase".
(d)Members of the Restricted Group may Repurchase any Notes, Replacement Debt,
Indebtedness incurred in connection with any Permitted Purchase Obligations or
Term Debt (which shall include, for the avoidance of doubt, the Existing Encore
Notes and any Permitted Purchase Obligations):
(i)if the aggregate principal amount of all such Notes, Replacement Debt,
Indebtedness incurred in connection with any Permitted Purchase Obligations and
Term Debt Repurchased since the 2020 Effective Date or after a Relevant
Effective Date (as applicable) does not exceed 35 per cent. of the corresponding
Existing Debt Amount;
135

--------------------------------------------------------------------------------



(ii)to the extent that the aggregate principal amount of all such Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt Repurchased since the 2020 Effective Date or
after a Relevant Effective Date (as applicable) exceeds 35 per cent. but is 50
per cent. or less of the corresponding Existing Debt Amount, if the Parent
ensures that such Repurchase is matched by a simultaneous cancellation of the
Commitments so that the Commitments are reduced by the same proportion as that
by which the aggregate principal amount of the Notes, Replacement Debt,
Indebtedness incurred in connection with any Permitted Purchase Obligations and
Term Debt being Repurchased corresponds to the corresponding Existing Debt
Amount and (to the extent necessary as a result of such cancellation) prepayment
of outstanding Utilisations, in the order of application contemplated by
Clause 12.4 (Application of mandatory prepayments); and
(iii)to the extent that the aggregate principal amount of all such Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt Repurchased since the 2020 Effective Date or
after a Relevant Effective Date (as applicable) exceeds 50 per cent. of the
corresponding Existing Debt Amount, if the Parent ensures that such Repurchase
is matched by a simultaneous cancellation of the Commitments so that the
Commitments are reduced by the same amount as that by which the Notes,
Replacement Debt, Indebtedness incurred in connection with any Permitted
Purchase Obligations and Term Debt are being Repurchased and (to the extent
necessary as a result of such cancellation) prepayment of outstanding
Utilisations, in the order of application contemplated by Clause 12.4
(Application of mandatory prepayments).
(e)No Repurchase may be made:
(i)while an Event of Default is continuing or would result from such Repurchase;
or
(ii)if the Restricted Group would not be in compliance with the financial
covenants set out in Clause 26.1 (Financial condition) on a pro forma basis
after taking into account such Repurchase and to be certified in a Compliance
Certificate delivered prior to the making of the Repurchase (amended to set out
calculations in respect of the LTV Ratio and SSRCF Ratio only and as calculated
by reference to the last day of the most recently ended calendar Month).
27.21ERC Model
Each Obligor shall ensure that the material terms of the ERC Model are not
amended, modified or waived, without the prior written consent of the Agent
(acting on the instructions of the Super Majority Lenders) other than where (i)
such amendments, modifications or waivers relate to reporting format changes for
internal management purposes which would not affect the Lenders or (ii) changes
are made in accordance with sub-paragraph (c) of Clause 25.3 (Requirements as to
financial statements).
136

--------------------------------------------------------------------------------



27.22Bank Accounts
(a)Each Obligor's bank accounts (and the Parent shall procure that each member
of the Restricted Group's bank accounts) save, in each case, for any Excluded
Bank Accounts, are held with a Lender, an Affiliate of a Lender or an Acceptable
Bank.
(b)Each Obligor (and the Parent shall procure that each member of the Restricted
Group) shall keep any monies held on trust for third parties segregated from
monies belonging to it in separate bank accounts.
28.EVENTS OF DEFAULT
Each of the events or circumstances set out in this Clause 28 is an Event of
Default (save for Clause 28.20 (Acceleration)).
28.1Non-payment
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)in respect of any payments of principal or Interest, its failure to pay is
caused by administrative or technical error or a Disruption Event and payment is
made within three (3) Business Days of its due date; and
(b)in respect of any other payment (which does not fall within paragraph (a)
above), payment is made within five (5) Business Days of its due date.
28.2Financial covenants
The Parent does not comply with the provisions of paragraphs (a), (b) or (c) of
Clause 26.1 (Financial condition) provided that to the extent that
paragraphs (a) and (c) of Clause 26.1 (Financial condition) are satisfied on a
subsequent Test Date and paragraph (b) is satisfied on two subsequent successive
Test Dates (and Compliance Certificates have been delivered in respect of such
future Test Dates in accordance with this Agreement), any such non-compliance
shall be deemed to be waived for all purposes under the Finance Documents. For
the avoidance of doubt, prior to the delivery of such subsequent Compliance
Certificates demonstrating compliance any of the rights under Clause 28.20
(Acceleration) may be exercised and to the extent so exercised the deemed waiver
under this Clause 28.2 shall not apply.
28.3Financial statements
(a)An Obligor does not comply with the provisions of Clauses 25.1 (Financial
statements), 25.2 (Provision and contents of Compliance Certificate) and
paragraphs (a) and (b) of Clause 25.3 (Requirements as to financial statements).
(b)No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within five (5) Business Days of the
earlier of (i) the Agent giving notice to the Parent or relevant Obligor (as the
case may be) and (ii) the Parent or an Obligor (as the case may be) becoming
aware of the failure to comply.
137

--------------------------------------------------------------------------------



28.4Other obligations
(a)An Obligor does not comply with any provision of the Finance Documents to
which it is a party (other than those referred to in Clause 28.1 (Non-payment),
Clause 28.2 (Financial covenants) and Clause 28.3 (Financial statements)).
(b)No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within fifteen (15) Business Days of
the earlier of (i) the Agent giving notice to the Parent or the relevant
Obligor, as the case may be, and (ii) the Parent or an Obligor, as the case may,
be becoming aware of the failure to comply.
28.5Misrepresentation
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents to which it is a party or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document to
which it is a party is or proves to have been incorrect or misleading (in the
case of any statement or representation which is not subject to a materiality
threshold in accordance with its terms, in any material respect) when made or
deemed to be made and, if the circumstances causing such misrepresentation are
capable of remedy within such period, such Obligor shall have failed to remedy
such circumstances within fifteen (15) Business Days of the earlier of (i) the
Agent giving notice to the Parent or the relevant Obligor, as the case may be,
and (ii) the Parent or the relevant Obligor, as the case may be, becoming aware
of, in each case, the failure to comply.
28.6Cross default
(a)Any Financial Indebtedness of any member of the Restricted Group is not paid
when due nor within any originally applicable grace period.
(b)Any Financial Indebtedness of any member of the Restricted Group is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).
(c)Any commitment for any Financial Indebtedness of any member of the Restricted
Group is cancelled or suspended by a creditor of any member of the Restricted
Group as a result of an event of default (however described).
(d)Any creditor or note trustee or other Representative of any member of the
Restricted Group becomes entitled to declare any Financial Indebtedness of any
member of the Restricted Group due and payable prior to its specified maturity
as a result of an event of default (however described).
(e)No Event of Default will occur under this Clause 28.6 if the aggregate amount
of Financial Indebtedness or commitment for Financial Indebtedness falling
within paragraphs (a) to (d) above is less than $25,000,000 (or its equivalent
in any other currency or currencies) and excluding in any case any Financial
Indebtedness to the extent owed by one member of the Restricted Group to another
member of the Restricted Group.
138

--------------------------------------------------------------------------------



28.7Insolvency
The occurrence of any of the following:
(a)An Obligor or a Material Company is unable or admits inability to pay its
debts as they fall due or is deemed (other than as a result of its assets being
less that its liabilities) to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (other than in respect of the
Finance Documents) with a view to rescheduling any of its indebtedness.
(b)A moratorium is declared in respect of any indebtedness of any Obligor or
Material Company.
(c)Any Obligor in any US jurisdiction:
(i)applies for, or consent to, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, examiner or liquidator of itself or of all
or a substantial part of its property;
(ii)makes a general assignment for the benefit of its creditors;
(iii)commences a voluntary case under Title 11 of the United States of America
Code entitled "Bankruptcy" (or any successor thereof), as amended; or
(iv)files a petition with respect to itself seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts.
28.8Insolvency proceedings
(a)Any corporate action, legal proceedings or other procedure or step is taken
in relation to:
(i)the suspension of payments, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Obligor or Material Company;
(ii)a composition, compromise, assignment or arrangement with any creditor of
any Obligor or Material Company;
(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any Obligor or Material Company or any of its assets;
(iv)enforcement of any Security over any assets of any Obligor or Material
Company,
and in particular, as regards any Luxembourg Guarantor, no "faillite", "gestion
controlee", "suspension des paiements", "concordat judiciaire" or "liquidation
judiciaire".
139

--------------------------------------------------------------------------------



(b)Paragraph (a) shall not apply to:
(i)any winding-up petition, case or proceeding which is frivolous or vexatious
and is discharged, stayed or dismissed within fourteen (14) days of
commencement; or
(ii)any Permitted Reorganisation.
(c)A proceeding or case shall be commenced, without the application or consent
of an Obligor, in any US court of competent jurisdiction, seeking:
(i)such Obligor's reorganisation, liquidation, dissolution, arrangement or
winding-up or the composition or readjustment of such Obligor's debts;
(ii)the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of such Obligor or of all or any substantial part of such Obligor's
property; or
(iii)similar relief in respect of such Obligor under any law relating to the
bankruptcy insolvency, reorganisation, winding-up or composition or adjustment
of debts,
(iv)and any such proceeding or case referred to in paragraphs (i) to (iii) above
shall not be controverted within 20 days or shall continue undismissed, or an
order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of 60 or more days, or
an order for relief against such Obligor shall be entered in an involuntary case
under Title 11 of the United States of America Code entitled "Bankruptcy" (or
any successor thereto) as amended.
28.9Creditors' process
Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of an Obligor
or a Material Company having an aggregate value of $37,500,000 and is not
discharged within twenty (20) Business Days.
28.10Unlawfulness and invalidity
(a)It is or becomes unlawful for any person (other than a Finance Party) that is
a party to a Finance Document to perform any of its obligations thereunder or
any Transaction Security created or expressed to be created or evidenced by the
Transaction Security Documents ceases to be effective or any subordination
created under the Intercreditor Agreement is or becomes unlawful, ineffective or
unenforceable, in each case in a manner which materially adversely affects the
interests of the Lenders under the Finance Documents.
(b)Any obligation or obligations of any person (other than a Finance Party)
under any Finance Documents are not (subject to the Legal Reservations) or cease
to be legal, valid, binding or enforceable and the cessation materially
adversely affects the interests of the Lenders under the Finance Documents.
28.11Intercreditor Agreement
Any member of the Restricted Group or any Structural Creditor (as defined in the
Intercreditor Agreement) that is party to the Intercreditor Agreement fails to
comply in any material respect
140

--------------------------------------------------------------------------------



with the provisions of, or does not perform its obligations under, the
Intercreditor Agreement and if the non-compliance or failure to perform is
capable of remedy, it is not remedied within fifteen (15) Business Days of the
earlier of the Agent giving notice to that party or that party becoming aware of
the non-compliance or failure to perform.
28.12Change of ownership
(a)After the 2020 Effective Date, an Obligor (other than the Parent) ceases to
be a wholly-owned Subsidiary of the Parent other than as a result of a Permitted
Reorganisation or transaction permitted under this Agreement; or
(b)An Obligor ceases to own at least the same percentage of shares in a Material
Company as on the 2020 Effective Date, except as a result of a Permitted
Reorganisation or transaction permitted under this Agreement.
28.13Audit qualification
The Auditors of the Restricted Group qualify the audited annual consolidated
financial statements of the Parent:
(a)on the grounds that the Auditors are unable to prepare those financial
statements on a going concern basis (other than such qualification which arises
solely because of a potential breach of the covenant set out it Clause 26.1
(Financial condition));
(b)where that qualification is otherwise in terms or as to issues which would be
reasonably likely to materially and adversely affect the interests of the
Finance Parties taken as a whole under the Finance Documents; or
(c)on the basis of non-disclosure or inaccurate disclosure.
28.14Expropriation
The authority or ability of any member of the Restricted Group to conduct its
business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to any member of the Restricted Group or its respective assets which
has or is reasonably likely to have a Material Adverse Effect.
28.15Repudiation and rescission of agreements
(a)An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security to which it is a
party.
(b)Any Obligor rescinds or purports to rescind or repudiates or purports to
repudiate any Note Document in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a material adverse
effect on the interests of the Lenders under the Finance Documents taken as a
whole.
28.16Litigation
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced in relation to the
Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Restricted Group or its respective assets
which has or is reasonably likely to have a Material Adverse Effect.
141

--------------------------------------------------------------------------------



28.17Material adverse change
Any event or circumstance occurs which has a Material Adverse Effect.
28.18Cessation of business
An Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.
28.19Failure to refinance bonds
Any Notes or Existing Notes are not refinanced in full by the date falling 90
days before the scheduled principal repayment date specified in the relevant
Existing Notes (but excluding the Encore Private Placement Notes, the Existing
2023 Encore Exchangeable Notes and any Existing Encore Convertible Notes and any
other convertible notes or exchangeable notes issued by any member of the
Restricted Group which prohibits optional or early redemption at par prior to
their stated maturity date but in each case only for so long as the Existing
Encore Convertible Notes or the Existing 2023 Encore Exchangeable Notes or any
other convertible notes contain a prohibition on optional or early redemption at
par prior to their stated maturity date).
28.20Acceleration
(a)On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:
(i)cancel the Total Commitments and/or Ancillary Commitments at which time they
shall immediately be cancelled;
(ii)declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;
(iii)declare that all or part of the Utilisations be payable on demand, at which
time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;
(iv)declare that cash cover in respect of each Letter of Credit is immediately
due and payable at which time it shall become immediately due and payable;
(v)declare that cash cover in respect of each Letter of Credit is payable on
demand at which time it shall immediately become due and payable on demand by
the Agent on the instructions of the Majority Lenders;
(vi)declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities to be immediately due and
payable, at which time they shall become immediately due and payable;
(vii)declare that all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities be payable on demand,
at which time they shall immediately become payable on demand by the Agent on
the instructions of the Majority Lenders;
142

--------------------------------------------------------------------------------



(viii)exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.
(b)Following the occurrence of an Event of Default under Clause 28.1
(Non-payment) as a result of non-payment or non cash cover of an amount which
has fallen due to be paid to any Lender in accordance with paragraph (e)(ii) of
Clause 12.2 (Exit Discussions) or paragraph (b)(ii) of Clause 12.1 (Exit), if
the Majority Lenders have not exercised their right of acceleration under
paragraph (a) above, the relevant Lender or Lenders who have given a Negative
Decision, shall be deemed to constitute the Majority Lenders and shall have the
right to direct the Agent to exercise any of the rights listed in
sub-paragraphs (i) to (viii) in paragraph (a) above.
(c)If an Event of Default under Clause 28.7 (Insolvency) or Clause 28.8
(Insolvency proceedings) shall occur in respect of a US Guarantor, then without
notice to such Obligor or any other act by the Agent or any other person, the
Loans to such US Guarantor, interest thereon, cash cover in respect of each
Letter of Credit issued for the account of such US Guarantor and all other
amounts owed by such US Guarantor under the Finance Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived.
29.INVESTMENT GRADE STATUS
29.1For so long as the Notes (or any Permitted Financial Indebtedness issued by
a member of the Restricted Group to refinance or replace the Notes or in
exchange for the Notes) have an Investment Grade Status (the "Suspense Period"),
the following clauses of this Agreement shall not apply:
(a)Clause 25.6 (Year-end); and
(b)Clauses 27.12 (Insurance), 27.13 (Pensions), 27.14 (Share capital) and 27.16
(Treasury Transactions).
29.2Any obligations arising under the Clauses specified in Clause 29.1 above
(including, without limitation, obligations with respect to any Compliance
Certificate required to be delivered during or with respect to any period that
ends during a Suspense Period insofar as those obligations concern the
certification of matters that are no longer applicable as a result of this
Clause 29), and, in the case that a Suspense Period ceases to apply, any events
or circumstances properly taken at any time during a Suspense Period (and not
taken in contemplation of the Suspense Period coming to an end) that would but
for this Clause 29 have given rise to a misrepresentation, breach, Default or
Event of Default and which would as a result of the Suspense Period ceasing to
apply constitute a misrepresentation, breach, Default or Event of Default, shall
be deemed not to give rise to a misrepresentation, breach, Default or Event of
Default.
30.CHANGES TO THE LENDERS
30.1Assignments and transfers by the Lenders
Subject to this Clause 30 and to Clause 30.12 (Accession of Additional
Commitment Lenders), a Lender (the "Existing Lender") may:
(a)assign any of its rights; or
(b)transfer by novation any of its rights and obligations,
143

--------------------------------------------------------------------------------



under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
30.2Conditions of assignment or transfer
(a)Subject to paragraph (b) below, an Existing Lender must consult with the
Parent for five (5) Business Days before it may make an assignment or transfer
in accordance with Clause 30.1 (Assignments and transfers by the Lenders) unless
the assignment or transfer is:
(i)to another Lender or an Affiliate of a Lender;
(ii)to any bank or financial institution on the Approved List; or
(iii)if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender; or
(iv)made at a time when an Event of Default is continuing.
(b)Notwithstanding anything else in this Agreement, in no circumstances may an
Existing Lender make an assignment or transfer to, or enter into any
sub-participation with, a person:
(i)that is a Sanctioned Person or that is incorporated or established, or
carries on business, in a jurisdiction that is a Sanctioned Jurisdiction;
(ii)is a Competitor; or
(iii)that is an Obligor or Affiliate of an Obligor (except solely as provided in
Section 31 (Restriction on Debt Purchase Transactions)) or a natural person,
unless that person is already a Lender, and any assignment or transfer purported
to be made other than in compliance with this condition shall be void ab initio.
(c)The Approved List may be amended at any time and from time to time with the
prior written consent of the Agent (acting on the instruction of the Majority
Lenders) and the Parent.
(d)The consent of the Issuing Bank is required for any assignment or transfer by
an Existing Lender of any of its rights and/or obligations under any of the
Facilities (other than a transfer by DNB Bank ASA, London Branch to DNB (UK)
Limited as its Affiliate) unless the assignment or transfer is:
(i)to another Lender or an Affiliate of a Lender;
(ii)to any bank or financial institution on the Approved List; or
(iii)if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;
(iv)to a financial institution that has a rating of at least BB+ by Standard &
Poor's Rating Services Limited or Fitch Ratings Ltd or at least Ba1 by Moody's
Investor Services Limited; or
144

--------------------------------------------------------------------------------



(v)made at a time when an Event of Default is continuing.
(e)An assignment will only be effective on:
(i)receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;
(ii)the New Lender entering into the documentation required for it to accede as
a party to the Intercreditor Agreement; and
(iii)the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to a New
Lender, the completion of which the Agent shall promptly notify to the Existing
Lender and the New Lender.
(f)The amount of the Existing Lender's Commitment assigned or transferred must
be a minimum of $1,000,000 and in integral multiples of $1,000,000 unless the
assignment or transfer is:
(i)to another Lender or an Affiliate of a Lender;
(ii)if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;
(iii)made at a time when an Event of Default is continuing; or
(iv)of all of the relevant Existing Lender's Commitment (and not part thereof).
(g)A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 30.5 (Procedure for transfer)
is complied with.
(h)If:
(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office or nominates a branch or
affiliate that is not an Existing Lender to participate in any of the Facilities
under Clause 4.5 (Lending Affiliates) or nominates an Affiliate of a Lender as
an Ancillary Lender under Clause 9.8; and
(ii)as a result of circumstances existing at the date of the assignment,
transfer, change or nomination, an Obligor would be obliged to make a payment to
the New Lender, affiliate, Lender acting through its new Facility Office or
branch or Affiliate of a Lender which is an Ancillary Lender under Clause 19.1
(Increased costs) or Clause 18 (Tax Gross Up and Indemnities),
then the New Lender, affiliate or Lender acting through its new Facility Office
or branch or Affiliate of a Lender which is an Ancillary Lender is only entitled
to receive payment under those Clauses to the same extent as the Existing Lender
or Lender acting through its previous Facility Office or branch (or head office)
or Lender which nominated its
145

--------------------------------------------------------------------------------



Affiliate would have been if the assignment, transfer, change or nomination had
not occurred. This paragraph (h) shall not apply, (i) in respect of an
assignment or transfer made in the ordinary course of the Syndication of the
facilities or (ii) in relation to Clause 18.2 (Tax gross up), to a UK Treaty
Lender that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii)(B) of
Clause 18.2 (Tax gross up) if the Obligor making the payment has not made a
Borrower DTTP Filing in respect of that UK Treaty Lender.
(i)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.
(j)The Agent, acting solely for this purpose as an agent of the Parent and
Borrowers, shall maintain a copy of each Transfer Certificate, Assignment
Agreement and Increase Confirmation delivered to it and a register for the
recording of the names and addresses of the Lenders, and the Commitments of, and
principal amounts of the Utilisations owing or attributable to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive absent manifest error, and the Obligors, the
Agent and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Parent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(k)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Parent and Borrowers, maintain a register on
which it enters the name and address of each person it sells a participation to
(a “Participant”) and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Finance
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Finance Document) to any person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5(b) of the United
States Proposed Treasury Regulations (or, in each case, any amended or successor
version). Each Obligor agrees that each Participant shall be entitled to the
benefits of Clause 18.2 (Tax gross up) (subject to the requirements and
limitations therein, including the requirement under Clause 18.2 (Tax gross up)
to deliver US Tax Forms (it being understood that the US Tax Forms shall be
delivered to the Lender that sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.
146

--------------------------------------------------------------------------------



30.3Assignment or transfer fee
Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, (ii) to a Related Fund or (iii) made in connection
with the Syndication of the Facilities, the New Lender shall, on the date upon
which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of $2,500.
30.4Limitation of responsibility of Existing Lenders
(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:
(i)the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;
(ii)the financial condition of any Obligor;
(iii)the performance and observance by any Obligor or any other member of the
Group of its obligations under the Transaction Documents or any other documents;
or
(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,
and any representations or warranties implied by law are excluded.
(b)Each New Lender confirms to the Existing Lender, the other Finance Parties
and the Secured Parties that it:
(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and
(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.
(c)Nothing in any Finance Document obliges an Existing Lender to:
(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 29; or
(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.
30.5Procedure for transfer
(a)Subject to the conditions set out in Clause 30.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and
147

--------------------------------------------------------------------------------



the New Lender. The Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.
(b)The Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.
(c)Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer Date:
(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");
(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Restricted Group and the New Lender have assumed and/or acquired the same
in place of that Obligor and the Existing Lender;
(iii)the Agent, the Arrangers, the Security Agent, the New Lender, the other
Lenders, the Issuing Bank and any relevant Ancillary Lender shall acquire the
same rights and assume the same obligations between themselves and in respect of
the Transaction Security as they would have acquired and assumed had the New
Lender been an Original Lender with the rights, and/or obligations acquired or
assumed by it as a result of the transfer and to that extent the Agent, the
Arrangers, the Security Agent, any Issuing Bank and any relevant Ancillary
Lender and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and
(iv)the New Lender shall become a Party as a "Lender".
30.6Procedure for assignment
(a)Subject to the conditions set out in Clause 30.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.
(b)The Agent shall only be obliged to execute an Assignment Agreement delivered
to it by the Existing Lender and the New Lender once it is satisfied it has
complied with all
148

--------------------------------------------------------------------------------



necessary "know your customer" or similar checks under all applicable laws and
regulations in relation to the assignment to such New Lender.
(c)Subject to Clause 30.9 (Pro rata interest settlement), on the Transfer Date:
(i)the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;
(ii)the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and
(iii)the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.
(d)Lenders may utilise procedures other than those set out in this Clause 30.6
to assign their rights under the Finance Documents (but not, without the consent
of the relevant Obligor or unless in accordance with Clause 30.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 30.2
(Conditions of assignment or transfer).
30.7Copy of Transfer Certificate, Assignment Agreement, Increase Confirmation or
Additional Commitment Increase Notice to Parent
The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, Assignment Agreement, Increase Confirmation or Additional
Commitment Increase Notice send to the Parent a copy of that Transfer
Certificate, Assignment Agreement, Increase Confirmation or Additional
Commitment Increase Notice, as applicable.
30.8Security over Lenders' rights
In addition to the other rights provided to Lenders under this Clause 30, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and
(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,
except that no such charge, assignment or Security shall:
(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or
149

--------------------------------------------------------------------------------



(ii)require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.
30.9Pro rata interest settlement
If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 30.5 (Procedure for transfer) or any
assignment pursuant to Clause 30.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(a)any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and
(b)the rights assigned or transferred by the Existing Lender will not include
the right to the Accrued Amounts so that, for the avoidance of doubt:
(i)when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and
(ii)the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 30.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.
30.10Sub-participations
Nothing in this Agreement shall restrict the ability of a Lender to
sub-participate any or all of its rights and/or obligations hereunder, provided
that:
(a)such Lender remains a Lender under this Agreement with all rights and
obligations pertaining thereto and remains liable under this Agreement in
relation to those obligations sub-participated; and
(b)such Lender either:
(i)retains the unrestricted right to exercise all voting and similar rights in
respect of its Commitments (the "Voting Rights"), free of any obligation to act
on the instructions of any other person; or
(ii)prior to entering into such sub-participation, provides the Obligors' Agent
with details of the proposed sub-participation, and unless the sub-participation
is:
(A)to another Lender or an Affiliate of a Lender;
(B)if the Existing Lender is a fund, to a fund which is a Related Fund of the
Existing Lender;
(C)to any bank or financial institution on the Approved List; or
150

--------------------------------------------------------------------------------



(D)made at a time when an Event of Default is continuing,
obtains the prior written consent of the Parent (such consent not to be
unreasonably withheld or delayed, provided that the Parent shall be deemed to
have given its consent five (5) Business Days after the Parent is given notice
of the request unless it is expressly refused by the Parent within that period).
30.11Voting
If a transfer or sub-participation does not comply with the conditions set out
in this Clause 30, the New Lender's (or, in the case of a sub-participation, the
Existing Lender's) Commitments and/or participation shall not be included for
the purpose of calculating the Total Commitments or participations under the
Facilities or, as applicable, the relevant Facility when ascertaining whether
any relevant percentage (including, for the avoidance of doubt, unanimity) of
Total Commitments and/or participations has been obtained.
30.12Accession of Additional Commitment Lenders
Any person which provides Additional Commitments shall become a Party to this
Agreement as a Lender in accordance with the terms of Clause 30 (Changes to the
Lenders) and shall, at the same time, become a party to the Intercreditor
Agreement as a Lender in accordance with the terms of clause 20.8
(Creditor/Agent Accession Undertaking) of the Intercreditor Agreement.
31.RESTRICTION ON DEBT PURCHASE TRANSACTIONS
31.1Permitted Debt Purchase Transactions
(a)The Parent shall not, and shall procure that each other member of the Group
shall not (i) enter into any Debt Purchase Transaction other than in accordance
with the other provisions of this Clause 31 or (ii) beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) or (c) of the
definition of "Debt Purchase Transaction".
(b)A Borrower may purchase by way of assignment, pursuant to Clause 30 (Changes
to the Lenders), a participation in any Loan in respect of which it is the
borrower and any related Commitment where:
(i)such purchase is made for a consideration of less than par;
(ii)such purchase is made using one of the processes set out at paragraphs (c)
and (d) below; and
(iii)such purchase is made at a time when no Default is continuing.
(c)A Debt Purchase Transaction referred to in paragraph (b) above may be entered
into pursuant to a solicitation process (a "Solicitation Process") which is
carried out as follows:
(i)Prior to 11.00 am on a given Business Day (the "Solicitation Day") the Parent
or a financial institution acting on its behalf (the "Purchase Agent") will
approach at the same time each Lender to enable them to offer to sell to the
relevant Borrower(s) an amount of their participation in any of the Facilities.
Any Lender wishing to make such an offer shall, by 11.00 am on the second
Business Day
151

--------------------------------------------------------------------------------



following such Solicitation Day, communicate to the Purchase Agent details of
the amount of its participations it is offering to sell and the price at which
it is offering to sell such participations. Any such offer shall be irrevocable
until 11.00 am on the third Business Day following such Solicitation Day and
shall be capable of acceptance by the Parent on behalf of the relevant
Borrower(s) on or before such time by communicating its acceptance in writing to
the Purchase Agent or, if it is the Purchase Agent, the relevant Lenders. The
Purchase Agent (if someone other than the Parent) will communicate to the
relevant Lenders which offers have been accepted by 12 noon on the third
Business Day following such Solicitation Day. In any event by 5.00 pm on the
fourth Business Day following such Solicitation Day, the Parent shall notify the
Agent of the amounts of the participations purchased through the relevant
Solicitation Process and the average price paid for the purchase of
participations. The Agent shall promptly disclose such information to the
Lenders.
(ii)Any purchase of participations pursuant to a Solicitation Process shall be
completed and settled on or before the fifth Business Day after the relevant
Solicitation Day.
(iii)In accepting any offers made pursuant to a Solicitation Process the Parent
shall be free to select which offers and in which amounts it accepts but on the
basis that it accepts offers in inverse order of the price offered (with the
offer or offers at the lowest price being accepted first) and that if it
receives two or more offers at the same price it shall only accept such offers
on a pro rata basis.
(d)A Debt Purchase Transaction referred to in paragraph (b) above may also be
entered into pursuant to an open order process (an "Open Order Process") which
is carried out as follows:
(i)The Parent (on behalf of the relevant Borrower(s)) may by itself or through
another Purchase Agent place an open order (an "Open Order") to purchase
participations in any of the Facilities up to a set aggregate amount at a set
price by notifying at the same time all the Lenders of the same. Any Lender
wishing to sell pursuant to an Open Order will, by 11.00 am on any Business Day
following the date on which the Open Order is placed but no earlier than the
first Business Day, and no later than the fifth Business Day, following the date
on which the Open Order is placed, communicate to the Purchase Agent details of
the amount of its participations it is offering to sell. Any such offer to sell
shall be irrevocable until 11.00 am on the Business Day following the date of
such offer from the Lender and shall be capable of acceptance by the Parent on
behalf of the relevant Borrower(s) on or before such time by it communicating
such acceptance in writing to the relevant Lender.
(ii)Any purchase of participations in any of the Facilities pursuant to an Open
Order Process shall be completed and settled by the relevant Borrower(s) on or
before the fourth Business Day after the date of the relevant offer by a Lender
to sell under the relevant Open Order.
(iii)If the Purchase Agent receives on the same Business Day two or more offers
at the set price such that the maximum amount of any of the Facilities to which
an
152

--------------------------------------------------------------------------------



Open Order relates would be exceeded, the Parent shall only accept such offers
on a pro rata basis.
(iv)The Parent shall, by 5.00 pm on the sixth Business Day following the date on
which an Open Order is placed, notify the Agent of the amounts of the
participations purchased through such Open Order Process. The Agent shall
promptly disclose such information to the Lenders.
(e)For the avoidance of doubt, there is no limit on the number of occasions a
Solicitation Process or an Open Order Process may be implemented.
(f)In relation to any Debt Purchase Transaction entered into pursuant to this
Clause 31.1, notwithstanding any other term of this Agreement or the other
Finance Documents:
(i)on completion of the relevant assignment pursuant to Clause 30 (Changes to
the Lenders), the portions of the Loan to which it relates and the Commitment in
relation to such amounts shall be extinguished;
(ii)such Debt Purchase Transaction and the related extinguishment referred to in
paragraph (i) above shall not constitute a prepayment of any of the Facilities;
(iii)the Borrower which is the assignee shall be deemed to be an entity which
fulfils the requirements of Clause 30.1 (Assignments and transfers by the
Lenders) to be a New Lender;
(iv)No member of the Group shall be deemed to be in breach of any provision of
Clause 27 (General Undertakings) solely by reason of such Debt Purchase
Transaction;
(v)Clause 35 (Sharing among the Lenders) shall not be applicable to the
consideration paid under such Debt Purchase Transaction; and
(vi)for the avoidance of doubt, any extinguishment of any part of the Loans
shall not affect any amendment or waiver which prior to such extinguishment had
been approved by or on behalf of the requisite Lender or Lenders in accordance
with this Agreement.
31.2Disenfranchisement on Debt Purchase Transactions entered into by a member of
the Group
(a)For so long as a member of the Group (i) beneficially owns a Commitment or
(ii) has entered into a sub-participation agreement relating to a Commitment or
other agreement or arrangement having a substantially similar economic effect
and such agreement or arrangement has not been terminated:
(i)in ascertaining the Majority Lenders or whether any given percentage
(including, for the avoidance of doubt, unanimity) of the Total Commitments has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents such Commitment shall be deemed to be zero; and
(ii)for the purposes of Clause 42.3 (Exceptions), such member of the Group or
the person with whom it has entered into such sub-participation, other agreement
or arrangement shall be deemed not to be a Lender (unless in the case of a
person
153

--------------------------------------------------------------------------------



not being a member of the Group it is a Lender by virtue otherwise than by
beneficially owning the relevant Commitment).
(b)Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Agent in writing if it knowingly enters into a
Debt Purchase Transaction with a member of the Group (a "Notifiable Debt
Purchase Transaction"), such notification to be substantially in the form set
out in Part I of Schedule 13 (Forms of notifiable Debt Purchase Transaction
notice).
(c)A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:
(i)is terminated; or
(ii)ceases to be with a member of the Group,
such notification to be substantially in the form set out in Part II of Schedule
13 (Forms of notifiable Debt Purchase Transaction notice).
(d)Each member of the Group that is a Lender agrees that:
(i)in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and
(ii)in its capacity as Lender, unless the Agent otherwise agrees, it shall not
be entitled to receive any report or other document prepared at the behest of,
or on the instructions of, the Agent or one or more of the Lenders.
32.CHANGES TO THE OBLIGORS
32.1Assignment and transfers by Obligors
No Obligor or any other member of the Restricted Group may assign any of its
rights or transfer any of its rights or obligations under the Finance Documents.
32.2Additional Borrowers
(a)Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.9 ("Know your customer" checks) and Clause 32.6 (Changes to the
Obligors – FATCA), the Parent may request that any of its wholly owned
Subsidiaries becomes a Borrower under any Facility. That Subsidiary shall become
a Borrower under that Facility, if:
(i)it is incorporated in the same jurisdiction as an existing Borrower or if all
the Lenders approve the addition of that Subsidiary;
(ii)the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;
(iii)the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;
(iv)the Parent confirms that no Default is continuing or would occur as a result
of that Subsidiary becoming an Additional Borrower; and
154

--------------------------------------------------------------------------------



(v)the Agent has received all of the documents and other evidence listed in Part
II of Schedule 2 (Conditions Precedent) in relation to that Additional Borrower,
each in form and substance satisfactory to the Agent.
(b)The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).
32.3Resignation of a Borrower
(a)In this Clause 32.3, Clause 32.5 (Resignation of a Guarantor) and Clause 32.8
(Resignation and release of security on disposal), "Third Party Disposal" means
the disposal of an Obligor or a Holding Company of an Obligor to a person which
is not a member of the Group where that disposal is permitted by this Agreement
or the Intercreditor Agreement (and the Parent has confirmed this is the case).
(b)If a Borrower is the subject of a Third Party Disposal and subject to
Clause 32.6 (Changes to the Obligors – FATCA), the Parent may request that such
Borrower (other than the Parent) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.
(c)The Agent shall accept a Resignation Letter and notify the Parent and the
other Finance Parties of its acceptance if:
(i)the Parent has confirmed that no Default is continuing or would result from
the acceptance of the Resignation Letter;
(ii)the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents; and
(iii)where the Borrower is also a Guarantor (unless its resignation has been or
is contemporaneously accepted in accordance with Clause 32.5 (Resignation of a
Guarantor)), its obligations in its capacity as Guarantor continue to be legal,
valid, binding and enforceable and in full force and effect (subject to the
Legal Reservations) and the amount guaranteed by it as a Guarantor is not
decreased (and the Parent has confirmed this is the case).
(d)Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until
concurrently with the Third Party Disposal taking effect.
(e)The Agent may, at the reasonable cost and expense of the Parent, require a
customary Legal Opinion from counsel to the Agent confirming the matters set out
in paragraph (c)(iii) above and the Agent shall be under no obligation to accept
a Resignation Letter until it has obtained such opinion in form and substance
satisfactory to it.
32.4Additional Guarantors
(a)Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 25.9 ("Know your customer" checks) and 32.6 (Changes to the Obligors –
FATCA), the Parent may request that any of its Subsidiaries become a Guarantor.
155

--------------------------------------------------------------------------------



(b)A member of the Group shall become an Additional Guarantor if:
(i)the Parent and the proposed Additional Guarantor deliver to the Agent a duly
completed and executed Accession Deed; and
(ii)the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.
(c)The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
Precedent).
32.5Resignation of a Guarantor
(a)Subject to 32.6 (Changes to the Obligors – FATCA), the Parent may request
that a Guarantor (other than the Parent) ceases to be a Guarantor by delivering
to the Agent a Resignation Letter if:
(i)that Guarantor is being disposed of by way of a Third Party Disposal (as
defined in Clause 32.3 (Resignation of a Borrower)) or as a result of the
disposal of Charged Property that is otherwise permitted by this Agreement or
the Intercreditor Agreement or is designated as an Unrestricted Subsidiary to
the extent permitted by this Agreement and the Parent has confirmed this is the
case; or
(ii)subject to clause 30.2(b) (Amendments and Waivers: Transaction Security
Documents) of the Intercreditor Agreement, the Super Majority Lenders, have
consented to the resignation of that Guarantor.
(b)The Agent shall accept a Resignation Letter and notify the Parent and the
Lenders of its acceptance if:
(i)the Parent has confirmed that no Default is continuing or would result from
the acceptance of the Resignation Letter and the test in paragraph (a)(ii) of
Clause 27.17 (Guarantors) will be met following acceptance of the Resignation
Letter;
(ii)no payment is due from the Guarantor under Clause 23.1 (Guarantee and
indemnity); and
(iii)where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 32.3 (Resignation of a Borrower).
(c)The resignation of that Guarantor shall not be effective until the date of
the relevant Third Party Disposal or disposal of Charged Property, or until the
confirmation of the Parent referred to in paragraph (b)(i) above is received or
the consent referred to in paragraph (a)(ii) above is granted (as applicable),
at which time that company shall cease to be a Guarantor and shall have no
further rights or obligations under the Finance Documents as a Guarantor.
156

--------------------------------------------------------------------------------



32.6Changes to the Obligors – FATCA
(a)If the Agent or a Lender reasonably believes that the accession of a
Subsidiary as an Additional Borrower or an Additional Guarantor, or a Subsidiary
ceasing to be a Borrower or Guarantor (a "Change to the Obligors") may
constitute a "material modification" for the purposes of FATCA that may result
(directly or indirectly) in a Party being required to make a FATCA Deduction and
the Agent or that Lender (as the case may be) notifies the Parent and the Agent
accordingly, that Change to the Obligors may, subject to paragraph (b)(ii)
below, not be effected without the consent of the Agent and all the Lenders.
(b)If the Agent or any Lender does not consent to the relevant Change to the
Obligors because it reasonably believes that the Change to Obligors may
constitute a "material modification" for the purposes of FATCA, the Change to
the Obligors may only occur if the Parent either:
(i)cancels and repays any non-consenting Lender pursuant to Clause 11.5 (Right
of cancellation and repayment in relation to a single Lender or Issuing Bank),
provided that if such change to the Obligors is to be made more than six months
before the relevant FATCA Application Date then any such cancellation and
repayment shall only be made during the period beginning six months before and
ending one month before the relevant FATCA Application Date, and provided
further that if the Parent has exercised its right under this paragraph (b)(i)
of Clause 32.6 to cancel and repay a Lender but has not done so by the date
which is one month prior to the relevant FATCA Application Date then the Parent
will be deemed to have agreed to pay increased amounts under (ii) below; or
(ii)if a FATCA Deduction is required to be made by an Obligor and/or by a
Finance Party from a payment and notwithstanding the terms of Clause 18.2 (Tax
gross up), procures that the amount of the payment due from that Obligor shall
be increased to an amount which (after making any FATCA Deduction) leaves an
amount equal to the payment which would have been due if no FATCA Deduction had
been required and/or pays to the relevant Finance Party (within three Business
Days of demand by the Agent) an amount equal to the loss, liability or cost
which that Finance Party determines will be or has been (directly or indirectly)
suffered by that Finance Party as a result of another Finance Party making a
FATCA Deduction.
32.7Repetition of Representations
Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph (c)
of Clause 24.35 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.
32.8Resignation and release of security on disposal
If a Borrower or Guarantor (or Holding Company of a Borrower or Guarantor) is or
is proposed to be the subject of a Third Party Disposal, or there is a disposal
of Charged Property that is
157

--------------------------------------------------------------------------------



otherwise permitted under Schedule 14 (Restrictive covenants) or the
Intercreditor Agreement then:
(a)where that Borrower or Guarantor created Transaction Security over any of its
assets or business (or Transaction Security otherwise exists over the Charged
Property to be disposed of) in favour of the Security Agent or, as applicable,
the Finance Parties, or Transaction Security in favour of the Security Agent or,
as applicable, the Finance Parties was created over the shares (or equivalent)
of that Borrower or Guarantor, the Security Agent or, as applicable, the Finance
Parties shall, at the cost and request of the Parent, release those assets,
business or shares (or equivalent) and issue certificates of
non-crystallisation;
(b)the resignation of that Borrower or Guarantor and related release of
Transaction Security referred to in paragraph (a) above shall not become
effective until the date of that disposal; and
(c)if the disposal of that Borrower or Guarantor or Holding Company of that
Borrower or Guarantor is not made, the Resignation Letter of that Borrower or
Guarantor and the related release of Transaction Security referred to in
paragraph (a) above shall have no effect and the obligations of the Borrower or
Guarantor and the Transaction Security created or intended to be created by or
over that Borrower or Guarantor shall continue in such force and effect as if
that release had not been effected.
33.ROLE OF THE AGENT, THE ARRANGER, THE ISSUING BANK AND OTHERS
33.1Appointment of the Agent
(a)Each of the Arranger, the Lenders and the Issuing Bank appoints the Agent to
act as its agent under and in connection with the Finance Documents.
(b)Each of the Arranger, the Lenders and the Issuing Bank authorises the Agent
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.
33.2Instructions
(a)The Agent shall:
(i)unless a contrary indication appears in a Finance Document, exercise or
refrain from exercising any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by:
(A)all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and
(B)in all other cases, the Majority Lenders; and
(ii)not be liable for any act (or omission) if it acts (or refrains from acting)
in accordance with paragraph (i) above.
(b)The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a
158

--------------------------------------------------------------------------------



decision for any other Lender or group of Lenders, from that Lender or group of
Lenders) as to whether, and in what manner, it should exercise or refrain from
exercising any right, power, authority or discretion and the Agent may refrain
from acting unless and until it receives any such instructions or clarification
that it has requested.
(c)Save in the case of decisions stipulated to be a matter for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instruction given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.
(d)The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it is prefunded and/or has received any
indemnification and/or security that it may in its discretion require (which may
be greater in extent than that contained in the Finance Documents and which may
include payment in advance) for any cost, loss or liability which it may incur
in complying with those instructions.
(e)In the absence of instructions, the Agent may act (or refrain from acting) as
it considers to be in the best interest of the Lenders.
(f)The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (f) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.
33.3Duties of the Agent
(a)Subject to paragraph (b) below, the Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Agent for that
Party by any other Party.
(b)Without prejudice to Clause 30.7 (Copy of Transfer Certificate, Assignment
Agreement Increase Confirmation or Additional Commitment Increase Notice to
Parent) and paragraph (e) of Clause 7.4 (Cash collateral by Non-Acceptable L/C
Lender), paragraph (a) above shall not apply to any Transfer Certificate or any
Assignment Agreement or any Increase Confirmation.
(c)Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.
(d)If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.
(e)If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arrangers or the Security Agent) under this Agreement it shall promptly
notify the other Finance Parties.
159

--------------------------------------------------------------------------------



(f)The Agent shall provide to the Parent within 15 Business Days of a request by
the Parent (but no more frequently than once per calendar Month), a list (which
may be in electronic form) setting out the names of the Lenders as at the date
of that request, their respective Commitments, the address and fax number (and
the department or officer, if any, for whose attention any communication is to
be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.
(g)The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).
(h)The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.
33.4Role of the Arranger
Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
33.5No fiduciary duties
(a)Nothing in this Agreement constitutes the Agent, the Arranger and/or the
Issuing Bank as a trustee or fiduciary of any other person.
(b)None of the Agent, the Security Agent, the Arranger, any Issuing Bank or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.
33.6Business with the Group
The Agent, the Security Agent, the Arranger, each Issuing Bank and each
Ancillary Lender may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any member of the Group.
33.7Rights and discretions
(a)The Agent and any Issuing Bank may:
(i)rely on any representation, communication, notice or document (including,
without limitation, any notice given by a Lender pursuant to paragraph (b) or
paragraph (c) of Clause 31.2 (Disenfranchisement on Debt Purchase Transactions
entered into by member of the Group)) believed by it to be genuine, correct and
appropriately authorised; and
160

--------------------------------------------------------------------------------



(ii)assume that:
(A)any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and
(B)unless it has received notice of revocation, that those instructions have not
been revoked; and
(iii)rely on a certificate from any person:
(A)as to any matter of fact or circumstance which might reasonably be expected
to be within the knowledge of that person; or
(B)to the effect that such person approves of any particular dealing,
transaction, step, action or thing,
as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(b)The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:
(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));
(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised;
(iii)any notice or request made by the Parent (other than a Utilisation Request)
is made on behalf of and with the consent and knowledge of all the Obligors; and
(iv)no Notifiable Debt Purchase Transaction:
(A)has been entered into;
(B)has been terminated; or
(C)has ceased to be with a member of the Group.
(c)The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.
(d)The Agent may rely on the advice or services of any lawyers, accountants,
surveyors or other experts (whether obtained by the Agent or by any other Party)
and shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of its so
relying.
(e)The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:
(i)be liable for any error of judgment made by any such person; or
161

--------------------------------------------------------------------------------



(ii)be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of any such person,
unless such error or such loss was directly caused by the Agent's fraud, gross
negligence or wilful misconduct.
(f)Unless a Finance Document expressly provides otherwise the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.
(g)Without prejudice to the generality of paragraph (f) above, the Agent:
(i)may disclose; and
(ii)on the written request of the Parent or the Majority Lenders shall, as soon
as reasonably practicable, disclose,
the identity of a Defaulting Lender to the Parent and to the other Finance
Parties.
(h)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent, the Arranger or the Issuing Bank is obliged to do or omit to
do anything if it would, or might in its reasonable opinion, constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.
(i)Notwithstanding any provision of any Finance Document to the contrary, the
Agent is not obliged to expend or risk its own funds or otherwise incur any
financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.
33.8Responsibility for documentation
None of the Agent, the Arranger, any Issuing Bank or any Ancillary Lender:
(a)is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Issuing Bank, an Ancillary Lender, an Obligor or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents;
(b)is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or
(c)is responsible for any determination as to whether any information provided
or to be provided to any Finance Party is non-public information the use of
which may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.
162

--------------------------------------------------------------------------------



33.9No duty to monitor
The Agent shall not be bound to enquire:
(a)whether or not any Default has occurred;
(b)as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or
whether any other event specified in any Finance Document has occurred.
33.10Exclusion of liability
(a)Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent, the Issuing Bank or any Ancillary Lender), none of the Agent, the Issuing
Bank, nor any Ancillary Lender will be liable for:
(i)any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct and provided
further, in respect of the Agent only, that such gross negligence or wilful
misconduct has been finally determined by a court of competent jurisdiction in a
non-appealable order;
(ii)exercising, or not exercising, any right, power, authority or discretion
given to it by, or in connection with, any Finance Document, the Transaction
Security or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with, any Finance Document
or the Transaction Security; or
(iii)without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:
(A)any act, event or circumstance not reasonably within its control; or
(B)the general risks of investment in, or the holding of assets in, any
jurisdiction,
including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(b)No Party (other than the Agent, any Issuing Bank or an Ancillary Lender (as
applicable)) may take any proceedings against any officer, employee or agent of
the Agent, any Issuing Bank or any Ancillary Lender, in respect of any claim it
might have against the
163

--------------------------------------------------------------------------------



Agent, any Issuing Bank or an Ancillary Lender or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document or any Transaction Document and any officer, employee or agent
of the Agent, any Issuing Bank or any Ancillary Lender may rely on this
Clause 33.10 (Exclusion of liability) subject to Clause 1.4 (Third party
rights).
(c)The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
(d)Nothing in this Agreement shall oblige the Agent or the Arranger to carry
out:
(i)any "know your customer" or other checks in relation to any person; or
(ii)any check on the extent to which any transaction contemplated by this
Agreement might be unlawful for any Lender or for any Affiliate of any Lender,
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.
33.11Lenders' indemnity to the Agent
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
(3) Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the Agent (otherwise than by reason of the Agent's gross
negligence or wilful misconduct) (or, in the case of any cost, loss or liability
pursuant to Clause 36.11 (Disruption to Payment Systems etc.)) notwithstanding
the Agent's negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent in acting
as Agent under the Finance Documents as finally determined by a court of
competent jurisdiction in a non-appealable order (unless the Agent has been
reimbursed by an Obligor pursuant to a Finance Document).
33.12Resignation of the Agent
(a)The Agent may resign and appoint one of its Affiliates as successor by giving
notice to the Lenders and the Parent.
(b)Alternatively the Agent may resign by giving 30 days' notice to the Lenders
and the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.
(c)If the Majority Lenders have not appointed a successor Agent in accordance
with paragraph (b) above within 30 days after notice of resignation was given,
the retiring Agent (after consultation with the Parent) may (but shall not be
obliged to) appoint a successor Agent. In any event the Agent’s resignation
shall become effective 60 days after the notice given under paragraph (b) above
regardless of whether a successor Agent has been appointed.
164

--------------------------------------------------------------------------------



(d)If the Agent wishes to resign because (acting reasonably) it has concluded
that it is no longer appropriate for it to remain as agent and the Agent is
entitled to appoint a successor Agent under paragraph (c) above, the Agent may
(if it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this Clause 33 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with the then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments to the
agency fee payable under this Agreement which are consistent with the successor
Agent's normal fee rates and those amendments will bind the Parties.
(e)The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.
(f)Upon the appointment of a successor, the retiring Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 33. Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.
(g)The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:
(i)the Agent fails to respond to a request under Clause 18.8 (FATCA Information)
and the Parent or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;
(ii)the information supplied by the Agent pursuant to Clause 18.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or
(iii)the Agent notifies the Parent and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;
and (in each case) the Parent or a Lender believes that a Party may be required
to make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and the Parent, by notice to the Agent, requires it to resign.
33.13Replacement of the Agent
(a)After consultation with the Parent, the Majority Lenders may, by giving 30
days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent.
165

--------------------------------------------------------------------------------



(b)The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.
(c)The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 33 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date).
(d)Any successor Agent and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.
33.14Resignation of the Issuing Bank
(a)The Issuing Bank may resign and appoint one of its Affiliates as successor by
giving notice to the Lenders and the Parent.
(b)Alternatively the Issuing Bank may resign by giving 30 days' notice to the
Lenders and the Parent, in which case the Majority Lenders (after consultation
with the Parent) may appoint a successor Issuing Bank. The Issuing Bank's
resignation notice shall take effect immediately upon the earlier of (i) the
expiry of such 30 day notice period and (ii) the date on which the successor
Issuing Bank notifies all the Parties that it accepts its appointment, unless a
successor Issuing Bank has not been appointed in which case such notice shall be
ineffective until a successor Issuing Bank has been appointed.
(c)If the Majority Lenders have not appointed a successor Issuing Bank in
accordance with paragraph (b) above within 20 days after notice of resignation
was given, the retiring Issuing Bank (after consultation with the Parent) may
(but shall have no obligation to) appoint a successor Issuing Bank (in any event
its resignation shall become effective on the 20th day).
(d)On giving notification that it accepts its appointment as Issuing Bank the
successor Issuing Bank will succeed to the position of the Issuing Bank and the
then Issuing Bank will mean the successor Issuing Bank.
(e)The retiring Issuing Bank shall at its own cost (a) make available to any
successor Issuing Bank such documents and records and provide such assistance as
the successor Issuing Bank may reasonably request for the purposes of performing
its functions as Issuing Bank under the Finance Documents and (b) enter into and
deliver to the successor Issuing Bank those documents and effect any
registrations as may be required for the transfer or assignment of its rights
and benefits under the Finance Documents to the successor Issuing Bank.
(f)Upon the resignation of the Issuing Bank having become effective in
accordance with paragraph (b) above, the retiring Issuing Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 33. The retiring Issuing
Bank must, whether before or after its resignation
166

--------------------------------------------------------------------------------



becomes effective, pay any claims made or purported to be made under any Letters
of Credit issued by it before the date on which its resignation becomes
effective.
(g)Any successor Issuing Bank and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor Issuing Bank had been an original Party.
33.15Confidentiality
(a)In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.
(b)If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.
(c)Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arrangers are obliged to disclose to any other person
(i) any Confidential Information or (ii) any other information if the disclosure
would or might in its reasonable opinion constitute a breach of any law or a
breach of a fiduciary duty.
33.16Relationship with the Lenders
(a)Subject to Clause 30.9 (Pro rata interest settlement), the Agent may treat
the person shown in its records as Lender at the opening of business (in the
place of the Agent's principal office as notified to the Finance Parties from
time to time) as the Lender acting through its Facility Office:
(i)entitled to or liable for any payment due under any Finance Document on that
day; and
(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,
unless it has received not less than five (5) Business Days' prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.
(b)Any Lender may by notice to the Agent appoint a person to receive on its
behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 38.2 (Addresses) and paragraph (a)(iii) of Clause 38.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.
167

--------------------------------------------------------------------------------



33.17Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank and Ancillary Lender confirms to the Agent, each Arranger, each
Issuing Bank and each Ancillary Lender that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)the financial condition, status and nature of each member of the Group;
(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;
(c)whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;
(d)the adequacy, accuracy and/or completeness of any information provided by the
Agent, any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and
(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.
33.18Base Reference Banks
If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Base Reference Bank.
33.19Deduction from amounts payable by the Agent
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
33.20Reliance and engagement letters
Each Finance Party and Secured Party confirms that each of the Arrangers and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Arrangers or Agent) the
terms of any reliance letter or engagement letters provided in connection with
the Finance Documents or the transactions contemplated in the
168

--------------------------------------------------------------------------------



Finance Documents and to bind it in respect of such reports or letters and to
sign such letters on its behalf and further confirms that it accepts the terms
and qualifications set out in such letters.
33.21Role of Base Reference Banks and Alternative Reference Banks
(a)No Base Reference Bank or Alternative Reference Bank is under any obligation
to provide a quotation or any other information to the Agent.
(b)No Base Reference Bank or Alternative Reference Bank will be liable for any
action taken by it under or in connection with any Finance Document, or for any
Reference Bank Quotation, unless directly caused by its gross negligence or
wilful misconduct.
(c)No Party (other than the relevant Base Reference Bank or Alternative
Reference Bank) may take any proceedings against any officer, employee or agent
of any Base Reference Bank or Alternative Reference Bank in respect of any claim
it might have against that Base Reference Bank or Alternative Reference Bank or
in respect of any act or omission of any kind by that officer, employee or agent
in relation to any Finance Document, or to any Reference Bank Quotation, and any
officer, employee or agent of each Base Reference Bank or Alternative Reference
Bank may rely on this Clause 33.21 subject to Clause 1.4 (Third party rights)
and the provisions of the Third Parties Act.
33.22Third party Base Reference Banks and Alternative Reference Banks
A Base Reference Bank or Alternative Reference Bank which is not a Party may
rely on Clause 33.21 (Role of Base Reference Banks and Alternative Reference
Banks), paragraph (j) of Clause 42.3 (Exceptions) and Clause 44 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause 1.4 (Third
party rights) and the provisions of the Third Parties Act.
34.CONDUCT OF BUSINESS BY THE FINANCE PARTIES
No provision of this Agreement will:
(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;
(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or
(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.
35.SHARING AMONG THE LENDERS
35.1Payments to Lenders
(a)Subject to paragraph (b) below, if a Lender (a "Recovering Lender") receives
or recovers any amount from an Obligor other than in accordance with Clause 36
(Payment Mechanics) (a "Recovered Amount") and applies that amount to a payment
due under the Finance Documents then:
(i)the Recovering Lender shall, within three (3) Business Days, notify details
of the receipt or recovery, to the Agent;
169

--------------------------------------------------------------------------------



(ii)the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 36 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and
(iii)the Recovering Lender shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the "Sharing Payment") equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Lender as its share of any payment to be made, in accordance
with Clause 36.6 (Partial payments).
(b)Paragraph (a) above shall not apply to any amount received or recovered by an
Issuing Bank or an Ancillary Lender in respect of any cash cover provided for
the benefit of that Issuing Bank or that Ancillary Lender.
35.2Redistribution of payments
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Lenders (other than the Recovering Lender)
(the "Sharing Lenders") in accordance with Clause 36.6 (Partial payments)
towards the obligations of that Obligor to the Sharing Lenders.
35.3Recovering Lender's rights
On a distribution by the Agent under Clause 35.2 (Redistribution of payments) of
a payment received by a Recovering Lender from an Obligor, as between the
relevant Obligor and the Recovering Lender, an amount of the Recovered Amount
equal to the Sharing Payment will be treated as not having been paid by that
Obligor.
35.4Reversal of redistribution
If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable and is repaid by that Recovering Lender, then:
(a)each Sharing Lender shall, upon request of the Agent, pay to the Agent for
the account of that Recovering Lender an amount equal to the appropriate part of
its share of the Sharing Payment (together with an amount as is necessary to
reimburse that Recovering Lender for its proportion of any interest on the
Sharing Payment which that Recovering Lender is required to pay) (the
"Redistributed Amount"); and
(b)as between the relevant Obligor and each relevant Sharing Lender, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by that Obligor.
35.5Exceptions
(a)This Clause 35 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Clause 35, have a valid and
enforceable claim against the relevant Obligor.
(b)A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:
170

--------------------------------------------------------------------------------



(i)it notified the other Lenders of the legal or arbitration proceedings; and
(ii)the other Lenders had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.
35.6Ancillary Lenders
(a)This Clause 35 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 28.20 (Acceleration).
(b)Following service of notice under Clause 28.20 (Acceleration), this Clause 35
shall apply to all receipts or recoveries by Ancillary Lenders except to the
extent that the receipt or recovery represents a reduction from the Designated
Gross Amount for an Ancillary Facility to its Designated Net Amount.
36.PAYMENT MECHANICS
36.1Payments to the Agent
(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document excluding a payment under the terms of an Ancillary
Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.
(b)Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to Euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.
36.2Distributions by the Agent
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 36.3 (Distributions to an Obligor) and Clause 36.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five (5) Business Days'
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).
36.3Distributions to an Obligor
The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
36.4Clawback
(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform
171

--------------------------------------------------------------------------------



any related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.
(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.
36.5Impaired Agent
(a)If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 36.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of "Acceptable Bank" and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.
(b)All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.
(c)A Party which has made a payment in accordance with this Clause 36.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.
(d)Promptly upon the appointment of a successor Agent in accordance with
Clause 33.13 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 36.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 35.2 (Redistribution of payments).
36.6Partial payments
(a)If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:
(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent, the Issuing Bank and the Security Agent under those Finance
Documents;
(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;
172

--------------------------------------------------------------------------------



(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under those Finance Documents and any amount due but unpaid under Clause 7.2
(Claims under a Letter of Credit) and Clause 7.3 (Indemnities); and
(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.
(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs (a)(i) to (iv) above.
(c)Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.
36.7Set-off by Obligors
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
36.8Business Days
(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar Month (if there is one) or
the preceding Business Day (if there is not).
(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.
36.9Currency of account
(a)A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or
Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid Sum
is denominated on its due date.
(b)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.
(c)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.
36.10Change of currency
(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:
(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Parent); and
(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).
173

--------------------------------------------------------------------------------



(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Interbank Market and otherwise
to reflect the change in currency.
36.11Disruption to Payment Systems etc.
If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:
(a)the Agent may, and shall if requested to do so by the Parent, consult with
the Parent with a view to agreeing with the Parent such changes to the operation
or administration of the Facilities as the Agent may deem necessary in the
circumstances;
(b)the Agent shall not be obliged to consult with the Parent in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;
(c)the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;
(d)any such changes agreed upon by the Agent and the Parent shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 42
(Amendments and Waivers);
(e)the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 36.11; and
(f)the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.
37.SET-OFF
(a)A Finance Party may set-off any matured obligation due from an Obligor under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
(b)Any credit balances taken into account by an Ancillary Lender when operating
a net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.
174

--------------------------------------------------------------------------------



38.NOTICES
38.1Communications in writing
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
38.2Addresses
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)in the case of the Parent, that identified with its name below;
(b)in the case of each Lender, each Issuing Bank, each Ancillary Lender or any
other Obligor, that notified in writing to the Agent on or prior to the date on
which it becomes a Party; and
(c)in the case of the Agent or the Security Agent, that identified with its name
below,
or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five (5) Business Days' notice.
38.3Delivery
(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:
(i)if by way of fax, when received in legible form; or
(ii)if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,
and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.
(b)Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).
(c)All notices from or to an Obligor shall be sent through the Agent.
(d)Any communication or document made or delivered to the Parent in accordance
with this Clause 38.3 will be deemed to have been made or delivered to each of
the Obligors.
38.4Notification of address and fax number
Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
175

--------------------------------------------------------------------------------



38.5Communication when Agent is Impaired Agent
If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
38.6Electronic communication
(a)Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:
(i)agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;
(ii)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and
(iii)notify each other of any change to their address or any other such
information supplied by them.
(b)Any electronic communication made between the Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agent or
the Security Agent only if it is addressed in such a manner as the Agent or
Security Agent shall specify for this purpose.
38.7Use of websites
(a)The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Agent (the "Designated Website") if:
(i)the Agent expressly agrees (after consultation with each of the Lenders) that
it will accept communication of the information by this method;
(ii)both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and
(iii)the information is in a format previously agreed between the Parent and the
Agent.
If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.
176

--------------------------------------------------------------------------------



(b)The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Agent.
(c)The Parent shall promptly upon becoming aware of its occurrence notify the
Agent if:
(i)the Designated Website cannot be accessed due to technical failure;
(ii)the password specifications for the Designated Website change;
(iii)any new information which is required to be provided under this Agreement
is posted onto the Designated Website;
(iv)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or
(v)the Parent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.
If the Parent notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Parent under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
(d)Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Parent shall at its own cost comply with any such
request within ten (10) Business Days.
38.8English language
(a)Any notice given under or in connection with any Finance Document must be in
English.
(b)All other documents provided under or in connection with any Finance Document
must be:
(i)in English; or
(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.
39.CALCULATIONS AND CERTIFICATES
39.1Accounts
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
177

--------------------------------------------------------------------------------



39.2Certificates and determinations
(a)Any certification or determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
(b)Where any person gives a certificate on behalf of any parties to the Finance
Documents pursuant to any provision thereof and such certificate proves to be
incorrect, the individual shall incur no personal liability in consequence of
such certificate being incorrect save where such individual acted fraudulently
or recklessly in giving such certificate (in which case any liability of such
individual shall be determined in accordance with applicable law).
39.3Day count convention
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
40.PARTIAL INVALIDITY
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
41.REMEDIES AND WAIVERS
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.
42.AMENDMENTS AND WAIVERS
42.1Intercreditor Agreement
Subject to Clause 1.4 (Intercreditor Agreement) this Clause 42 is subject to the
terms of the Intercreditor Agreement.
42.2Required consents
(a)Subject to Clause 42.3 (Exceptions) and paragraph (d) of Clause 42.2, any
term of the Finance Documents may be amended or waived only with the consent of
the Majority Lenders and the Parent and any such amendment or waiver will be
binding on all Parties.
(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 42.
(c)Each Obligor agrees to any such amendment or waiver permitted by this
Clause 42 which is agreed to by the Parent. This includes any amendment or
waiver which would, but for this paragraph (c), require the consent of all of
the Guarantors.
178

--------------------------------------------------------------------------------



(d)The Agent shall notify the Lenders reasonably promptly of any amendments or
waivers proposed by the Parent.
42.3Exceptions
(a)An amendment or waiver that has the effect of changing or which relates to:
(i)the definitions of "Majority Lenders", "Super Majority Lenders" or "Change of
Control" in Clause 1.1 (Definitions);
(ii)an extension to the date of payment of any amount under the Finance
Documents (other than an extension which results from an amendment or waiver in
respect of Clause 12.3 (Disposal Proceeds and Insurance Proceeds));
(iii)an extension of the Availability Period;
(iv)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable (save as provided by the
operation of the Margin adjustment described in the definition of "Margin" and
other than a reduction in the amount of any payment or cancellation which
results from an amendment or waiver in respect of Clause 12.3 (Disposal Proceeds
and Insurance Proceeds));
(v)a change in currency of payment of any amount under the Finance Documents;
(vi)an increase in or an extension of any Commitment or the Total Commitments;
(vii)a change to the Borrowers or Guarantors other than in accordance with
Clause 32 (Changes to the Obligors);
(viii)any provision which expressly requires the consent of all the Lenders;
(ix)Clause 2.4 (Finance Parties' rights and obligations), Clause 27.20 (Note
Purchase Condition), Clause 30 (Changes to the Lenders) or this Clause 42;
(x)Clause 12.1 (Exit) and Clause 12.2 (Exit Discussions); and
(xi)subject to the terms of the Intercreditor Agreement, any amendment to the
order of priority or subordination under the Intercreditor Agreement, or the
manner in which the proceeds of enforcement of the Transaction Security are
distributed,
shall not be made without the prior consent of all the Lenders, unless it is the
result of:
(A)a Structural Change, in which case the provisions of paragraph (c) below
shall apply; or
(B)an increase to any of the Facilities pursuant to Clause 2.2 (Increase) or
Clause 2.3 (Accordion Increase in Commitments), in which case no consent of any
Lender (other than each Increase Lender in the case of an increase pursuant to
Clause 2.2 (Increase) or each Additional Commitment Lender in the case of an
increase pursuant to Clause 2.3 (Accordion Increase in Commitments)) shall be
required for such increase.
179

--------------------------------------------------------------------------------



(b)For the purposes of this Clause 42.3, "Structural Change" means an amendment,
waiver or variation of the terms of the Finance Documents that results in:
(i)the introduction of any additional tranche or facility under the Finance
Documents that ranks junior to any of the Facilities (and, for the avoidance of
doubt, excluding any tranche or facility ranking pari passu with or in priority
to claims under the Finance Documents); or
(ii)any increase in or addition of any commitment, any extension of a
commitment's maturity or availability, the re-denomination of a commitment into
another currency and any extension of the date for or redenomination of, or a
reduction of, any amount owing under the Finance Documents (other than by way of
a waiver of a mandatory prepayment); or
(iii)changes to any Finance Documents that are consequential on, incidental to
or required to implement or reflect any of the foregoing,
provided that an increase to any of the Facilities pursuant to Clause 2.2
(Increase) or an increase by way of the introduction of an Additional Commitment
pursuant to Clause 2.3 (Accordion Increase in Commitments) shall not be a
"Structural Change".
(c)Subject to paragraph (e) below, a Structural Change may be approved with the
consent of the Super Majority Lenders and of each Lender that is participating
in that additional tranche or facility or increasing, extending or
re-denominating its commitments or, as applicable, extending or redenominating
or reducing any amount due to it.
(d)Any amendment or waiver (other than any increase in or addition of any
commitment) which:
(i)relates only to the rights or obligations applicable to a particular
Utilisation, Facility or the Lenders; and
(ii)does not materially and adversely affect the rights or interests of Lenders
in respect of any other Utilisation or Facility,
may be made in accordance with this Clause ‎42 but as if references in this
Clause ‎42 to the specified proportion of Lenders (including, for the avoidance
of doubt, all the Lenders) whose consent would, but for this paragraph (d), be
required for that amendment or waiver were to that proportion of the Lenders
participating in that particular Utilisation or Facility or forming part of the
Lenders.
(e)Any amendment or waiver which adversely affects the rights or interest of the
Lenders or the rights or obligations applicable to a particular Utilisation or
Facility shall only be made with the consent of the Majority Lenders in relation
to that Facility.
(f)
(i)If the Agent or a Lender reasonably believes that an amendment or waiver or
the implementation of any Additional Commitment or a Structural Change (an
"Amendment") may constitute a "material modification" for the purposes of FATCA
that may result (directly or indirectly) in a Party being required to make a
FATCA Deduction and the Agent or that Lender (as the case may be) notifies the
Parent and the Agent accordingly, that Amendment may, subject to
180

--------------------------------------------------------------------------------



paragraphs (ii) below, not be effected without the consent of the Agent and all
the Lenders.
(ii)If the Agent or any Lender does not consent to the relevant Amendment
because it reasonably believes that the Amendment may constitute a "material
modification" for the purposes of FATCA, the Parent may only make such Amendment
if the Parent either:
(A)cancels and repays any non-consenting Lender pursuant to Clause 11.5 (Right
of cancellation and repayment in relation to a single Lender or Issuing Bank),
provided that if such Amendment is to be made more than six months before the
relevant FATCA Application Date then any such cancellation and repayment shall
only be made during the period beginning six months before and ending one month
before the relevant FATCA Application Date, and provided further that if the
Parent has exercised its right under this paragraph (f)(ii)(A) of Clause 42.3 to
cancel and repay a Lender but has not done so by the date which is one month
prior to the relevant FATCA Application Date then the Parent will be deemed to
have agreed to pay increased amounts under (B) below; or
(B)if a FATCA Deduction is required to be made by an Obligor and/or by a Finance
Party from a payment and notwithstanding the terms of Clause 18.2 (Tax gross
up), procures that the amount of the payment due from that Obligor shall be
increased to an amount which (after making any FATCA Deduction) leaves an amount
equal to the payment which would have been due if no FATCA Deduction had been
required and/or pays to the relevant Finance Party (within three Business Days
of demand by the Agent) an amount equal to the loss, liability or cost which
that Finance Party determines will be or has been (directly or indirectly)
suffered by that Finance Party as a result of another Finance Party making a
FATCA Deduction.
(g)Notwithstanding Clause 1.4 (Intercreditor Agreement), the release of all or
substantially all the Transaction Security (unless such release is provided for
under Clause 16.5 (Security) of the Intercreditor Agreement) requires the
consent of all the Lenders provided that the release of all or substantially all
the Transaction Security (i) required to effect a Permitted Reorganisation, or
(ii) upon final repayment and cancellation of the Facilities, shall be promptly
granted by the Security Agent and no Lender consents will be required.
(h)Notwithstanding Clause 1.4 (Intercreditor Agreement), subject to
paragraph (g) above the release of any Transaction Security over any asset under
any Transaction Security Document or the amendment to any Transaction Security
Document requires the prior consent of the Super Majority Lenders provided that
the release of any Transaction Security or amendment to any Transaction Security
Document (i) required to effect a Permitted Reorganisation, or (ii) in respect
of a disposal permitted by the provisions of this Agreement, shall be promptly
granted by the Security Agent and no Super Majority Lender consents will be
required.
(i)An amendment or waiver which relates to the rights or obligations of the
Agent, the Arranger, any Issuing Bank, the Security Agent, any Ancillary Lender
or a Base
181

--------------------------------------------------------------------------------



Reference Bank or an Alternative Reference Bank (each in their capacity as such)
may not be effected without the consent of the Agent, the Arranger, that Issuing
Bank, the Security Agent that Ancillary Lender, that Base Reference Bank or, as
the case may be, that Alternative Reference Bank.
(j)Subject to Clause 2.3 (Accordion Increase in Commitments), no consent from
any Lenders shall be required in connection with an Additional Commitment
pursuant to an Additional Commitment Increase Notice (other than the consent of
the relevant Lender(s) providing the Additional Commitment).
(k)If any Lender fails to respond to a request for a consent, waiver, amendment
of or in relation to any of the terms of any Finance Document within 15 Business
Days (unless the Parent and the Agent agree to a longer time period in relation
to any request) of that request being made, its Commitment and/or participation
shall not be included for the purpose of calculating the Total Commitments or
participations under the relevant Facility when ascertaining whether any
relevant percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments and/or participations has been obtained to approve that request.
42.4Replacement of Screen Rate
(a)If any Screen Rate is not available for a currency which can be selected for
a Utilisation and the Agent reasonably determines that such unavailability is
unlikely to be temporary then the relevant Screen Rate shall be an alternate
rate of interest proposed by the Parent that is commercially practicable for the
Agent to administer (as reasonably determined by the Agent):
(i)that the Agent determines (acting on the instructions of the Majority Lenders
(acting reasonably)) is generally accepted as the then-prevailing market
convention for determining a rate of interest for financings of the type
provided under this Agreement; or
(ii)to which the Majority Lenders have given their consent,
any such rate, the "Successor Rate", and the Agent and the Parent shall enter
into an amendment to this Agreement to implement such Successor Rate and
implement other related changes to this Agreement as may be reasonably required
in connection with such implementation, which amendment shall, notwithstanding
Clause 42 (Amendments and Waivers) be effective without any further action or
consent of any other party to this Agreement.
42.5Replacement of Lender
(a)If at any time:
(i)any Lender becomes a Non-Consenting Lender (as defined in paragraph (c)
below); or
(ii)an Obligor becomes obliged to repay any amount in accordance with
Clause 11.1 (Illegality) or to pay additional amounts pursuant to Clause 19.1
(Increased costs), Clause 18.2 (Tax gross up) or Clause 18.3 (Tax indemnity) to
any Lender in excess of amounts payable to the other Lenders generally,
182

--------------------------------------------------------------------------------



then the Parent may, on five (5) Business Days' prior written notice to the
Agent and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 30 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a "Replacement
Lender") selected by the Parent (excluding a member of the Group and if such
entity is a member of the Group, provided that such transfer shall be in
accordance with Clause 31 (Restriction on Debt Purchase Transactions)), and
which is acceptable to the Issuing Bank, which confirms its willingness to
assume and does assume all the obligations of the transferring Lender (including
the assumption of the transferring Lender's participations on the same basis as
the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit Fees, Break Costs and other amounts payable in relation thereto
under the Finance Documents.
(b)The replacement of a Lender pursuant to this Clause 42.5 shall be subject to
the following conditions:
(i)the Parent shall have no right to replace the Agent or Security Agent in
their capacity as Agent or Security Agent;
(ii)neither the Agent nor the Lender shall have any obligation to the Parent to
find a Replacement Lender;
(iii)in the event of a replacement of a Non-Consenting Lender such replacement
must take place no later than 45 days after the date the Non-Consenting Lender
notifies the Parent and the Agent of its failure or refusal to give a consent in
relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Parent; and
(iv)in no event shall the Lender replaced under this paragraph (b) be required
to pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.
(c)In the event that:
(i)the Parent or the Agent (at the request of the Parent) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;
(ii)the consent, waiver or amendment in question requires the approval of more
than the Majority Lenders; and
(iii)the Majority Lenders have consented or agreed to such waiver or amendment,
then any Lender who does not consent or agree to such waiver or amendment shall
be deemed a "Non-Consenting Lender".
42.6Disenfranchisement of Defaulting Lenders
(a)For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a
183

--------------------------------------------------------------------------------



consent, waiver, amendment or other vote under the Finance Documents, that
Defaulting Lender's Commitments will be reduced by the amount of its Available
Commitments.
(b)For the purposes of this Clause 42.6, the Agent may assume that the following
Lenders are Defaulting Lenders:
(i)any Lender which has notified the Agent that it has become a Defaulting
Lender;
(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
42.7Replacement of a Defaulting Lender
(a)The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five (5) Business Days' prior written notice to the
Agent and such Lender:
(i)replace such Lender by requiring such Lender to (and such Lender shall)
transfer pursuant to Clause 30 (Changes to the Lenders) all (and not part only)
of its rights and obligations under this Agreement; or
(ii)require such Lender to (and such Lender shall) transfer pursuant to
Clause 30 (Changes to the Lenders) all (and not part only) of the undrawn
Commitment of the Lender;
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent, and which is acceptable to the
Issuing Bank, which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest and/or
Letter of Credit Fees, Break Costs and other amounts payable in relation thereto
under the Finance Documents.
(b)Any transfer of rights and obligations of a Defaulting Lender pursuant to
this Clause 42.7 shall be subject to the following conditions:
(i)the Parent shall have no right to replace the Agent or Security Agent in
their capacity as Agent or Security Agent;
(ii)neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent to find a Replacement Lender;
(iii)the transfer must take place no later than 45 days after the notice
referred to in paragraph (a) above; and
184

--------------------------------------------------------------------------------



(iv)in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.
43.CONFIDENTIALITY
43.1Confidential Information
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2
(Disclosure of Confidential Information) and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own Confidential Information.
43.2Disclosure of Confidential Information
Any Finance Party may disclose:
(a)to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and it agrees to be bound by the same confidentiality restrictions as the
Finance Party who is disclosing the information and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;
(b)to any person:
(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;
(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person's Affiliates, Related Funds, Representatives and professional
advisers;
(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 33.16
(Relationship with the Lenders));
(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;
(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory
185

--------------------------------------------------------------------------------



authority or similar body, the rules of any relevant stock exchange or pursuant
to any applicable law or regulation;
(vi)to whom information is required by law to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;
(vii)who is a Party; or
(viii)with the consent of the Parent;
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;
(B)in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;
(C)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;
(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;
(d)to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information; and
186

--------------------------------------------------------------------------------



(e)the size and term of the Facilities and the name of the Obligors to any
investor or a potential investor in a securitisation (or similar transaction of
broadly equivalent economic effect) of that Finance Parties' rights or
obligations under the Finance Documents.
43.3Disclosure to numbering service providers
(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:
(i)names of Obligors;
(ii)country of domicile of Obligors;
(iii)place of incorporation of Obligors;
(iv)date of this Agreement;
(v)the names of the Agent and the Arranger;
(vi)date of each amendment and restatement of this Agreement;
(vii)amount of Total Commitments;
(viii)currencies of the Facilities;
(ix)type of Facilities;
(x)ranking of Facilities;
(xi)Termination Date for Facilities;
(xii)changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and
(xiii)such other information agreed between such Finance Party and the Parent,
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities, any Additional Commitment and/or one or more
Obligors by a numbering service provider and the information associated with
each such number may be disclosed to users of its services in accordance with
the standard terms and conditions of that numbering service provider.
(c)Each Obligor represents that none of the information set out in
paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.
187

--------------------------------------------------------------------------------



(d)The Agent shall promptly notify the Parent and the other Finance Parties of:
(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facilities, any Additional Commitment and/or one or more
Obligors;
(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facilities, any Additional Commitment and/or one or more Obligors by such
numbering service provider; and
(iii)any information which is reasonably required by any Finance Party in
connection with the preparation of transaction tombstones or similar marketing
materials or any other information required for the preparation of league
tables.
43.4Entire agreement
This Clause 43 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
43.5Inside information
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
43.6Notification of disclosure
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:
(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 43.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and
(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 43 (Confidentiality).
43.7Continuing obligations
The obligations in this Clause 43 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve Months from the earlier of:
(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and
(b)the date on which such Finance Party otherwise ceases to be a Finance Party.
188

--------------------------------------------------------------------------------



44.CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS
44.1Confidentiality and disclosure
(a)The Agent and each Obligor agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (b)‎, (c) and (d) below.
(b)The Agent may disclose:
(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 14.4 (Notification of
rates of interest); and
(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Base Reference Bank or Alternative
Reference Bank, as the case may be.
(c)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:
(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;
(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the relevant Obligor, as the case may be, it is not
practicable to do so in the circumstances;
(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the
189

--------------------------------------------------------------------------------



relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and
(iv)any person with the consent of the relevant Lender or Base Reference Bank or
Alternative Reference Bank, as the case may be.
(d)The Agent's obligations in this Clause 44 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 14.4 (Notification of rates of interest) provided that (other than
pursuant to paragraph (b)(i) above) the Agent shall not include the details of
any individual Reference Bank Quotation as part of any such notification.
44.2Related obligations
(a)The Agent and each Obligor acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.
(b)The Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Base Reference Bank or Alternative
Reference Bank, as the case may be:
(i)of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 44.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and
(ii)upon becoming aware that any information has been disclosed in breach of
this Clause 44.
44.3No Event of Default
No Event of Default will occur under Clause 28.4 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 44.
45.CONTRACTUAL RECOGNITION OF BAIL-IN
Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(a)any Bail-In Action in relation to any such liability, including (without
limitation):
(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
190

--------------------------------------------------------------------------------



(iii)a cancellation of any such liability; and
(b)a variation of any term of any Finance Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.
46.COUNTERPARTS
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
47.ELECTRONIC SIGNATURES
The words "execution", "execute", "signed", "signature," and words of like
import in or related to this Agreement or any other document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the Agent, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, provided that the Agent shall accept (or
not accept) electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms at its discretion (acting
reasonably).
48.GOVERNING LAW
(a)Subject to paragraph (b) below, this Agreement and any non-contractual
obligations arising out of or in connection with it are governed by, and shall
be construed and enforced in accordance with, English law.
(b)Notwithstanding paragraph (a) above, Schedule 14 (Restrictive covenants)
shall be interpreted in accordance with New York law.
49.ENFORCEMENT
49.1Jurisdiction of English courts
(a)Subject to paragraph (b) below, the courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a "Dispute"). In this regard, the Parties
agree that the courts of England are the most appropriate and convenient courts
to settle Disputes and accordingly no Party will argue to the contrary.
(b)Notwithstanding paragraph (a) above, this Clause 49.1 is for the benefit of
the Finance Parties and Secured Parties only. As a result, no Finance Party or
Secured Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties and Secured Parties may take concurrent proceedings in any number of
jurisdictions.
191

--------------------------------------------------------------------------------



49.2Service of process
(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):
(i)irrevocably appoints Cabot Financial (Europe) Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Finance Document (and Cabot Financial (Europe) Limited by
its execution of this Agreement, accepts that appointment); and
(ii)agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.
(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within ten (10) Business Days of
such event taking place) appoint another agent on terms acceptable to the Agent.
Failing this, the Agent may appoint another agent for this purpose.
(c)Each Obligor expressly agrees and consents to the provisions of this
Clause 49 and Clause 48 (Governing Law).
50.WAIVER OF JURY TRIAL
Each Party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement, any other Finance
Document or the transactions contemplated thereby (whether based on contract,
tort or any other theory). Each Party (a) certifies that no Representative,
agent or attorney or any other party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other Parties have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Clause 50.
51.PATRIOT ACT
Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies each Obligor that, pursuant to the requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA Patriot Act.
52.POWERS OF ATTORNEY
If any of the parties to this Agreement is represented by an attorney or
attorneys in connection with the signing and/or execution and/or delivery of
this Agreement or any agreement or document referred to herein or made pursuant
hereto and the relevant power or powers of attorney is or are expressed to be
governed by English law, it is hereby expressly acknowledged and accepted by the
other parties hereto that such laws shall govern the existence and extent of
such attorney's authority and the effects of the exercise thereof.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
192


--------------------------------------------------------------------------------



SCHEDULE 1
THE ORIGINAL PARTIES
PART I
THE ORIGINAL BORROWERS

Name of Original BorrowerRegistration NumberJurisdiction of IncorporationCabot
Financial (UK) Limited3757424England & WalesMidland Credit
Management, Inc.0048421Kansas



PART II
THE ORIGINAL GUARANTORS
Name of Original Guarantor
Registration numberPlace of incorporationCabot Credit Management
Limited5754978England & WalesCabot Financial (UK) Limited3757424England &
WalesCabot Financial (Luxembourg) S.A.B-171245LuxembourgCabot Financial
(Luxembourg) II S.A.B-201268LuxembourgCabot Financial Limited5714535England &
WalesCabot Financial Holdings Group Limited4934534England & WalesCabot Credit
Management Group Limited4071551England & WalesCabot Financial Debt Recovery
Services Limited3936134England & WalesCabot Financial (Europe)
Limited3439445England & WalesFinancial Investigations and Recoveries (Europe)
Limited3958421England & WalesApex Credit Management Limited3967099England &
WalesCabot Financial (Ireland) Limited144084IrelandCabot Asset Purchases
(Ireland) Limited349016Ireland
Cabot Securitisation Europe Limited
572606Ireland

193

--------------------------------------------------------------------------------




Cabot UK Holdco Limited08467515England & Wales
Cabot Holdings S.à.r.l.
B176902Luxembourg
Marlin Financial Group Limited


7195881England & Wales
Marlin Financial Intermediate Limited


7196379England & Wales
Marlin Financial Intermediate II Limited


8346249England & WalesMarlin Midway Limited8255990England & Wales
Black Tip Capital Holdings Limited


5927496England & Wales
Marlin Senior Holdings Limited


8215555England & Wales
Marlin Portfolio Holdings Limited


8215352England & Wales
Marlin Legal Services Limited


6200270England & WalesEncore Capital Group, Inc.3034002DelawareMidland Credit
Management, Inc.0048421KansasMidland Portfolio Services,
Inc.3978399DelawareMidland Funding, LLC3978393DelawareAsset Acceptance Capital
Corp.3706574DelawareAsset Acceptance, LLC3568396Delaware
Janus Holdings Luxembourg S.à.r.l.
B178454LuxembourgEncore Capital Group UK Limited11309536England & Wales
Encore Holdings Luxembourg S.à.r.l.
B198551LuxembourgMarlin Intermediate Holdings Limited08248105England & Wales



194

--------------------------------------------------------------------------------



PART III
THE LENDERS
PART IV
THE 2020 EFFECTIVE DATE LENDERS

Name of 2020 Effective Date LenderEffective Date Commitment
DNB (UK) Limited


$135,000,000
MUFG Bank, Ltd.


$135,000,000
Truist Bank


$135,000,000
ING Capital LLC


$135,000,000
Fifth Third Bank, National Association


$125,000,000
Citizens Bank, N.A.


$100,000,000Bank of America, N.A.
$75,000,000


HSBC Bank plc


$65,000,000
Umpqua Bank


$60,000,000
Zions Bancorporation, n.a. (fka zb, n.a.) dba California Bank & Trust


$40,000,000
Credit Suisse AG, Cayman Island Branch


$22,500,000
Morgan Stanley, Bank N.A.


$22,500,000Total Commitments1,050,000,000



195


--------------------------------------------------------------------------------



SCHEDULE 2
CONDITIONS PRECEDENT
PART I
CONDITIONS PRECEDENT TO INITIAL UTILISATION
[Schedule 2, Part I intentionally left blank]
196

--------------------------------------------------------------------------------



PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
1.A copy of the Accession Deed executed by the Additional Obligor and the
Parent.
2.A copy of the constitutional documents of the Additional Obligor, including,
in relation to any US Guarantor, long form certificates of good standing and
certified charter documents from the Secretary of State of the state of
organization.
3.If applicable, a copy of a resolution of the board or, if applicable, a
committee of the Board of Directors of the Additional Obligor:
(a)approving the terms of, and the transactions contemplated by, the Accession
Deed and the Finance Documents and resolving that it execute, deliver and
perform the Accession Deed and any other Finance Document to which it is party;
(b)authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf;
(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and
(d)authorising the Parent to act as its agent in connection with the Finance
Documents.
4.If applicable, a copy of a resolution of the Board of Directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.
5.A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.
6.If required by local law, a copy of a resolution signed by all the holders of
the issued shares of the Additional Obligor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which the Additional
Guarantor is a party.
7.If applicable, a certificate of the Additional Obligor (signed by a director)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded.
8.A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of the Accession Deed.
9.A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the Agent (acting reasonably) considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by the Accession Deed or for the validity and enforceability of any
Finance Document.
10.A copy of the Original Financial Statements which for the avoidance of doubt,
shall include the financial results of each Additional Obligor on a consolidated
basis.
197

--------------------------------------------------------------------------------



11.The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:
(a)A legal opinion of the legal advisers to the Agent in England, as to English
law in the form distributed to the Lenders prior to signing the Accession Deed.
(b)If the Additional Obligor is incorporated in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law, a legal opinion of the legal advisers to (x) the Agent
and/or (y) if customary in the relevant jurisdiction, the Group, in the
jurisdiction of its incorporation or, as the case may be, the jurisdiction of
the governing law of that Finance Document (the "Applicable Jurisdiction") as to
the law of the Applicable Jurisdiction and in the form distributed to the
Lenders prior to signing the Accession Deed.
12.If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 49.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.
13.If the proposed Additional Obligor is incorporated under the laws of the
United States, at the reasonable request of any Finance Party, a Beneficial
Ownership Certificate in relation to such Additional Obligor, if such Additional
Obligor qualifies as a "legal entity customer" under the Beneficial Ownership
Regulation.
14.Any security documents which, subject to the Agreed Security Principles, are
required by the Agent to be executed by the proposed Additional Obligor.
15.Any notices or documents required to be given or executed under the terms of
those security documents.
198

--------------------------------------------------------------------------------



PART III
TRANSACTION SECURITY DOCUMENTS
[Schedule 2, Part III intentionally left blank]
199


--------------------------------------------------------------------------------



SCHEDULE 3
REQUESTS AND NOTICES
PART I
UTILISATION REQUEST
200

--------------------------------------------------------------------------------



PART II
UTILISATION REQUEST
201

--------------------------------------------------------------------------------



PART III
FORM OF SWINGLINE LOAN UTILISATION REQUEST
202


--------------------------------------------------------------------------------



SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
203


--------------------------------------------------------------------------------



SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT
204


--------------------------------------------------------------------------------



SCHEDULE 6
FORM OF ACCESSION DEED
205


--------------------------------------------------------------------------------



SCHEDULE 7
FORM OF RESIGNATION LETTER
206


--------------------------------------------------------------------------------



SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
207


--------------------------------------------------------------------------------



SCHEDULE 9
LMA FORM OF CONFIDENTIALITY UNDERTAKING
208


--------------------------------------------------------------------------------



SCHEDULE 10
TIMETABLES
PART I
LOANS
209

--------------------------------------------------------------------------------



PART II
LETTER OF CREDIT
210


--------------------------------------------------------------------------------



SCHEDULE 11
LETTER OF CREDIT REQUIREMENTS

Stand-by Letters of Credit:Stand-by Letters of Credit shall be issued subject to
the International Standby Practices (ISP 98), International Chamber of Commerce
Publication No. 590.Amount:The proposed wording for the Letter of Credit shall
only provide for the payment of the face amount but not additional interest or
costs.
Reference to Underlying transaction:
The terms of an Letter of Credit must contain a narrative reference to what has
been reported to the Agent about the underlying transaction but must not contain
any confirmation with regard to facts of the underlying contract.
Purpose clause:
The terms of an Letter of Credit must contain a purpose clause to cover the
relevant Borrower's or Borrower's affiliate's obligations arising from the
underlying transaction.
Payment obligation:The payment obligation of the Issuing Bank must be worded as
an irrevocable obligation to pay a specific aggregate maximum amount of money
and not for specific performance of the underlying contract.No conflict or
inconsistency with applicable law and/or rules:
Any terms of an Letter of Credit must not conflict or provide for inconsistency
with applicable laws, regulations, rules, directions and ruling as well as all
relevant decisions and rulings of any competent courts and any other competent
authorities.
Excluded rules:
In no event, the Uniform Rules for Contract Guarantees of the International
Chamber of Commerce in Paris, Publication No. 325 shall be applicable.
Expiry:
Each Letter of Credit must contain a provision stating when the obligation of
the Issuing Bank under the Letter of Credit shall terminate (e.g. specific
expiration date, return of Letter of Credit deed, release letter), which shall
not be linked to events in the underlying contract and not be subject to
interpretation.
Maturity / Demand:
Except if subject to ICC Rules the payment obligation of the Issuing Bank shall
be determinable by reliance on the terms of the Letter of Credit and, as the
case may be, any other document simultaneously to be presented together with a
demand.
The payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents.
The terms of the Letter of Credit shall provide that receipt of a formally valid
demand for payment has to be made to the Issuing Bank by the Expiry Date at the
latest and confirm that thereafter no further demand shall be honoured and the
Letter of Credit must be returned to the Issuing Bank.
Miscellaneous:
The terms of the Letter of Credit shall not provide for:
•inter-dependence between Issuing Bank's payment obligation and events in the
underlying contract to be checked but out of Issuing Bank's control;
•any other terms and conditions that expose the Issuing Bank to risks unusual to
Letter of Credit undertakings;
•an arbitration clause in respect of the payment obligation of the Issuing Bank;
or
•reduction provisions other than by a specific amount on a specified date.



211


--------------------------------------------------------------------------------



SCHEDULE 12
FORM OF LETTER OF CREDIT
212


--------------------------------------------------------------------------------



SCHEDULE 13
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE
PART I
FORM OF NOTICE OF ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION
213

--------------------------------------------------------------------------------



PART II
FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION
214


--------------------------------------------------------------------------------



SCHEDULE 14
RESTRICTIVE COVENANTS

PART I
COVENANTS
1.LIMITATION ON INDEBTEDNESS
1.1The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, Incur any Indebtedness (including Acquired Indebtedness); provided, however,
that the Parent or a Subsidiary Guarantor may Incur Indebtedness if on the date
of such Incurrence and after giving pro forma effect thereto (including pro
forma application of the proceeds thereof), the Fixed Charge Coverage Ratio for
the Parent and its Restricted Subsidiaries is greater than 2.0 to 1.0.
1.2Section 1.1 shall not prohibit the Incurrence of the following Indebtedness:
(a)Indebtedness Incurred pursuant to any Credit Facility (including letters of
credit or bankers' acceptances issued or created under any Credit Facility), and
any Refinancing Indebtedness in respect thereof and Guarantees in respect of
such Indebtedness in a maximum aggregate principal amount at any time
outstanding not exceeding (i) the greater of (x) $1,210.0 million and (y) 17.5%
of ERC, plus (ii) in the case of any refinancing of any Indebtedness permitted
under this paragraph (a) or any portion thereof, the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;
(b)
(i)Guarantees by the Parent or any Restricted Subsidiary of Indebtedness of the
Parent or any Restricted Subsidiary in each case so long as the Incurrence of
such Indebtedness being guaranteed is permitted under the terms of this
Agreement; provided, that if the Indebtedness being guaranteed is subordinated
to the Utilisations, then the guarantee must be subordinated to the Utilisations
to the same extent as the Indebtedness guaranteed; or
(ii)without limiting Section 3 (Limitation on Liens), Indebtedness arising by
reason of any Lien granted by or applicable to such Person securing Indebtedness
of the Parent or any Restricted Subsidiary so long as the Incurrence of such
Indebtedness is permitted under the terms of this Agreement;
(c)Indebtedness of the Parent owing to and held by any Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary owing to and held by the Parent or any
Restricted Subsidiary; provided, however, that:
(i)if any Obligor is the obligor on any such Indebtedness and the obligee is not
a Obligor, it is either a Working Capital Intercompany Loan or unsecured and
expressly subordinated in right of payment to prior payment in full of the
Utilisations; and
(ii)any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Parent or a Restricted Subsidiary, and any sale or other transfer of
any such Indebtedness to a Person other than the Parent or a Restricted
Subsidiary, shall be
215

--------------------------------------------------------------------------------



deemed, in each case, to constitute an Incurrence of such Indebtedness not
permitted by this paragraph (c) by the Parent or such Restricted Subsidiary, as
the case may be;
(d)Indebtedness represented by (i) any Indebtedness (other than Indebtedness
described in paragraphs (a), (c), (g) or (o)) outstanding on the 2020 Effective
Date after giving pro forma effect to the Refinancing Transactions as if they
had occurred on such date, including the Existing Cabot Notes and the Existing
Encore Notes, (ii) Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this paragraph (d) or paragraph (e) or Incurred
pursuant to Section 1.1 and (iii) Management Advances;
(e)Indebtedness of any Person (i) outstanding on the date on which such Person
becomes a Restricted Subsidiary or is merged, consolidated, amalgamated or
otherwise combined with (including pursuant to any acquisition of assets and
assumption of related liabilities) the Parent or any Restricted Subsidiary or
(ii) Incurred to provide all or any portion of the funds utilised to consummate
the transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Parent or a
Restricted Subsidiary; provided, however, with respect to this paragraph (e),
that at the time of such acquisition or other transaction (x) the Parent would
have been able to Incur $1.00 of additional Indebtedness pursuant to Section 1.1
after giving pro forma effect to the relevant acquisition and Incurrence of such
Indebtedness pursuant to this paragraph (e) or (y) the Fixed Charge Coverage
Ratio for the Parent and its Restricted Subsidiaries would not be lower than it
was immediately prior to giving effect to such acquisition or other transaction;
(f)Indebtedness under Currency Agreements, Interest Rate Agreements and
Commodity Hedging Agreements entered into for bona fide hedging purposes of the
Parent or its Restricted Subsidiaries and not for speculative purposes (as
determined in good faith by the Board of Directors or Senior Management of the
Parent);
(g)Indebtedness represented by Capitalised Lease Obligations or Purchase Money
Obligations, in each case, Incurred for the purpose of financing all or any part
of the purchase price, lease expense, rental payments or cost of design,
construction, installation or improvement of property, plant or equipment or
other assets (including Capital Stock) used in the business of the Parent or any
of its Restricted Subsidiaries, and in each case any Refinancing Indebtedness in
respect thereof, in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this paragraph (g) and then outstanding, will not exceed at any time
outstanding the greater of (i) $145.0 million and (ii) 3.0% of Total Assets;
(h)Indebtedness in respect of (i) workers' compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment,
customs, VAT or other tax or other guarantees or other similar bonds,
instruments or obligations and completion guarantees and warranties provided by
the Parent or a Restricted Subsidiary or relating to liabilities, obligations,
indemnities or guarantees Incurred in the ordinary course of business or for
governmental or regulatory requirements, in each case not in connection with the
borrowing of money, (ii) letters of credit, bankers' acceptances, guarantees or
other similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business, (iii) the financing of
insurance premiums in the ordinary course of business and (iv) any customary
cash management,
216

--------------------------------------------------------------------------------



cash pooling or netting or setting off arrangements in the ordinary course of
business; provided, however, that upon the drawing of such letters of credit or
other instrument, such obligations are reimbursed within 30 days following such
drawing;
(i)Indebtedness arising from agreements providing for customary guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition); provided that, in the case of a disposition, the maximum liability
of the Parent and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Parent and its Restricted Subsidiaries in connection with such disposition;
(j)
(i)Indebtedness arising from the honouring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of Incurrence;
(ii)Customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;
and
(iii)Indebtedness Incurred by a Restricted Subsidiary in connection with
bankers' acceptances, discounted bills of exchange or the discounting or
factoring of Receivables for credit management purposes, in each case, not in
connection with the borrowing of money and Incurred or undertaken in the
ordinary course of business on arm's length commercial terms;
(k)Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this paragraph (k) and
then outstanding, will not exceed the greater of (i) $285.0 million and (ii)
6.0% of Total Assets;
(l)Indebtedness represented by Permitted Purchase Obligations;
(m)Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this paragraph (m) and
then outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Parent from the issuance or sale (other than to a Restricted Subsidiary) of its
Subordinated Shareholder Funding or Capital Stock (other than Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) or otherwise
contributed to the equity (other than through the issuance of Disqualified
Stock, Designated Preference Shares or an Excluded Contribution) of the Parent,
in each case, subsequent to the 2020 Effective Date; provided, however, that (i)
any such Net Cash Proceeds that are so received or contributed shall be excluded
for
217

--------------------------------------------------------------------------------



purposes of making Restricted Payments under Section 2.1 and paragraphs (a),
(f), (j) and (n) of Section 2.3 to the extent the Parent and its Restricted
Subsidiaries incur Indebtedness in reliance thereon and (ii) any Net Cash
Proceeds that are so received or contributed shall be excluded for purposes of
Incurring Indebtedness pursuant to this paragraph (m) to the extent the Parent
or any of its Restricted Subsidiaries makes a Restricted Payment under Section
2.1 and/or paragraphs (a), (f), (j) or (n) of Section 2.3 in reliance thereon;
(n)Indebtedness represented by the unpaid purchase price for portfolio assets
acquired in the ordinary course of business; provided, however, that such
amounts are due within one year of the acquisition of the related portfolio
assets; and
(o)Indebtedness Incurred pursuant to (x) (i) the Stretch Facility Agreement
(including letters of credit or bankers' acceptances issued or created
thereunder) or (ii) any other Indebtedness Incurred in lieu of the Stretch
Facility Agreement outstanding on the 2020 Effective Date, and (y) any
Refinancing Indebtedness in respect thereof, in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Indebtedness Incurred pursuant to this paragraph (o) and then outstanding,
will not exceed at any time outstanding $300.0 million, plus in the case of any
refinancing of any Indebtedness permitted under this paragraph (o) or any
portion thereof, the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such refinancing.
1.3For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 1:
(a)in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 1, the Parent, in its sole
discretion, will classify, and may from time to time reclassify, such item of
Indebtedness and will only be required to include the amount and type of such
Indebtedness in one of the paragraphs of Section 1.1 or Section 1.2; provided
that (i) Indebtedness Incurred pursuant to paragraph (a) of Section 1.2 may not
be reclassified, and the Encore Private Placement Notes and Indebtedness under
this Agreement outstanding or Incurred on the 2020 Effective Date will be deemed
to have been Incurred on such date in reliance on the exception provided in
paragraph (a) of Section 1.2; and (ii) Indebtedness Incurred pursuant to
paragraph (o) of Section 1.2 may not be reclassified, and Indebtedness under the
Stretch Facility Agreement Incurred or outstanding on the 2020 Effective Date
will be deemed to have been Incurred on such date in reliance on the exception
provided in paragraph (o) of Section 1.2;
(b)Guarantees of, or obligations in respect of letters of credit, bankers'
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;
(c)if obligations in respect of letters of credit, bankers' acceptances or other
similar instruments are Incurred pursuant to any Credit Facility and are being
treated as Incurred pursuant to paragraphs (a), (g), (k) or (o) of Section 1.2
or pursuant to Section 1.1 and the letters of credit, bankers' acceptances or
other similar instruments relate to other Indebtedness, then such other
Indebtedness shall not be included;
218

--------------------------------------------------------------------------------



(d)the principal amount of any Disqualified Stock of the Parent or a Restricted
Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;
(e)for the purposes of determining "ERC" under paragraphs (a)(i)(y) of Section
1.2, (i) pro forma effect shall be given to ERC on the same basis as for
calculating the LTV Ratio for the Parent and its Restricted Subsidiaries and
(ii) ERC shall be measured on or about the date on which the Parent obtains new
commitments (in the case of revolving facilities) or incurs new Indebtedness (in
the case of term facilities);
(f)Indebtedness permitted by this Section 1 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 1 permitting such Indebtedness; and
(g)the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined on the basis of GAAP.
1.4Accrual of interest, accrual of dividends, the accretion of accreted value,
the accretion or amortisation of original issue discount, the payment of
interest in the form of additional Indebtedness, the payment of dividends in the
form of additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 1. The amount of any Indebtedness outstanding as of any
date shall be calculated as specified under the definition of "Indebtedness."
1.5If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary,
any Indebtedness of such Subsidiary shall be deemed to be Incurred by a
Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 1, the Parent shall
be in default of this Section 1).
1.6For purposes of determining compliance with any US dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent of the
principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term Indebtedness, or, at the
option of the Parent, first committed, in the case of Indebtedness Incurred
under a revolving credit facility; provided that (a) if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a currency other than US
dollar, and such refinancing would cause the applicable US dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such US dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such Refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced; (b) the Dollar Equivalent of the principal
amount of any such Indebtedness outstanding on the 2020 Effective Date shall be
calculated based on the relevant currency exchange rate in effect on the 2020
Effective Date; and (c) if and for so long as any such Indebtedness is subject
to a Currency Agreement with respect to the currency in which such Indebtedness
is denominated covering principal and interest on such Indebtedness, the amount
of such Indebtedness, if denominated in US dollar, will be the amount of the
principal payment required to be made under such Currency Agreement and,
otherwise, the Dollar Equivalent of such amount plus the Dollar Equivalent of
219

--------------------------------------------------------------------------------



any premium which is at such time due and payable but is not covered by such
Currency Agreement. For purposes of calculating compliance with paragraphs (a)
or (o) of Section 1.2 or for calculating the amount of Indebtedness outstanding
under this Agreement, to the extent a Credit Facility is utilised for the
purpose of guaranteeing or cash collateralising any letter of credit or
guarantee, such guarantee or collateralisation and issuance of such letter of
credit or guarantee shall be deemed to be a utilisation of such Credit Facility
permitted under paragraphs (a) or (o) of Section 1.2 without double counting.
1.7Notwithstanding any other provision of this Section 1, the maximum amount of
Indebtedness that the Parent or a Restricted Subsidiary may Incur pursuant to
this Section shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.
2.LIMITATIONS ON RESTRICTED PAYMENTS
2.1The Parent shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to:
(a)declare or pay any dividend or make any other payment or other distribution
on or in respect of the Parent's or any Restricted Subsidiary's Capital Stock
(including any payment in connection with any merger or consolidation involving
the Parent or any of its Restricted Subsidiaries) except:
(i)dividends or distributions payable in Capital Stock of the Parent (other than
Disqualified Stock) or in options, warrants or other rights to purchase such
Capital Stock of the Parent or in Subordinated Shareholder Funding; and
(ii)dividends or distributions payable to the Parent or a Restricted Subsidiary
(and, in the case of any such Restricted Subsidiary making such dividend or
distribution, to holders of its Capital Stock other than the Parent or another
Restricted Subsidiary on no more than a pro rata basis, measured by value);
(b)purchase, redeem, retire or otherwise acquire for value any Capital Stock of
the Parent or any direct or indirect Holding Company held by Persons other than
the Parent or a Restricted Subsidiary (other than in exchange for Capital Stock
of the Parent (other than Disqualified Stock));
(c)make any payment on or in respect of, or purchase, repurchase, redeem,
defease or otherwise acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any (x) Subordinated
Indebtedness (other than, in each case, any capitalisation of Subordinated
Indebtedness or (i) any such payment, purchase, repurchase, redemption,
defeasance or other acquisition or retirement or in anticipation of satisfying a
sinking fund obligation, principal instalment or final maturity, in each case,
due within one year of the date of purchase, repurchase, redemption, defeasance
or other acquisition or retirement (ii) a payment of interest at the applicable
interest payment date and (iii) any Indebtedness Incurred pursuant to paragraph
(c) of Section 1.2) or (y) any Subordinated Shareholder Funding, other than any
payment of interest thereon in the form of additional Subordinated Shareholder
Funding; or
220

--------------------------------------------------------------------------------



(d)make any Restricted Investment in any Person;
(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in paragraphs (a) to (d) above are referred to herein as a "Restricted
Payment"), if at the time the Parent or such Restricted Subsidiary makes such
Restricted Payment:
(i)a Default shall have occurred and be continuing (or would result immediately
thereafter therefrom);
(ii)the Parent is not able to Incur an additional $1.00 of Indebtedness pursuant
to Section 1.1 after giving effect, on a pro forma basis, to such Restricted
Payment; or
(iii)the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the 2020 Effective Date (and not returned or
rescinded) (including, with respect to paragraphs (A) through (E) below only,
Permitted Payments permitted below by clause 2.2 (without duplication of amounts
paid pursuant to any other paragraph of Section 2.3), (j) or (k) of Section 2.3
but excluding all other Restricted Payments permitted by Section 2.3) would
exceed the sum of (without duplication):
(A)50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter commencing prior to the
2020 Effective Date to the end of the most recent fiscal quarter ending prior to
the date of such Restricted Payment for which internal consolidated financial
statements of the Parent are available (or, in the case such Consolidated Net
Income is a deficit, minus 100% of such deficit);
(B)100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent from the issue or sale of its Capital Stock
(other than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding subsequent to the 2020 Effective Date or otherwise
contributed to the equity (other than through the issuance of Disqualified Stock
or Designated Preference Shares) of the Parent subsequent to the 2020 Effective
Date (other than (x) Net Cash Proceeds or property or assets or marketable
securities received from an issuance or sale of such Capital Stock to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Parent or any Subsidiary of the Parent for the benefit of its employees
to the extent funded by the Parent or any Restricted Subsidiary, (z) Net Cash
Proceeds or property or assets or marketable securities to the extent that any
Restricted Payment has been made subsequent to the 2020 Effective Date from such
proceeds in reliance on paragraph (f) of Section 2.3 and (z) Excluded
Contributions);
(C)100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent or any Restricted
221

--------------------------------------------------------------------------------



Subsidiary from the issuance or sale (other than to the Parent or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or any Restricted Subsidiary) by the Parent or any
Restricted Subsidiary subsequent to the 2020 Effective Date of any Indebtedness
that has been converted into or exchanged for Capital Stock of the Parent (other
than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding (plus the amount of any cash, and the fair market value (as
determined in accordance with Section 2.2) of property or assets or marketable
securities, received by the Parent or any Restricted Subsidiary upon such
conversion or exchange) but excluding (x) Net Cash Proceeds to the extent that
any Restricted Payment has been made subsequent to the 2020 Effective Date from
such proceeds in reliance on paragraph (f) of Section 2.3 and (y) Excluded
Contributions;
(D)the amount equal to the net reduction in Restricted Investments made by the
Parent or any of its Restricted Subsidiaries resulting from:
(1)repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realised upon the sale or other disposition to a
Person other than the Parent or a Restricted Subsidiary of any such Restricted
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to the Parent or any Restricted Subsidiary; or
(2)the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued, in each case, as provided in the definition of "Investment") not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Parent or any Restricted Subsidiary in such Unrestricted
Subsidiary, which amount, in each case under this paragraph (iii)(D), was
included in the calculation of the amount of Restricted Payments referred to in
the first sentence of this paragraph (iii); provided, however, that no amount
will be included in Consolidated Net Income for purposes of the preceding
paragraph (iii)(A) to the extent that it is (at the Parent's option) included
under this paragraph (iii)(D); and
(E)the amount of the cash and the fair market value (as determined in accordance
with Section 2.2) of property or assets or of marketable securities received by
the Parent or any of its Restricted Subsidiaries in connection with:
(1)the sale or other disposition (other than to the Parent or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Parent or any Subsidiary of the Parent for the benefit of its employees to the
extent funded by the Parent or
222

--------------------------------------------------------------------------------



any Restricted Subsidiary) of Capital Stock of an Unrestricted Subsidiary of the
Parent; and
(2)any dividend or distribution made by an Unrestricted Subsidiary to the Parent
or a Restricted Subsidiary,
provided, however, that no amount will be included in Consolidated Net Income
for purposes of the preceding paragraph (iii)(A) to the extent that it is (at
the Parent's option) included under this paragraph (iii)(E); provided further,
however, that such amount shall not exceed the amount included in the
calculation of the amount of Restricted Payments referred to in the first
sentence of this paragraph (iii)(E); and
(F)$150,000,000.
2.2The fair market value of property or assets other than cash covered by
paragraph (iii)(C) of Section 2.1 shall be the fair market value thereof as
determined in good faith by the Board of Directors of the Parent.
2.3The foregoing provisions will not prohibit any of the following
(collectively, "Permitted Payments"):
(a)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock, Designated Preference Shares,
Subordinated Shareholder Funding or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Parent (other than Disqualified Stock or
Designated Preference Shares), Subordinated Shareholder Funding or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares or through an
Excluded Contribution) of the Parent; provided, however, that to the extent so
applied, the Net Cash Proceeds, or fair market value (as determined in
accordance with Section 2.2) of property or assets or of marketable securities,
from such sale of Capital Stock, Subordinated Shareholder Funding or such
contribution will be excluded from paragraph (iii)(B) of Section 2.1;
(b)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 1 (Limitation on Indebtedness);
(c)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Parent or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Parent or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 1
(Limitation on Indebtedness), and that in each case, constitutes Refinancing
Indebtedness;
223

--------------------------------------------------------------------------------



(d)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness:
(i)from Net Available Cash to the extent permitted under Section 5 (Limitation
on sales of Assets and Subsidiary Stock), but only (A) if the Parent shall have
first complied with the terms described under Section 5 (Limitation on sales of
Assets and Subsidiary Stock) and repaid all Utilisations required to be repaid
thereby, prior to such purchase, repurchase, redemption, defeasance or other
acquisition or retirement of such Subordinated Indebtedness and (B) at a
purchase price not greater than 100% of the principal amount of such
Subordinated Indebtedness plus accrued and unpaid interest; or
(ii)to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of a Change of Control (or other similar
event described therein as a "change of control"), but only (A) if the Parent
shall have first complied with the terms of Clause 12.1 (Exit) of this
Agreement, prior to such purchase, repurchase, redemption, defeasance or other
acquisition or retirement of such Subordinated Indebtedness and (B) at a
purchase price not greater than 101% of the principal amount of such
Subordinated Indebtedness plus accrued and unpaid interest;
(e)(i) any dividends paid within 60 days after the date of declaration if at
such date of declaration such dividend would have complied with this covenant,
and (ii) payments associated with the Refinancing Transactions;
(f)the purchase, repurchase, redemption, defeasance or other acquisition,
cancellation or retirement for value of Capital Stock of the Parent or any
Holding Company (including any options, warrants or other rights in respect
thereof) and loans, advances, dividends or distributions by the Parent to any
Holding Company to permit any Holding Company to purchase, repurchase, redeem,
defease or otherwise acquire, cancel or retire for value Capital Stock of any
Holding Company (including any options, warrants or other rights in respect
thereof), or payments to purchase, repurchase, redeem, defease or otherwise
acquire, cancel or retire for value Capital Stock of any Holding Company
(including any options, warrants or other rights in respect thereof), in each
case from Management Investors; provided that such payments, loans, advances,
dividends or distributions do not exceed an amount (net of repayments of any
such loans or advances) equal to (A) $12.5 million plus (B) $5.0 million
multiplied by the number of calendar years that have commenced since the 2020
Effective Date plus (C) the Net Cash Proceeds received by the Parent or its
Restricted Subsidiaries since the 2020 Effective Date (including through receipt
of proceeds from the issuance or sale of its Capital Stock or Subordinated
Shareholder Funding to a Holding Company) from, or as a contribution to the
equity (in each case under this limb (C), other than through the issuance of
Disqualified Stock or Designated Preference Shares) of the Parent from, the
issuance or sale to Management Investors of Capital Stock (including any
options, warrants or other rights in respect thereof), to the extent such Net
Cash Proceeds are not included in any calculation under paragraph (iii)(B) or
paragraph (iii)(C) of Section 2.1;
(g)the declaration and payment of dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with Section 1 (Limitation on Indebtedness);
224

--------------------------------------------------------------------------------



(h)purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;
(i)dividends, loans, advances or distributions to any Holding Company or other
payments by the Parent or any Restricted Subsidiary in amounts equal to (without
duplication):
(i)the amounts required for any Holding Company to pay any Related Taxes; or
(ii)amounts constituting or to be used for purposes of making payments to the
extent specified in paragraphs (b), (c), (e), and (g) of Section 6.3;
(j)so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), (i) the declaration and payment by the Parent of, or
loans, advances, dividends or distributions to pay, dividends on the common
stock or common equity interests of the Parent or (ii) the purchase, repurchase,
redemption, defeasance or other acquisition, cancellation or retirement for
value of Capital Stock of the Parent (including any options, warrants or other
rights in respect thereof) in an aggregate amount not to exceed in any fiscal
year the greater of:
(i)7% of the Market Capitalisation, provided that after giving pro forma effect
to such payments, loans, advances, dividends or distributions, the Consolidated
Net Leverage Ratio for the Parent and its Restricted Subsidiaries shall be equal
to or less than 3.0 to 1.0; and
(ii)6% of the Market Capitalisation, provided that after giving pro forma effect
to such payments, loans, advances, dividends or distributions, the Consolidated
Net Leverage Ratio for the Parent and its Restricted Subsidiaries shall be equal
to or less than 3.5 to 1.0;
(k)so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), (a) Restricted Payments (including loans or advances)
in an aggregate amount outstanding at any time not to exceed $90.0 million and
(b) any Restricted Payment (including loans or advances); provided that, in
respect of clause (b) the Consolidated Net Leverage Ratio on a pro forma basis
after giving effect to any such Restricted Payment does not exceed 2.00 to 1.0;
(l)payments by the Parent, or loans, advances, dividends or distributions to any
Holding Company to make payments, to holders of Capital Stock of the Parent or
any Holding Company in lieu of the issuance of fractional shares of such Capital
Stock; provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
Section 2 or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors of the Parent);
(m)Investments in an aggregate amount outstanding at any time not to exceed the
aggregate cash amount of Excluded Contributions, or consisting of non-cash
Excluded Contributions, or Investments to the extent made in exchange for or
using as consideration Investments previously made under this paragraph (m);
225

--------------------------------------------------------------------------------



(n)(i) the declaration and payment of dividends to holders of any class or
series of Designated Preference Shares of the Parent issued after the 2020
Effective Date; and (ii) the declaration and payment of dividends to any Holding
Company or any Affiliate thereof, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preference
Shares of such Holding Company issued after the 2020 Effective Date; provided,
however, that, the amount of all dividends declared or paid pursuant to this
paragraph (n) shall not exceed the Net Cash Proceeds received by the Parent or,
in the case of Designated Preference Shares issued by any Holding Company or any
Affiliate thereof, the aggregate amount contributed in cash to the equity (other
than through the issuance of Disqualified Stock or an Excluded Contribution) of
the Parent or loaned as Subordinated Shareholder Funding to the Parent, from the
issuance or sale of such Designated Preference Shares; and
(o)dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries.
2.4The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Parent or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment shall be determined
conclusively by the Board of Directors of the Parent acting in good faith.
3.LIMITATIONS ON LIENS
The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or suffer to exist any Lien upon any of
its property or assets (including Capital Stock of a Subsidiary), whether owned
on the 2020 Effective Date or acquired after that date, or any interest therein
or any income or profits therefrom, which Lien is securing any Indebtedness
(such Lien, the "Initial Lien"), except (a) in the case of any property or asset
that does not constitute Collateral, (1) Permitted Liens or (2) Liens on
property or assets that are not Permitted Liens if, contemporaneously with the
Incurrence of such Initial Lien, the Utilisations are secured at least equally
and rateably with, or prior to, in the case of Liens with respect to
Subordinated Indebtedness, the Indebtedness secured by such Initial Lien for so
long as such Indebtedness is so secured, and (b) in the case of any property or
asset that constitutes Collateral, Permitted Collateral Liens.
4.LIMITATION ON RESTRICTIONS ON DISTRIBUTIONS FROM RESTRICTED SUBSIDIARIES
4.1The Parent shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:
(a)pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to the Parent or
any Restricted Subsidiary;
(b)make any loans or advances to the Parent or any Restricted Subsidiary; or
226

--------------------------------------------------------------------------------



(c)sell, lease or transfer any of its property or assets to the Parent or any
Restricted Subsidiary,
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Parent or any
Restricted Subsidiary to other Indebtedness Incurred by the Parent or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.
4.2The provisions of Section 4.1 shall not prohibit:
(a)any encumbrance or restriction pursuant to (i) this Agreement, (ii) the
Stretch Facility Agreement, (iii) the Encore Private Placement Notes (iv) the
Encore Private Placement Notes Purchase Agreement, (v) the Existing Cabot Notes
Indentures or the Existing Encore Notes Indentures, or (vi) any other agreement
or instrument, in each case, in effect at or entered into on the 2020 Effective
Date;
(b)any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Parent or any Restricted
Subsidiary, or on which such agreement or instrument is assumed by the Parent or
any Restricted Subsidiary in connection with an acquisition of assets (other
than Capital Stock or Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds utilised to consummate, the transaction or
series of related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by or was merged, consolidated or otherwise combined
with or into the Parent or any Restricted Subsidiary or entered into in
connection with such transaction) and outstanding on such date; provided that,
for the purposes of this paragraph (b), if another Person is the Successor
Company, any Subsidiary thereof or agreement or instrument of such Person or any
such Subsidiary shall be deemed acquired or assumed by the Parent or any
Restricted Subsidiary when such Person becomes the Successor Company;
(c)any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in paragraphs (a) or (b) of
this Section 4.2 or this paragraph (c) (an "Initial Agreement") or contained in
any amendment, supplement or other modification to an agreement referred to in
paragraphs (a) or (b) of this Section 4.2 or this paragraph (c); provided,
however, that the encumbrances and restrictions with respect to the Parent or
any Restricted Subsidiary contained in any such agreement or instrument are no
less favourable in any material respect to the Lenders taken as a whole than the
encumbrances and restrictions contained in the Initial Agreement or Initial
Agreements to which such refinancing or amendment, supplement or other
modification relates (as determined in good faith by the Parent);
(d)any encumbrance or restriction:
(i)that restricts in a customary manner the subletting, assignment or transfer
of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract;
227

--------------------------------------------------------------------------------



(ii)contained in mortgages, pledges, charges or other security agreements
permitted under this Agreement or securing Indebtedness of the Parent or a
Restricted Subsidiary permitted under this Agreement to the extent such
encumbrances or restrictions restrict the transfer of the property or assets
subject to such mortgages, pledges, charges or other security agreements; or
(iii)pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Parent or any
Restricted Subsidiary;
(e)any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalised Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired or any
encumbrance or restriction pursuant to a joint venture agreement that imposes
restrictions on the transfer of the assets of the joint venture;
(f)any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition to a Person of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary (or the property
or assets that are subject to such restriction) pending the closing of such sale
or disposition;
(g)customary provisions in leases, licenses, joint venture agreements, debt
purchase agreements and other similar agreements and instruments entered into in
the ordinary course of business;
(h)encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, the terms of any licence,
authorisation, concession or permit or required by any regulatory authority;
(i)any encumbrance or restriction on cash or other deposits or net worth imposed
by customers or suppliers or required by insurance, surety or bonding companies,
in each case, under agreements entered into in the ordinary course of business;
(j)any encumbrance or restriction pursuant to Currency Agreements, Interest Rate
Agreements or Commodity Hedging Agreements;
(k)any encumbrance or restriction arising pursuant to an agreement or instrument
relating to any Indebtedness permitted to be Incurred subsequent to the 2020
Effective Date pursuant to Section 1 (Limitation on Indebtedness) if (a) the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favourable to the Lenders than (i) the
encumbrances and restrictions contained in this Agreement, together with the
security documents associated therewith as in effect on the 2020 Effective Date,
or (ii) as is customary in comparable financings (as determined in good faith by
the Parent), or (b) the Parent determines at the time such Indebtedness is
Incurred that such encumbrances or restrictions will not adversely affect, in
any material respect, the Parent's ability to make principal or interest
payments on the Utilisations;
(l)restrictions relating to Permitted Purchase Obligations SPVs effected in
connection with the incurrence of Permitted Purchase Obligations that, in the
good faith determination of the Board of Directors of the Parent, are necessary
or advisable;
228

--------------------------------------------------------------------------------



(m)any encumbrance or restriction existing by reason of any lien permitted under
Section 3 (Limitation on Liens);
(n)any encumbrance or restriction on assets held in trust for a third party,
including pursuant to the relevant trust agreement; or
(o)any encumbrance or restriction existing under any agreement that extends,
renews, refinances or replaces the agreements containing the encumbrances or
restrictions under Section 6.3; provided that the terms and conditions of any
such encumbrances or restrictions are, in the good faith judgment of the Board
of Directors of the Parent, no more restrictive in any material respect than
those under or pursuant to the agreement so extended, renewed, refinanced or
replaced.
5LIMITATION ON SALES OF ASSETS AND SUBSIDIARY STOCK
5.1The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, make any Asset Disposition unless:
(a)the Parent or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Board of Directors of the Parent, of the shares and assets subject to
such Asset Disposition (including, for the avoidance of doubt, if such Asset
Disposition is a Permitted Asset Swap); and
(b)in any such Asset Disposition, or series of related Asset Dispositions
(except to the extent the Asset Disposition is a Permitted Asset Swap), at least
75% of the consideration from such Asset Disposition (excluding any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, other than
Indebtedness) received by the Parent or such Restricted Subsidiary, as the case
may be, is in the form of cash, Cash Equivalents or Temporary Cash Investments.
5.2Pending the final application of any such Net Available Cash in accordance
with the terms of this Agreement, the Parent and its Restricted Subsidiaries may
temporarily reduce Indebtedness or otherwise invest such Net Available Cash in
any manner not prohibited by this Agreement.
5.3For the purposes of paragraph (b) of Section 5.1 the following (or any
combination thereof) will be deemed to be cash:
(a)the assumption by the transferee of Indebtedness of the Parent or
Indebtedness of a Restricted Subsidiary (other than Subordinated Indebtedness of
the Parent or a Subsidiary Guarantor) and the release of the Parent or such
Restricted Subsidiary from all liability on such Indebtedness in connection with
such Asset Disposition;
(b)securities, notes or other obligations received by the Parent or any
Restricted Subsidiary from the transferee that are converted by the Parent or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;
(c)Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Parent
and each other Restricted
229

--------------------------------------------------------------------------------



Subsidiary are released from any Guarantee of payment of such Indebtedness in
connection with such Asset Disposition;
(d)consideration consisting of Indebtedness of the Parent or any Subsidiary
Guarantor (other than Subordinated Indebtedness) received after the 2020
Effective Date from Persons who are not the Parent or any Restricted Subsidiary;
and
(e)any Designated Non-Cash Consideration received by the Parent or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 5 that is at that time outstanding, not to exceed the
greater of $145.0 million and 3.0% of Total Assets (with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).
6LIMITATION ON AFFILIATE TRANSACTIONS
6.1The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with or for the benefit of any
Affiliate of the Parent (such transaction or series of transactions being, an
"Affiliate Transaction") involving aggregate value in excess of $12.5 million
unless:
(a)the terms of such Affiliate Transaction taken as a whole are not materially
less favourable to the Parent or such Restricted Subsidiary, as the case may be,
than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm's length dealings with a Person who is not such an Affiliate;
and
(b)in the event such Affiliate Transaction, individually or together with other
related Affiliate Transactions, involves an aggregate value in excess of
$25.0 million, the terms of such transaction have been approved by a resolution
of the majority of the members of the Board of Directors of the Parent resolving
that such transaction complies with paragraph (a) above.
6.2Any Affiliate Transaction shall be deemed to have satisfied the requirements
set forth in paragraph (b) of Section 6.1 if such Affiliate Transaction is
approved by a resolution of a majority of the Disinterested Directors. If there
are no Disinterested Directors, any Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Section 6 if the Parent or any
of its Restricted Subsidiaries, as the case may be, delivers to the Agent a
letter from an Independent Financial Advisor stating that such transaction is
fair to the Parent or such Restricted Subsidiary from a financial point of view
or stating that the terms are not materially less favourable to the Parent or
its relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Parent or such Restricted Subsidiary with an
unrelated Person on an arm's length basis.
6.3The provisions of Section 6.1 will not apply to:
(a)any Restricted Payment permitted to be made pursuant to Section 2 (Limitation
on Restricted Payments), any Permitted Payments (other than pursuant to
paragraph (i)(ii) of Section 2.3) or any Permitted Investment (other than
Permitted Investments as defined in paragraphs (a)(ii), (b), (k), (o) and (q) of
the definition thereof);
230

--------------------------------------------------------------------------------



(b)any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Parent, any Restricted Subsidiary or any
Holding Company, restricted stock plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits or
consultants' plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Parent, in
each case in the ordinary course of business;
(c)any Management Advances;
(d)any transaction between or among the Parent and any Restricted Subsidiary (or
entity that becomes a Restricted Subsidiary as a result of such transaction), or
between or among Restricted Subsidiaries;
(e)the payment of reasonable fees and reimbursement of expenses to, and
customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of, directors,
officers, consultants or employees of the Parent, any Restricted Subsidiary or
any Holding Company (whether directly or indirectly and including through any
Person owned or controlled by any of such directors, officers or employees);
(f)the entry into and performance of obligations of the Parent or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the 2020 Effective Date, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this Section
6 or to the extent not more disadvantageous to the Lenders in any material
respect and the entry into and performance of any registration rights or other
listing agreement in connection with any Public Offering;
(g)the formation and maintenance of any consolidated group for tax, accounting
or cash pooling or management purposes in the ordinary course of business;
(h)transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, which, in each case, are in the ordinary course of business
and are either fair to the Parent or the relevant Restricted Subsidiary in the
reasonable determination of the Board of Directors or the Senior Management of
the Parent or the relevant Restricted Subsidiary or on terms no less favourable
than those that could reasonably have been obtained at such time from an
unaffiliated party;
(i)any transaction in the ordinary course of business between or among the
Parent or any Restricted Subsidiary and any Affiliate of the Parent or an
Associate or similar entity that would constitute an Affiliate Transaction
solely because the Parent or a Restricted Subsidiary or any Affiliate of the
Parent or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Affiliate, Associate or similar entity; and
231

--------------------------------------------------------------------------------



(j)(i) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preference Shares) of the Parent or options, warrants or other rights
to acquire such Capital Stock or Subordinated Shareholder Funding; provided that
the interest rate and other financial terms of such Subordinated Shareholder
Funding are approved by a majority of the members of the Board of Directors of
the Parent in their reasonable determination and (ii) any amendment, waiver or
other transaction with respect to any Subordinated Shareholder Funding in
compliance with the other provisions of this Agreement.
7.MERGER AND CONSOLIDATION
The Parent
7.1The Parent shall not consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:
(a)the resulting, surviving or transferee Person (the "Successor Company") shall
be a Person organised and existing under the laws of the United Kingdom, any
member state of the European Union on January 1, 2004 (other than Greece), the
United States of America, any State of the United States or the District of
Columbia, Canada or any province of Canada, Norway or Switzerland and the
Successor Company (if not the Parent) shall expressly assume, to the extent
required by applicable law to effect such assumption, all obligations of the
Parent under this Agreement and (y) all obligations of the Parent under the
Intercreditor Agreement and the Transaction Security Documents;
(b)immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
(c)immediately after giving effect to such transaction, either (i) the Successor
Company would be able to Incur at least an additional $1.00 of Indebtedness
pursuant to Section 1.1 or (ii) the Fixed Charge Coverage Ratio for the
Successor Company and its Restricted Subsidiaries would not be lower than it was
immediately prior to giving effect to such transaction; and
(d)the Parent shall have delivered to the Agent an Officer's Certificate and an
Opinion of Counsel, each to the effect that such consolidation, merger or
transfer (if any) comply with this Agreement, and that all conditions precedent
therein provided for relating to such transaction have been complied with and an
Opinion of Counsel to the effect that the assumption (if any) of obligations
under paragraph (a) above has been duly authorised, executed and delivered and
is a legal, valid and binding agreement enforceable against the Successor
Company, and this Agreement constitutes legal, valid and binding obligations of
the Successor Company, enforceable in accordance with its terms (in each case,
in form and substance reasonably satisfactory to the Agent); provided that in
giving an Opinion of Counsel, counsel may rely on an Officer's Certificate as to
any matters of fact, including as to satisfaction of paragraphs (b) and (c)
above.
232

--------------------------------------------------------------------------------



7.2Any Indebtedness that becomes an obligation of the Parent or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Section 7, and any Refinancing Indebtedness with respect
thereto, shall be deemed to have been Incurred in compliance with Section 1
(Limitation on Indebtedness).
7.3For purposes of this Section 7 only, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all the properties and
assets of one or more Subsidiaries of the Parent, which properties and assets,
if held by the Parent, as applicable, instead of such Subsidiaries, would
constitute all or substantially all the properties and assets of the Parent, on
a consolidated basis, shall be deemed to be the transfer of all or substantially
all the properties and assets of the Parent.
7.4The Successor Company shall succeed to, and be substituted for, and may
exercise every right and power of, the Parent under this Agreement but in the
case of a lease of all or substantially all its assets, the predecessor company
shall not be released from its obligations under this Agreement.
7.5Notwithstanding the preceding paragraphs (b) and (c) of Section 7.1 (which do
not apply to transactions referred to in this Section 7.5) and, other than with
respect to Section 7.3, paragraph (d) of Section 7.1, (x) any Restricted
Subsidiary may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to the Parent, and (y) any Restricted
Subsidiary that is not a Subsidiary Guarantor may consolidate or otherwise
combine with, merge into or transfer all or part of its properties and assets to
any other Restricted Subsidiary. Notwithstanding the preceding paragraphs (b)
and (c) of Section 7.1 (which do not apply to the transactions referred to in
this Section 7.5), the Parent may consolidate or otherwise combine with or merge
into an Affiliate incorporated or organised for the purpose of changing the
legal domicile of the Parent, reincorporating the Parent in another
jurisdiction, or changing the legal form of the Parent.
Subsidiary Guarantors
7.6No Subsidiary Guarantor may:
(a)consolidate with or merge with or into any Person;
(b)sell, convey, transfer or dispose of, all or substantially all its assets as
an entirety or substantially as an entirety, in one transaction or a series of
related transactions, to any Person; or
(c)permit any Person to merge with or into a Subsidiary Guarantor, unless:
(i)the other Person is a Subsidiary Guarantor or becomes a Subsidiary Guarantor
concurrently with the transaction; or
(ii)
(A)either (x) a Subsidiary Guarantor is the continuing Person or (y) the
resulting, surviving or transferee Person expressly assumes all the obligations
of the Subsidiary Guarantor under this Agreement, the Intercreditor Agreement,
to the extent required by applicable law to effect such assumption, and the
Transaction Security Documents; and
233

--------------------------------------------------------------------------------



(B)immediately after giving effect to the transaction, no Default has occurred
and is continuing; or
(iii)the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of the Subsidiary Guarantor or the sale or
disposition of all or substantially all the assets of the Subsidiary Guarantor
(in each case other than to the Parent or a Restricted Subsidiary) otherwise
permitted by this Agreement.
8.SUSPENSION OF COVENANTS ON ACHIEVEMENT OF INVESTMENT GRADE STATUS
8.1.If on any date following the 2020 Effective Date, (w) the Existing Cabot
Notes, (x) the Existing Encore Notes, or (y) any Permitted Financial
Indebtedness issued by the Restricted Group (i) to refinance or replace the
Existing Cabot Notes or in exchange for the Existing Cabot Notes, or (ii) any
Refinancing Indebtedness in respect of the Stretch Facility Agreement, have
achieved Investment Grade Status and no Default or Event of Default (each as
defined in the Existing Cabot Notes Indenture) has occurred and is continuing (a
"Suspension Event"), then, the Parent shall notify the Agent of this fact
(provided that such notice will not be a precondition of the suspension of the
Sections described in this paragraph) and beginning on that day and continuing
until the Reversion Date, the following Sections of this Schedule 14 will not
apply: Section 1 (Limitation on Indebtedness), Section 2 (Limitation on
Restricted Payments), Section 4 (Limitation on Restrictions on Distributions
from Restricted Subsidiaries), Section 5 (Limitation on Sale of Assets and
Subsidiary Stock), Section 6 (Limitation on Affiliate Transactions) and the
provisions of paragraph (c) of Section 7.1 (Merger and Consolidation) and, in
each case, any related default provision of this Agreement will cease to be
effective and will not be applicable to the Parent and its Restricted
Subsidiaries. Such Sections and any related default provisions will again apply
according to their terms from the first day on which a Suspension Event ceases
to be in effect. Such Sections will not, however, be of any effect with regard
to actions of the Parent properly taken during the continuance of the Suspension
Event, and Section 2 (Limitation on Restricted Payments) will be interpreted as
if it has been in effect since the date of this Agreement except that no default
will be deemed to have occurred solely by reason of a Restricted Payment made
while Section 2 (Limitation on Restricted Payments) was suspended. On the
Reversion Date, all Indebtedness Incurred during the continuance of the
Suspension Event will be classified, at the Parent's option, as having been
Incurred pursuant to Section 1.1 or one of the paragraphs set forth in Section
1.2 (to the extent such Indebtedness would be permitted to be Incurred
thereunder as of the Reversion Date and after giving effect to Indebtedness
Incurred prior to the Suspension Event and outstanding on the Reversion Date).
To the extent such Indebtedness would not be so permitted to be incurred under
Section 1.1 or Section 1.2, such Indebtedness will be deemed to have been
outstanding on the 2020 Effective Date, so that it is classified as permitted
under paragraph (d) of Section 1.2 (without giving effect to the parenthetical
contained therein).
9.IMPAIRMENT OF SECURITY INTEREST
9.1.The Parent shall not, and shall not permit any Restricted Subsidiary to,
take or omit to take any action, which action or omission would have the result
of materially impairing the security interest with respect to the Collateral (it
being understood that the Incurrence of Permitted Collateral Liens shall under
no circumstances be deemed to materially impair the security interest with
respect to the Collateral) for the benefit of the Finance Parties, and the
Parent shall not, and shall not permit any Restricted Subsidiary to, grant to
any Person other than the Security Agent,
234

--------------------------------------------------------------------------------



for the benefit of Secured Parties and the other beneficiaries described in the
Transaction Security Documents, any interest whatsoever in any of the Collateral
that is prohibited by Section 3 (Limitation on Liens); provided, that the Parent
and its Restricted Subsidiaries may Incur Permitted Collateral Liens and the
Collateral may be discharged, transferred or released in accordance with this
Agreement, the Intercreditor Agreement or the applicable Transaction Security
Documents.
9.2.Notwithstanding the above, nothing in this Section 9 shall restrict the
discharge and release of any security interest in accordance with this Agreement
and the Intercreditor Agreement. Subject to the foregoing, the Transaction
Security Documents may be amended, extended, renewed, restated, supplemented or
otherwise modified or released (followed by an immediate retaking of a Lien of
at least equivalent ranking over the same assets) to (i) cure any ambiguity,
omission, defect or inconsistency therein; (ii) provide for Permitted Collateral
Liens; (iii) add to the Collateral; or (iv) make any other change thereto that
does not adversely affect the Lenders in any material respect; provided,
however, that, except where permitted by this Agreement or the Intercreditor
Agreement, no Transaction Security Document may be amended, extended, renewed,
restated, supplemented or otherwise modified or released (followed by an
immediate retaking of a Lien of at least equivalent ranking over the same
assets), unless contemporaneously with such amendment, extension, renewal,
restatement, supplement or modification or release (followed by an immediate
retaking of a Lien of at least equivalent ranking over the same assets), the
Parent delivers to the Security Agent and the Agent, either (1) a solvency
opinion, in form and substance reasonably satisfactory to the Security Agent and
the Agent, from an Independent Financial Advisor or appraiser or investment bank
of international standing which confirms the solvency of the Parent and its
Subsidiaries, taken as a whole, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
release (followed by an immediate retaking of a Lien of at least equivalent
ranking over the same assets), (2) a certificate from the chief financial
officer or the Board of Directors of the relevant Person which confirms the
solvency of the person granting the security interest after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or release (followed by an immediate retaking of a Lien
of at least equivalent ranking over the same assets), or (3) an Opinion of
Counsel (subject to any qualifications customary for this type of Opinion of
Counsel), in form and substance reasonably satisfactory to the Security Agent
and the Agent, confirming that, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
release (followed by an immediate retaking of a Lien of at least equivalent
ranking over the same assets), the Lien or Liens created under the Transaction
Security Document, so amended, extended, renewed, restated, supplemented,
modified or released and retaken are valid and perfected Liens not otherwise
subject to any limitation, imperfection or new hardening period, in equity or at
law, that such Lien or Liens were not otherwise subject to immediately prior to
such amendment, extension, renewal, restatement, supplement, modification or
release and retake and to which the new Indebtedness secured by the Permitted
Collateral Lien is not subject. In the event that the Parent and its Restricted
Subsidiaries comply with the requirements of this Section 9.2, the Agent and the
Security Agent shall (subject to customary protections and indemnifications)
consent to such amendments without the need for instructions from the Lenders.
235


--------------------------------------------------------------------------------



PART II
CERTAIN DEFINITIONS
Any capitalised terms used in this Part I or Part II of Schedule 14 that are not
otherwise defined in this Part I or Part II shall have the respective meanings
given to them in Clause 1.1 (Definitions) of this Agreement. Terms defined only
in Clause 1.1 (Definitions) of this Agreement shall be construed when they are
used in this Schedule 14 (and only for those purposes), in accordance with
English law, notwithstanding that this Schedule 14 is interpreted in accordance
with New York law. Unless otherwise expressly stated herein references in this
Part II of Schedule 14 are to the Sections of Part I of this Schedule 14.
"Acquired Indebtedness" means Indebtedness:
(a)of a Person or any of its Subsidiaries existing at the time such Person
becomes a Restricted Subsidiary;
(b)assumed in connection with the acquisition of assets from any Person, in each
case whether or not Incurred in connection with such Person becoming a
Restricted Subsidiary or such acquisition; or
(c)of a Person at the time such Person merges with or into or consolidates or
otherwise combines with the Parent or any Restricted Subsidiary.
Acquired Indebtedness shall be deemed to have been Incurred, with respect to
paragraph (a) above, on the date such Person becomes a Restricted Subsidiary,
with respect to paragraph (b) above, on the date of consummation of such
acquisition of assets and, with respect to paragraph (c) above, on the date of
the relevant merger, consolidation or other combination.
"Additional Assets" means:
(a)any property or assets (other than Indebtedness and Capital Stock) used or to
be used by the Parent, a Restricted Subsidiary or otherwise useful in a Similar
Business (it being understood that capital expenditures on property or assets
already used in a Similar Business or to replace any property or assets that are
the subject of such Asset Disposition shall be deemed an investment in
Additional Assets);
(b)the Capital Stock of a Person that is engaged in a Similar Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Parent or a Restricted Subsidiary; or
(c)Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary engaged in a Similar Business.
"Affiliate" of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control," when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
"Asset Disposition" means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases (other than
operating leases entered into in the ordinary course of business),
236

--------------------------------------------------------------------------------



transfers, issuances or dispositions that are part of a common plan, of shares
of Capital Stock of a Subsidiary (other than directors' qualifying shares),
property or other assets (each referred to for the purposes of this definition
as a "disposition") by the Parent or any of its Restricted Subsidiaries,
including any disposition by means of a merger, consolidation or similar
transaction; provided that the sale, conveyance or other disposition of all or
substantially all the assets of the Parent and its Restricted Subsidiaries taken
as a whole will be governed by Clause 12.1 (Exit) of this Agreement and Section
7 (Merger and Consolidation) and not by Section 5 (Limitation on Sales of Assets
and Subsidiary Stock). Notwithstanding the preceding provisions of this
definition, the following items shall not be deemed to be Asset Dispositions:
(a)a disposition by a Restricted Subsidiary to the Parent or by the Parent or a
Restricted Subsidiary to a Restricted Subsidiary;
(b)a disposition of cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;
(c)a disposition of performing, sub-performing or charged-off accounts, loans,
receivables, mortgages, debentures, claims or other similar assets or
instruments or portfolios thereof or inventory or other assets, in each case, in
the ordinary course of business, including into a trust in favour of third
parties or otherwise;
(d)a disposition of obsolete, surplus or worn out equipment, or equipment or
other property that is no longer useful in the conduct of the business of the
Parent and its Restricted Subsidiaries;
(e)transactions permitted under Section 7.1 (Merger and Consolidation) or a
transaction that constitutes a Change of Control or a Change of Control as
defined in 1.1 (Definitions) of this Agreement;
(f)an issuance of Capital Stock by a Restricted Subsidiary to the Parent or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors of the Parent;
(g)any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Parent) of less than the greater of (i)
$70.0 million and (ii) 1.5 % of Total Assets;
(h)any Restricted Payment that is permitted to be made, and is made, under
Section 2 (Limitation on Restricted Payments) and the making of any Permitted
Payment or Permitted Investment or, solely for purposes of the definition of
Disposal Proceeds, asset sales, in respect of which (and only to the extent
that) the proceeds of which are used to make such Restricted Payments or
Permitted Investments;
(i)dispositions in connection with Permitted Liens;
(j)dispositions of Receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(k)the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;
237

--------------------------------------------------------------------------------



(l)foreclosure, condemnation or any similar action with respect to any property
or other assets;
(m)any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;
(n)any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and
(o)any disposition with respect to property built, owned or otherwise acquired
by the Parent or any Restricted Subsidiary pursuant to customary sale and
leaseback transactions, finance leases, asset securitisations and other similar
financings permitted by this Agreement where the fair market value of the assets
disposed of, when taken together with all other dispositions made pursuant to
this paragraph (o), does not exceed the greater of (i) $70.0 million and (ii)
1.5% of Total Assets.
"Associate" means (1) any Person engaged in a Similar Business of which the
Parent or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (2) any joint venture
entered into by the Parent or any Restricted Subsidiary.
"Board of Directors" means (1) with respect to the Parent or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorised committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner of the
partnership or any duly authorised committee thereof; and (3) with respect to
any other Person, the board or any duly authorised committee of such Person
serving a similar function. Whenever any provision of this Agreement requires
any action or determination to be made by, or any approval of, a Board of
Directors, such action, determination or approval shall be deemed to have been
taken or made if approved by a majority of the directors (excluding employee
representatives, if any) on any such Board of Directors (whether or not such
action or approval is taken as part of a formal board meeting or as a formal
board approval).
"Business Day" means each day that is not a Saturday, Sunday or other day on
which banking institutions in London, United Kingdom, New York, New York, United
States or Luxembourg are authorised or required by law to close; provided,
however, that for any payments to be made under this Agreement, such day shall
also be a day on which the second generation Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system is open for the
settlement of payments.
"Capital Stock" of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or partnership or other
interests in (however designated), equity of such Person, including any
Preferred Stock, but excluding any debt securities convertible into such equity.
"Capitalised Lease Obligation" means an obligation that is required to be
classified and accounted for as a capitalised lease for financial reporting
purposes on the basis of GAAP; provided, however, that any obligations in
respect of operating leases as determined under GAAP as in effect on the 2020
Effective Date shall not be deemed Capitalised Lease Obligations. The amount of
Indebtedness represented by such obligation will be the capitalised amount of
such obligation at the time any determination thereof is to be made as
determined on the basis of
238

--------------------------------------------------------------------------------



GAAP, and the Stated Maturity thereof will be the date of the last payment of
rent or any other amount due under such lease prior to the first date such lease
may be terminated without penalty.
"Cash Equivalents" means:
(a)securities issued or directly and fully Guaranteed or insured by the
government of the United States, Canada, the United Kingdom, a member state of
the European Union (other than Greece and Portugal), Switzerland or Norway or,
in each case, any agency or instrumentality thereof (provided that the full
faith and credit of such country or such member state is pledged in support
thereof), having maturities of not more than two years from the date of
acquisition;
(b)certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers' acceptances (in each case, including any such deposits
made pursuant to any sinking fund established by the Parent or any Restricted
Subsidiary) having maturities of not more than one year from the date of
acquisition thereof issued by any lender party to a Credit Facility or by any
bank or trust company (a) whose commercial paper is rated at least "A-1" or the
equivalent thereof by S&P or at least "P-1" or the equivalent thereof by Moody's
or at least "F-1" or the equivalent thereof by Fitch (or, if at the time neither
is issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) or (b) (in the event that the bank
or trust company does not have commercial paper which is rated) having combined
capital and surplus in excess of $250 million;
(c)repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in paragraphs (a) and (b) entered into with
any bank meeting the qualifications specified in paragraph (b) above;
(d)commercial paper rated at the time of acquisition thereof at least "A-2" or
the equivalent thereof by S&P or "P-2" or the equivalent thereof by Moody's or
"F-2" or the equivalent thereof by Fitch or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization, if both of the two named
rating agencies cease publishing ratings of investments or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within one year after the date of acquisition thereof;
(e)readily marketable direct obligations issued by any state of the United
States of America, any province of Canada, the United Kingdom, any member state
of the European Union (other than Greece and Portugal), Switzerland or Norway or
any political subdivision thereof, in each case, having one of the two highest
rating categories obtainable from either Moody's or S&P or Fitch (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organization) with maturities of not
more than two years from the date of acquisition;
(f)Indebtedness or Preferred Stock issued by Persons with a rating of "BBB–" or
higher from S&P, "BBB-" or higher from Fitch or "Baa3" or higher from Moody's
(or, if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) with
maturities of 12 months or less from the date of acquisition;
239

--------------------------------------------------------------------------------



(g)bills of exchange issued in the United States, Canada, the United Kingdom, a
member state of the European Union (other than Greece and Portugal),
Switzerland, Norway or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialised equivalent); and
(h)interests in any investment company, money market or enhanced high yield fund
which invests 95% or more of its assets in instruments of the type specified in
paragraphs (a) through (g) above.
"Change of Control" means:
(a)the Parent becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
that any "person" or "group" of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the 2020 Effective
Date), is or becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the 2020 Effective Date), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Parent, provided that for the purposes of this paragraph, any holding
company whose only asset is the Capital Stock of the Parent will not itself be
considered a "person" or "group"; or
(b)the sale, lease, transfer, conveyance or other disposition (other than by way
of merger, consolidation or other business combination transaction), in one or a
series of related transactions, of all or substantially all the assets of the
Parent and its Restricted Subsidiaries taken as a whole to a Person, other than
a Restricted Subsidiary.
"Collateral" means all property and assets, whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to
secure the Utilisations pursuant to the Transaction Security Documents.
"Commodity Hedging Agreements" means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other similar contract (including commodities derivative agreements
or arrangements), to which such Person is a party or a beneficiary.
"Consolidated EBITDA" for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:
(a)Fixed Charges plus, to the extent not already included or added back, any
costs associated with Hedging Obligations or derivatives;
(b)Consolidated Income Taxes;
(c)consolidated depreciation expense;
(d)consolidated amortisation expense, including any amortisation of portfolio
assets;
(e)any expenses, charges or other costs related to any Equity Offering,
Investment, acquisition (including amounts paid in connection with the
acquisition or retention of one or more individuals comprising part of a
management team retained to manage the acquired business; provided that such
payments are made in connection with such acquisition and are consistent with
the customary practice in the industry at the time of
240

--------------------------------------------------------------------------------



such acquisition), disposition, recapitalisation or the Incurrence of any
Indebtedness permitted by this Agreement (in each case whether or not
successful) (including any such fees, expenses or charges related to the
Refinancing Transactions), in each case, as determined in good faith by an
Officer of the Parent;
(f)any minority interest expense (whether paid or not) consisting of income
attributable to minority equity interests of third parties in such period or any
prior period or any net earnings, income or share of profit of any Associates,
associated company or undertaking;
(g)other non-cash charges, write-downs or items reducing Consolidated Net Income
(excluding any such non-cash charge, write-down or item to the extent it
represents an accrual of or reserve for cash charges in any future period) less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period);
(h)the proceeds of any business interruption insurance received or that become
receivable during such period to the extent the associated losses arising out of
the event that resulted in the payment of such business interruption insurance
were included in computing Consolidated Net Income;
(i)payments received or that become receivable with respect to expenses that are
covered by indemnification provisions in any agreement entered into by such
Person in connection with an acquisition to the extent such expenses were
included in computing Consolidated Net Income;
(j)any amount corresponding to any revaluation of portfolio assets, as
determined in good faith by the Board of Directors or an Officer of the Parent
(to the extent not duplicated with any non-cash charges set forth in paragraph
(g) of this definition); and
(k)settlement fees and related administrative expenses, provided, however, that
any such amounts described in this clause (k), individually or collectively,
shall not exceed 20% of the amount of Consolidated EBITDA for the relevant
period (determined prior to giving effect to any such amounts that are added
back);
Notwithstanding the foregoing, the provision for taxes and the depreciation,
amortisation, non-cash items, charges and write-downs of a Restricted Subsidiary
shall be added to Consolidated Net Income to compute Consolidated EBITDA only to
the extent (and in the same proportion, including by reason of minority
interests) that the net income (loss) of such Restricted Subsidiary was included
in calculating Consolidated Net Income for the purposes of this definition.
"Consolidated Income Taxes" means Taxes or other payments, including deferred
Taxes, based on income, profits or capital (including without limitation
withholding Taxes) and corporation Taxes and franchise Taxes of any of the
Parent and its Restricted Subsidiaries whether or not paid, estimated, accrued
or required to be remitted to any Governmental Authority.
"Consolidated Interest Expense" means, with respect to any Person for any
period, without duplication, (1) interest payable (whether in cash or
capitalised) on Financial Indebtedness of such Person and its Restricted
Subsidiaries for such period, plus (a) any amortisation of debt discount with
respect to such Indebtedness and (b) any commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers' acceptance
financing or bank
241

--------------------------------------------------------------------------------



guarantees, but, in each case, excluding any expense associated with
Subordinated Shareholder Funding less (2) interest income for such period.
"Consolidated Net Income" means, for any period, the profit (loss) on ordinary
activities after taxation of the Parent and its Restricted Subsidiaries
determined on a consolidated basis on the basis of GAAP; provided, however, that
there will not be included in such Consolidated Net Income:
(a)subject to the limitations contained in paragraph (c) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Parent's equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash or
Cash Equivalents (x) actually distributed by such Person during such period to
the Parent or a Restricted Subsidiary as a dividend or other distribution or
return on investment or (y) solely for the purpose of determining the amount
available for Restricted Payments under paragraph (iii)(A) of Section 2.1 that
could have been distributed by such Person during such period to the Parent or a
Restricted Subsidiary as a dividend or other distribution or return on
investment, as reasonably determined by an Officer of the Parent (subject, in
the case of a dividend or other distribution or return on investment to a
Restricted Subsidiary, to the limitations contained in paragraph (b) below);
(b)solely for the purpose of determining the amount available for Restricted
Payments under paragraph (iii)(A) of Section 2.1, any profit (loss) on ordinary
activities after taxation of any Restricted Subsidiary (other than any
Subsidiary Guarantor ) if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent or a Subsidiary Guarantor by operation of the terms of such Restricted
Subsidiary's charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to or permitted under
this Agreement, the Stretch Facility Agreement, the Encore Private Placement
Notes Purchase Agreement, the Existing Cabot Notes, the Existing Encore Notes,
the Existing Cabot Notes Indentures and the Existing Encore Notes Indentures,
and (c) restrictions specified under paragraph (k) in Section 4.2), except that
the Parent's equity in the net income of any such Restricted Subsidiary for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash or Cash Equivalents actually distributed or that could have been
distributed by such Restricted Subsidiary during such period to the Parent or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend to another Restricted Subsidiary, to the limitation
contained in this paragraph);
(c)any net gain (or loss) realised upon the sale or other disposition of any
asset or disposed operations of the Parent or any Restricted Subsidiaries
(including pursuant to any sale/leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by an Officer or the Board of Directors of the Parent);
(d)any extraordinary, exceptional, unusual or nonrecurring gain, loss or charge
(as determined in good faith by the Parent), or any charges or reserves in
respect of any acquisition, integration, restructuring, redundancy or severance
expense;
242

--------------------------------------------------------------------------------



(e)the cumulative effect of a change in accounting principles;
(f)any non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions;
(g)all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;
(h)any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Parent and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortisation or write-off of any amounts thereof
(including any write-off of in process research and development);
(i)any goodwill or other intangible asset impairment charge or write-off; and
(j)the impact of capitalised, accrued or accreting or pay-in-kind interest or
principal on Subordinated Shareholder Funding.
"Consolidated Net Leverage" means the sum of the aggregate outstanding Financial
Indebtedness of the Parent and its Restricted Subsidiaries less cash and Cash
Equivalents (other than cash or Cash Equivalents in an amount equal to amounts
collected by the Parent and its Restricted Subsidiaries on behalf of third-party
clients and held by the Parent and its Restricted Subsidiaries as of such date
and cash and Cash Equivalents that constitute Trust Management Assets or are
held on trust for a beneficiary which is not the Parent or a Restricted
Subsidiary) of the Parent and its Restricted Subsidiaries as of the relevant
date of calculation on a consolidated basis in accordance with GAAP.
"Consolidated Net Leverage Ratio" means, as of any date of determination, the
ratio of (x) Consolidated Net Leverage at such date to (y) the aggregate amount
of Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which internal
consolidated financial statements of the Parent are available; provided,
however, that for the purposes of calculating Consolidated EBITDA for such
period, if, as of such date of determination:
(a)since the beginning of such period the Parent or any Restricted Subsidiary
has disposed of any company, any business, or any group of assets constituting
an operating unit of a business (any such disposition, a "Sale") or if the
transaction giving rise to the need to calculate the Consolidated Net Leverage
Ratio is such a Sale, Consolidated EBITDA for such period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
which are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period; provided that if any such Sale constitutes "discontinued operations" in
accordance with the then applicable GAAP, Consolidated Net Income shall be
reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to such operations for such period or increased by an amount equal
to the Consolidated Net Income (if negative) attributable thereto for such
period;
243

--------------------------------------------------------------------------------



(b)since the beginning of such period, the Parent or any Restricted Subsidiary
(by merger or otherwise) has made an Investment in any Person that thereby
becomes a Restricted Subsidiary, or otherwise has acquired any company, any
business, or any group of assets constituting an operating unit of a business
(any such Investment or acquisition, a "Purchase"), including any such Purchase
occurring in connection with a transaction causing a calculation to be made
hereunder, Consolidated EBITDA for such period will be calculated after giving
pro forma effect thereto as if such Purchase occurred on the first day of such
period; and
(c)since the beginning of such period, any Person (that became a Restricted
Subsidiary or was merged or otherwise combined with or into the Parent or any
Restricted Subsidiary since the beginning of such period) will have made any
Sale or any Purchase that would have required an adjustment pursuant to
paragraph (a) or (b) above if made by the Parent or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period will be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.
For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income and Fixed Charge Coverage Ratio for the Parent and its Restricted
Subsidiaries, (a) calculations will be as determined in good faith by a
responsible financial or accounting officer of the Parent (including in respect
of synergies and cost savings) and (b) in determining the amount of Indebtedness
outstanding on any date of determination, pro forma effect shall be given to any
Incurrence, repayment, repurchase, defeasance or other acquisition, retirement
or discharge of Indebtedness as if such transaction had occurred on the first
day of the relevant period. For the avoidance of doubt, in determining
Consolidated Net Leverage Ratio, no cash or Cash Equivalents shall be included
that are the proceeds of Indebtedness in respect of which the calculation of the
Consolidated Net Leverage Ratio is to be made.
"Contingent Obligations" means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness ("primary obligations") of any other Person (the "primary
obligor"), including any obligation of such Person, whether or not contingent:
(a)to purchase any such primary obligation or any property constituting direct
or indirect security therefor;
(b)to advance or supply funds:
(i)for the purchase or payment of any such primary obligation; or
(ii)to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(c)to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
"Credit Facility" means, with respect to the Parent or any of its Subsidiaries,
one or more debt facilities, indentures or other arrangements (including this
Agreement, the Encore Private Placement Notes Purchase Agreement or commercial
paper facilities and overdraft facilities) with banks, other financial
institutions or investors providing for revolving credit loans, term loans,
244

--------------------------------------------------------------------------------



notes, receivables financing (including through the sale of receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables), letters of credit or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced,
restructured, refinanced, repaid, increased or extended from time to time
(whether in whole or in part and whether or not with the original administrative
agent and lenders or another administrative agent or agents or other banks or
institutions and whether provided under this Agreement or one or more other
credit or other agreements, indentures, financing agreements or otherwise) and
in each case including all agreements, instruments and documents executed and
delivered pursuant to or in connection with the foregoing (including any notes
and letters of credit issued pursuant thereto and any Guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other Guarantees, pledges, agreements, security
agreements and collateral documents). Without limiting the generality of the
foregoing, the term "Credit Facility" shall include any agreement or instrument
(a) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (b) adding Subsidiaries of the Parent as additional
borrowers or guarantors thereunder, (c) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (d) otherwise
altering the terms and conditions thereof.
"Currency Agreement" means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, currency derivative or other similar agreement to which such Person is
a party or beneficiary.
"Designated Non-Cash Consideration" means the fair market value (as determined
in good faith by the Parent) of non-cash consideration received by the Parent or
one of its Restricted Subsidiaries in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer's
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 5 (Limitation on Sales of Assets and
Subsidiary Stock).
"Designated Preference Shares" means, with respect to the Parent or any Parent,
Preferred Stock (other than Disqualified Stock) (1) that is issued for cash
(other than to the Parent or a Subsidiary of the Parent or an employee stock
ownership plan or trust established by the Parent or any such Subsidiary for the
benefit of their employees to the extent funded by the Parent or such
Subsidiary) and (2) that is designated as "Designated Preference Shares"
pursuant to an Officer's Certificate of the Parent at or prior to the issuance
thereof, the Net Cash Proceeds of which are excluded from the calculation set
forth in paragraph (iii)(B) of Section 2.1.
"Disinterested Director" means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Parent having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Parent shall be deemed not to have such
a financial interest solely by reason of such member's holding Capital Stock of
the Parent or any Holding Company or any options, warrants or other rights in
respect of such Capital Stock.
245

--------------------------------------------------------------------------------



"Disqualified Stock" means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)matures or is mandatorily redeemable for cash or in exchange for Indebtedness
pursuant to a sinking fund obligation or otherwise;
(b)is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Parent or a Restricted Subsidiary); or
(c)is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,
in each case on or prior to the Termination Date; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Parent to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 2 (Limitation on Restricted Payments).
"Dollar Equivalent" means, with respect to any monetary amount in a currency
other than US dollar, at any time of determination thereof by the Parent or the
Agent, the amount of US dollar obtained by converting such currency other than
US dollar involved in such computation into US dollar at the spot rate for the
purchase of US dollar with the applicable currency other than US dollar as
published in The Financial Times in the "Currency Rates" section (or, if The
Financial Times is no longer published, or if such information is no longer
available in The Financial Times, such source as may be selected in good faith
by the Parent) on the date of such determination.
"Encore Private Placement Notes" means the $325.0 million senior secured notes
due 2024 issued on August 11, 2017 by the Parent pursuant to the third amended
and restated senior secured note purchase agreement, as amended on or about the
2020 Effective Date, among the Parent, the guarantors party thereto and the
purchasers named therein.
"Encore Private Placement Notes Purchase Agreement" means the third amended and
restated senior secured note purchase agreement, as amended on or about the 2020
Effective Date, among the Parent, the guarantors party thereto and the
purchasers named therein.
"Equity Offering" means (x) a sale of Capital Stock of the Parent (other than
Disqualified Stock or Designated Preference Shares and other than an Excluded
Contribution) other than offerings registered on Form S-8 (or any successor
form) under the Securities Act or any similar offering in other jurisdictions,
or (y) the sale of Capital Stock or other securities of the Holding Company, the
proceeds of which are contributed to the equity (other than through the issuance
of Disqualified Stock or Designated Preference Shares or through an Excluded
Contribution) of the Parent or any of its Restricted Subsidiaries.
"ERC" means, for any date of calculation, the aggregate amount of estimated
remaining collections projected to be received by the Parent and its Restricted
Subsidiaries from all Right to
246

--------------------------------------------------------------------------------



Collect Accounts and all performing, sub-performing or charged-off accounts,
loans, receivables, mortgages, debentures or claims or other similar assets or
instruments or portfolios thereof owned by the Parent and its Restricted
Subsidiaries (excluding, for the avoidance of doubt, any Trust Management Assets
and any Right to Collect Accounts, performing, sub-performing or charged-off
accounts, cash and bank accounts or other similar assets or instruments which
are (or will be) held on trust for a third party which is not the Parent or any
Restricted Subsidiary) during the period of 84 months, as calculated by the
Portfolio ERC Model, as at the last day of the month most recently ended prior
to the date of calculation.
"Escrowed Proceeds" means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term "Escrowed Proceeds" shall include any interest earned on the
amounts held in escrow.
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.
"Excluded Contribution" means Net Cash Proceeds or property or assets received
by the Parent as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares) of the Parent
after the 2020 Effective Date or from the issuance or sale (other than to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Parent or any Subsidiary of the Parent for the benefit of its employees
to the extent funded by the Parent or any Restricted Subsidiary) of Capital
Stock (other than Disqualified Stock or Designated Preference Shares) of the
Parent, in each case, to the extent designated as an Excluded Contribution
pursuant to an Officer's Certificate of the Parent.
"Existing 2021 Encore Convertible Notes" means the $161.0 million aggregate
principal amount of 2.875% convertible senior notes due 2021 issued by the
Parent pursuant to the Existing 2021 Encore Convertible Notes Indenture that
remain outstanding.
"Existing 2021 Encore Convertible Notes Indenture" means the indenture dated
March 11, 2014, as amended, supplemented or modified from time to time, between
the Parent, Midland Credit Management, Inc. and Union Bank, N.A.
"Existing 2022 Encore Convertible Notes" means the $150.0 million aggregate
principal amount of 3.250% convertible senior notes due 2022 issued by the
Parent pursuant to the Existing 2022 Encore Convertible Notes Indenture that
remain outstanding.
"Existing 2022 Encore Convertible Notes Indenture" means the indenture dated
March 3, 2017, as amended, supplemented or modified from time to time, between
the Parent, Midland Credit Management, Inc. and MUFG Union Bank, N.A.
"Existing 2023 Cabot Notes" means the £512.9 million aggregate principal amount
of 7.500% senior secured notes due 2023 issued by the Existing Cabot Fixed Rate
Notes Issuer pursuant to the Existing 2023 Cabot Notes Indenture that remain
outstanding.
"Existing 2023 Cabot Notes Indenture" means the indenture, dated October 6,
2016, among the Existing Cabot Fixed Rate Notes Issuer, Citibank, N.A., London
Branch, as trustee, principal paying agent and transfer agent, Citigroup Global
Markets Europe AG, as registrar, J.P. Morgan Europe Limited, as security agent,
and the guarantors parties thereto.
247

--------------------------------------------------------------------------------



"Existing 2023 Encore Exchangeable Notes" means the $172.5 million aggregate
principal amount of 4.500% exchangeable senior notes due 2023 issued by Encore
Capital Europe Finance Limited and guaranteed by the Parent pursuant to the
Existing 2023 Encore Exchangeable Notes Indenture that remain outstanding.
"Existing 2023 Encore Exchangeable Notes Indenture" means the base indenture
dated July 20, 2018, as amended, supplemented or modified from time to time,
between Encore Capital Europe Finance Limited, the Parent and MUFG Union Bank,
N.A.
"Existing 2024 Cabot Notes" means the €400.0 million aggregate principal amount
of senior secured floating rate notes due 2024 issued by the Existing Cabot
Floating Rate Notes Issuer pursuant to the Existing 2024 Cabot Notes Indenture
that remain outstanding.
"Existing 2024 Cabot Notes Indenture" means the indenture, dated June 14, 2019
among Existing Cabot Floating Rate Notes Issuer, Citibank, N.A., London Branch,
as trustee, principal paying agent, calculation agent and transfer agent,
Citigroup Global Markets Europe AG, as registrar, J.P. Morgan Europe Limited, as
security agent, and the guarantors parties thereto.
"Existing 2025 Encore Convertible Notes" means the $100.0 million aggregate
principal amount of 3.250% convertible senior notes due 2025 issued by the
Parent pursuant to the Existing 2025 Encore Convertible Notes Indenture that
remain outstanding.
"Existing 2025 Encore Convertible Notes Indenture" means the indenture dated
September 9, 2019, as amended, supplemented or modified from time to time,
between the Parent, Midland Credit Management, Inc. and MUFG Union Bank, N.A.
"Existing Cabot Fixed Rate Notes Issuer" means Cabot Financial (Luxembourg)
S.A., a wholly owned subsidiary of Cabot Credit Management Group Limited,
incorporated as a public limited liability company (société anonyme) under the
laws of the Grand Duchy of Luxembourg, and registered with the Luxembourg
Register of Commerce and Companies under number B 171.245.
"Existing Cabot Floating Rate Notes Issuer" means Cabot Financial (Luxembourg)
II S.A., a wholly owned subsidiary of Cabot Credit Management Group Limited,
incorporated as a public limited liability company (société anonyme) under the
laws of the Grand Duchy of Luxembourg, and registered with the Luxembourg
Register of Commerce and Companies under number B 201.268.
"Existing Cabot Notes" means the Existing 2023 Cabot Notes and the Existing 2024
Cabot Notes.
"Existing Cabot Notes Indentures" means the Existing 2023 Cabot Notes Indenture
and the Existing 2024 Cabot Notes Indenture.
"Existing Cabot Notes Issuers" means the Existing Cabot Floating Rate Notes
Issuer and the Existing Cabot Fixed Rate Notes Issuer.
"Existing Encore Convertible Notes" means the Existing 2021 Encore Convertible
Notes, the Existing 2022 Encore Convertible Notes and the Existing 2025 Encore
Convertible Notes.
"Existing Encore Notes " means the Existing Encore Convertible Notes and the
Existing 2023 Encore Exchangeable Notes.
248

--------------------------------------------------------------------------------



"Existing Encore Notes Indentures" means the Existing 2021 Encore Convertible
Notes Indenture, the Existing 2022 Encore Convertible Notes Indenture, the
Existing 2025 Encore Convertible Notes Indenture and the Existing 2023 Encore
Exchangeable Notes Indenture.
"Existing Encore Senior Facilities" means the existing revolving credit facility
and term loan facility made available pursuant to a third amended and restated
credit agreement dated December 20, 2016, among the Parent, each of the
guarantors and lenders party thereto and SunTrust Bank, as administrative agent,
which will be repaid in full in connection with the Refinancing Transactions.
"fair market value" except as otherwise stated herein, may be conclusively
established by means of an Officer's Certificate or a resolution of the Board of
Directors of the Parent setting out such fair market value as determined by such
Officer or such Board of Directors in good faith.
"Financial Indebtedness" means any Indebtedness described under paragraphs (a),
(b), (d), (e), (f) and (g) of the definition of "Indebtedness."
"Fitch" means Fitch Ratings Inc., or any of its successors or assigns that is a
Nationally Recognized Statistical Rating Organization.
"Fixed Charge Coverage Ratio" means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recently completed four consecutive fiscal quarters ending immediately prior to
such determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person and its Restricted Subsidiaries
for such four consecutive fiscal quarters. In the event that the Parent or any
Restricted Subsidiary Incurs, assumes, Guarantees, redeems, defeases, retires or
extinguishes any Indebtedness (other than, in the case of redemption,
defeasance, retirement or extinguishment, Indebtedness Incurred under any
revolving credit facility unless such Indebtedness has been permanently repaid
and has not been replaced) or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the "Fixed
Charge Coverage Ratio Calculation Date"), then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such Incurrence, assumption,
Guarantee, redemption, defeasance, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period;
provided, however, that the pro forma calculation of Fixed Charges shall not
give effect to (1) any Indebtedness incurred on the Fixed Charge Coverage Ratio
Calculation Date pursuant to the provisions described in Section 1.2 or (2) the
discharge on the Fixed Charge Coverage Ratio Calculation Date of any
Indebtedness to the extent that such discharge results from the proceeds
incurred pursuant to the provisions described in Section 1.2.
For purposes of making the computation referred to above, any Investment,
acquisitions, dispositions, mergers, consolidations and disposed or discontinued
operations that have been made by the Parent or any of its Restricted
Subsidiaries during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Fixed Charge
Coverage Ratio Calculation Date shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and disposed or discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a
249

--------------------------------------------------------------------------------



Restricted Subsidiary or was merged with or into the Parent or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed or
discontinued any operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed or discontinued operation had
occurred at the beginning of the applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Parent (including
synergies and cost savings). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalised Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Parent to be the rate of interest implicit in such Capitalised Lease Obligation
in accordance with GAAP. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Parent may designate.
"Fixed Charges" means, with respect to any Person for any period, the sum
without duplication, of:
(a)Consolidated Interest Expense of such Person for such period;
(b)all cash and non-cash dividends or other distributions payable (excluding
items eliminated in consolidation) on any series of Preferred Stock during such
period;
(c)all cash and non-cash dividends or other distributions payable (excluding
items eliminated in consolidation) on any series of Disqualified Stock during
this period; and
(d)any interest expense on Indebtedness of another person that is guaranteed by
such Person or its Restricted Subsidiaries or secured by a Lien on assets of
such Person or its Restricted Subsidiaries, but only to the extent such
guarantee or Lien is called upon;
determined on a consolidated basis in accordance with GAAP.
"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time (other than where specifically provided
for in this Agreement), except as otherwise set forth in this Agreement, all
ratios and calculations based on GAAP contained in this Agreement shall be
computed in accordance with GAAP.
"Governmental Authority" means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory,
self-regulatory or administrative functions of or pertaining to government,
including a central bank or stock exchange.
250

--------------------------------------------------------------------------------



"Guarantee" means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:
(a)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
(b)entered into primarily for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term "Guarantee" will not include endorsements for collection or deposit in
the ordinary course of business. The term "Guarantee" used as a verb has a
corresponding meaning.
"Hedging Obligations" of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement (each, a "Hedging Agreement").
"Holding Company" means any Person of which the Parent at any time is or becomes
a Subsidiary after the 2020 Effective Date.
"Incur" means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for, and the terms "Incurred" and "Incurrence" have
meanings correlative to the foregoing; provided, however, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary (whether by merger, consolidation, acquisition or
otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and any Indebtedness pursuant to any
revolving credit or similar facility shall only be deemed to be Incurred at the
time any funds are borrowed thereunder.
"Indebtedness" means, with respect to any Person on any date of determination
(without duplication):
(a)the principal of indebtedness of such Person for borrowed money;
(b)the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;
(c)all reimbursement obligations of such Person in respect of letters of credit,
bankers' acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);
(d)Capitalised Lease Obligations of such Person;
(e)the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary, any Preferred Stock (but excluding, in each case, any
accrued dividends);
(f)the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;
251

--------------------------------------------------------------------------------



provided, however, that the amount of such Indebtedness will be the lesser of
(a) the fair market value of such asset at such date of determination (as
determined in good faith by the Parent) and (b) the amount of such Indebtedness
of such other Persons;
(g)Guarantees by such Person of the principal component of Indebtedness of other
Persons to the extent Guaranteed by such Person; and
(h)to the extent not otherwise included in this definition, net obligations of
such Person under Currency Agreements and Interest Rate Agreements (the amount
of any such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time).
The term "Indebtedness" shall not include (i) Subordinated Shareholder Funding,
(ii) any lease, concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP as in effect on the 2020
Effective Date, or (iii) any asset retirement obligations, prepayments or
deposits received from clients or customers, in each case, with respect to this
clause (iii) only, in the ordinary course of business, or (iv) obligations under
any license, permit or other approval (or Guarantees given in respect of such
obligations) Incurred prior to the 2020 Effective Date or in the ordinary course
of business.
The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amounts of funds borrowed and then
outstanding. The amount of Indebtedness of any Person at any date shall be
determined as set forth above or otherwise provided in this Schedule 14, and
(other than with respect to letters of credit or Guarantees or Indebtedness
specified in paragraphs (e), (f) or (h) above) shall be (a) in the case of any
Indebtedness issued with original issue discount, the amount in respect thereof
that would appear on the balance sheet of such Person in accordance with GAAP
and (b) the principal amount of the Indebtedness, in the case of any other
Indebtedness.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:
(i)Contingent Obligations Incurred in the ordinary course of business;
(ii)in connection with the purchase by the Parent or any Restricted Subsidiary
of any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 30 days thereafter;
(iii)for the avoidance of doubt, any obligations in respect of workers'
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes; or
(iv)Indebtedness of a Trust Management SPV where the proceeds of such
Indebtedness are used to finance the purchase of assets to be held in such
trust; provided that the incurrence of such Indebtedness is without recourse and
contains no obligation on the Parent or any other Restricted Subsidiary or any
of their assets in any way.
252

--------------------------------------------------------------------------------



"Independent Financial Advisor" means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Parent.
"Intercreditor Agreement" means the intercreditor agreement, originally dated
September 20, 2012, among the Parent, the Existing Cabot Notes Issuers, the
guarantors of the Existing Cabot Notes, Truist Bank, as the Successor Security
Agent and Agent in respect of this Agreement and, as Security Agent and Agent in
respect of the Stretch Facility Agreement, Truist Bank, as Security Agent in
respect of the Encore Private Placement Notes, Citibank, N.A., London Branch, as
senior note trustee in respect of the Existing Cabot Notes (each as defined in
the Intercreditor Agreement) and the other parties named therein, as amended and
restated on or about the 2020 Effective Date and as further amended, restated or
otherwise modified or varied from time to time.
"Interest Rate Agreement" means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.
"Investment" means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any purchase of
Underlying Portfolio Assets, any Right to Collect Accounts or any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or the Incurrence of a Guarantee of any obligation of, or any purchase
or acquisition of Capital Stock, Indebtedness or other similar instruments
issued by, such other Persons and all other items that are or would be
classified as investments on a balance sheet prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment. If the
Parent or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Parent or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment at such time
equal to the fair market value of the Capital Stock of such Subsidiary not sold
or disposed of in an amount determined as provided in Section 2.4.
For purposes of Section 2 (Limitation on Restricted Payments):
(a)"Investment" will include the portion (proportionate to the Parent's equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Parent will be deemed to continue to
have a permanent "Investment" in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Parent's "Investment" in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Parent's equity
interest in such Subsidiary) of the fair market value of the net assets (as
conclusively determined by the
253

--------------------------------------------------------------------------------



Board of Directors of the Parent in good faith) of such Subsidiary at the time
that such Subsidiary is so re-designated a Restricted Subsidiary; and
(b)any property transferred to or from an Unrestricted Subsidiary will be valued
at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Parent.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Parent's option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.
"Investment Grade Securities" means:
(a)securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);
(b)securities issued or directly and fully guaranteed or insured by the United
Kingdom, a member state of the European Union (other than Greece and Portugal),
or any agency or instrumentality thereof (other than Cash Equivalents);
(c)debt securities or debt instruments with a rating of "BBB–" or higher from
S&P or "Baa3" or higher by Moody's "BBB-" or higher by Fitch or the equivalent
of such rating by such rating organisation or, if no rating of Moody's, Fitch or
S&P then exists, the equivalent of such rating by any other Nationally
Recognized Statistical Rating Organization, but excluding any debt securities or
instruments constituting loans or advances among the Parent and its
Subsidiaries; and
(d)investments in any fund that invests exclusively in investments of the type
described in paragraphs (a), (b) and (c) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.
"Investment Grade Status" shall occur when the Existing Cabot Notes (or any
Permitted Financial Indebtedness issued by a member of the Restricted Group (i)
to refinance or replace the Existing Cabot Notes or in exchange for the Existing
Cabot Notes or (ii) any Refinancing Indebtedness in respect of the Stretch
Facility Agreement) receive any two of the following:
(a)a rating of "BBB–" or higher from S&P;
(b)a rating of "Baa3" or higher from Moody's; and
(c)a rating of "BBB-" or higher from Fitch,
or the equivalent of such ratings by either such rating organisations or, if no
rating of Moody's, Fitch or S&P then exists, the equivalent of such applicable
rating by any other Nationally Recognized Statistical Rating Organization.
"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
"LTV Ratio" means, in respect of any date of calculation, the aggregate Secured
Indebtedness of the Parent and its Restricted Subsidiaries less cash and Cash
Equivalents (other than cash or Cash Equivalents in an amount equal to amounts
collected by the Parent and its Restricted Subsidiaries
254

--------------------------------------------------------------------------------



on behalf of third-party clients and held by the Parent and its Restricted
Subsidiaries as of such date and cash and Cash Equivalents that constitute Trust
Management Assets or are held on trust for a beneficiary which is not the Parent
or a Restricted Subsidiary) of the Parent and its Restricted Subsidiaries as of
such date, divided by ERC; provided that ERC shall be adjusted to give effect to
purchases or disposals of performing, sub-performing or charged-off accounts,
loans, receivables, mortgages, debentures or claims or other similar assets or
instruments or portfolios thereof (including through the use of Right to Collect
Accounts) made since the last measurement date and prior to such date of
calculation, on the basis of estimates made on a pro forma basis by management
acting in good faith. In determining the LTV Ratio in connection with the
Incurrence of Indebtedness and the granting of a Lien, the LTV Ratio shall be
determined on a pro forma basis for the relevant transaction and the use of
proceeds of such Indebtedness; provided that no cash or Cash Equivalents shall
be included in the calculation of the pro forma LTV Ratio that are, or are
derived from, the proceeds of Indebtedness in respect of which the pro forma
calculation is to be made, except, for the avoidance of doubt, to the extent
cash or Cash Equivalents will be expended in a transaction to which pro forma
effect is given; provided further that any cash and Cash Equivalents received by
the Parent or any of its Restricted Subsidiaries from the issuance or sale of
its Capital Stock, Subordinated Shareholder Funding or other capital
contributions subsequent to the 2020 Effective Date shall (to the extent they
are taken into account in determining the amount available for Restricted
Payments under such paragraph) be excluded for purposes of making Restricted
Payments and Permitted Payments, as applicable, under paragraphs (iii)(B) and
(iii)(C) of Section 2.1 and paragraphs (a) and (m) of Section 2.3 to the extent
such cash and Cash Equivalents are included in the calculation of the LTV Ratio.
"Management Advances" means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of the Parent, any Holding Company or any Restricted Subsidiary:
(a)in respect of travel, entertainment or moving related expenses Incurred in
the ordinary course of business;
(b)in respect of moving related expenses Incurred in connection with any closing
or consolidation of any facility or office; or
(c)not exceeding $1.25 million in the aggregate outstanding at any time.
"Management Investors" means the officers, directors, employees and other
members of the management of or consultants to any Holding Company, the Parent
or any of their respective Subsidiaries, or spouses, family members or relatives
thereof, or any trust, partnership or other entity for the benefit of or the
beneficial owner of which (directly or indirectly) is any of the foregoing, or
any of their heirs, executors, successors and legal representatives, who at any
date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent, any Restricted Subsidiary or any Holding Company.
"Market Capitalisation" means an amount equal to (1) the total number of issued
and outstanding shares of common stock or common equity interests of the Parent
at market close on 31 December of the prior fiscal year immediately preceding
the date of the relevant dividend or share purchase ("Market Capitalisation Test
Date") multiplied by (2) the arithmetic mean of the closing prices per share of
such common stock or common equity interests for the 30 consecutive trading days
immediately preceding the Market Capitalisation Test Date.
255

--------------------------------------------------------------------------------



"Moody's" means Moody's Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
"Nationally Recognized Statistical Rating Organization" means a nationally
recognized statistical rating organization within the meaning of Section
3(a)(62) of the Exchange Act.
"Net Available Cash" from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or instalment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(a)all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions), as a consequence of such Asset
Disposition;
(b)all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which are required by applicable law to be repaid out of the proceeds
from such Asset Disposition;
(c)all distributions and other payments required to be made to minority interest
holders (other than any Holding Company, the Parent or any of their respective
Subsidiaries) in Subsidiaries or joint ventures as a result of such Asset
Disposition; and
(d)the deduction of appropriate amounts required to be provided by the seller as
a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Parent or any
Restricted Subsidiary after such Asset Disposition.
"Net Cash Proceeds," with respect to any issuance or sale of Capital Stock or
Subordinated Shareholder Funding, means the cash proceeds of such issuance or
sale net of attorneys' fees, accountants' fees, underwriters' or placement
agents' fees, listing fees, discounts or commissions and brokerage, consultant
and other fees and charges actually Incurred in connection with such issuance or
sale and net of taxes paid or payable as a result of such issuance or sale
(after taking into account any available tax credit or deductions).
"Officer" means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, any director
or the Secretary (a) of such Person or (b) if such Person is owned or managed by
a single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.
"Officer's Certificate" means, with respect to any Person, a certificate signed
by one Officer of such Person.
"Opinion of Counsel" means a written opinion from legal counsel reasonably
satisfactory to the Agent. The counsel may be an employee of or counsel to the
Parent or its Subsidiaries.
256

--------------------------------------------------------------------------------



"Original Borrower" means the Subsidiaries of the parent listed in Part I of
Schedule 1 (The Original Parties) as original borrowers.
"Parent" means Encore Capital Group, Inc., a Delaware corporation.
"Pari Passu Indebtedness" means Indebtedness of the Parent or any Subsidiary
Guarantor that ranks equally in right of payment to the Existing Cabot Notes and
which is secured by Liens on the Collateral.
"Permitted Asset Swap" means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Parent or any
of its Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with Section 5 (Limitation on
Sales of Assets and Subsidiary Stock).
"Permitted Collateral Liens" means (A) Liens on the Collateral described in one
or more of paragraphs (b), (c), (d), (e), (f), (h), (i), (j), (k), (l), (m),
(n), (r), (s), (t), (u), (v), (w) and (y) of the definition of "Permitted
Liens"; (B) Liens on the Collateral to secure Indebtedness of the Parent or a
Restricted Subsidiary that is permitted to be Incurred under paragraphs (a), (b)
(in the case of paragraph (b), to the extent such Guarantee is in respect of
Indebtedness otherwise permitted to be secured and specified in this definition
of "Permitted Collateral Liens"), (d)(ii) (if the original Indebtedness was so
secured), (f), (k) or (o) of Section 1.2; provided, however, that any such Lien
ranks equal to (including with respect to the application of proceeds from any
realisation or enforcement of the Collateral in accordance with the
Intercreditor Agreement) all other Liens on such Collateral securing the
Existing Cabot Notes and any Indebtedness incurred under paragraphs (o)(x)(ii)
or (o)(y) of Section 1.2 (except that a Lien in favour of Indebtedness incurred
under paragraph (a) and paragraph (o)(x)(i) of Section 1.2 and a Lien in favour
of Priority Hedging Obligations may have super priority in respect of the
application of proceeds from any realisation or enforcement of the Collateral on
terms not materially less favourable to the Lenders than that accorded to this
Agreement on the 2020 Effective Date as provided in the Intercreditor Agreement
as in effect on the 2020 Effective Date), subject always to the terms of this
Agreement, (C) Liens on the Collateral securing Indebtedness incurred under
Section 1.1; provided that, in the case of this paragraph (C), after giving
effect to such incurrence on that date, (x) the LTV Ratio is less than 0.725 and
(y) any such Lien ranks equal to (including with respect to the application of
proceeds from any realisation or enforcement of the Collateral in accordance
with the Intercreditor Agreement) all other Liens on such Collateral securing
the Existing Cabot Notes and any Refinancing Indebtedness in respect of the
Stretch Facility Agreement, (D) Liens on the Collateral securing Indebtedness
Incurred under paragraph (e)(ii) of Section 1.2; provided that, in the case of
this clause (D), after giving pro forma effect to the relevant acquisition and
the Incurrence of such Indebtedness pursuant to such paragraph (e)(ii), the LTV
ratio would not be worse than it was immediately prior to giving pro forma
effect to the relevant acquisition and the Incurrence of such Indebtedness, or
(E) Liens on Collateral securing Refinancing Indebtedness in respect of any
Indebtedness secured pursuant to the foregoing paragraphs (A), (B), (C) and (D);
provided that any such Lien ranks equal to (including with respect to the
application of proceeds from any realisation or enforcement of the Collateral in
accordance with the Intercreditor Agreement) all other Liens on such Collateral
securing the Existing Cabot Notes and any Refinancing Indebtedness in respect of
the Stretch Facility Agreement (except as otherwise permitted in paragraph (B)).
To the extent that a Lien on the Collateral consists of a mortgage over any real
estate located in the United Kingdom, it shall
257

--------------------------------------------------------------------------------



constitute a Permitted Collateral Lien only to the extent that a mortgage
ranking at least pari passu is granted in favour of the Security Agent for the
benefit of the Finance Parties.
"Permitted Investment" means (in each case, by the Parent or any of its
Restricted Subsidiaries):
(a)Investments in (i) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Parent or (ii) a Person (including the Capital
Stock of any such Person) that is engaged in any Similar Business and such
Person will, upon the making of such Investment, become a Restricted Subsidiary;
(b)Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all its assets to, the Parent or a Restricted Subsidiary;
(c)Investments in cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;
(d)Investments in Receivables owing to the Parent or any Restricted Subsidiary
created or acquired in the ordinary course of business;
(e)Investments in payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
(f)Management Advances;
(g)Investments in Capital Stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Parent or any Restricted Subsidiary, or as a result of foreclosure, perfection
or enforcement of any Lien, or in satisfaction of judgments or pursuant to any
plan of reorganisation or similar arrangement including upon the bankruptcy or
insolvency of a debtor;
(h)Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition,
in each case, that was made in compliance with Section 5 (Limitations on Sales
of Assets and Subsidiary Stock);
(i)Investments in existence on, or made pursuant to legally binding commitments
in existence on the 2020 Effective Date, and any extension, modification or
renewal of such Investment; provided that the amount of the Investment may be
increased as required by the terms of the Investment as in existence on the 2020
Effective Date;
(j)Currency Agreements, Interest Rate Agreements, Commodity Hedging Agreements
and related Hedging Obligations, which transactions or obligations are Incurred
in compliance with Section 1 (Limitation on Indebtedness);
(k)Investments, taken together with all other Investments made pursuant to this
paragraph (k) and at any time outstanding, in an aggregate amount at the time of
such Investment not to exceed the greater of 4.5% of Total Assets and
$215.0 million; provided that, if an Investment is made pursuant to this
paragraph in a Person that is not a Restricted Subsidiary and such Person
subsequently becomes a Restricted Subsidiary or is subsequently designated a
Restricted Subsidiary pursuant to Section 2 (Limitation on Restricted Payments),
such Investment shall thereafter be deemed to have been made
258

--------------------------------------------------------------------------------



pursuant to paragraph (a) or (b) of the definition of "Permitted Investments"
and not this paragraph;
(l)pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of "Permitted Liens" or made in connection with Liens permitted under
Section 3 (Limitation on Liens);
(m)any Investment to the extent made using Capital Stock of the Parent (other
than Disqualified Stock), Subordinated Shareholder Funding or Capital Stock of
any Holding Company as consideration;
(n)any transaction to the extent constituting an Investment that is permitted
and made in accordance with the provisions of Section 6.3 (except those
described in paragraphs (a), (c), (f), (h) and (i) of Section 6.3);
(o)Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or licenses or leases of intellectual property, in any
case, in the ordinary course of business and in accordance with this Agreement;
(p)Guarantees not prohibited by Section 1 (Limitation on Indebtedness) and
(other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business;
(q)Investments in Associates or Unrestricted Subsidiaries in an aggregate amount
when taken together with all other Investments made pursuant to this
paragraph (q) that are at the time outstanding not to exceed the greater of 3.0%
of Total Assets and $145.0 million;
(r)Investments in the Existing Cabot Notes, the Encore Private Placement Notes
and in any Refinancing Indebtedness in respect of the Stretch Facility
Agreement; and
(s)Investments acquired after the 2020 Effective Date as a result of the
acquisition by the Parent or any of its Restricted Subsidiaries of another
Person, including by way of a merger, amalgamation or consolidation with or into
the Parent or any of its Restricted Subsidiaries in a transaction that is not
prohibited by Section 7 (Merger and Consolidation) to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation.
"Permitted Liens" means, with respect to any Person:
(a)Liens on assets or property of a Restricted Subsidiary that is not a
Subsidiary Guarantor securing Indebtedness of any Restricted Subsidiary that is
not a Subsidiary Guarantor;
(b)pledges, deposits or Liens under workmen's compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested Taxes or import or customs duties
or for the
259

--------------------------------------------------------------------------------



payment of rent, or other obligations of like nature, in each case Incurred in
the ordinary course of business;
(c)Liens imposed by law, including carriers', warehousemen's, mechanics',
landlords', materialmen's and repairmen's or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;
(d)Liens for Taxes not yet delinquent or which are being contested in good faith
by appropriate proceedings; provided that appropriate reserves required pursuant
to GAAP have been made in respect thereof;
(e)Liens in favour of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers' acceptances (not issued to support Indebtedness
for borrowed money) issued pursuant to the request of and for the account of the
Parent or any Restricted Subsidiary in the ordinary course of its business;
(f)encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Parent and its Restricted Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Parent and its Restricted Subsidiaries;
(g)Liens on assets or property of the Parent or any Restricted Subsidiary
securing Hedging Obligations permitted under this Agreement;
(h)leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;
(i)Liens arising out of judgments, decrees, orders or awards not giving rise to
an Event of Default so long as any appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree, order or award have
not been finally terminated or the period within which such proceedings may be
initiated has not expired;
(j)Liens on assets or property of the Parent or any Restricted Subsidiary for
the purpose of securing Capitalised Lease Obligations or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing other Indebtedness Incurred to finance or refinance the acquisition,
improvement or construction of, assets or property; provided that (a) the
aggregate principal amount of Indebtedness secured by such Liens is otherwise
permitted to be Incurred under this Agreement and (b) any such Lien may not
extend to any assets or property of the Parent or any Restricted Subsidiary
other than assets or property acquired, improved, constructed or leased with the
proceeds of such Indebtedness and any improvements or accessions to such assets
and property;
(k)Liens arising by virtue of any statutory or common law provisions relating to
banker's Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary or financial institution;
260

--------------------------------------------------------------------------------



(l)Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Parent and its Restricted Subsidiaries in the ordinary
course of business;
(m)Liens existing on, or provided for or required to be granted under written
agreements existing on, the 2020 Effective Date after giving effect to the
Refinancing Transactions;
(n)Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Parent or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Parent or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens do not extend to or cover any property or
assets of the Parent and its Restricted Subsidiaries other than (a) the property
or assets acquired or (b) the property or assets of the Person acquired, merged
with or into or consolidated or combined with the Parent or a Restricted
Subsidiary;
(o)Liens on assets or property of the Parent or any Restricted Subsidiary
securing Indebtedness or other obligations of the Parent or such Restricted
Subsidiary owing to the Parent or another Restricted Subsidiary, or Liens in
favour of the Parent or any Restricted Subsidiary;
(p)Liens (other than Permitted Collateral Liens) securing Refinancing
Indebtedness Incurred to refinance Indebtedness that was previously so secured,
and permitted to be secured under this Schedule 14; provided that any such Lien
is limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced or is in respect of property
that is or could be the security for or subject to a Permitted Lien hereunder;
(q)any interest or title of a lessor under any Capitalised Lease Obligation or
operating lease;
(r)(a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Parent or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(b) any condemnation or eminent domain proceedings affecting any real property;
(s)any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;
(t)Liens on property or assets under construction (and related rights) in favour
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;
(u)Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such
261

--------------------------------------------------------------------------------



cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose;
(v)Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities, or
liens over cash accounts securing cash pooling arrangements;
(w)Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
(x)Liens which do not exceed $50.0 million at any one time outstanding;
(y)Liens on Capital Stock of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary;
(z)Liens securing Permitted Purchase Obligations, provided that any such Lien is
only over the assets and Capital Stock of the relevant Permitted Purchase
Obligations SPV;
(aa)Liens on Right to Collect Accounts, performing accounts, sub-performing
accounts, charged-off accounts, cash and bank accounts, loans, receivables,
mortgages, debentures, claims or other similar assets or instruments held on
trust for third parties; and
(bb)Liens on Trust Management Assets; provided that such Liens do not secure any
Indebtedness of the Parent or any Restricted Subsidiary other than a Trust
Management SPV.
"Permitted Purchase Obligations" means any Indebtedness Incurred by a Permitted
Purchase Obligations SPV to finance or refinance the acquisition of performing,
sub-performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims or other similar assets or instruments or portfolios
thereof (including through the use of Right to Collect Accounts) purchased by
such Permitted Purchase Obligations SPV, whether directly or through the
acquisition of the Capital Stock of any Person owning such assets or otherwise,
in an aggregate principal amount not exceeding at the time of the incurrence of
such Permitted Purchase Obligations, together with any other Indebtedness
incurred pursuant to paragraph (l) of Section 1.2 and then outstanding, 20.0% of
the ERC, calculated in good faith on a pro forma basis by management as of the
date of purchase of such performing, sub-performing or charged-off accounts,
loans, receivables, mortgages, debentures or claims or other similar assets or
instruments or such portfolios (including through the use of Right to Collect
Accounts), provided that:
(a)except for the granting of a Lien described in paragraph (z) of the
definition of "Permitted Liens," no portion of any Permitted Purchase
Obligations or any other obligations (contingent or otherwise) of the applicable
Permitted Purchase Obligations SPV (a) is guaranteed by the Parent or any other
Restricted Subsidiary, (b) is recourse to or obligates the Parent or any other
Restricted Subsidiary in any way, or (c) subjects any property or asset of the
Parent or any other Restricted Subsidiary, directly or indirectly, contingently
or otherwise, to the satisfaction thereof,
(b)neither the Parent nor any other Restricted Subsidiary has any obligation to
maintain or preserve the applicable Permitted Purchase Obligations SPV's
financial condition or cause such entity to achieve certain levels of operating
results, and
262

--------------------------------------------------------------------------------



(c)such Permitted Purchase Obligation is secured (if at all) only over the
assets of, and Capital Stock of, the relevant Permitted Purchase Obligations
SPV.
"Permitted Purchase Obligations SPV" means a Wholly Owned Restricted Subsidiary
(1) which engages in no activities other than the acquisition of performing,
sub-performing or charged-off accounts, loans, receivables, mortgages,
debentures or claims, or other similar assets or instruments or portfolios
thereof (including through the use of Right to Collect Accounts), the Incurrence
of Permitted Purchase Obligations to finance such acquisition and any business
or activities incidental or related to such business and is set up in connection
with the Incurrence of Permitted Purchase Obligations, (2) to which the Parent
or any Restricted Subsidiary contributes, loans or otherwise transfers no
amounts in excess of amounts required, after giving effect to the Incurrence of
Permitted Purchase Obligations, to consummate the relevant purchase of assets
and amounts required for incidental expenses, costs and fees for the set-up and
continuing operations of such Permitted Purchase Obligations SPV, and (3) all
the Capital Stock of which is held by a Wholly Owned Restricted Subsidiary which
holds no other material assets.
"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organisation, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
"Portfolio ERC Model" means the models and methodologies that the Parent uses to
calculate the value of its loan portfolios and those of its Subsidiaries,
consistently with its most recent audited financial statements as of such date
of determination.
"Preferred Stock," as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.
"Priority Hedging Obligations" means designated Hedging Obligations in an
aggregate amount outstanding at any time of up to $100.0 million.
"Public Offering" means any offering of shares of common stock or other common
equity interests that are listed on an exchange or publicly offered (which shall
include an offering pursuant to Rule 144A and/or Regulation S under the
Securities Act to professional market investors or similar persons).
"Purchase Money Obligations" means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
"Receivable" means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of GAAP.
"refinance" means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms "refinances,"
"refinanced" and "refinancing" as used for any purpose in this Schedule 14 shall
have a correlative meaning.
263

--------------------------------------------------------------------------------



"Refinancing Indebtedness" means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the date of this
Agreement or Incurred in compliance with this Agreement (including Indebtedness
of the Parent that refinances Indebtedness of any Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Parent or another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided, however, that:
(a)if the Indebtedness being refinanced constitutes Subordinated Indebtedness,
the Refinancing Indebtedness has a final Stated Maturity at the time such
Refinancing Indebtedness is Incurred that is the same as or later than the final
Stated Maturity of the Indebtedness being refinanced or, if shorter, the
Termination Date;
(b)such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing indebtedness and costs, expenses and fees Incurred in
connection therewith); and
(i)if the Indebtedness being refinanced is expressly subordinated to the
Utilisation, such Refinancing Indebtedness is subordinated to the Utilisation on
terms at least as favourable to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced, provided, however,
that Refinancing Indebtedness shall not include Indebtedness of the Parent or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.
Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred within 120 days after the termination, discharge or
repayment of any such Credit Facility or other Indebtedness.
"Refinancing Transactions" means the consent solicitation with respect to the
Existing Cabot Notes, the amendment and restatement of this Agreement and of the
Intercreditor Agreement on or about the 2020 Effective Date, the amendment of
the Encore Private Placement Notes Purchase Agreement on or about the 2020
Effective Date, entry into the Stretch Facility Agreement on or about the 2020
Effective Date and the use of proceeds in connection thereto to: (i) repay
amounts drawn under this Agreement; (ii) repay amounts drawn under the Existing
Encore Senior Facilities, (iii) partially and or fully redeem the Encore Private
Placement Notes and (iv) pay estimated commissions, fees and other expenses
incurred in connection therewith.
"Regulation S" means Regulation S promulgated under the Securities Act.
"Related Taxes" means:
(a)any Taxes (other than (x) Taxes measured by gross or net income, receipts or
profits and (y) withholding Taxes), required to be paid (provided such Taxes are
in fact paid) by any Holding Company by virtue of its:
(i)being organised or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Parent or any of the Parent's Subsidiaries);
264

--------------------------------------------------------------------------------



(ii)issuing or holding Subordinated Shareholder Funding; or
(iii)being a Holding Company parent, directly or indirectly, of the Parent or
any of the Parent's Subsidiaries; or
(b)if and for so long as the Parent is a member of a group filing a consolidated
or combined tax return with any Holding Company, any consolidated or combined
Taxes measured by income for which such Holding Company is liable up to an
amount not to exceed the amount of any such Taxes that the Parent and its
Subsidiaries would have been required to pay on a separate company basis or on a
consolidated basis if the Parent and its Subsidiaries had paid tax on a
consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Parent and its Subsidiaries; provided
that distributions shall be permitted in respect of the income of an
Unrestricted Subsidiary only to the extent such Unrestricted Subsidiary
distributed cash for such purpose to the Parent or its Restricted Subsidiaries.
"Restricted Investment" means any Investment other than a Permitted Investment.
"Restricted Subsidiary" means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.
"Reversion Date" means, after the Existing Cabot Notes (or any permitted
Indebtedness issued by the Parent or a Restricted Subsidiary (i) to refinance or
replace (i) the Existing Cabot Notes or in exchange for the Existing Cabot Notes
or (ii) any Refinancing Indebtedness in respect of the Stretch Facility
Agreement) have achieved Investment Grade Status, the date, if any, that such
Existing Cabot Notes (or any such permitted Indebtedness issued by the Parent or
a Restricted Subsidiary (i) to refinance or replace such Existing Cabot Notes or
in exchange for such Existing Cabot Notes or (ii) any Refinancing Indebtedness
in respect of the Stretch Facility Agreement) shall cease to have such
Investment Grade Status.
"Right to Collect Account" means a performing, sub-performing or charged-off
account, loan, receivable, mortgage, debenture or claim or other similar asset
or instrument that is owned by a Person that is not the Parent or one of its
Restricted Subsidiaries (a "Third Party") and in respect of which (1) such Third
Party is unable or unwilling to dispose of the relevant performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument to the Parent or a Restricted
Subsidiary; and (2) the Parent or a Restricted Subsidiary is entitled to collect
and retain substantially all of the amounts due under such performing,
sub-performing or charged-off account, loan, receivable, mortgage, debenture or
claim or other similar asset or instrument or to receive amounts equivalent
thereto.
"Rule 144A" means Rule 144A promulgated under the Securities Act.
"SEC" means the U.S. Securities and Exchange Commission.
"S&P" means Standard & Poor's Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.
"Secured Indebtedness" means any Indebtedness secured by a Lien (other than
Indebtedness Incurred pursuant to paragraphs (c), (f), (h), (i), (j) or (n) of
Section 1.2).
"Securities Act" means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
265

--------------------------------------------------------------------------------



"Senior Management" means any previous or current officers, directors, and other
members of senior management of the Parent or any of its Subsidiaries, who at
any date beneficially own or have the right to acquire, directly or indirectly,
Capital Stock of the Parent or any Holding Company.
"Similar Business" means (1) any businesses, services or activities engaged in
by the Parent or any of its Subsidiaries or any Associates on the 2020 Effective
Date and (2) any businesses, services and activities engaged in by the Parent or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.
"Stated Maturity" means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
"Stretch Facility Agreement" means the senior facilities agreement dated on or
about the 2020 Effective Date among the Parent, Truist Bank, as Agent and
Security Agent, and the other parties named therein, as amended, restated or
otherwise modified or varied from time to time.
"Subordinated Indebtedness" means, with respect to any person, any Indebtedness
(whether outstanding on the 2020 Effective Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Utilisations pursuant to a
written agreement (which, for the avoidance of doubt, will not include the
Existing Cabot Notes or any Pari Passu Indebtedness).
"Subordinated Shareholder Funding" means any funds provided to the Parent by any
Holding Company or any Affiliate thereof, in exchange for or pursuant to any
security, instrument or agreement other than Capital Stock, in each case issued
to and held by a Holding Company, together with any such security, instrument or
agreement and any other security or instrument other than Capital Stock issued
in payment of any obligation under any Subordinated Shareholder Funding;
provided, however, that such Subordinated Shareholder Funding:
(a)does not mature or require any amortisation, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Stated Maturity of the Notes (other than through conversion or exchange of such
funding into Capital Stock (other than Disqualified Stock) of the Parent or any
funding meeting the requirements of this definition);
(b)does not require, prior to the first anniversary of the Termination Date,
payment of cash interest, cash withholding amounts or other cash gross-ups, or
any similar cash amounts;
(c)contains no change of control or similar provisions and does not accelerate
and has no right to declare a default or event of default or take any
enforcement action or otherwise require any cash payment, in each case, prior to
the first anniversary of the Termination Date;
(d)does not provide for or require any security interest or encumbrance over any
asset of the Parent or any of its Subsidiaries; and
(e)pursuant to its terms is fully subordinated and junior in right of payment to
the Utilisations pursuant to subordination, payment blockage and enforcement
limitation
266

--------------------------------------------------------------------------------



terms which are customary in all material respects for similar funding,
provided, further, however, that upon the occurrence of any event or
circumstance that results in such Indebtedness ceasing to qualify as
Subordinated Shareholder Funding, such Indebtedness shall constitute an
Incurrence of such Indebtedness by the Parent, and any and all Restricted
Payments made through the use of the Net Cash Proceeds from the Incurrence of
such Indebtedness since the date of the original issuance of such Subordinated
Shareholder Funding shall constitute new Restricted Payments that are deemed to
have been made after the date of the original issuance of such Subordinated
Shareholder Funding.
"Subsidiary" means, with respect to any Person:
(a)any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or
(b)any partnership, joint venture, limited liability company or similar entity
of which:
(i)more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and
(ii)such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
"Subsidiary Guarantor" means a Restricted Subsidiary of the Parent that
guarantees the Utilisations.
"Taxes" means all present and future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
interest, penalties and other liabilities with respect thereto) that are imposed
by any government or other taxing authority.
"Temporary Cash Investments" means any of the following:
(a)any investment in
(i)direct obligations of, or obligations Guaranteed by, (i) the United States of
America or Canada, (ii) the United Kingdom, (iii) any European Union member
state (other than Greece and Portugal), (iv) Switzerland or Norway, (v) any
country in whose currency funds are being held specifically pending application
in the making of an investment or capital expenditure by the Parent or a
Restricted Subsidiary in that country with such funds or (vi) any agency or
instrumentality of any such country or member state, or
(ii)direct obligations of any country recognised by the United States of America
rated at least "A" by S&P or "A1" by Fitch or by Moody's (or, in either case,
the equivalent of such rating by such organisation or, if no rating of S&P,
Fitch or
267

--------------------------------------------------------------------------------



Moody's then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);
(b)overnight bank deposits, and investments in time deposit accounts,
certificates of deposit, bankers' acceptances and money market deposits (or,
with respect to foreign banks, similar instruments) maturing not more than one
year after the date of acquisition thereof issued by:
(i)any lender under this Agreement,
(ii)any institution authorised to operate as a bank in any of the countries or
member states referred to in paragraph (a)(i) above, or
(iii)any bank or trust company organised under the laws of any such country or
member state or any political subdivision thereof, in each case, having capital
and surplus aggregating in excess of $250 million (or the foreign currency
equivalent thereof) and whose long-term debt is rated at least "A-" by S&P, "A"
by Fitch or "A3" by Moody's (or, in either case, the equivalent of such rating
by such organisation or, if no rating of S&P, Fitch or Moody's then exists, the
equivalent of such rating by any Nationally Recognized Statistical Rating
Organization) at the time such Investment is made;
(c)repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in paragraph (a) or (b) above entered into
with a Person meeting the qualifications described in paragraph (b) above;
(d)investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a Person (other than the Parent or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of "P-2" (or higher) according to Moody's, "F-2" (or higher) according to
Fitch or "A-2" (or higher) according to S&P (or, in either case, the equivalent
of such rating by such organisation or, if no rating of S&P, Fitch or Moody's
then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);
(e)investments in securities maturing not more than one year after the date of
acquisition issued or fully Guaranteed by any state, commonwealth or territory
of the United States of America, Canada, the United Kingdom, any European Union
member state (other than Greece and Portugal), Switzerland or Norway or by any
political subdivision or taxing authority of any such state, commonwealth,
territory, country or member state, and rated at least "BBB-" by S&P, "BBB-" by
Fitch or "Baa3" by Moody's (or, in either case, the equivalent of such rating by
such organisation or, if no rating of S&P, Fitch or Moody's then exists, the
equivalent of such rating by any Nationally Recognized Statistical Rating
Organization);
(f)bills of exchange issued in the United States, Canada, the United Kingdom, a
member state of the European Union (other than Greece and Portugal),
Switzerland, Norway or Japan eligible for rediscount at the relevant central
bank and accepted by a bank (or any dematerialised equivalent);
(g)any money market deposit accounts issued or offered by a commercial bank
organised under the laws of a country that is a member of the Organisation for
Economic Cooperation and Development, in each case, having capital and surplus
in excess of
268

--------------------------------------------------------------------------------



$250 million (or the foreign currency equivalent thereof) or whose long-term
debt is rated at least "A" by S&P, "A" by Fitch or "A2" by Moody's (or, in
either case, the equivalent of such rating by such organisation or, if no rating
of S&P, Fitch or Moody's then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization) at the time such
Investment is made;
(h)investment funds investing 95% of their assets in securities of the type
described in paragraphs (a) through (g) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution); and
(i)investments in money market funds complying with the risk limiting conditions
of Rule 2a-7 (or any successor rule) of the SEC under the U.S. Investment
Company Act of 1940, as amended.
"Total Assets" means the consolidated total assets of the Parent and its
Restricted Subsidiaries in accordance with GAAP as shown on the most recent
balance sheet of such Person.
"Trust Management Assets" means Right to Collect Accounts, performing accounts,
sub performing accounts, charged-off accounts, loans, receivables, mortgages,
debentures, claims, cash and bank accounts or other similar assets or
instruments held by a Trust Management SPV on trust for a beneficiary which is
not the Parent or a Restricted Subsidiary.
"Trust Management SPV" means a Restricted Subsidiary whose purpose is managing
Trust Management Assets and other activities necessary or ancillary to managing
Trust Management Assets, including as necessary to fulfil any obligations or
duty of the Trust Management SPV as a trustee.
"Underlying Portfolio Assets" means performing, sub-performing or charged-off
account, loans, receivables, mortgages, debentures or claims or other similar
assets or instruments (in each case, however pooled, aggregated, fractionally
owned or contractually divided).
"Uniform Commercial Code" means the New York Uniform Commercial Code.
"Unrestricted Subsidiary" means:
(a)any Subsidiary of the Parent that at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the Parent
in the manner provided below); and
(b)any Subsidiary of an Unrestricted Subsidiary.
The Board of Directors of the Parent may designate any Subsidiary of the Parent
(including any newly acquired or newly formed Subsidiary or a Person becoming a
Subsidiary through merger, consolidation or other business combination
transaction, or Investment therein), other than the Parent or any Borrower, to
be an Unrestricted Subsidiary only if:
(i)such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Parent or any
other Subsidiary of the Parent which is not a Subsidiary of the Subsidiary to be
so designated or otherwise an Unrestricted Subsidiary; and
(ii)such designation and the Investment of the Parent in such Subsidiary
complies with Section 2 (Limitations on Restricted Payments).
269

--------------------------------------------------------------------------------



Any such designation by the Board of Directors of the Parent shall be evidenced
to the Agent by filing with the Agent a resolution of the Board of Directors of
the Parent giving effect to such designation and an Officer's Certificate
certifying that such designation complies with the foregoing conditions.
The Board of Directors of the Parent may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2)(x) the Parent could Incur at least $1.00 of additional Indebtedness under
Section 1.1 or (y) the Fixed Charge Coverage Ratio for the Parent and its
Restricted Subsidiaries would not be worse than it was immediately prior to
giving effect to such designation, in each case, on a pro forma basis taking
into account such designation. Any such designation by the Board of Directors
shall be evidenced to the Agent by promptly filing with the Agent a copy of the
resolution of the Board of Directors giving effect to such designation or an
Officer's Certificate certifying that such designation complied with the
foregoing provisions.
"Voting Stock" of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
"Wholly Owned Restricted Subsidiary" means a Restricted Subsidiary of the
Parent, all the Voting Stock of which (other than directors' qualifying shares
or shares required by any applicable law or regulation to be held by a Person
other than the Parent or another Wholly Owned Restricted Subsidiary) is owned by
the Parent or another Wholly Owned Restricted Subsidiary.
"Working Capital Intercompany Loan" means any loan to or by the Parent or any of
its Restricted Subsidiaries to or from the Parent or any of its Restricted
Subsidiaries from time to time (1) for purposes of consolidated cash and tax
management and working capital management and (2) for a duration of less than
one year.
270


--------------------------------------------------------------------------------



SCHEDULE 15
FORM OF INCREASE CONFIRMATION
271


--------------------------------------------------------------------------------



SCHEDULE 16
AGREED SECURITY PRINCIPLES
272


--------------------------------------------------------------------------------



SCHEDULE 17
EXCLUDED BANK ACCOUNTS
273


--------------------------------------------------------------------------------



SCHEDULE 18
FORM OF ADDITIONAL COMMITMENT INCREASE NOTICE
274


--------------------------------------------------------------------------------



SCHEDULE 19
SCREEN RATE CONTINGENCY PERIODS

Screen RatePeriodLIBORone MonthEURIBORone Month

275


--------------------------------------------------------------------------------



EXECUTION
[Signature Pages intentionally left blank]
276